VERSION 1 THE ALLIANZ VISIONSM NEW YORK VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® OF NY VARIABLE ACCOUNT C AND ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of New York (Allianz Life of New York, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract also offers optional benefits, for an additional charge: Bonus Option provides a 6% bonus on your money (Purchase Payments).Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. Short Withdrawal Charge Option shortens the withdrawal charge period to four years. No Withdrawal Charge Option eliminates the year withdrawal charge. Maximum Anniversary Death Benefit locks in any annual investment gains (Maximum Anniversary Value) to provide a potentially increased death benefit. Income Protector provides guaranteed lifetime income payments (Lifetime Plus Payments) with continued access to both your investment value (Contract Value) and death benefit for a period of time. Investment Protector provides a level of future protection for your principal and any annual investment gains (Target Value), assuming you hold the Contract for the required period. Income Protector and Investment Protector are subject to certain date and/or age restrictions for adding and exercising the benefits. For optional benefit availability, see section 11, Selection of Optional Benefits and check with your Financial Professional, the person who provided you purchase advice regarding this Contract. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life of New York that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears before the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information is available on the EDGAR database on the SEC’s website (http://www.sec.gov). The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: January 24, 2011 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 1 Optional Benefits That Are No Longer Available The appendices to this prospectus include information on the features and charges for the following optional benefits that are no longer offered for sale. Appendix Benefit No Longer Offered for Sale Available From Available Through D Target Date Retirement Benefit Target Date 10 Benefit August 31, 2007 January 26, 2009 January 25, 2009 March 31, 2009 E Lifetime Plus Benefit Lifetime Plus 8 Benefit August 31, 2007 August 7, 2008 March 31, 2009 March 31, 2009 F Quarterly Value Death Benefit August 31, 2007 March 7, 2010 G Investment Protector (08.09) and Income Protector (08.09) July 22, 2009 April 30, 2010 These are the available Investment Options. If you select Income Protector Investment Protector, we restrict your Investment Option selection and allocations, and rebalance your Contract Value quarterly. See section 11.a, Income Protector, and section 11.b, Investment Protector. Currently, all of the Investment Options are available under Investment Protector, but only the Investment Options indicated by the * below are available under Income Protector. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund* Franklin Templeton VIP Founding Funds Allocation Fund AZL FusionSM Balanced Fund* Franklin U.S. Government Fund* AZL FusionSM Conservative Fund* Mutual Global Discovery Securities Fund AZL FusionSM Growth Fund Mutual Shares Securities Fund AZL FusionSM Moderate Fund* Templeton Global Bond Securities Fund* AZL Growth Index StrategySM Fund* Templeton Growth Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL GATEWAY AZL® Allianz AGIC Opportunity Fund AZL® Gateway Fund* BLACKROCK INVESCO AZL® BlackRock Capital Appreciation Fund AZL® Invesco International Equity Fund AZL® International Index Fund AZL® Van Kampen Equity and Income Fund* AZL® Mid Cap Index Fund AZL® Van Kampen Growth and Income Fund AZL® Money Market Fund* AZL® S&P 500 Index Fund J.P. MORGAN AZL® Small Cap Stock Index Fund AZL® JPMorgan U.S. Equity Fund BlackRock Global Allocation V.I. Fund* MFS COLUMBIA AZL® MFS Investors Trust Fund AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund DAVIS AZL® Morgan Stanley International Equity Fund AZL® Davis NY Venture Fund AZL® Morgan Stanley Mid Cap Growth Fund Davis VA Financial Portfolio PIMCO DREYFUS PIMCO EqS Pathfinder Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT All Asset Portfolio* PIMCO VIT CommodityRealReturn® Strategy Portfolio EATON VANCE PIMCO VIT Emerging Markets Bond Portfolio* AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Bond Portfolio (Unhedged)* PIMCO VIT Global Multi-Asset Portfolio* FIDELITY PIMCO VIT High Yield Portfolio* Fidelity VIP FundsManager 50% Portfolio* PIMCO VIT Real Return Portfolio* Fidelity VIP FundsManager 60% Portfolio* PIMCO VIT Total Return Portfolio* FRANKLIN TEMPLETON SCHRODER AZL® Franklin Small Cap Value Fund AZL® Schroder Emerging Markets Equity Fund AZL® Franklin Templeton Founding Strategy Plus Fund* Franklin High Income Securities Fund* TURNER Franklin Income Securities Fund AZL® Turner Quantitative Small Cap Growth Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 2 TABLE OF CONTENTS Glossary 4 Generation-Skipping Transfer Tax 41 Fee Tables 8 Foreign Tax Credits 41 Control Owner Transaction Expenses 8 Annuity Purchases by Nonresident Aliens and Control Owner Periodic Expenses 8 Foreign Corporations 41 Annual Operating Expenses of the Investment Options 9 Possible Tax Law Changes 41 Examples 10 Diversification 41 1. The Variable Annuity Contract 11 Required Distributions 42 Ownership 12 8. Access to Your Money 42 2. Purchase 13 Free Withdrawal Privilege 43 Purchase Payments 13 Waiver of Withdrawal Charge Benefit 43 Automatic Investment Plan (AIP) 14 Systematic Withdrawal Program 43 Allocation of Purchase Payments 14 The Minimum Distribution Program and Required Tax-Free Section 1035 Exchanges 15 Minimum Distribution (RMD) Payments 44 Faxed Applications 15 Suspension of Payments or Transfers 44 Free Look/Right-to-Examine Period 15 9. Illustrations 44 Accumulation Units/ Computing the Contract Value 16 Death Benefit 45 3. The Annuity Phase 16 Traditional Death Benefit 45 Income Date 16 Death of the Owner and/or Annuitant 46 Annuity Payments 17 Death Benefit Payment Options During Annuity Options 18 The Accumulation Phase 49 Partial Annuitization 20 Selection of Optional Benefits 50 4. Investment Options 20 Optional Benefit Overview 50 Substitution and Limitation on Further Investments 26 Replacing the Optional Benefits 51 Transfers Between Investment Options 26 11.a Investment Protector 52 Excessive Trading and Market Timing 28 Adding Investment Protector to Your Contract 52 Dollar Cost Averaging (DCA) Program 29 Removing Investment Protector from Flexible Rebalancing Program 30 Your Contract 53 Financial Advisers – Asset Allocation Programs 30 The Target Value Dates 53 Voting Privileges 31 Calculating the Target Value 54 5. Our General Account 31 Investment Option Allocation and Transfer 6. Expenses 31 Restrictions and Quarterly Rebalancing 55 Mortality and Expense Risk (M&E) Charge 31 Determining the Maximum Allowable and Minimum Rider Charge 32 Required Group Allocation 59 Contract Maintenance Charge 33 Determining the Required Group Allocation 59 Withdrawal Charge 33 When Investment Protector Ends 61 Transfer Fee 36 11.b Income Protector 62 Premium Tax 36 Adding Income Protector to Your Contract 62 Income Tax 36 Removing Income Protector from Your Contract 63 Investment Option Expenses 36 Who is Considered a Covered Person(s)? 64 7. Taxes 36 Lifetime Plus Payment Overview 65 Annuity Contracts in General 36 Requesting Lifetime Plus Payments 66 Qualified Contracts 37 Calculating Your Lifetime Plus Payments 67 Multiple Contracts 38 Automatic AnnualLifetime Plus Payments Increases 68 Partial 1035 Exchanges 38 The Benefit Base 69 Distributions – Non-Qualified Contracts 38 The Quarterly Anniversary Value 69 Distributions – Qualified Contracts 39 The Annual Increase 70 Assignments, Pledges and Gratuitous Transfers 40 Investment Option Allocation and Transfer Death Benefits 40 Restrictions and Quarterly Rebalancing 71 Withholding 40 Taxation of Lifetime Plus Payments 72 Federal Estate Taxes 41 When Income Protector Ends 72 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 3 11.c Other Optional Benefits 73 Appendix E – The Lifetime Benefits 98 Quarterly Value Death Benefit 73 Removing one of the Lifetime Benefits from Bonus Option 74 Your Contract Short Withdrawal Charge Option 74 Who is Considered a Covered Person(s)? No Withdrawal Charge Option 75 If You Begin Receiving Lifetime Plus Payments Other Information 75 Lifetime Plus Payments Allianz Life of New York 75 Automatic Annual Payment Increases to the The Separate Account 75 Lifetime Plus Payments Distribution 76 The Benefit Base Additional Credits for Certain Groups 77 The Quarterly Anniversary Value Administration/Allianz Service Center 77 Calculating The 5% Annual Increase Under the Legal Proceedings 78 Lifetime Plus Benefit Financial Statements 78 Resetting the 5% Annual Increase Status Pursuant to Securities Exchange Act of 1934 78 Under the Lifetime Plus Benefit Table of Contents of the Statement of Additional Calculating 8% Annual Increase Under the Information (SAI) 79 Lifetime Plus 8 Benefit Privacy and Security Statement 80 Automatic Resets of the 8% Annual Increase Under Appendix A – Annual Operating Expenses for the Lifetime Plus 8 Benefit Each Investment Option 82 Investment Option Allocation and Transfer Appendix B – Condensed Financial Information 84 Restrictions and Quarterly Rebalancing Appendix C – Calculating the Values Available Under Taxation of Lifetime Plus Payments the Contract 88 When a Lifetime Benefit Ends Appendix D – The Target Date Benefits 89 Appendix F – The Original Quarterly Value Removing a Target Date Benefit from Your Contract 90 Death Benefit The Target Value Date 90 Appendix G – Previous Versions of Investment Protector Investment Option Allocation and Transfer and Income Protector Restrictions and Quarterly Rebalancing 91 Investment Protector Determining the Maximum Allowable and Minimum Income Protector Required Group Allocation 94 For Service or More Information Determining the Required Group Allocation 95 When a Target Date Benefit Ends 97 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit. 8% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 8 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Annual Increase – an amount used to determine the Benefit Base under Income Protector. Annuitant – this is the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – these are the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 4 Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Base Contract – the Contract corresponding to this prospectus that does not include any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – this is a 12-month anniversary of the Benefit Date or Benefit Election Date (as applicable), or any subsequent 12-month Benefit Anniversary. Benefit Base – the amount we use to calculate the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments under Income Protector or the previously available Lifetime Benefits. Benefit Year – this is any period of 12 months beginning on the Benefit Date or on a subsequent Benefit Anniversary. Bonus Option – an optional benefit that may be available for an additional charge that provides a 6% bonus on Purchase Payments we receive before the older Owner’s 81st birthday. The Bonus Option has a higher and longer withdrawal charge schedule. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life of New York is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus that allows you to accumulate money tax deferred by making one or more Purchase Payments. It provides for lifetime or other forms of Annuity Payments beginning on the Income Date. Contract Anniversary – this is a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. Contract Year – this is any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments. Cumulative Withdrawal – this is the portion of a withdrawal you take while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Excess Withdrawal – if you select Income Protector, this is the amount of any withdrawal you take that, when added to other withdrawals taken during the Benefit Year and your annual actual Lifetime Plus Payment, is greater than your annual maximum Lifetime Plus Payment. If you have one of the previously available Lifetime Benefits, please see Appendix E for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – this is the person who advises you to purchase a Contract who is a securities registered representative. Full Annuitization – the application of the total Contract Value to Annuity Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 5 Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received by the correct mailing address. If you have questions about the information we require, please contact the Service Center. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Income Protector – an optional benefit that may be available for an additional charge that is intended to provide a payment stream for life in the form of partial withdrawals. Increase Period – under the previously available Lifetime Plus 8 Benefit, this is the period during which we increase the 8% Annual Increase at a simple interest rate of 2% on each Quarterly Anniversary. Increase Start Date – under the previously available Lifetime Plus 8 Benefit, this is the Contract Anniversary that occurs on or immediately after the sole Covered Person’s 60th birthday, or the younger joint Covered Person’s 65th birthday. However, if on the Issue Date the sole Covered Person is age 60 or older, or the younger joint Covered Person is age 65 or older, the Increase Start Date will be the Issue Date. Investment Options – these are the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Investment Protector – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Target Value Date. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Lifetime Plus Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 8 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under Income Protector or the previously available Lifetime Benefits. Maximum Anniversary Death Benefit – an optional benefit available for an additional charge that is intended to provide an increased death benefit. Maximum Anniversary Value – a calculation used in determining the Maximum Anniversary Death Benefit. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. No Withdrawal Charge Option – an optional benefit that may be available for an additional charge that eliminates the seven-year withdrawal charge period on the Base Contract. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Purchase Payment – the money you put in the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 6 Quarterly Anniversary – this is the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – a calculation used in determining the Quarterly Value Death Benefit and Benefit Base. Quarterly Value Death Benefit – an optional benefit that is no longer available that was intended to provide an increased death benefit. Rider Anniversary Value – an amount used to determine the Target Value under Investment Protector. Separate Account – Allianz Life of NY Variable Account C is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life of New York. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – this is the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. The address for sending applications for new Contracts is listed on the application. Short Withdrawal Charge Option – an optional benefit that may be available for an additional charge that shortens the withdrawal charge period on the Base Contract from seven years to four years. Target Value – a calculation we use to determine any credit on the Target Value Date under Investment Protector or the previously available Target Date Benefits. Target Value Date – the date on which we may apply a credit to your Contract Value under Investment Protector or the previously available Target Date Benefits. The Target Date Benefits – optional benefits that are no longer available that were intended to provide a level of protection for the principal you invest and to lock in any past investment gains at a future point called the Target Value Date. Traditional Death Benefit – the death benefit provided by the Base Contract. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 7 FEE TABLES The following tables describe the fees and expenses that you pay when purchasing, owning and taking a withdrawal from the Contract. For more information, see section 6, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract Contract with the Bonus Option(3) Contract with the Short Withdrawal Charge Option(3) Contract with the No Withdrawal Charge Option(3) 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% Transfer Fee(4)…………… Premium Tax(5)…………… 0% to 3.5% (as a percentage of each Purchase Payment) CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. Contract Maintenance Charge(6)…………… (per Contract per year) Each Contract Year you can withdraw 12% of your total Purchase Payments without incurring a withdrawal charge. This free withdrawal privilege is not available while you are receiving Lifetime Plus Payments (if applicable). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. The amount subject to a withdrawal charge is the Withdrawal Charge Basis. It is equal to total Purchase Payments, less any withdrawals and withdrawal charges. For more information, see section 7, Expenses – Withdrawal Charge. Some optional benefits may not be available to you; check with your Financial Professional and see section 11, Selection of Optional Benefits. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count as a free transfer. Currently we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. For more information, see section 7, Expenses – Transfer Fee. New York does not currently impose this tax, but we reserve the right to deduct it from your Contract Value if they choose to impose it in the future. For more information, see section 7, Expenses – Premium Tax. We waive this charge during the Accumulation Phase if the Contract Value is at least $100,000. We waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. For more information, see section 7, Expenses – Contract Maintenance Charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 8 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(7) Rider Charge(8) during the Accumulation Phase Accumulation Phase Annuity Phase(9) Current(10) Maximum Base Contract 1.40% 1.40% Additional Charges for Optional Benefits(11) Maximum Anniversary Death Benefit 0.30% Bonus Option(12) 0.50% 0.50% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Investment Protector 0.90% 2.50% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 1.05% 1.20% 2.50% 2.75% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value, (7) The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. We assess the M&E charge during the Accumulation Phase and on amounts you apply to variable Annuity Payments during the Annuity Phase. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. The rider charge is an annualized rate that is calculated and accrued on a daily basis and deducted quarterly. The charge is calculated as a percentage of the Benefit Base under Income Protector. The Benefit Base and Target Value are initially equal to the Contract Value and then fluctuate with additional Purchase Payments, withdrawals, and quarterly or annual increases. The rider charge reduces the Contract Value, but not any guaranteed values such as the Traditional Death Benefit value. For more information, see section 7, Expenses – Rider Charge. The Contract allows Partial Annuitization. It is possible for the Contract to be in both the Accumulation and Annuity Phases simultaneously and have different M&E charges. For example, if you select the Maximum Anniversary Death Benefit and request a variable Partial Annuitization we assess an annual M&E charge of 1.40% on the annuitized part of the Contract, and an annual M&E charge of 1.70% on the accumulation part. For more information, see section 9, The Annuity Phase – Partial Annuitization. We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary subject to the maximum set out above and the minimum stated in section 7, Expenses – Rider Charge. However, in any twelve-month period we cannot increase or decrease the rider charge for Income Protector more than 0.50%, or more than 0.35% for Investment Protector. If we increase your rider charge, we notify you in writing at least 30 days in advance to allow you to remove the benefit before the charge increases. For more information, see section 7, Expenses – Rider Charge. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the Bonus Option’s additional M&E charge continues until your Contract ends. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2009, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.54% 2.08% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table and is disclosed in Appendix A. Appendix A also contains more details regarding the annual operating expenses for each of the Investment Options. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 9 EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that we may waive this charge during the Accumulation Phase and Annuity Phase (when we make regular periodic payments, called Annuity Payments based on the life a person you designate, called the Annuitant), as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The combination of benefits that produces the maximum potential fees is the Base Contract with Bonus Option, Maximum Anniversary Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (8.5% declining withdrawal charge, 2.20% M&E charge, and maximum rider charge of 2.75%). The current rider charge is 1.20%. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is 23 months after the date we issue the Contract (Issue Date). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) 3) If you do not surrender your Contract. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges for Contracts that were offered as of December 31, 2009. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other charges for Contracts that were offered as of December 31, 2009. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 10 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life of New York), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. Accordingly, if you are purchasing a Qualified Contract, you should consider purchasing this Contract for its death benefit, annuity benefits and other non-tax deferral related benefits. Please consult a tax adviser for information specific to your circumstances to determine whether a Qualified Contract is an appropriate investment for you. The Contract has an Accumulation Phase and an Annuity Phase. During the Accumulation Phase, you can take withdrawals from the Contract and, subject to certain restrictions, you can make additional Purchase Payments. If you select Investment Protector, it provides a level of protection for the principal you invest and periodically locks in any anniversary investment gains at a future point that you select, called the Target Value Date. If you select Income Protector, you can receive guaranteed lifetime income called Lifetime Plus Payments. You can choose when Lifetime Plus Payments begin (the Benefit Date) subject to certain restrictions. Quarterly Anniversaries occur three calendar months after the Issue Date or any subsequent Quarterly Anniversary. You choose these dates subject to certain restrictions. We base your annual maximum Lifetime Plus Payment on a percentage of the Benefit Base. Lifetime Plus Payments can increase annually, and they decrease if you withdraw more than the annual maximum (an Excess Withdrawal). Lifetime Plus Payments continue for the lifetime of the Covered Persons unless you take an Excess Withdrawal of the total Contract Value. For more information, see section 11.b, Income Protector – When Income Protector Ends. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. “Service Center” means the Allianz Service Center whose address and telephone number are listed at the back of this prospectus. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Annuity Payments must begin on a designated date (the Income Date) that is at least 13 months after your Issue Date. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization. The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portion of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. You cannot invest in more than 15 Investment Options at any one time. Contracts with Investment Protector or Income Protector are subject to restrictions on allocations and transfers into certain Investment Options (see the “Investment Option Allocation and Transfer Restrictions and Quarterly Rebalancing” discussion in section 11.a, Investment Protector and section 11.b, Income Protector). Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. We do not make any changes to your Contract without your permission except as may be required by law. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 11 The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end, although the Annuity Phase never began and we did not make any death benefit payments. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Any change of ownership is subject to our approval. Qualified Contracts, a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. A change of ownership does not automatically change the Annuitant or Beneficiary. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Annuitant The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of an individually owned Contract dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If an Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies during the Annuity Phase, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 12 Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided the Payee designation is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. NOTE FOR CONTRACTS WITH INCOME PROTECTOR: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. We may make exceptions to the removal of a Contract assignment in order to comply with applicable law. 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. The initial Purchase Payment is due on the Issue Date. The Purchase Payment requirements for this Contract are as follows. · The minimum initial payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · If you select Income Protector or Investment Protector, we restrict additional Purchase Payments. Each rider year that we allow additional payments you cannot invest more than your initial amount without our prior approval. Your initial amount is all Purchase Payments received before the first Quarterly Anniversary of the first Contract Year. A Contract Year is a period of twelve months beginning on the Issue Date or any subsequent Contract Anniversary. If your benefit is effective on the Issue Date, we allow you to invest the same amount prior to the first Contract Anniversary. We do not accept any additional Purchase Payments on or after: – the date Lifetime Plus Payments begin (Benefit Date) under Income Protector, and – the third rider anniversary under Investment Protector. · If you do not select Investment Protector or Income Protector, you can make additional Purchase Payments of $50 or more during the Accumulation Phase. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life of New York variable annuities). We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 13 NOTE TO QUALIFIED CONTRACT OWNERS:Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. NOTE: If your total Purchase Payments are $1 million or more, your ability to add Investment Protector or Income Protector to your Contract is subject to our review and approval. AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process additional Purchase Payments through AIP on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. The maximum investment that you can make by AIP per month is $1,000. We allocate Purchase Payments we receive through AIP according to your future allocation instructions which must comply with all of the requirements and allocation restrictions stated in this section, and in section 11.a, if you select Investment Protector or section 11.b, if you select Income Protector. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to make the change that month with the following exception. If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. If you select Investment Protector, AIP ends on the third rider anniversary. If you select Income Protector, AIP ends on the Benefit Date if you begin Lifetime Plus Payments. NOTE TO OWNERS OF QUALIFIED CONTRACTS:AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. ALLOCATION OF PURCHASE PAYMENTS When you purchase a Contract, we allocate your initial Purchase Payment to the Investment Options you selected. If you select the Bonus Option, we allocate any applicable bonus in the same way as the corresponding Purchase Payment. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions and do not change how we rebalance your Contract Value at the end of each quarter if you select Investment Protector or Income Protector. You can instruct us how to allocate additional Purchase Payments you make. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. We apply these allocation instructions from this Business Day forward to any additional Purchase Payments we receive and to the quarterly rebalancing if you select Investment Protector or Income Protector. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and are participating in the automatic investment plan, dollar cost averaging program or flexible rebalancing program, you must contact us separately to change directions for your plan or program. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 14 Once we receive your initial Purchase Payment and the necessary information, we issue the Contract and allocate your initial Purchase Payment within two Business Days. If you do not give us all of the information we need, we contact you or your Financial Professional to get it. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. Applications and Purchase Payments received at our home office address are forwarded to the lockbox address listed on your application, which may delay processing of your application. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, unless you select the No Withdrawal Charge Option, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine that the exchange is in your best interest and not just better for the person trying to sell you the Contract (that person generally earns a commission on each contract sale). If you contemplate such an exchange, you should consult a tax adviser to discuss the potential tax effects of such a transaction. FAXED APPLICATIONS We accept Contract applications delivered in writing as well as via fax. It is important to verify that we have received any faxed application. We are not liable for faxed applications that we do not receive. We treat a manually signed faxed application as an application delivered in writing. Please note that fax communications may not always be available. Any fax system can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If experiencing problems, your application should be submitted in writing to our Service Center. Wereservethe right to discontinue or modify the faxed application privilege at any time and for any reason.We do not currently accept applications delivered via email or our website. This may be available in the future. FREE LOOK/RIGHT TO EXAMINE If you change your mind about owning the Contract, you can cancel it within ten days after receiving it. You receive your Contract Value (less any bonus) as of the day we receive your request. This may be more or less than your initial Purchase Payment. If you select the Bonus Option and cancel your Contract during the free look/right-to-examine period, you forfeit your entire bonus. (See section 11.c, Optional Benefits – Bonus Option.) If you purchased this Contract as an IRA, we are required to refund your Purchase Payments (not including any bonus) less withdrawals if you decide to cancel your Contract within the free look period. In these instances, if you cancel your Contract you receive the greater of Purchase Payments less withdrawals, or Contract Value. In cases where we are required to refund the Purchase Payments, we reserve the right to allocate your initial Purchase Payment (and any bonus if you select the Bonus Option) to the AZL Money Market Fund until the expiration of the free look period. At the end of that period, we re-allocate your money as you selected. The free look provision under the Contract is also called the right to examine. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 15 ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE The Contract Value in the subaccounts go up or down based upon the investment performance of the Investment Option(s) you choose. Your Contract Value is also affected by the charges of the Contract. In order to keep track of your Contract Value in the Separate Account, we use a measurement called an accumulation unit. If you request variable Annuity Payments during the Annuity Phase of the Contract, we call this measurement an annuity unit. When we receive a Purchase Payment, we credit your Contract with accumulation units for the Purchase Payment (and any bonus if applicable) at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments and bonus you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of accumulation units we credit to your Contract by dividing the amount of the Purchase Payment and bonus allocated to a subaccount by the value of the corresponding accumulation unit. Every Business Day, we determine the value of an accumulation unit for each subaccount by multiplying the accumulation unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · dividing the net asset value of a subaccount at the end of the current Business Day by the net asset value of the subaccount at the end of the immediately preceding Business Day, · adding any applicable dividends or capital gains, and · multiplying this result by one minus the amount of the M&E charge for the current Business Day, and any additional calendar days since the immediately preceding Business Day. We calculate the value of each accumulation unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an accumulation unit may go up or down from Business Day to Business Day. We calculate your Contract Value in the Separate Account by multiplying the accumulation unit value in each subaccount by the number of accumulation units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the accumulation units at the end of the previous Business Day.) Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an accumulation unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). Prior to a Full Annuitization, you can surrender your Contract and receive your total Contract Value less any applicable withdrawal charge. A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments. The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. INCOME DATE The Income Date is the date Annuity Payments begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the Annuitant’s 90th birthday. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 16 the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least 13 months after the Issue Date. The Income Date will never be later than what is permitted under applicable law. NOTE: We require you to take a Full Annuitization on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We notify you of your available options in writing 60 days before the maximum permitted Income Date. Upon Full Annuitization we base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option, we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, or any benefits or benefit increases based on Contract Value. In addition, the death benefit ends and any periodic withdrawal or payments other than Annuity Payments stop. NOTE FOR CONTRACTS WITH INCOME PROTECTOR:If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, your Contract Value is greater than zero and you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, we make the following guarantee. For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 1 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 3 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment available to you. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Annuity Payments than the guaranteed rates provided by your Contract. If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. ·The future performance of the Investment Option(s) you select. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 17 You can choose an AIR of either 3% or 4.5%. Using a higher AIR results in a higher initial variable Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Annuity Payments decrease. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Annuity Payments on the investment allocations that were in place on the Income Date. Each portion of the Contract that you apply to Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed variable Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center, using the selected assumed investment return as the interest rate for the present value calculation. This lump sum payment is not available under a fixed payout. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Under a Partial Annuitization, this Annuity Option is only available for variable payouts; this Annuity option is not available for fixed Partial Annuitizations. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 18 Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed variable Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center, using the selected assumed investment return as the interest rate for the present value calculation. This lump sum payment is not available under a fixed payout. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 19 PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. You cannot take a new Partial Annuitization while receiving Lifetime Plus Payments. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. We allow one Partial Annuitization every 12 months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds are comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The Investment Options may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds of the Allianz VIP Fund of Funds Trust do not pay service fees or 12b-1 fees to the Trust, and the Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 20 The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE index. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 21 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/ Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 22 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies similar to those that comprise the Russell 2500™ Index at the time of investment. Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests substantially in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 23 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, generally consisting of approximately 200 to 400 stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of international equity securities whose issuers are considered by the fund’s subadviser to have strong earnings growth. AZL Van Kampen Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Van Kampen Growth and Income Fund Large Value Income and long-term growth of capital Invests at least 65% of total assets in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley International Equity Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers selected from a universe comprised of approximately 1,200 companies in non-U.S. markets. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. Invests in securities and instruments that are economically tied to at least three countries (one of which may be the United States). PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between the Investment Options subject to the restrictions stated here. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may also be subject to a transfer fee, discussed in section 6, Expenses. The following applies to any transfer. · The minimum transfer is $1,000 or the entire amount in the Investment Option, if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs, and under the allocation and transfer restrictions for Investment Protector or Income Protector. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state: – which Investment Options are involved in the transfer; and – how much you wish to transfer. · If you select Investment Protector or Income Protector, your transfer instructions must comply with restrictions discussed under “Investment Option Allocation Restrictions and Quarterly Rebalancing” in section 11.a, Investment Protector or section 11.b, Income Protector. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 26 · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value on each Quarterly Anniversary if you select Investment Protector or Income Protector. In order to change this quarterly rebalancing when you make a transfer, you must also change your future allocation instructions. When you make a transfer request, we process the request based on the accumulation unit values and/or annuity unit values next determined after receipt of the request in Good Order at our Service Center. The accumulation unit values and annuity unit values are normally determined at the end of each Business Day and any transfer request received at or after the end of the current Business Day receives the next Business Day’s accumulation unit values and/or annuity unit values. The Investment Options may, in the future, add policies or change existing policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group of Investment Options if the investment adviser to one or more of the Investment Options determines that the Owner or his or her designee requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the managers of the Investment Options. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. NOTE FOR PARTIAL ANNUITIZATIONS:Transfer instructions apply equally to the accumulation and all annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. We accept transfer instructions from any Owner unless we are instructed otherwise. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the accumulation unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s accumulation unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. By authorizing electronic transfers, you authorize us to accept and act upon such instructions for transfers involving your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 27 EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into the Investment Option at prices that are below their true value or transfer out of the Investment Option at prices that are higher than their true value. · An adverse effect on portfolio management, such as causing the Investment Option to maintain a higher level of cash than would otherwise be the case, or causing the Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading, through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by the terms of the Contract or applicable state law, we may: · Limit the frequency of transfers (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the method of making a transfer (for example, requiring that all transfers be sent by first class U.S. mail and rescinding the telephone, fax or website transfer privileges). · Require a minimum time period between each transfer into or out of a particular Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of a particular Investment Option, or transfers out of and back into a particular Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any Purchase Payment or transfer request allocated to any Investment Option at any one time. · Impose redemption fees on short-term trading (or implementing and administering redemption fees imposed by one or more of the Investment Options). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine that it constitutes disruptive trading, we will also impose transfer restrictions. Transfer restrictions may include refusing to take orders by fax, telephone or website and requiring the submission of all transfer requests via first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions on a Contract if we determine, in our sole discretion, that the transfers are disadvantageous to other Owners. We will notify the Owner in writing if we impose transfer restrictions on the Owner. We do not include automatic transfers made under any programs we provide, or automatic transfers made under any of the Contract features, when applying our market timing policy. We have adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by the Owners’ legitimate interest in diversifying their investment and making periodic asset re-allocations based upon their personal situations or overall market conditions. We attempt to protect the Owners’ interests in making legitimate transfers by providing reasonable and convenient methods of making transfers that do not harm other Owners. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 28 We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures that are discussed above. In determining whether a transfer is appropriate, we may, but are not required to, take into consideration the relative size of a transaction, whether the transaction was purely a defensive transfer into the AZL Money Market Fund, and whether the transaction involved an error or similar event. We may also reinstate telephone, fax or website transfer privileges after we have revoked them, but we will not reinstate these privileges if we have reason to believe that they might be used for disruptive trading purposes in the future. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking telephone, fax or website transfer privileges will successfully deter all potentially disruptive trading. In addition, certain of the Investment Options are available to insurance companies other than us and we do not know whether those other insurance companies have adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. As a result of the fact that we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with or take advantage of any state or federal regulatory requirement. In addition, orders for the purchase of an Investment Option’s shares are subject to acceptance by that Investment Option. We reserve the right to reject, without prior notice, any transfer request into an Investment Option or allocation of a Purchase Payment to an Investment Option if the order to purchase the Investment Option’s shares is not accepted for any reason. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we are required to provide the underlying fund with information about you and your trading activities into or out of one or more Investment Options. This information will be provided to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and in what form trading restrictions may be applied, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s telephone, fax or website transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or allocations of Purchase Payments to that Investment Option. We will notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if other persons are able to engage in practices that may constitute disruptive trading, and that result in negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program allows you to systematically transfer a set amount of Contract Value each month from the AZL Money Market Fund to your selected Investment Options. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, you may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. You can elect to participate in either the six- or twelve-month DCA program by properly completing our DCA form. You can choose to participate in this program at any time during the Accumulation Phase and you can participate more than once. There are no fees for DCA program transfers and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 29 If you choose to immediately participate in this program, we apply 100% of the initial Purchase Payment to the AZL Money Market Fund. If you choose to participate later, you must allocate at least an additional $1,500 to the AZL Money Market Fund, in addition to any Contract Value currently in that fund. Each month while the program is in effect, we transfer Contract Value from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation will not begin until next month. The amount that we transfer each month is equal to the amount you applied to this program (adjusted for Investment Option performance), divided by the number of remaining transfers to be made during your program’s period. Your participation in the program ends when any of the following occurs: · the DCA program period ends (which is either six or twelve months); · on the Benefit Date you begin receiving Lifetime Plus Payments if you select Income Protector; · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); or · your Contract ends. If you request to end the program, or the program ends because Lifetime Plus Payments begin, we transfer any remaining Contract Value in the AZL Money Market Fund according to your future allocation instructions on the Business Day your DCA program ends. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INCOME PROTECTOR:Quarterly rebalancing transfers under these benefits do not move Contract Value allocated to the DCA program into or out of the AZL Money Market Fund. FLEXIBLE REBALANCING PROGRAM You can choose to have us rebalance your Contract Value. Once we invest your money in your selected Investment Option subaccounts, the Investment Option performance may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among your selected Investment Options. You can direct us to automatically readjust your Contract Value in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. Flexible rebalancing transfers are made on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program will not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. NOTE: This program is not available if you select Investment Protector or Income Protector. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have a relationship with a personal investment adviser and the advisory agreement provides that you pay all or a portion of your adviser’s fees out of the Contract, we will, pursuant to written instructions from you in a form acceptable to us, make a withdrawal from the Contract to pay these fees. We treat any fee that is withdrawn as a withdrawal under the terms of this Contract. As a withdrawal, it is treated as a distribution from taxable earnings first, and then as a non-taxable return of Purchase Payments. If any Owner is under age 59½, the withdrawal may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of the payment of financial adviser fees from your Contract. We do not set the amount of the fees charged or receive any portion of the fees from your adviser. Any fee charged by your adviser is in addition to this Contract’s fees and expenses. We are not party to your agreement with your adviser. You should ask your adviser for any details about the compensation he or she receives in connection with your Contract. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 30 Please note that the adviser you engage to provide advice and/or to make transfers for you is acting on your behalf, not our behalf. We do not review or approve the actions of any adviser, and do not assume any responsibility for these actions. However, we do reserve the right to request and review an adviser’s transaction history before granting your request to allow the adviser to act on your behalf. If, in our sole discretion, we believe the adviser's trading history indicates a pattern of excessive trading, we reserve the right to deny that adviser trading authority. If we grant trading authority, that adviser is subject to the same limitations applicable to Owners. VOTING PRIVILEGES We are the legal owner of the Investment Option shares. However, when an Investment Option solicits proxies in conjunction with a shareholder vote that affects your investment, we obtain instructions as to how to vote those shares from all affected Owners. We then vote all of the shares we own, including any shares that we own on our own behalf, in proportion to those instructions. Because of this proportional voting, and because many Owners do not provide us with voting instructions, a small number of Owners may determine a vote’s outcome. Should we determine that we are no longer required to obtain your voting instructions, we vote the shares in our own right. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You are permitted to cast votes based on the dollar value of the Investment Option’s shares that we hold for your Contract in the corresponding subaccount. We calculate this value based on the number of accumulation/annuity units allocated to your Contract on the record date and the value of each unit on that date. We count fractional votes. · We determine the number of shares that you can vote. · You receive any proxy materials and a voting instruction form, as well as periodic reports relating to the Investment Options in which you have an interest. 5. OUR GENERAL ACCOUNT Our general account consists of all of our assets other than those in our separate accounts. We have complete ownership of our general account assets and we use these assets to support our insurance and annuity obligations other than those funded by our separate accounts. These assets are subject to our general liabilities from business operations. It is possible for our general account assets to lose value. Subject to applicable law, we have sole discretion over the investment of our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered interests in our general account under the Securities Act of 1933. As a result, the SEC has not reviewed the disclosures in this prospectus relating to our general account. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you allocate to provide fixed Annuity Payments during the Annuity Phase becomes part of our general account. Any guaranteed values provided by this Contract in excess of the Contract Value are subject to our claims paying ability. 6. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. MORTALITY AND EXPENSE RISK (M&E) CHARGE Each Business Day during the Accumulation and Annuity Phases, we make a deduction from your Investment Options’ assets for the M&E charge. We do this as part of our calculation of the value of the accumulation and annuity units. We calculate and accrue the M&E charge on a daily basis, at an annualized rate of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any amounts you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on amounts you apply to fixed Annuity Payments. Some or all of the optional benefits may not be available to you; check with your Financial Professional. For information on when you can add any of the optional benefits to your Contract, or which optional benefits you can combine please see section 11, Selection of Optional Benefits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 31 Each of the optional benefits listed below carries an additional M&E charge during the Accumulation Phase. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the additional M&E charge for the Bonus Option continues until your variable Annuity Payments end. M&E Charge Accumulation Phase Annuity Phase Base Contract 1.40% 1.40% Additional Charges for Optional Benefits Maximum Anniversary Death Benefit 0.30% Bonus Option 0.50% 0.50% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you take a variable Partial Annuitization. This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge will be insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. RIDER CHARGE If you select Investment Protector or Income Protector, we deduct a rider charge from your Contract Value during the Accumulation Phase while your selected benefit is in effect and your Contract Value is positive. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector or a percentage of the Benefit Base under Income Protector. The Benefit Base is the amount we use to calculate the initial annual maximum lifetime payments under your selected benefit. We calculate the daily rider charge amount beginning on the day after the rider effective date, and we deduct it for each quarter on the earlier of the following: at the end of the last Business Day before the Quarterly Anniversary or when we deduct the final rider charge. The current and maximum rider charges listed here for these optional benefits apply to benefits that you select while this prospectus is in effect. If you add one of these optional benefits to your Contract in the future, it is subject to the rider charge (current, minimum and maximum) stated in the prospectus that is in effect at the time the benefit is added to your Contract. Rider Charge during the Accumulation Phase Maximum Minimum Current Investment Protector 2.50% 0.35% 0.90% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 2.50% 2.75% 0.50% 0.50% 1.05% 1.20% We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary, subject to the maximum and minimum rider charges stated here. However, in any twelve-month period we cannot increase or decrease the rider charge for Investment Protector more than 0.35% and we cannot increase or decrease the rider charge for Income Protector more than 0.50%. If we increase the rider charge for your selected benefit, we notify you in writing at least 30 days before the increase to allow you to remove the benefit before the increase takes effect. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 32 Changes to the Target Value or Benefit Base change the amount we deduct from your Contract for the rider charge. For example, assume you have Income Protector and receive an annual payment increase to your Lifetime Plus Payment due to an increase in your Contract Value. This also increases your Benefit Base which causes an increase in the amount of your daily rider charge. Similarly, an Excess Withdrawal decreases both your Benefit Base and the amount of your daily rider charge. The deduction of the rider charge decreases your Contract Value on a dollar for dollar basis. We deduct the rider charge from the Contract Value, determined at the end of the last Business Day before each Quarterly Anniversary, before we use that Contract Value to compute any of the guaranteed values available under the optional benefits for this Contract. We deduct the rider charge proportionately from the Investment Options as set out in your Contract. The rider charge compensates us for the expenses and risks associated with the guarantees provided under the optional benefits. If the rider charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. We will deduct the final rider charge on the Business Day your selected benefit ends. If your benefit ends due to death, we deduct the final rider charge from the Contract Value before calculating the death benefit. If your benefit ends because you take a full withdrawal or Excess Withdrawal of the entire Contract Value, we will deduct the final rider charge before we calculate the withdrawal charge. If, on a Quarterly Anniversary your Contract Value at the end of the prior Business Day is less than the rider charge that we are to deduct, we will deduct your entire remaining Contract Value to cover the final rider charge and reduce your Contract Value to zero. If the deduction of the final rider charge reduces your Contract Value to zero, the Contract, rider, and any Lifetime Plus Payments will continue although we will no longer assess or deduct the rider charge. CONTRACT MAINTENANCE CHARGE We deduct $30 from the Contract annually as a contract maintenance charge during the Accumulation Phase. The charge is for the expenses associated with the administration and maintenance of the Contract. The deduction of the contract maintenance charge decreases your Contract Value on a dollar for dollar basis. We deduct the contract maintenance charge from the Contract Value determined at the end of the last Business Day before the Contract Anniversary. We make this deduction before we use that Contract Value to compute any of the guaranteed values available under your optional benefits. We deduct this charge proportionately from the Investment Options. This charge cannot be increased. We waive this charge if the Contract Value is at least $100,000 at the time we are to deduct the charge. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct any applicable contract maintenance charge. If you own more than one Vision New York Contract, we waive the contract maintenance charge if the total Contract Value on all Vision New York Contracts registered under the same individual’s social security or tax identification number is at least $100,000. We also waive this charge against amounts paid out as death benefits or during the Annuity Phase. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. WITHDRAWAL CHARGE The Base Contract provides a seven year withdrawal charge schedule. If you select the Bonus Option or Short Withdrawal Charge Option, you will have a different withdrawal charge schedule. However, if you select the No Withdrawal Charge Option, you are not subject to a withdrawal charge. The Bonus Option, the Short Withdrawal Charge Option and the No Withdrawal Charge Option each carry an additional M&E charge. Once you select one of these optional benefits, you cannot cancel it. Check with your Financial Professional regarding availability of the optional benefits and be sure to discuss whether the benefit is appropriate for your situation. You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on amounts we deduct to pay other Contract charges or penalty-free withdrawals. However, amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; Annuity Payments; and Lifetime Plus Payments under Income Protector. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 33 The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any withdrawals from the Contract (including any applicable withdrawal charge). We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges. We do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you do not receive a distribution due to the amount of the withdrawal charge. NOTE REGARDING PARTIAL ANNUITIZATIONS: Amounts applied to Partial Annuitizations reduce the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, if you have a Base Contract, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. 2. If this is a partial withdrawal, we withdraw any Purchase Payments available under the free withdrawal privilege and we do not assess a withdrawal charge. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within your Contract’s withdrawal charge period. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. 4. Finally, we withdraw any Contract earnings. Bonuses (if applicable) and any earnings thereon are treated as earnings under the Contract for purposes of the withdrawal charge. We do not assess a withdrawal charge on Contract earnings. We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract Contract with the Bonus Option Contract with the Short Withdrawal Charge Option Contract with the No Withdrawal Charge Option 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% There is no withdrawal charge under the following circumstances: · for the Base Contract, when you withdraw a Purchase Payment that we have had for seven complete years, · for a Contract with the Bonus Option, when you withdraw a Purchase Payment that we have had for nine complete years, · for a Contract with the Short Withdrawal Charge Option, when you withdraw Purchase Payments we have had for four complete years, or · if you have a Contract with the No Withdrawal Charge Option. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 34 Upon a full withdrawal, we first deduct any applicable contract maintenance charge, then we deduct any applicable rider charge, then we calculate the withdrawal charge. For a full withdrawal, we deduct any applicable withdrawal charge as a percentage of the Withdrawal Charge Basis from the total Contract Value and send you the remaining amount. For a partial withdrawal, we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value. We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from the selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. Example: You purchase a Base Contract with an initial Purchase Payment of $30,000 and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we determine how much we need to withdraw from the second Purchase Payment. So far you received $39,750 ($12,000 under the partial withdrawal privilege and $27,750 from the first Purchase Payment), so we would need to withdraw $12,250 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and the withdrawal charge you pay on this amount as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,250 ÷ 0.915 $13,388 4) Contract earnings. As we already withdrew your requested amount, this does not apply. In total we withdrew $55,388 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,388. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if there is a large group of individuals purchasing the Contract or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life of New York or any of its affiliates. Also, we may reduce or waive the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life of New York to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 35 TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, or quarterly rebalancing transfers under Investment Protector or Income Protector. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value determined at the end of the Business Day that we process the transfer request. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in the Investment Option, then we deduct a transfer fee from the amount transferred. Transfer instructions apply equally to all accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. We count transfers at the Contract level, and not by the number of portions in the Contract. For example, if you take a Partial Annuitization and your Contract is in both the Accumulation and Annuity Phases and you request a transfer, we count that as one transfer, even though we make the transfer in both portions of the Contract. PREMIUM TAX Premium tax is not currently assessed in New York. However, we reserve the right to deduct this tax from your Contract Value if New York enacts legislation requiring us to pay premium tax, or if the Owner lives in a state where premium tax applies. Where premium tax applies, currently we do not deduct it from the Contract, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX We reserve the right to deduct from the Contract any income tax that we may incur because of the Contract. Currently, we are not making any such deductions. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. 7. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the taxation of Lifetime Plus Payments, see section 11.b, Income Protector. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 36 If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. The Internal Revenue Service (IRS) has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 37 Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments are treated as partial withdrawals. While the Benefit Base is greater than the Contract Value, if you begin receiving Lifetime Plus Payments, it is possible that the IRS could assert that the amount you receive is taxable as ordinary income up to an amount equal to the excess of the Benefit Base immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 38 Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 39 The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 40 FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 41 REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. 8. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal of the Contract Value; · by taking a withdrawal of the Target Value on the last Business Day before each Target Value Date (if you select Investment Protector); · by taking Lifetime Plus Payments (if you select Income Protector); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process any request for a withdrawal based on values next determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the value determined at the end of the next Business Day. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of accumulation units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable rider charge, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 6, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.** We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. * This limitation does not apply to Lifetime Plus Payments, systematic withdrawals, or required minimum distributions. ** This limitation does not apply to Lifetime Plus Payments. We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. If you select Investment Protector or Income Protector and take a partial withdrawal from specific Investment Options, the benefit’s quarterly rebalancing feature moves money back into those Investment Options at the end of the quarter unless you also change your future Purchase Payment allocation instructions. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 42 We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. NOTE: Ordinary income taxes and tax penalties may apply to any withdrawal you take. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR:The Target Value is only guaranteed to be available on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. FREE WITHDRAWAL PRIVILEGE We do not deduct a withdrawal charge from amounts withdrawn under the free withdrawal privilege. The free withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken under the free withdrawal privilege or as required minimum distribution payments in that same Contract Year. Any unused free withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your free withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the free withdrawal privilege, the excess amount is subject to a withdrawal charge. If you take a full withdrawal, the free withdrawal privilege applies and you receive any remaining free withdrawal privilege for that Contract Year without charge. All withdrawals (including withdrawal charges), reduces the Withdrawal Charge Basis. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. NOTE: The free withdrawal privilege is not available while you are receiving Lifetime Plus Payments. WAIVER OF WITHDRAWAL CHARGE BENEFIT Under certain circumstances, after the first Contract Year, we permit you to take money out of the Contract without deducting a withdrawal charge if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary. The waiver does not apply if any Owner was confined to a nursing home on the Issue Date. If the Contract is owned by a non-individual, this benefit is available if the Annuitant becomes so confined for the required period. We require proof of confinement in a form satisfactory to us before we waive the withdrawal charge. Amounts withdrawn under this benefit reduce the Withdrawal Charge Basis. SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the free withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your free withdrawal privilege amount for that Contract Year. With the exception of payments under the minimum distribution program, any withdrawals in a Contract Year (including systematic withdrawals) that exceed the free withdrawal privilege, are subject to any applicable withdrawal charge. For more information, see section 6, Expenses – Withdrawal Charge and the “Free Withdrawal Privilege” discussion that appears earlier in this section. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 43 All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Your participation in this program continues until you request that it end, or you withdraw your total Contract Value. However, we reserve the right to discontinue or modify the systematic withdrawal program at any time and for any reason. NOTE: · Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments or Lifetime Plus Payments. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you that are designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program will not begin until the next month. Lifetime Plus Payments can also be used to satisfy your RMD needs. If you begin Lifetime Plus Payments while participating in the minimum distribution program, any RMD payments you were receiving under the program end on the Business Day immediately before the Benefit Date. You remain in the program (unless you choose to end it), and if your selected benefit’s payments and any other withdrawals you choose to take during a calendar year do not fully satisfy your RMD, we do one of the following. If you selected Income Protector, we either increase your remaining Lifetime Plus Payment or send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. For more information, see the note in section 11.b, Income Protector – Calculating Your Lifetime Plus Payments. NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Excess Withdrawals, and/or Cumulative Withdrawals. 9. ILLUSTRATIONS In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we may provide you with certain personalized illustrations upon request and free of charge. These illustrations may provide hypothetical depictions of either the Accumulation Phase or the Annuity Phase. You can request an illustration free of charge by contacting your Financial Professional. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 44 DEATH BENEFIT The death benefit provided by the Base Contract is the Traditional Death Benefit. The Contract previously offered the Quarterly Value Death Benefit which is described in Appendix G. If available, you may be able to select the Maximum Anniversary Death Benefit at Contract issue. Death benefits are only available during the Accumulation Phase of the Contract. For more information on the Maximum Anniversary Death Benefit, please see section 11.c, Other Optional Benefits – Maximum Anniversary Death Benefit. Be sure to discuss with your Financial Professional whether your selected death benefit is appropriate for your situation. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the accumulation unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. If we receive this information at or after the end of the current Business Day, we base the death benefit on the next Business Day’s accumulation unit values. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit value. The Traditional Death Benefit value is the total of all Purchase Payments received, reduced proportionately by the percentage of Contract Value withdrawn determined at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. Any withdrawals may reduce the Traditional Death Benefit value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Traditional Death Benefit value, we deduct more than the amount withdrawn. The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but we do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INCOME PROTECTOR: We restrict additional Purchase Payments, which limits your Traditional Death Benefit value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 45 DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the Contract includes Income Protector and you selected: · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. – single Lifetime Plus Payments, the benefit ends; or – joint Lifetime Plus Payments, the benefit ends unless the deceased Owner’s spouse continues the Contract. If the surviving spouse continues the Contract after benefit payments have begun, then joint benefit payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 46 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the Contract includes Income Protector and you selected: – single Lifetime Plus Payments and the Joint Owners were not spouses, the benefit ends even if the Covered Person is still alive; – single Lifetime Plus Payments and the Joint Owners were spouses, the benefit ends unless the surviving spouse, who is also the Joint Owner, is the Covered Person and he or she elects to continue the Contract;(2) or · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. – joint Lifetime Plus Payments, the benefit ends unless the surviving spouse, who is also the Joint Owner, continues the Contract.(2) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. If the surviving spouse who is also the Joint Owner and a Covered Person continues the Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 47 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If you selected Income Protector with single benefit payments, the benefit ends. If you selected Income Protector with joint benefit payments, the benefit ends, unless the deceased Annuitant’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If the Contract includes Income Protector and you selected: – single Lifetime Plus Payments and the Contract is solely owned or owned by a non-individual, the benefit ends; – single Lifetime Plus Payments and the Contract is jointly owned by non-spouses, the benefit ends, even if the Covered Person is still alive; – single Lifetime Plus Payments and the Contract is jointly owned by spouses, the benefit ends, unless the surviving spouse is also the Covered Person and they elect to continue the Contract;(3) or – joint Lifetime Plus Payments, the benefit ends, unless the surviving spouse continues the Contract.(3) · For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 48 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We do not allow joint Annuitants under a Partial Annuitization and we do not allow joint Annuitants during the Accumulation Phase, so this can only occur under a Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. We pay interest, as required by the state when there is a delay in the payment of the death benefit. Spousal Continuation: If the Beneficiary is the spouse of the deceased Owner, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option, we increase their portion of the Contract Value to equal their portion of the death benefit if that amount is greater. For Contracts with Investment Protector or Income Protector, an increase to the Contract Value may not increase the Target Value or Benefit Base. If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. However, if the surviving spouse is not a Covered Person, and the Contract included Income Protector, Lifetime Plus Payments are not available to the spouse if he/she continues the Contract. Option A: Lump sum payment of the death benefit. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the lifetime of the Beneficiary, or over a period not extending beyond the life expectancy of the Beneficiary. Which means only Annuity Options 1, 2 and 5 are available for selection. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge on any portion of the death benefit applied to fixed Annuity Payments, or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately for any portion of the death benefit applied to variable Annuity Payments that do not qualify for the waiver. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract will be interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 49 SELECTION OF OPTIONAL BENEFITS Some or all of the optional benefits may not be available to you; check with your Financial Professional. Each of the optional benefits carries either an additional M&E charge or a rider charge. For more information, please see the Fee Tables and section 6, Expenses. OPTIONAL BENEFIT OVERVIEW · Maximum Anniversary Death Benefit. Must also select Investment Protector or Income Protector. This benefit is for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries. The death benefit provided by the Maximum Anniversary Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. For more information, see section 11.c, Other Optional Benefits – Maximum Anniversary Death Benefit. · Bonus Option. This benefit provides a 6% bonus on each Purchase Payment received before the older Owner’s 81st birthday. The bonus may be more than offset by the additional M&E charge and longer withdrawal charge schedule associated with it, and it is not included in any guaranteed values that are based on Purchase Payments. For more information, see section 11.c, Other Optional Benefits – Bonus Option. · Short Withdrawal Charge Option. This benefit shortens the withdrawal charge period from seven to four years. It may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh years after you make a Purchase Payment. For more information, see section 11.c, Other Optional Benefits – Short Withdrawal Charge Option. · No Withdrawal Charge Option.This benefit eliminates the withdrawal charge altogether. This benefit requires a higher initial Purchase Payment and it may not be appropriate if you do not intend to take a withdrawal during the first four years after you make a Purchase Payment. If you select this benefit, you must also select Investment Protector or Income Protector. For more information, see section 11.c, Other Optional Benefits – No Withdrawal Charge Option. · Investment Protector. This benefit provides a level of protection for the principal you invest and to lock in any anniversary investment gains at future points in time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. For more information on the currently available version of this benefit, see section 11.a Investment Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Income Protector. This benefit is for those who want lifetime income (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. Lifetime Plus Payments are available based on age. If you do not begin payments during the eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. For more information on the currently available version of this benefit, see section 11.b Income Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Quarterly Value Death Benefit, Target Date Benefits and Lifetime Benefits. These benefits are no longer available. Please see Appendix D for information on the features and charges for the Target Date Benefits, see Appendix E for information on the features and charges for the Lifetime Benefits, and see Appendix F for information on the features and charges for the Quarterly Value Death Benefit. You can select only one of the following optional benefits at issue:Bonus Option, Short Withdrawal Charge Option, or No Withdrawal Charge Option. The Maximum Anniversary Death Benefit is also available at issue with any of these benefits. Once selected, you cannot remove any of these benefits from your Contract. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 50 You can also select only one of the following at issue or, if available, on a subsequent Quarterly Anniversary:Investment Protector or Income Protector. Investment Protector is available before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). Income Protector is available before the older Covered Person’s 81st birthday. Subject to certain restrictions, you can also remove these benefits from the Contract. If you select the No Withdrawal Charge Option, you can only remove Income Protector or Investment Protector if we increase the rider charge, or if you simultaneously replace your selected living benefit (e.g., Income Protector) with another living benefit (e.g., Investment Protector). If you remove Income Protector or Investment Protector from your Contract, it is not available for future selection. Primary Differences Between Investment Protector and Income Protector Investment Protector Income Protector What are the benefit features? A future Contract Value guarantee (the Target Value) Lifetime income (Lifetime Plus Payments) with continued access to both Contract Value and a death benefit. On whom do we base the benefit? The Owner (or Annuitant if Owner is a non-individual). The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. What are the charges? The current rider charge is 0.90% of the Target Value. The current rider charge for single Lifetime Plus Payments is 1.05% of the Benefit Base, or 1.20% for joint Lifetime Plus Payments. Can the rider charge increase? Yes, on each Quarterly Anniversary up to 2.50% or we can decrease it to 0.35%. However, we cannot increase or decrease it more than 0.35% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50% for single or 2.75% for joint, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Do we restrict additional Purchase Payments? We only accept additional Purchase Payments before the third rider anniversary. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the Benefit Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. Do we restrict allocations and transfers? Yes, and the restrictions change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Is there a waiting period to access the benefit? The earliest available initial Target Value Date is ten years after you select the benefit (the tenth rider anniversary). No, if the Covered Person(s) meet the minimum exercise age requirement when you select the benefit. Is there a mandatory beginning date? Yes. The initial Target Value Date is when the Contract Value guarantee first takes effect. Additional dates occur every five years. No, but if you do not begin taking Lifetime Plus Payments during the eligibility period, the benefit ends. What are the guaranteed values? The Target Value is the greater of a percentage of the highest Contract Anniversary value, or total Purchase Payments adjusted for withdrawals. The Benefit Base determines the initial Lifetime Plus Payment. It is based on the greater of the highest quarterly Contract Value, or quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest to equal the Contract Value, if greater. REPLACING THE OPTIONAL BENEFITS You may be able to make a one time replacement of certain benefits as follows. · Before the Benefit Date, replace one of the previously available Lifetime Benefits with Investment Protector if your Contract did not previously include a Target Date Benefit. · Replace one of the previously available Target Date Benefits with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Investment Protector with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Income Protector with Investment Protector if your Contract did not previously include a Target Date Benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 51 These are the only replacements we allow. Replacements include both the simultaneous removal and addition of benefits on one anniversary, as well as removing one benefit on an anniversary and adding another benefit on a future anniversary. Replacements are subject to the age restrictions associated with the selection of the optional benefits and the availability of the optional benefit. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of Investment Protector or Income Protector must happen simultaneously. 11.a INVESTMENT PROTECTOR Investment Protector provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value that is available at a future point you select, called the Target Value Date. You can select Investment Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Investment Protector, you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6,Expenses - Rider Charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We may also transfer Contract Value between your selected Investment Options over time based on the length of time until the benefit’s guarantee takes effect and the performance of your selected Investment Options. The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. The earliest available initial Target Value Date is the tenth anniversary after you select this benefit. If you think that you may do any of the following before the initial Target Value Date, you should consider whether selecting Investment Protector is in your best interest: remove Investment Protector from your Contract, end the Contract, or take a Full Annuitization. ADDING INVESTMENT PROTECTOR TO YOUR CONTRACT You can select Investment Protector at issue or on any subsequent Quarterly Anniversary before the older Owner’s 81st birthday (or before the Annuitant’s 81st birthday if the Contract is owned by a non-individual). If your total Purchase Payments are $1 million or more, your ability to add Investment Protector to your Contract is subject to our review and approval. You cannot select Investment Protector after the older Owner reaches age 81 (or after the Annuitant reaches age 81 if the Contract is owned by a non-individual). You also cannot select Investment Protector if your Contract includes (or previously included) a Target Date Benefit. However, if you have (or had) one of the previously available Lifetime Benefits or Income Protector, you can replace that benefit with Investment Protector if you meet the age restrictions stated here and the replacement restrictions set out in section11, Selection of Optional Benefits. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. You can select Investment Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the third rider anniversary. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you while your Contract includes Investment Protector. However, if you remove Investment Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 52 REMOVING INVESTMENT PROTECTOR FROM YOUR CONTRACT Once you select Investment Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Investment Protector from your Contract if we increase the rider charge on a Quarterly Anniversary, or if you simultaneously replace it with Income Protector as discussed in section11, Selection of Optional Benefits. You can remove Investment Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Investment Protector from your Contract, then beginning on the rider termination date: · we deduct the final rider charge, · Investment Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. THE TARGET VALUE DATES Investment Protector guarantees that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this section). You select the initial Target Value Date when you add Investment Protector to your Contract. The earliest initial Target Value Date you can select is the tenth rider anniversary, and the latest initial date is the rider anniversary that occurs before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). Additional Target Value Dates occur on every fifth rider anniversary while Investment Protector is in effect. For example, assume we issue you a Contract on September 1, 2009 when you are age 70 and you are the only Owner. You add Investment Protector to your Contract on the next Quarterly Anniversary (December 1, 2009) and you are still age 70. The earliest available initial Target Value Date you could select would be December 1, 2019 and the latest available initial Target Value Date would be December 1, 2029. If you select the earliest initial date (December 1, 2019), subsequent Target Value Dates would occur on December 1st in 2024, 2029, 2034 and so on. On any rider anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the initial Target Value Date, you can reset the initial Target Value Date as long as the Contract Value at the end of the previous Business Day is at least equal to the Target Value at the end of the previous Business Day. The new initial Target Value Date must be on a rider anniversary that is at least ten rider years after we process your request for the reset. The age restrictions for the latest initial Target Value Date apply to any reset (before the older Owner’s 91st birthday, or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a rider anniversary by completing the appropriate form. We process your reset request as of the immediately preceding rider anniversary (the reset date) once we receive your request in Good Order at our Service Center. If the reset date does not fall on a Business Day, we process your request on the next Business Day. Resets of the initial Target Value Date may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your allocation instructions for future Purchase Payments and they must comply with the current maximum allowable allocations. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 53 If your Contract Value is less than the Target Value, at the end of the last Business Day before each Target Value Date (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. Once we apply a credit to your Contract Value under Investment Protector, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. We apply the credit to your Contract after we do any quarterly rebalancing of the Contract Value among your selected Investment Options. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the entire Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). NOTE: Investment Protector does not provide any guarantee to your Contract Value before the initial Target Value Date nor does it provide protection between any subsequent Target Value Dates. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero (see section 3, The Annuity Phase). Upon such a Full Annuitization, you no longer have a Contract Value and, therefore, you no longer receive any Contract Value credits under Investment Protector. CALCULATING THE TARGET VALUE Investment Protector provides a future Contract Value guarantee based on the Target Value, which is the greater of a percentage of the highest Contract Value from any rider anniversary, or total Purchase Payments adjusted for withdrawals. We also assess the rider charge for Investment Protector against the Target Value. If the rider effective date is the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) all Purchase Payments received, reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken. If the rider effective date occurs after the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the rider effective date. If you reset the initial Target Value Date, on the reset date and on each Business Day thereafter, the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the reset date. * We determine the percentage of Contract Value at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We set the guarantee percentage for your Contract on the rider effective date and once the guarantee percentage is set we cannot change it. The current guarantee percentage is 100%. If you add Investment Protector to your Contract in the future, you are subject to the current guarantee percentage that is applicable at that time. The minimum guarantee percentage we intend to offer in the future is 80% and the maximum is 100%. If the rider effective date is the Issue Date, the Rider Anniversary Value on the Issue Date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Rider Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Rider Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce it proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 54 On each rider anniversary, the Rider Anniversary Value is equal to the greater of its value at the end of the previous Business Day, or the Contract Value at the end of the previous Business Day. While your Contract includes Investment Protector, any withdrawals may reduce the Rider Anniversary Value and Target Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Rider Anniversary Value, we deduct more than the amount withdrawn from the Rider Anniversary Value. Likewise, if at the time of withdrawal the Contract Value is less than the Target Value, we deduct more than the amount withdrawn from the Target Value. NOTE: The Target Value under Investment Protector does not lock in any Contract Value gains that occur between rider anniversaries. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Investment Protector while the benefit is in effect. When you select Investment Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Investment Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Investment Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We also cannot move Investment Options between the groups after the rider effective date. However, we may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 55 These are the Investment Option groups that we are currently offering. If you add Investment Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 56 Under Investment Protector, the maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum Percentage of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete rider years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight rider years from the initial Target Value Date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 57 The maximum allocation of Contract Value allowed for Investment Option Group A and the minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allocation allowed for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% 30% 5% 70% 25% 5% 75% 20% 5% 80% 15% 5% 85% 10% 5% 90% If you add Investment Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these maximum allowable group allocations before we add the benefit to your Contract. We only allow you to make transfers to and from the Investment Options as long as you do not exceed the current maximum allowable group allocations. However, transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must also change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the current maximum allowable group allocations or we reject your change. We allocate any additional Purchase Payments according to your allocation instructions for future Purchase Payments if they comply with the current maximum allowable group allocations. However, if they do not comply, we instead allocate any additional payments according to the current required allocations for each Investment Option discussed later in this section. We automatically rebalance your Contract Value in each of your Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 10% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we never reduce the percentage of Contract Value you allocated to each group, but we rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 58 At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments, adjusted downward if necessary, to match the new maximum allowable group allocation. Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when Investment Protector ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X. The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary after the rider effective date or reset date is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary (or the rider effective date or reset date if this is the first Quarterly Anniversary after one of those dates); or b) the new maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this section). Table 2 compares the length of time until the initial Target Value Date and it compares the Contract Value to the Target Value using the values from the end of the previous Business Day. Groups A and Y. We then use Table 3 (which appears earlier in this section) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. Combined Groups B and X. Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y do not change. DETERMINING THE REQUIRED GROUP ALLOCATION On the rider effective date, the required allocations for Group A; the combined Groups B and X; and Group Y are your allocation instructions for future Purchase Payments. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. Your allocation instructions for future payments comply with the new maximum allowable and new minimum required group allocations. Then the required allocations for the Investment Option groups are equal to your allocation instructions for future payments. Your future allocation instructions for Group A Investment Options comply with the new maximum allowable allocation, but your future allocation instructions for the combined Groups B and X Investment Options exceeds the new maximum allowable allocation. The required allocation of Contract Value for Group A Investment Options are equal to your allocation instructions for future payments, and we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation) and apply it to your future selected Investment Options in Group Y. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 59 Your future allocation instructions for Group A Investment Options exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X. Then we decrease the required allocation for Group A to equal the new maximum allowable allocation and take the excess allocation from Group A (your future allocation instructions for Group A Investment Options minus the new maximum allowable allocation) and rebalance it as follows. a) If your future allocation instructions for the combined Groups B and X are less than the new maximum allowable allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to your future selected Investment Options in Group Y. b) If your future allocation instructions for the combined Groups B and X are greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to your future selected Investment Options in GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your future selected Investment Options according to the required allocations for each Investment Option group. Determining the required allocation for each Investment Option Within the Investment Option groups, the rebalancing calculation formula for each Investment Option on each Quarterly Anniversary is: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the previous Business Day. c The required group allocation at the end of the previous Business Day. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 60 NOTE: · It is possible that we may move all of your Contract Value out of one or more of your selected Investment Options. · We send you a transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your future allocations after this notification, you must change your allocation instructions for future payments and they must comply with the current maximum allowable group allocations. · Unless you reset the initial Target Value Date, the maximum amount we allow in Group A, and in the combined Groups A, B and X never increases, regardless of Contract Value performance. · If you allocate less than the maximum allowed amount to the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value between these groups. · You cannot allocate more than 30% of your Contract Value to Group A, or more than 95% of your Contract Value to combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Group A, or less than 10% of your Contract Value in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on Contract Value allocation. · The maximum allowable allocation for the Investment Option groups can decrease as the number of rider years until the initial Target Value Date decreases and as the percentage of Contract Value compared to Target Value decreases. However, we cannot reduce the maximum we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum we allow in the combined Groups A, B and X by more than 15% in any one year. WHEN INVESTMENT PROTECTOR ENDS Investment Protector ends upon the earliest of the following. · The Business Day we process your request to remove Investment Protector from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then Investment Protector ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 61 11.b INCOME PROTECTOR Income Protector is designed for those who want guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. You can select Income Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Income Protector you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6, Expenses – Rider Charge. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Plus Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets certain age restrictions. You choose how often you receive payments and how much you receive, subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points for you to consider before selecting Income Protector. · This benefit does not create Contract Value or guarantee the performance of any Investment Option. · You can remove Income Protector from your Contract on a Quarterly Anniversary if your Contract Value is positive. If you remove this benefit from your Contract you cannot reselect it. In addition, if your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector as discussed under “Removing Income Protector From Your Contract” below. · Under Income Protector we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We put these restrictions in place to support the benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · If you do not begin Lifetime Plus Payments during the period they are available your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. · You cannot begin joint Lifetime Plus Payments if any Covered Person is younger than age 60 or age 91 or older. Joint Lifetime Plus Payments are never available on trust owned contracts, or if there is more than a 30-year age difference between joint Covered Persons. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive an increase to the next year’s annual maximum payment. Be sure to discuss with your Financial Professional and your tax adviser whether Income Protector is appropriate for your situation. ADDING INCOME PROTECTOR TO YOUR CONTRACT You can select Income Protector at issue or on any subsequent Quarterly Anniversary if it is available one time before the older Covered Person’s 81st birthday. If your total Purchase Payments are $1 million or more, your ability to add Income Protector to your Contract is subject to our review and approval. You cannot select Income Protector after the older Covered Person reaches age 81. You also cannot select Income Protector if your Contract includes (or previously included) a Lifetime Benefit. However, if you have (or had) one of the previously available Target Date Benefits or the Investment Protector, you can replace that benefit with Income Protector if you can meet the age restrictions for selecting Income Protector. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 62 You can select Income Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Income Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the Benefit Date. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you if your Contract includes Income Protector. However, if you remove Income Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INCOME PROTECTOR FROM YOUR CONTRACT Once you select Income Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector from your Contract if:a) we increase the rider charge on a Quarterly Anniversary; b) you select single Lifetime Plus Payments, the sole Covered Person dies and the spouse continues the Contract; or c) you simultaneously replace Income Protector with the Investment Protector as discussed in section11, Selection of Optional Benefits. You can remove Income Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Income Protector from your Contract, then beginning on the rider termination date: · if Lifetime Plus Payment have begun they stop, · we deduct the final rider charge, · Income Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 63 WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you can choose which Owner is the Covered Person subject to the maximum age restriction for adding Income Protector to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the sole Owner is a non-individual, one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. After the rider effective date, you cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. Before the Benefit Date, you can remove a joint Covered Person within 30 days before a rider anniversary by completing the appropriate form. After the Benefit Date, you can remove a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. A Benefit Anniversary is a twelve-month anniversary of: the date Lifetime Plus Payments begin under Income Protector. We process your request on the rider anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove a joint Covered Person from your Contract, we change the rider charge to equal the current rider charge for single Lifetime Plus Payments that is in effect on the anniversary that we process your request if this amount differs from the rider charge on your Contract. However, we guarantee that any new rider charge is not greater than the maximum rider charge for single Lifetime Plus Payments that is set out in section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a joint Covered Person, but we may increase your payment as follows. We compare your current annual maximum Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the Contract Value at the end of the last Business Day before the Benefit Anniversary that we process the removal (see the age band table in the “Lifetime Plus Payments” discussion later in this section). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and this Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you are receiving the annual maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you are receiving less than the annual maximum, we change the actual Lifetime Plus Payment if you chose to receive a percentage of your annual maximum, but not if you chose to receive a specific dollar amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 64 NOTE FOR JOINT LIFETIME PLUS PAYMENTS: The Covered Persons must continue to qualify as spouses under federal law until Income Protector ends. Once you declare the Covered Persons, if at any time before your benefit ends you are no longer spouses, you must send us notice and remove a Covered Person from the Contract. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Income Protector, any Lifetime Plus Payments and the Contract all end. LIFETIME PLUS PAYMENT OVERVIEW Income Protector provides income in the form of Lifetime Plus Payments for the lifetime(s) of the Covered Person(s). We base your initial Lifetime Plus Payment on the Benefit Base and age-based payment percentage of the younger Covered Person. The Benefit Base is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years (Annual Increase). We determine your age-based payment percentage by using the Annual Maximum Lifetime Plus Payment Table. We set the Annual Maximum Lifetime Plus Payment Table for your Contract on the rider effective date and once the table is set we cannot change it. The current Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 65 – 79 4.5% 80+ 5.5% If you add Income Protector to your Contract in the future, you are subject to the current Annual Maximum Lifetime Plus Payment Table that is applicable at that time. In the future, we may add payment percentages for ages as low as 50, or we may set the minimum age for Lifetime Plus Payments as high as age 85. The minimum payment percentage for any age that we intend to offer in the future is 3% and the maximum is 8%. The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector, but you can choose to take less than this amount. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band to receive and increase; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see “Automatic Annual Lifetime Plus Payment Increases.” NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments until we receive other instructions. If You Begin Receiving Lifetime Plus Payments: · Partial Annuitizations are no longer available. · You cannot make any additional Purchase Payments. · Any automatic investment plan and/or systematic withdrawal and dollar cost averaging programs end. · The free withdrawal privilege is not available. However, Lifetime Plus Payments are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. · You can only remove Income Protector from your Contract while your Contract Value is positive. However, if you remove this benefit from your Contract the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge for this benefit continues until the earlier of the rider termination date, or the Business Day your Contract Value is reduced to zero. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 65 · If you have the Maximum Anniversary Death Benefit, the additional M&E charge for the Maximum Anniversary Death Benefit continues during the Accumulation Phase while this death benefit is in effect and your Contract Value is positive. · The Contract Value continues to fluctuate as a result of market performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment and any Excess Withdrawal, and the deduction of any Contract charges. · Excess Withdrawals also reduce your Benefit Base and annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn. Taking an Excess Withdrawal may cause your Lifetime Plus Payments to stop and your benefit to end. · The portion of the Traditional Death Benefit value that is based on Purchase Payments no longer increases. · Each Lifetime Plus Payment and any Excess Withdrawal reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Maximum Anniversary Death Benefit value that is based on the Maximum Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person’s 91st birthday. If you receive an annual payment increase, we also change your Benefit Base. REQUESTING LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. The earliest Benefit Date you can select is the one that occurs after the younger Covered Person reaches their exercise age birthday, and the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. We set the exercise age for your Contract on the rider effective date and once your exercise age is set we cannot change it. The current exercise age is age 60. If you add Income Protector to your Contract in the future, you are subject to the current exercise age that is applicable at that time. In the future, the minimum exercise age we intend to offer is age 50 and the maximum exercise age we intend to offer is age 85. This means that if you add Income Protector to you Contract in the future, we could require you to wait until age 85 to start Lifetime Plus Payments. If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any of this benefit’s advantages. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before Lifetime Plus Payments have begun, on the next available Benefit Date where all Covered Persons are within the age restrictions for exercising this benefit, we begin making annual payments to you of your annual maximum Lifetime Plus Payment. NOTE: If you add Income Protector to your Contract when the older Covered Person is age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Annual Increase. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero; from that point on you receive the maximum Lifetime Plus Payment you are entitled to at the same payment frequency you were receiving before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 66 CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base (see “Benefit Base” later in this section) multiplied by the current age-based payment percentage of the younger Covered Person as set out in the Annual Maximum Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this section). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment would be less than $100, this benefit ends and Lifetime Plus Payments are not available to you. Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments that when added to any other withdrawals during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Plus Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Plus Payment, and not an Excess Withdrawal. An Excess Withdrawal includes any applicable withdrawal charge. For example, assume your annual maximum Lifetime Plus Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Plus Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Plus Payment and the next $200 to be an Excess Withdrawal. An Excess Withdrawal reduces next year’s annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal. The reduction is proportionate based on the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions set in section 8, Access to Your Money (you cannot take less than $500 and the Contract Value after the withdrawal must be at least $2,000). This means that you cannot take an Excess Withdrawal of less than your entire Contract Value if your Contract Value is already less than $2,000. Also, if at the end of the Business Day that we process your withdrawal request, an Excess Withdrawal would reduce your Contract Value to less than $2,000, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. In addition, we review how each Excess Withdrawal taken during the current Benefit Year would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take an Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person as of the previous Benefit Anniversary is less than $100, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. The annual maximum Lifetime Plus Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not be available to you and we will contact you to discuss alternate arrangements. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) and any Excess Withdrawal proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment, before the Contract Value is reduced to zero, is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue until the deaths of all Covered Persons. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 67 NOTE FOR QUALIFIED CONTRACTS:If we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution. We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee you receive the greater of your maximum Lifetime Plus Payment or fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES On each Benefit Anniversary before the older Covered Person’s 91st birthday, we may increase your annual maximum Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary, or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. · If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or withdrawals), we automatically increase next year’s annual maximum Lifetime Plus Payment if the Contract Value at the end of the last Business Day before the current Benefit Anniversary, is greater than the Contract Value at the end of the last Business Day before the previous Benefit Anniversary (or the Benefit Date, in the case of the first Benefit Anniversary). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. · You are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the younger Covered Person, multiplied by the Contract Value at the end of the previous Business Day, results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If you take less than the annual maximum Lifetime Plus Payment you are entitled to, an automatic annual increase to your annual maximum payment may not increase the actual payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase will increase the dollar amount of your actual Lifetime Plus Payment, but it does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus Payment of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, or on or after the Business Day your Contract Value is reduced to zero. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 68 THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment under Income Protector on a percentage of the Benefit Base, which is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you can take. We also assess the rider charge for Income Protector against the Benefit Base. On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greater of the Quarterly Anniversary Value or the Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. On and after the Benefit Date, your Benefit Base only changes if you receive an automatic annual payment increase to your annual maximum Lifetime Plus Payment or you take an Excess Withdrawal. Changes in the Benefit Base also change the amount of the rider charge that we calculate each day. An Excess Withdrawal reduces your Benefit Base proportionately by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process your withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If you have taken your annual maximum Lifetime Plus Payment during the previous Benefit Year and we increased next year’s annual maximum Lifetime Plus Payment because your Contract Value at the end of the last Business Day before the current Benefit Anniversary increased, we increase your Benefit Base by the same percentage. For example, if we increased your annual maximum Lifetime Plus Payment by 5%, we also increase your Benefit Base by 5%. · We also change your Benefit Base to equal the Contract Value at the end of the last Business Day before the current Benefit Anniversary, if the age-based payment percentage for the current age of the younger Covered Person multiplied by this Contract Value results in a higher annual maximum Lifetime Plus Payment. This change may increase or decrease your Benefit Base. Automatic annual payment increases are only available before the older Covered Person’s 91st birthday. THE QUARTERLY ANNIVERSARY VALUE The Quarterly Anniversary Value is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If the rider effective date is the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare your Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase your Quarterly Anniversary Value to equal this Contract Value if it is greater. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn from the Quarterly Anniversary Value. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included in the parts of this value that are based on Purchase Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 69 THE ANNUAL INCREASE The Annual Increase is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. On each Quarterly Anniversary during the guarantee years, we apply a simple interest increase of one-fourth of the annual increase percentage to the Purchase Payments (or the Contract Value on the rider effective date, if applicable). In addition, during the period that we calculate the Annual Increase we also automatically reset it to equal the Contract Value if the Contract Value is greater than the Annual Increase on the Quarterly Anniversary. Contract Value resets occur during the entire period that we calculate the Annual Increase and not just during the guarantee years that you receive the simple interest increase. We set the number of guarantee years for your Contract on the rider effective date and once this number is set we cannot change it. The current number of guarantee years is 20 years. If you add Income Protector to your Contract in the future, you are subject to the current number of guarantee years that are applicable at that time. The minimum number of guarantee years we intend to offer in the future is five and the maximum is 20. If the rider effective date is the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase both the Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the Annual Increase and the increase base proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the maximum rider anniversary, the Annual Increase is equal to the following: a + (b x (c – d)) Where: a The Annual Increase at the end of the previous Business Day; b The annual increase percentage we set on the rider effective date divided by four; c The increase base at the end of the previous Business Day; and d Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected Income Protector at issue, then we exclude from “d” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each withdrawal taken since we received that payment. We determine the percentage of Contract Value at the end of the current Business Day. The maximum rider anniversary is the Quarterly Anniversary that occurs on the number of guarantee years after the rider effective date. For example, assume the Issue Date is June 1, 2009, the rider effective date is September 1, 2009 and the number of guarantee years is 20 years. The maximum rider anniversary would be September 1, 2029. We set the annual increase percentage for your Contract on the rider effective date and once this number is set we cannot change it. The current annual increase percentage is 8%, and the current quarterly simple interest increase is 2%. If you add Income Protector to your Contract in the future, you are subject to the current annual increase percentage and quarterly simple interest increase that are applicable at that time. The minimum annual increase percentage we intend to offer in the future is 4% and the maximum is 10%, and the minimum quarterly simple interest increase is 1% and the maximum is 2.5%. Next, wecompare this Annual Increase to the Contract Value using the values determined at the end of the prior Business Day and increase your Annual Increase to equal this Contract Value if it is greater. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 70 Any withdrawals may reduce the Annual Increase and the increase base by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Annual Increase, we deduct more than the amount withdrawn from the Annual Increase. Likewise, if at the time of withdrawal the Contract Value is less than the increase base, we deduct more than the amount withdrawn from the increase base. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Income Protector while the benefit is in effect. When you select Income Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Income Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Income Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. If you add Income Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these restrictions before we add the benefit to your Contract. If you add Income Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. If we offer more than one Investment Option group in the future, we do not move Investment Options between the groups after the rider effective date. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 71 These Investment Option allocation and transfer restrictions end when your benefit ends. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment are most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN INCOME PROTECTOR ENDS Before the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Income Protector may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day you take an Excess Withdrawal if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person on the previous Benefit Anniversary is less than $100. · The Business Day before the Income Date that you take a Full Annuitization. · On the Benefit Date if the initial annual maximum Lifetime Plus Payment would be less than $100. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this rider ends on the date of death of the Covered Person. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 72 · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · When the Contract ends. 11.c OTHER OPTIONAL BENEFITS MAXIMUM ANNIVERSARY DEATH BENEFIT The Maximum Anniversary Death Benefit is designed for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries during the Accumulation Phase. The Maximum Anniversary Death Benefit is only available at issue and it carries an additional M&E charge. We calculate the additional M&E charge as discussed in section 6, Expenses – Mortality and Expense Risk (M&E) Charge. The Maximum Anniversary Death Benefit requires selection of Investment Protector or Income Protector. The death benefit provided by the Maximum Anniversary Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. Once you select the Maximum Anniversary Death Benefit, you cannot cancel it. Check with your Financial Professional regarding availability of the Maximum Anniversary Death Benefit and be sure to discuss whether this benefit is appropriate for your situation. We determine the Maximum Anniversary Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Maximum Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Maximum Anniversary Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Maximum Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE: Because this benefit also requires selection of Investment Protector or Income Protector, your Contract Value decreases with each Lifetime Plus Payment, Excess Withdrawal and the deduction of the rider charge. These deductions reduce the Maximum Anniversary Value available under this benefit. Calculating the Maximum Anniversary Value Under the Maximum Anniversary Death Benefit The Maximum Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Maximum Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Maximum Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Contract Anniversary before the end date, the Maximum Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 73 If the end date occurs due to age, we continue to calculate the Maximum Anniversary Value in the same way that we do on each Business Day other than a Contract Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Maximum Anniversary Value no longer increases as of the Business Day we receive the above required death claim documentation from the Beneficiary that first files claim. Any withdrawals may reduce the Maximum Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Maximum Anniversary Value, we deduct more than the amount withdrawn. BONUS OPTION The Bonus Option is designed for Owners who believe that the return on the investment of the bonus in the Investment Options offsets the additional costs associated with the Bonus Option. This option provides a 6% bonus on each Purchase Payment we receive before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). After a withdrawal of Purchase Payments, a bonus is only applicable to additional Purchase Payment amounts in excess of all previous Purchase Payments withdrawn. The Bonus Option is only available at issue and it carries an additional M&E charge and a higher and longer withdrawal charge schedule. These charges are discussed in the Fee Tables and section 6, Expenses. The Bonus Option ends when your Contract ends. Once you select the Bonus Option, you cannot cancel it. The Bonus Option is not available if you select either the Short Withdrawal Charge Option or the No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. The bonus may be more than offset by the additional charges associated with the Bonus Option. Check with your Financial Professional regarding availability of the Bonus Option and be sure to discuss whether this benefit is appropriate for your situation. The IRS has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. We credit the bonus to your Contract subject to the following terms. 1) We treat all bonus amounts and any gains or losses attributable to such amounts as earnings under the Contract and are treated as such for purposes of the withdrawal charge as well as for tax purposes. 2) All gains and losses attributable to the bonus are part of your Contract Value. 3) If the Contract is owned by a non-individual, then we use the age of the Annuitant to determine whether a bonus applies. The bonus is not included in any of the guaranteed benefits that are based on Purchase Payments, but it is included in the guaranteed benefits that are based on Contract Value. We pay all bonus amounts from the general account assets of Allianz Life of New York. Your Contract incurs expenses on the total Contract Value, which includes the bonus. If you cancel your Contract during the free look/right-to-examine period, you forfeit your bonus. It is possible upon withdrawal, particularly in a declining market and since charges are assessed against the Contract Value (which includes the bonus), that you may receive less money back than you would have if you had not received the bonus or had not selected the Bonus Option. We expect to profit from certain charges assessed under the Contract (for example, the withdrawal charge and the M&E charge) associated with the Bonus Option. SHORT WITHDRAWAL CHARGE OPTION The Short Withdrawal Charge Option is designed for Owners who are concerned with short-term liquidity. This option shortens the withdrawal charge period for your Contract from seven years to four years. The Short Withdrawal Charge Option is only available at issue, it only applies during the Accumulation Phase of the Contract and it carries an additional M&E charge. The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The Short Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the Short Withdrawal Charge Option, you cannot cancel it. The Short Withdrawal Charge Option is not available if you select either the Bonus Option or No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 74 Because the Short Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh complete years following our receipt of your Purchase Payment. Check with your Financial Professional regarding the availability of the Short Withdrawal Charge Option and be sure to discuss whether this option is appropriate for your situation. NO WITHDRAWAL CHARGE OPTION You can eliminate the withdrawal charge under your Contract by selecting the No Withdrawal Charge Option at issue. This option carries an additional M&E charge and requires a higher initial Purchase Payment ($25,000 rather than $10,000). The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The No Withdrawal Charge Option is not available if you select either the Bonus Option or Short Withdrawal Charge Option. If you select the No Withdrawal Charge Option, you must also select Investment Protector or Income Protector. If your Contract includes the No Withdrawal Charge Option, you can only remove the additional required benefit if: a) we increase the rider charge on a Quarterly Anniversary; b) if you select single Lifetime Plus Payments under Income Protector, the sole Covered Person dies and your spouse continues the Contract; or c) you can simultaneously replace Income Protector with Investment Protector, or vice versa, as discussed in section11, Selection of Optional Benefits. The No Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the No Withdrawal Charge Option, you cannot cancel it. Because the No Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to withdraw a Purchase Payment during the first four years after we receive it. Also, because the No Withdrawal Charge Option requires you to select an additional optional benefit, it may not be appropriate if you do not intend to exercise this additional required benefit. Check with your Financial Professional regarding the availability of the No Withdrawal Charge Option, and to discuss whether this option is appropriate for your situation. OTHER INFORMATION ALLIANZ LIFE OF NEW YORK Allianz Life of New York is a stock life insurance company organized under the laws of the state of New York on September 21, 1982. Our address is One Chase Manhattan Plaza, 37th Floor, New York, NY 10005-1423. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 6 states, including New York and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life of NY Variable Account C (the Separate Account, formerly Preferred Life Variable Account C), as a separate account under New York insurance law on February 26, 1988. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life of New York. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 75 DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. Investment Options that assess Rule 12b-1 fees make payments of the fees to Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 76 · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 77 LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The financial statements of Allianz Life of New York and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 78 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life of New York…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 79 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz Life Insurance Company of New York. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we gather about you. Allianz LifeÒ of NY does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies, except to administer or service your policy. Information about you that Allianz Life of NY collects Allianz Life of NY collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Information about you that Allianz Life of NY shares Allianz Life of NY does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz Life of NY policies and practices regarding security of your information Allianz Life of NY uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We restrict access to information about you to those employees who need the information to service your policy. Allianz Life of NY works to ensure that our website is secure. We use state of the art technology to protect the information that may be shared over these sites. Your ability to access and correct your information You have the right to access and get a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 80 This will ensure the identity of the person requesting your information. Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call our administrative office at 800-729-9743, or write us at the following address. Allianz Life Insurance Company of New York Home Office: New York, NY Administrative Office PO Box 1431 Minneapolis, MN 55440-1431 M40018-NY (3/2010) The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 81 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis NY Venture Fund – Class 2 – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Equity Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – FIDELITY Fidelity VIP FundsManager 50% Portfolio –Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio –Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Small Cap Value Fund – – AZL Franklin Templeton Founding Strategy Plus Fund – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Global Discovery Securities Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund(2) – – INVESCO AZL Invesco International Equity Fund – AZL Van Kampen Equity and Income Fund – AZL Van Kampen Growth and Income Fund – J.P. MORGAN AZL JPMorgan U.S. Equity Fund – Class 2 – – The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix A 82 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements MFS AZL MFS Investors Trust Fund – – MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley International Equity Fund – – AZL Morgan Stanley Mid Cap Growth Fund – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class(2) – – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class(1) – PIMCO VIT Emerging Markets Bond Portfolio – Admin. Class(1) – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – – PIMCO VIT Global Multi-Asset Portfolio – Admin. Class – PIMCO VIT High Yield Portfolio – Admin. Class(1) – – PIMCO VIT Real Return Portfolio – Admin. Class(1) – – PIMCO VIT Total Return Portfolio – Admin. Class(1) – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – TURNER AZL Turner Quantitative Small Cap Growth Fund – – “Other Expenses” reflect interest expense. “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix A 83 APPENDIX B – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of New York and the financial statements of Allianz Life of NY Variable Account C are included in Part C of the Registration Statement. accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract offered by this prospectus as of the end of the most recent calendar year is listed in the tables below. A separate rider charge may also apply to your Contract if you select Investment Protector or Income Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option M&E Charge Allianz Vision New York – Base Contract 1.40% Allianz Vision New York – Contract with the Bonus Option and the Quarterly Value Death Benefit 2.20% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. (Number of accumulation units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 1.40% 12/31/2009 N/A 28 2.20% 12/31/2009 N/A 31 AZL BlackRock Capital Appreciation Fund 1.40% 12/31/2007 N/A 4 2.20% 12/31/2007 N/A 6 12/31/2008 14 12/31/2008 1 12/31/2009 72 12/31/2009 7 AZL Columbia Mid Cap Value Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 12 12/31/2008 1 12/31/2009 12 12/31/2009 2 AZL Columbia Small Cap Value Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 1 12/31/2008 2 12/31/2009 0 12/31/2009 2 AZL Davis NY Venture Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 1 12/31/2008 26 12/31/2008 4 12/31/2009 29 12/31/2009 4 AZL Dreyfus Equity Growth Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 11 12/31/2008 3 12/31/2009 14 12/31/2009 14 AZL Eaton Vance Large Cap Value Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 0 12/31/2008 2 12/31/2009 1 12/31/2009 2 AZL Franklin Small Cap Value Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 0 12/31/2008 13 12/31/2008 1 12/31/2009 17 12/31/2009 2 AZL Franklin Templeton Founding Strategy Plus Fund 1.40% 12/31/2009 N/A 36 2.20% 12/31/2009 N/A 0 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 84 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Fusion Balanced Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 10 12/31/2008 63 12/31/2008 13 12/31/2009 12/31/2009 27 AZL Fusion Conservative Fund 1.40% 12/31/2009 N/A 0 2.20% 12/31/2009 N/A 0 AZL Fusion Growth Fund 1.40% 12/31/2007 N/A 15 2.20% 12/31/2007 N/A 45 12/31/2008 81 12/31/2008 50 12/31/2009 65 12/31/2009 19 AZL Fusion Moderate Fund 1.40% 12/31/2007 N/A 9 2.20% 12/31/2007 N/A 11 12/31/2008 32 12/31/2008 25 12/31/2009 12/31/2009 AZL Growth Index Strategy Fund 1.40% 12/31/2009 N/A 56 2.20% 12/31/2009 N/A 12 AZL International Index Fund 1.40% 12/31/2009 N/A 17 2.20% 12/31/2009 N/A 1 AZL Invesco International Equity Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 5 12/31/2008 20 12/31/2008 6 12/31/2009 52 12/31/2009 8 AZL JPMorgan U.S. Equity Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 1 12/31/2008 8 12/31/2008 3 12/31/2009 9 12/31/2009 2 AZL MFS Investors Trust Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 14 12/31/2008 1 12/31/2009 18 12/31/2009 3 AZL Money Market Fund 1.40% 12/31/2007 N/A 9 2.20% 12/31/2007 N/A 49 12/31/2008 51 12/31/2008 77 12/31/2009 12/31/2009 47 AZL OCC Growth Fund 1.40% 12/31/2009 N/A 0 2.20% 12/31/2009 N/A 0 AZL OCC Opportunity Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 3 12/31/2009 5 12/31/2009 2 AZL S&P 500 Index Fund 1.40% 12/31/2007 N/A 5 2.20% 12/31/2007 N/A 4 12/31/2008 27 12/31/2008 12 12/31/2009 83 12/31/2009 45 AZL Schroder Emerging Markets Equity Fund 1.40% 12/31/2007 N/A 10 2.20% 12/31/2007 N/A 3 12/31/2008 43 12/31/2008 8 12/31/2009 28 12/31/2009 5 AZL Small Cap Stock Index Fund 1.40% 12/31/2007 N/A 7 2.20% 12/31/2007 N/A 2 12/31/2008 20 12/31/2008 3 12/31/2009 16 12/31/2009 8 AZL Turner Quantitative Small Cap Growth Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 1 12/31/2009 2 12/31/2009 1 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 85 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Van Kampen Equity and Income Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 8 12/31/2009 72 12/31/2009 17 AZL Van Kampen Global Real Estate Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 0 12/31/2008 4 12/31/2008 1 12/31/2009 15 12/31/2009 2 AZL Van Kampen Growth and Income Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 0 12/31/2008 14 12/31/2008 1 12/31/2009 10 12/31/2009 0 AZL Van Kampen International Equity Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 5 12/31/2008 0 12/31/2009 14 12/31/2009 4 AZL Van Kampen Mid Cap Growth Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 5 12/31/2008 23 12/31/2008 7 12/31/2009 32 12/31/2009 5 BlackRock Global Allocation V.I. Fund 1.40% 12/31/2008 N/A 21 2.20% 12/31/2008 N/A 1 12/31/2009 12/31/2009 60 Davis VA Financial Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 8 12/31/2008 0 12/31/2009 6 12/31/2009 1 Franklin High Income Securities Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 2 12/31/2009 24 12/31/2009 7 Franklin Income Securities Fund 1.40% 12/31/2007 N/A 5 2.20% 12/31/2007 N/A 1 12/31/2008 18 12/31/2008 1 12/31/2009 16 12/31/2009 6 Franklin Templeton VIP Founding Funds Allocation Fund 1.40% 12/31/2007 N/A 37 2.20% 12/31/2007 N/A 68 12/31/2008 12/31/2008 68 12/31/2009 12/31/2009 15 Franklin U.S. Government Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 3 12/31/2009 16 12/31/2009 5 Mutual Global Discovery Securities Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 1 12/31/2008 15 12/31/2008 2 12/31/2009 16 12/31/2009 6 Mutual Shares Securities Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 0 12/31/2008 27 12/31/2008 0 12/31/2009 31 12/31/2009 5 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 86 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT All Asset Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 0 12/31/2009 34 12/31/2009 5 PIMCO VIT CommodityRealReturn Strategy Portfolio 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 2 12/31/2008 7 12/31/2008 6 12/31/2009 19 12/31/2009 9 PIMCO VIT Emerging Markets Bond Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 1 12/31/2009 46 12/31/2009 3 PIMCO VIT Global Bond Portfolio (Unhedged) 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 1 12/31/2008 5 12/31/2008 6 12/31/2009 15 12/31/2009 8 PIMCO VIT Global Multi-Asset Portfolio 1.40% 12/31/2009 N/A 27 2.20% 12/31/2009 N/A 0 PIMCO VIT High Yield Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 2 12/31/2009 17 12/31/2009 4 PIMCO VIT Real Return Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 10 12/31/2008 1 12/31/2009 25 12/31/2009 10 PIMCO VIT Total Return Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 25 12/31/2008 6 12/31/2009 97 12/31/2009 26 Templeton Global Bond Securities Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 1 12/31/2008 8 12/31/2008 2 12/31/2009 29 12/31/2009 1 Templeton Growth Securities Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 2 12/31/2008 16 12/31/2008 3 12/31/2009 11 12/31/2009 2 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix B 87 APPENDIX C – CALCULATING THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of transactions on the values available under the Contract and its riders. Purchase Payments Additional Purchase Payments increase the Contract Value and the following guaranteed values on a dollar for dollar basis: Traditional Death Benefit; Maximum Anniversary Value (Maximum Anniversary Death Benefit rider); Rider Anniversary Value (Investment Protector rider); Benefit Base, Quarterly Anniversary Value and Annual Increase (Income Protector). A Rider Anniversary Value increase also increases the Target Value. A Benefit Base increase also increases the annual maximum Lifetime Plus Payment. Contract Value Death Benefit (Traditional or Maximum Anniversary) Rider Anniversary Value (Investment Protector) Benefit Base (Income Protector) Prior to Purchase Payment $ 100,000 $ 100,000 $ 100,000 $20,000Purchase Payment + $20,000 + $20,000 + $20,000 + $ 20,000 After Purchase Payment $ 100,000 $ 120,000 $ 120,000 $ 120,000 Partial Withdrawals Partial withdrawals (including Partial Annuitizations, Excess Withdrawals and withdrawal charges, but not including amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and immediately reduce all of the guaranteed values by the percentage of Contract Value withdrawn. Partial withdrawals also reduce the annual maximum Lifetime Plus Payment on the next Benefit Anniversary, but you are still eligible to receive an annual payment increase. Contract Value Death Benefit (Traditional or Maximum Anniversary) Rider Anniversary Value or Quarterly Anniversary Value (Investment Protector) Benefit Base (Income Protector) Lifetime Plus Payment (Income Protector) Prior to Partial Withdrawal $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 x 4% $4,800 $5,000 Partial Withdrawal –[($5,000/ 100,000) [($5,000/100,000) [($5,000/100,000) [($5,000/100,000) x 120,000)] x 120,000)] x 120,000)] X 4,800)] – $5,000 – $6,000 – $6,000 – $6,000 – $240 After Partial Withdrawal $ 95,000 $ 114,000 $ 4,560 Lifetime Plus Payments (Income Protector rider only) Lifetime Plus Payments reduce Contract Value on a dollar for dollar basis and reduce the Traditional Death Benefit or Quarterly Anniversary Value (Quarterly Value Death Benefit rider) by the percentage of Contract Value paid out. These payments do not reduce the Benefit Base. Lifetime Plus Payment Contract Value Death Benefit (Traditional or Maximum Anniversary) Benefit Base (Income Protector) Prior to Payment $ 95,000 $ 114,000 $ 114,000 $4,560 Payment –[($4,560/ 95,000) x 114,000) – $4,560 – $5,472 no change After Payment $ 90,440 $ 108,528 $ 114,000 The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix C 88 APPENDIX D – THE TARGET DATE BENEFITS There were two versions of these benefits: (i) the Target Date Retirement Benefit, which was available from August 31, 2007 through January 25, 2009; and (ii) the Target Date 10 Benefit, which was available from January 26, 2009 through March 31, 2009. Neither of these benefits are currently available for selection. Both benefits have an additional M&E charge and that charge is guaranteed for the life of the benefit. The two versions of these benefits are largely the same, except that the Target Date Retirement Benefit allowed an earlier initial Target Value Date and had a lower additional M&E charge as indicated in the following table. M&E Charge(1) Accumulation Phase Annuity Phase Additional M&E Charge for Optional Benefits(2) Target Date 10 Benefit 0.55% NA Target Date Retirement Benefit 0.40% NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for this optional benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE: In your Contract, the name for your target date rider may be different than the name we use here in this prospectus. If the minimum number of Contract Years to the initial Target Value Date that is shown on your Contract schedule is ten, then you have the Target Date 10 Benefit that is discussed in this prospectus; if instead the minimum is seven years, then you have the Target Date Retirement Benefit. However, in your Contract, both of these benefits use the name “Target Date Retirement Benefit Rider.” The Target Date Benefits provide, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value at a future point that you select (the Target Value Date). To provide this protection, we restrict your allocations to the Investment Options and we may transfer Contract Value between your selected Investment Options over time based on the length of time until the guarantee takes effect and the performance of your selected Investment Options. The Target Date Benefits guarantee that, beginning on your initial Target Value Date (and on each subsequent Contract Anniversary until the benefit ends) your Contract Value cannot be less than the Target Value. The Target Value is the highest Contract Value that occurred at issue or on any subsequent Contract Anniversary, adjusted for any subsequent additional Purchase Payments or partial withdrawals. The earliest available initial Target Value Date is ten Contract Years after you selected the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest available initial date is the Contract Anniversary before the older Owner’s 91st birthday. For example, assume you purchased a Contract with the Target Date 10 Benefit with the earliest available initial Target Value Date, make one initial payment, and take no withdrawals. Then, on the tenth Contract Anniversary the Target Date 10 Benefit guarantees that your Contract Value is at least the initial Purchase Payment or the highest Contract Value on any Contract Anniversary up to and including the tenth Contract Anniversary. If your Contract Value is less than the Target Value at the end of the last Business Day before the Target Value Date and each subsequent Contract Anniversary (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 89 NOTE: You have limited protection under the Target Date Benefits unless you hold the Contract until the initial Target Value Date. In addition, the Target Date Benefits do not provide any guarantee to your Contract Value before the initial Target Value Date and do not lock in any gains that occur between anniversaries. NOTE: Under the Target Date Benefits, you can only make additional Purchase Payments and participate in the automatic investment plan for three years after the rider effective date. In addition, the flexible rebalancing program is not available to you during the period that one of the Target Date Benefits is part of your Contract. However, if you remove your selected Target Date Benefit from your Contract, these restrictions no longer apply on or after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS FOR CONTRACTS WITH A TARGET DATE BENEFIT:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Target Date Benefit. REMOVING A TARGET DATE BENEFIT FROM YOUR CONTRACT You can remove your selected Target Date Benefit from your Contract at any time. However, if your Contract includes the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with the Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of a Target Date Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of the Target Date Benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. THE TARGET VALUE DATE We may apply a credit to your Contract Value on each Target Value Date. Each Target Value Date occurs on a Contract Anniversary. You selected the initial Target Value Date when you added the benefit to your Contract. The earliest initial Target Value Date you could have selected is ten Contract Years after the rider effective date under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest initial Target Value Date you can select is the Contract Anniversary before the older Owner’s 91st birthday. If the Contract is owned by a non-individual, the latest initial Target Value Date you can select is the Contract Anniversary before the Annuitant’s 91st birthday. Additional Target Value Dates then occur on each subsequent Contract Anniversary while your selected Target Date Benefit is in effect. If the Target Value Date does not fall on a Business Day, we apply any associated credit to your Contract Value on the next Business Day. On any Contract Anniversary before the older Owner’s 81st birthday, you can reset the initial Target Value Date before it occurs as long as the Contract Value is at least equal to the Target Value at the end of the previous Business Day. If the Contract is owned by a non-individual, the age restriction for resetting the initial Target Value Date is before the Annuitant’s 81st birthday. The new initial Target Value Date must be on a Contract Anniversary that is at least ten Contract Years after we process your request for the reset under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest Target Value Date is the Contract Anniversary before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 90 Once we apply a credit to your Contract Value under one of the Target Date Benefits, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). The Target Value is available only on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Also, the credit is allocated proportionately to the Investment Options you chose, and immediately begins to participate in the investment performance of those Investment Options. Because the credit increases your Contract Value, it also increases the total dollar amount (but not the percentage) of the M&E charge you pay. We apply the credit to your Contract after we do any quarterly rebalancing. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal. We assess a withdrawal charge against Purchase Payments withdrawn in the manner described in section 6, Expenses – Withdrawal Charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value and, therefore, you no longer receive any Contract Value increases under your selected Target Date Benefit. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A TARGET DATE BENEFIT:We do not count any transfers made under your Target Date Benefit’s quarterly rebalancing program against any free transfers we allow. We also waive the required minimum transfer amount for transfers made under your Target Date Benefit’s quarterly rebalancing program. These restrictions apply only to Contracts with one of the Target Date Benefits while the benefit is part of your Contract. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations; however, if they do not comply, we instead allocate any additional Purchase Payments according to the current required allocation as discussed in this section. When you selected one of these benefits you consented to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under the Target Date Benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 91 If your Contract includes one of the Target Date Benefits, we divide your Investment Options into the following four groups. TABLE 1: Investment Option Groups Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If you added the Target Date Retirement Benefit to your Contract before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We determine the composition of the Investment Option groups. We do not recategorize the groups to which we assigned the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option.If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within any of the Investment Option groups, we send written notice regarding the closing or substitution 30 days prior to the effective date of the closing or substitution. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 92 If your Contract includes one of the Target Date Benefits, we restrict your allocations to the Investment Option groups. The maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete Contract Years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight years from the initial Target Value Date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 93 The maximum allowed allocation of Contract Value for Investment Option Group A and minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allowed allocation for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% We automatically rebalance your Contract Value in each of the Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 35% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we do not reduce the percentage of Contract Value you allocated to each group, but we do rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments adjusted downward if necessary, to match the maximum allowable group allocation. Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when your selected Target Date Benefit ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X.The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary; or b) the maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this appendix). Table 2 compares the length of time until the initial Target Value Date and the comparison of the current Contract Value to the current Target Value. Groups A and Y.We then use Table 3 (which appears earlier in this appendix) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 94 Combined Groups B and X.Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next in this appendix. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations, but if they do not comply with the current maximum allowable allocations, we instead allocate any additional Purchase Payments according to the current required allocation as discussed next in this appendix. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y does not change. DETERMINING THE REQUIRED GROUP ALLOCATION Your selected allocations comply with the new maximum allowable and new minimum required allocations.If your selected allocations for Group A, and the combined Groups B and X, are less than or equal to the new maximum allowable allocations for these groups, the required allocations for the Investment Option groups are equal to your selected allocations. Your selected allocation for Group A complies with the new maximum allowable allocation, but your selected allocation for the combined Groups B and X exceeds the new maximum allowable allocation.If your selected allocation for Group A is less than or equal to the new maximum allowable allocation for this group, the required allocation of Contract Value for Group A is equal to your selected allocation. If your selected allocation for the combined Groups B and X is greater than the new maximum allowable allocation for these groups, then we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation) and apply it to Group Y. Your selected allocation for Group A exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X.If your selected allocation for Group A is greater than the new maximum allowable allocation for this group, then we decrease the required allocation for Group A to equal the new maximum allowable allocation. We then take the excess allocation from Group A (your selected allocation minus the new maximum allowable allocation) and rebalance it as follows. a) If your selected allocation for the combined Groups B and X is less than the new maximum allowable allocation for these groups, the new required allocation is equal to your selected allocation for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your selected allocation for the combined Groups B and X is greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option group. NOTE: We do not reallocate more Contract Value to Group A than your selected allocation instructions specify. However, we may reallocate more Contract Value to the combined Groups B and X than your allocation instructions specify if we remove excess Contract Value from Group A. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 95 Rebalancing calculation within the Investment Option groups Within the Investment Option groups, the rebalancing calculation formula is: a x (b / c) where: a The required group allocation on the current Quarterly Anniversary. b The required allocation for each Investment Option as of the Business Day immediately preceding the current Quarterly Anniversary. c The required group allocation as of the Business Day immediately preceding the current Quarterly Anniversary. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more or your selected Investment Options due to the passage of time and/or as Contract Value as a percentage of Target Value decreases. · You are notified by transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your selected Investment Option allocation after notification, you must change your allocation instructions. Your new allocation instructions are subject to the current Investment Option allocation and transfer restrictions. · Unless you reset the initial Target Value Date, the maximum allowable allocation of your Contract Value to Investment Options in Group A, and the maximum allowable allocation of your Contract Value to Investment Options in the combined Groups A, B and X do not increase, regardless of Contract Value performance. · If you allocate less than the maximum allowable amount of Contract Value to the Investment Options in the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value in these groups due to the passage of time and/or as the comparison of Contract Value as a percentage of Target Value decreases. · You can never allocate more than 30% of your Contract Value to Investment Option Group A, or more than 95% of your Contract Value to Investment Option in the combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Investment Option Group A, nor can we require you to have less than 35% of your Contract Value in Investment Option in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on the percentage of Contract Value you can allocate to it. · The maximum allowable allocation for the Investment Option groups can decrease as the number of years until the initial Target Value Date decreases and as the comparison of Contract Value as a percentage of Target Value decreases. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 96 WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Target Date Benefit from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your selected Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix D 97 APPENDIX E – THE LIFETIME BENEFITS There were two Lifetime Benefits. The Lifetime Plus Benefit was available from August 31, 2007 through March 31, 2009. The Lifetime Plus 8 Benefit was available from August 7, 2008 through March 31, 2009. Neither of these benefits are currently available for selection. Both of these benefits have an additional M&E charge as indicated in the following table, and that charge may increase or decrease in certain situations. Accumulation Phase Annuity Phase Current M&E Charge(1) Maximum M&E Charge(1) Current and Maximum M&E Charge(1) Additional M&E Charge for Optional Benefits(2) Lifetime Plus Benefit (available before April 1, 2009) Single Lifetime Plus Payments 0.70% 1.50%(3) NA Joint Lifetime Plus Payments 0.85% 1.65%(4) NA The following versions of this benefit was available from January 26, 2009 until March 31, 2009. Lifetime Plus 8 Benefit Single Lifetime Plus Payments 0.95% 1.60%(3) NA Joint Lifetime Plus Payments 1.10% 1.75%(4) NA The following version of this benefit was available before January 26, 2009. Lifetime Plus 8 Benefit Single Lifetime Plus Payments(5) 0.80% 1.60%(3) NA Joint Lifetime Plus Payments(6) 0.95% 1.75%(4) NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. This is the maximum charge we could impose if you remove a Covered Person, upon a reset of any of the guaranteed values available under either of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. This is the maximum charge we could impose upon a reset of any of the guaranteed values available under either of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. On the Benefit Date the current M&E charge reduces to 0.70%, and the maximum M&E charge reduces to 1.50%. On the Benefit Date the current M&E charge reduces to 0.85%, and the maximum M&E charge reduces to 1.65%. Except as specified in this appendix, the same terms and conditions apply to each of the Lifetime Benefits. Each of these benefits provides guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) that are available to you during the Accumulation Phase. The Lifetime Benefits were designed for those who want lifetime income and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. The Lifetime Plus Benefit has a higher Lifetime Plus Payment percentage than what was available under the Lifetime Plus 8 Benefit and offered the ability to begin payments before age 65. The Lifetime Plus 8 Benefit offered the maximum potential initial payment but the simple interest increases do not begin until age 60 and you must wait to begin payments until age 65. Lifetime Plus Payments are annual payments that we initially calculate using your “Benefit Base,” your “age band payment percentage,” and whether you select single or joint Lifetime Plus Payments, as described in this appendix. Under both of these benefits we restrict the Investment Options to which you can allocate money under your Contract. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E 98 When you selected your benefit you had to choose either single Lifetime Plus Payments for the lifetime of the sole Covered Person, or joint Lifetime Plus Payments for the lifetime of both joint Covered Persons. For joint Lifetime Plus Payments, the joint Covered Persons must qualify as spouses under federal law. If all Covered Persons die before you request to begin Lifetime Plus Payments, your benefit ends and these payments are not be available to you. You can begin receiving Lifetime Plus Payments at any time subject to certain restrictions. Once established, your annual maximum Lifetime Plus Payment may increase each year, but it cannot decrease unless you take an excess partial withdrawal (Excess Withdrawal). Payment increases are automatic and are based upon increases in your Contract Value subject to adjustments for Excess Withdrawals. Both of the Lifetime Benefits also include a Cumulative Withdrawal Benefit, which allows you to control the amount of each Lifetime Plus Payment you receive subject to certain restrictions. Each Benefit Year that you take less than the annual maximum Lifetime Plus Payment that you are entitled to, we add the remaining amount to the Cumulative Withdrawal Value. You can take withdrawals from your Cumulative Withdrawal Value at any time. For more information regarding the Cumulative Withdrawal Benefit, please see the “Lifetime Plus Payments – The Cumulative Withdrawal Benefit” discussion later in this appendix. There are several important points to note about the Lifetime Benefits. · None of these benefits create Contract Value or guarantee the performance of any Investment Option. · You can remove one of the Lifetime Benefits from your Contract provided that you do so before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with Investment Protector. · Contracts with one of the Lifetime Benefits are subject to restrictions on the Investment Options available for allocations and transfers. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · Under the Lifetime Plus Benefit you cannot begin receiving Lifetime Plus Payments if any Covered Person is age 91 or older. Under the Lifetime Plus 8 Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 65 or if any Covered Person is age 91 or older. If you do not begin receiving Lifetime Plus Payments during this eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any advantage from your selected benefit. NOTE: Joint Lifetime Plus Payments are not available under the Lifetime Plus 8 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. · If one Covered Person dies after joint Lifetime Plus Payments have begun, any payment received by the surviving spouse (who is also a Covered Person) after the date of death and before the survivor reaches age 59½, is reported as a premature distribution according to the Code. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. – If you stop Lifetime Plus Payments and instead take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received had you continued to receive Lifetime Plus Payments. However, the ability to stop Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value. – If you stop Lifetime Plus Payments and instead request fixed Annuity Payments under a Full Annuitization, the benefit you selected ends and we no longer assess the M&E charge on that portion of the Contract. If you request variable Annuity Payments under a Full Annuitization, the benefit you selected ends and we reduce the M&E charge on that portion of the Contract. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. Allocations to the Cumulative Withdrawal Value (the difference between the maximum Lifetime Plus Payment that you are entitled to and the actual Lifetime Plus Payment you received) do not earn interest or participate in the performance of your selected Investment Options, and the Cumulative Withdrawal Value is not available to your Beneficiaries* upon death. (See the “Lifetime Plus Payments – Cumulative Withdrawal Benefit” discussion later in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E 99 ASSIGNMENT OF A CONTRACT WITH ONE OF THE LIFETIME BENEFITS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. Exceptions to the removal of a Contract assignment may be made in order to comply with applicable law. NOTE REGARDING THE FLEXIBLE REBALANCING PROGRAM:The flexible rebalancing program is not available to you while your selected Lifetime Benefit is in effect. However, if you remove your Lifetime Benefit from your Contract, you are able to participate in the flexible rebalancing program after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Lifetime Benefit. NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments or Cumulative Withdrawals until we receive other instructions. REMOVING ONE OF THE LIFETIME BENEFITS FROM YOUR CONTRACT You can remove your selected Lifetime Benefit from your Contract at any time before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with the Investment Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of your selected Lifetime Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary (or the next Business Day if the Contract Anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of these benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove either of the Lifetime Benefits from your Contract after Lifetime Plus Payments begin, you can end your selected benefit by: · taking an Excess Withdrawal of the entire Contract Value, less any withdrawal charge (however, this option is only available if your Contract Value is greater than the Cumulative Withdrawal Value); or · requesting Annuity Payments under a Full Annuitization based on the greater of the entire Contract Value or Cumulative Withdrawal Value (if applicable). NOTE:If you end your selected Lifetime Benefit by taking an Excess Withdrawal or a Full Annuitization: · your Lifetime Plus Payments stop, · the Accumulation Phase of the Contract ends, · the death benefit ends, and · if you request Annuity Payments, all annuitized portions of the Contract end as indicated in section 3, The Annuity Phase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you chose which Owner was to be the Covered Person subject to the maximum age restriction for adding one of the Lifetime Benefits to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the Contract is owned by a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. However, if we require a non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary solely for the purpose of determining the Lifetime Plus Payment. You cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. You can make this change only once. Before Lifetime Plus Payments begin, you can request the removal of a joint Covered Person within 30 days before a Contract Anniversary by completing the appropriate form. Once Lifetime Plus Payments have begun, you can request the removal of a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. We process your request on the Contract Anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. Because we are no longer offering any of the Lifetime Benefits, if you remove a joint Covered Person from your Contract we reserve the right to declare a new additional M&E charge for your selected benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit with single Lifetime Plus Payments that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a Covered Person from your Contract, but we may increase your payment as follows. We compare your current Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the current Contract Value as of the Benefit Anniversary that we process your removal request (see the age band table in the “Lifetime Plus Payments” discussion later in this appendix). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you chose to receive the maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you chose to receive less than the maximum payment, there is no change to the actual Lifetime Plus Payment you receive for the coming year and we apply the difference between your maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required above. NOTE FOR JOINT LIFETIME PLUS PAYMENTS:The Covered Persons must continue to qualify as spouses under federal law until your selected Lifetime Benefit ends. Once you declare the Covered Persons, if at any time before your benefit ends you are no longer spouses, you must send us notice and remove a Covered Person from the Contract. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS:Before the Benefit Date, your Lifetime Benefit ends with the death of any Owner, and Lifetime Plus Payments also end with the death of any Owner if the Contract Value is positive at the time of death. This means Lifetime Plus Payments may not be available or may end even if the Covered Person is still alive. IF YOU BEGIN RECEIVING LIFETIME PLUS PAYMENTS · You can no longer remove your selected Lifetime Benefit from the Contract. · Partial Annuitizations are no longer available. · You can no longer make additional Purchase Payments to the Contract and the automatic investment plan is no longer available to you. · The free withdrawal privilege is no longer available to you. However, Lifetime Plus Payments and Cumulative Withdrawals are not subject to a withdrawal charge and they reduce the Withdrawal Charge Basis. · Excess Withdrawals (including a full withdrawal of the Contract Value) which are available while you are receiving Lifetime Plus Payments are subject to a withdrawal charge and reduce the Withdrawal Charge Basis, as set out in section 6, Expenses – Withdrawal Charge. · Any Excess Withdrawal reduces your annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) on the next Benefit Anniversary after the withdrawal. However, if you take an Excess Withdrawal of your entire remaining Contract Value, or you take an Excess Withdrawal that reduces your Lifetime Plus Payment to below the acceptable minimum, your payments stop and your benefit ends on the Business Day you take the Excess Withdrawal. · The systematic withdrawal program and the dollar cost averaging program are no longer available to you. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The additional M&E charge for the Lifetime Plus Benefit continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus 8 Benefit before January 26, 2009, the additional M&E charge for your benefit decreases as indicated at the beginning of this appendix, and it continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus 8 Benefit from January 26, 2009 until March 31, 2009, the additional M&E charge for your benefit continues until your benefit ends or the Contract Value is zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the death benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal (including any withdrawal charge). · Resets of the 5% Annual Increase under the Lifetime Plus Benefit or the 8% Annual Increase under the Lifetime Plus 8 Benefit are no longer available. · We no longer calculate the following values and they all end: the Quarterly Anniversary Value under any of the Lifetime Benefits; the 5% Annual Increase under the Lifetime Plus Benefit; and the 8% Annual Increase under the Lifetime Plus 8 Benefit. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value available under that benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary after Lifetime Plus Payments have begun and before the older Covered Person’s 91st birthday. If we increase your annual maximum Lifetime Plus Payment, we reserve the right to change the additional M&E charge for your selected benefit and payment type (single life or joint life) as of the next fifth Benefit Anniversary, subject to the maximum additional M&E charge. This change takes effect 60 days after that fifth Benefit Anniversary if we increased your Lifetime Plus Payment on that Benefit Anniversary or any of the previous four Benefit Anniversaries. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. However, stopping Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value. NOTE REGARDING THE DEATH BENEFITS:If you begin receiving Lifetime Plus Payments, then, on and after the Benefit Date: · the death benefit that is equal to your Contract Value continues to fluctuate with market performance but decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Cumulative Withdrawal or Excess Withdrawal you take (including any withdrawal charge); · the Traditional Death Benefit value under the Traditional Death Benefit no longer increases because you can no longer make additional Purchase Payments; and each Lifetime Plus Payment, Cumulative Withdrawal, and any Excess Withdrawal reduces the Traditional Death Benefit value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge); and · the Quarterly Anniversary Value under the Quarterly Value Death Benefit (if applicable) decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal. LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. Under the Lifetime Plus Benefit the first available Benefit Date you can select is the one that occurs after the Issue Date. Under the Lifetime Plus 8 Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 65th birthday. Under both benefits, the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. Therefore, under the Lifetime Plus 8 Benefit joint Lifetime Plus Payments are never available if there is more than a 25-year age difference between spouses.If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any explicit advantage from selecting it. NOTE: If you added one of the Lifetime Benefits to your Contract when the older Covered Person was age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the 5% Annual Increase or 8% Annual Increase (as applicable). The Benefit Date must occur on either the 1st or the 15th of a calendar month. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. Each Lifetime Plus Payment amount equals the annual actual Lifetime Plus Payment divided by the number of payments we make during the Benefit Year. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If you exercise one of the Lifetime Benefits, we begin making Lifetime Plus Payments as of the Benefit Date. Under the Lifetime Plus Benefit on the Benefit Date, the initial payment is equal to the Benefit Base (for more information, see “The Benefit Base” discussion later in this appendix) multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Single Lifetime Plus Payments – age band of the Covered Person Annual maximum Lifetime Plus Payment percentage 55 to 59 4% 60 to 69 5% 70 to 79 6% 80 or older 7% Joint Lifetime Plus Payments – age band of the younger Covered Person Annual maximum Lifetime Plus Payment percentage 60 to 69 5% 70 to 74 5.5% 75 to 79 6% 80 or older 7% Under the Lifetime Plus 8 Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 to 79 5% 80 or older 6% Future Lifetime Plus Payments only decrease if you take an Excess Withdrawal, and they may increase if there are any gains in the Contract Value or when the payment percentage increases based on the age of the Covered Person (for more information see “Automatic Annual Payment Increases to the Lifetime Plus Payments” next in this appendix). However, if you take less than the annual maximum Lifetime Plus Payment that you are entitled to in a Benefit Year, you could reduce the chance that you receive an annual increase to your Lifetime Plus Payment. An Excess Withdrawal reduces your annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn on the next Benefit Anniversary after the withdrawal. Taking Excess Withdrawals may cause Lifetime Plus Payments to stop, and your benefit to end. The annual maximum Lifetime Plus Payment percentage for each age band that is listed in the tables above was set on the rider effective date and does not change during the life of the benefit. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available to you and we contact you to discuss alternate arrangements. If you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero. On and after the date that your Contract Value is reduced to zero, you receive the maximum Lifetime Plus Payment you are entitled to at the same frequency you were receiving payments before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E For Qualified Contracts, if we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. However, if this increase causes your actual Lifetime Plus Payment to be greater than the maximum payment, we deduct the extra from the Cumulative Withdrawal Value (if available). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution and we deduct this payment from the Cumulative Withdrawal Value (ifavailable). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment before the Contract Value is reduced to zero and is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue as follows. · For single Lifetime Plus Payments where the Contract is solely owned or owned by a non-individual, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned and the Joint Owners are not spouses, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, Lifetime Plus Payments continue until the death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse is the Covered Person and elects to continue the Contract, Lifetime Plus Payments continue at 100% of the amount that we were paying when both Owners were alive until the death of the Covered Person. · For joint Lifetime Plus Payments, Lifetime Plus Payments continue until the deaths of both Covered Persons. Upon the death of an Owner (or the Annuitant if the Contract is owned by a non-individual) who was also a Covered Person, if the surviving spouse continues the Contract, joint Lifetime Plus Payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. However, if the surviving spouse elects to receive payout of the death benefit, then Lifetime Plus Payments stop. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. On the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value if it includes a Lifetime Benefit but Lifetime Plus Payments have not begun. If you have not selected an Annuity Option we make payments under the default option described in section 3, The Annuity Phase. However, if your Contract Value is greater than zero and your Contract includes a Lifetime Benefit and Lifetime Plus Payments have begun, we base Annuity Payments on the greater of the Contract Value or Cumulative Withdrawal Value. In addition, if you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, you instead receive the greater of the following. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 1 based on the greater of the Contract Value or Cumulative Withdrawal Value; or ·the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 3 based on the greater of the Contract Value or Cumulative Withdrawal Value; or ·the current annual maximum Lifetime Plus Payment available to you. In addition, if on the maximum permitted Income Date the current annual maximum Lifetime Plus Payment is greater than the annual fixed Annuity Payment based on the Contract Value, we send you any remaining Cumulative Withdrawal Value. The Cumulative Withdrawal Benefit The Cumulative Withdrawal Benefit was automatically part of the Lifetime Plus Benefit and the Lifetime Plus 8 Benefit. There is no additional fee or charge for the Cumulative Withdrawal Benefit. The Cumulative Withdrawal Benefit allows you to control the amount of Lifetime Plus Payment you receive before your Contract Value is reduced to zero. You can change the amount of your actual Lifetime Plus Payment for the following Benefit Year by sending us notice. However, after your Contract Value is reduced to zero you are required to take the maximum payment. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we change your actual Lifetime Plus Payment to your requested amount on the Benefit Date or Benefit Anniversary (as applicable) and the change remains in effect until you request another change or until your Contract Value is reduced to zero. The Cumulative Withdrawal Value is the amount of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease due to the performance of your selected Investment Options. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract Value and in your death benefit value and does not reduce either value until it is withdrawn as a Cumulative Withdrawal. Your Contract Value also continues to fluctuate with the performance of your selected Investment Options. The Cumulative Withdrawal Benefit is not available to your Beneficiaries* upon death. If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. (For more information, see the “Automatic Annual Payment Increases to the Lifetime Plus Payments” discussion that appears next in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion of a withdrawal that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge. However, each Cumulative Withdrawal reduces your Contract Value, Withdrawal Charge Basis and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal: · we send you any remaining Cumulative Withdrawal Value, · your Cumulative Withdrawal Benefit ends, · you receive your maximum Lifetime Plus Payment (actual Lifetime Plus Payments are not available after the Contract Value is reduced to zero) at the payment frequency you previously selected, and · your Lifetime Plus Payments continue, as indicated in the “When a Lifetime Benefit Ends” discussion that appears later in this appendix. However, if your Contract Value is reduced to zero because of an Excess Withdrawal, your Cumulative Withdrawal Benefit and your selected benefit ends. AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME PLUS PAYMENTS On each Benefit Anniversary after the Benefit Date, and before the older Covered Person’s 91st birthday, we may increase your Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or Cumulative Withdrawals), you automatically receive an increase to next year’s annual maximum Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. In addition, you are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) multiplied by the Contract Value on the current Benefit Anniversary results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If your annual actual Lifetime Plus Payment is less than the annual maximum you are entitled to, an automatic annual increase to your annual maximum Lifetime Plus Payment may not increase the actual Lifetime Plus Payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase increases the dollar amount of your actual Lifetime Plus Payment, but does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, and on or after the Business Day your Contract Value is reduced to zero. Because we are no longer offering any of the Lifetime Benefits, if you receive an annual payment increase to your annual maximum Lifetime Plus Payment on the current Benefit Anniversary or any of the previous four Benefit Anniversaries we reserve the right to declare a new additional M&E charge for your selected benefit and payment type (single life or joint life) on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries). However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit and payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If you have not received an increase to your Lifetime Plus Payment on any of these five Benefit Anniversaries, we do not change the additional M&E charge for your selected benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E We make any change to the M&E charge as of the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for your benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for your benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive future annual payment increases to your annual maximum Lifetime Plus Payment, but you keep the most recent annual payment increase. Also, your annual maximum Lifetime Plus Payment is equal to the annual amount that we established on the current fifth Benefit Anniversary, and it remains fixed at this level until your benefit ends, unless you take an Excess Withdrawal. If you do not notify us of your intention to decline the increase to the additional M&E charge for your benefit during the 30-day notice period, we assume you accept the increase and we make the change. If you accept an increase to the additional M&E charge associated with your benefit, then you continue to be eligible to receive future annual payment increases. THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment on the Benefit Base and the age band payment percentage of the Covered Person(s). You can access the Benefit Base only by taking Lifetime Plus Payments. On the date you begin receiving Lifetime Plus Payments (the Benefit Date), the Benefit Base is equal to the greatest of: · the Contract Value, · the Quarterly Anniversary Value, · for the Lifetime Plus Benefit, the 5% Annual Increase, or · for the Lifetime Plus 8 Benefit, the 8% Annual Increase. NOTE:The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you receive. Beginning on the Benefit Date, your Lifetime Plus Payment only increases through the automatic annual payment increase feature (which is only available before the older Covered Person’s 91st birthday). NOTE:Under the Lifetime Plus Benefit or Lifetime Plus 8 Benefit, we no longer calculate the Quarterly Anniversary Value, the 5% Annual Increase or the 8% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday or the Benefit Date. If you have not begun receiving Lifetime Plus Payments as of the older Covered Person’s 91st birthday, these values end and your benefit is no longer available to you. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value under that benefit. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are not included in the portions of the Quarterly Anniversary Value, the 5% Annual Increase or the 8% Annual Increase that are based on Purchase Payments. THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date on which Lifetime Plus Payments begin. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Quarterly Anniversary Value ends and Lifetime Plus Payments are no longer available to you. If the rider effective date was the Issue Date, the Quarterly Anniversary Value on the Issue Date was equal to the Purchase Payment received on the Issue Date. If the rider effective date occurred after the Issue Date, the Quarterly Anniversary Value on the rider effective date was equal to the Contract Value on that date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary, we process any increase or decrease to the Quarterly Anniversary Value due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day after we do the following calculation. On each Quarterly Anniversary, the Quarterly Anniversary Value is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value as of that Quarterly Anniversary. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. CALCULATING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT We only calculate the 5% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or before the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 5% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 5% Annual Increase ends and the Lifetime Plus Benefit is no longer available to you. If you selected the Lifetime Plus Benefit at issue and there are no resets to the 5% Annual Increase, then the 5% Annual Increase on the Issue Date was the Purchase Payment received on the Issue Date. On each Business Day after the Issue Date, we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary after the Issue Date, we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary of the Issue Date, the 5% Annual Increase is equal to the following. a + (0.05 x b) where: a The 5% Annual Increase as of the immediately preceding Business Day. b Total Purchase Payments* received within 90 days of the Issue Date. On the second and later Contract Anniversaries of the Issue Date, the 5% Annual Increase is equal to the following. c + (0.05 x d) where: c The 5% Annual Increase as of the immediately preceding Business Day. d Total Purchase Payments* received more than one year ago and at most 11 years ago. Because the Lifetime Plus Benefit was selected at issue and there was no reset of the 5% Annual Increase on the 11th Contract Anniversary, we exclude Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. If you select the Lifetime Plus Benefit after issue or there is a reset to the 5% Annual Increase, then the 5% Annual Increase on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day after the rider effective date or reset anniversary, as applicable, we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On each Contract Anniversary after the rider effective date or reset anniversary, as applicable, we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable, the 5% Annual Increase is equal to the following. a + (0.05 x b) where: a The 5% Annual Increase as of the immediately preceding Business Day. b The Contract Value* as of the rider effective date or reset anniversary, as applicable. On the second and later Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable, the 5% Annual Increase is equal to the following. c + (0.05 x d) where: c The 5% Annual Increase as of the immediately preceding Business Day. d The Contract Value* as of the rider effective date or reset anniversary, as applicable, plus total Purchase Payments received more than one year ago and at most 11 years ago, but after the rider effective date or reset anniversary. We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. * We reduce the Contract Value as of the rider effective date or reset anniversary by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since the rider effective date or reset anniversary. RESETTING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT Before the older Covered Person’s 81st birthday and before you exercise the Lifetime Plus Benefit, we automatically reset the 5% Annual Increase to equal the Contract Value if that amount is greater than the 5% Annual Increase on the Contract Anniversary.If we automatically reset the 5% Annual Increase, we may change the additional M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus Benefit, we reserve the right to declare a new additional M&E charge for the benefit. If this change reduces the additional M&E charge for the Lifetime Plus Benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to accept the higher additional M&E charge or opt out of future automatic resets. If you accept the higher additional M&E charge, then we increase the charge 60 days after the reset anniversary, or the next Business Day if the 60th day is not a Business Day. If instead you “opt out” of future automatic resets, we do not increase the additional M&E charge and you no longer receive any automatic resets, but you keep the most recent automatic reset you received. However, if you opt out of the automatic resets before the older Covered Person’s 81st birthday and before the Benefit Date, you are still able to request a manual reset. You can request a manual reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your manual reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. When we process your manual reset request, we change the 5% Annual Increase to equal the Contract Value as of the reset anniversary. If you request a manual reset of the 5% Annual Increase, we also change the M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus Benefit, we reserve the right to declare a new additional M&E charge for the benefit. We change the additional M&E charge on the 30th day following the reset anniversary, or the next Business Day if the 30th day is not a Business Day. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E If there is a reset to the 5% Annual Increase, we guarantee that the new additional M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life) you selected is not greater than the maximum additional M&E charge that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the day that we increase the charge remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. NOTE:You cannot request a reset: · if the Contract Value is less than the 5% Annual Increase, · on or after the older Covered Person’s 81st birthday, · on or after the Benefit Date that you exercise the Lifetime Plus Benefit, or · on or after the Income Date that you take a Full Annuitization. CALCULATING THE 8% ANNUAL INCREASE UNDER THE LIFETIME PLUS 8 BENEFIT We only calculate the 8% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 8% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 8% Annual Increase ends and Lifetime Plus Payments are no longer available to you. We only apply the simple interest to the 8% Annual Increase on each Quarterly Anniversary during the Increase Period. The Increase Period begins on the first Quarterly Anniversary after the Increase Start Date. The Increase Start Date is the Contract Anniversary that occurs on or immediately after the sole Covered Person’s 60th birthday, or the younger joint Covered Person’s 65th birthday. However, if on the Issue Date the sole Covered Person was age 60 or older, or the younger joint Covered Person was age 65 or older, the Increase Start Date is the Issue Date. The Increase Period ends on the earlier of the Contract Anniversary that occurs 20 years after the Increase Start Date, or on the Benefit Date. In addition, during the entire period that we calculate the 8% Annual Increase we also automatically reset the 8% Annual Increase to equal the Contract Value if the Contract Value is greater than the 8% Annual Increase on the Quarterly Anniversary. Quarterly Anniversary resets occur during the entire period that we calculate the 8% Annual Increase and not just during the Increase Period. If you selected the Lifetime Plus 8 Benefit at issue, both the 8% Annual Increase and the increase base on the Issue Date were equal to the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus 8 Benefit after issue, both the 8% Annual Increase and the increase base on the rider effective date were equal to the Contract Value as of the rider effective date. On each Business Day, we increase both the 8% Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the 8% Annual Increase and the increase base proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary before the Increase Period, we process any increase or decrease to the 8% Annual Increase and the increase base due to a Purchase Payment received on the Quarterly Anniversary, or a Partial Annuitization or withdrawal taken on the Quarterly Anniversary after we apply any automatic reset. We automatically reset the 8% Annual Increase and the increase base to equal the Contract Value if the Contract Value on the Quarterly Anniversary is greater than the 8% Annual Increase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On each Quarterly Anniversary during the Increase Period the 8% Annual Increase is equal to the following: a + 0.02 x (b – c) Where: a The 8% Annual Increase as of the immediately preceding Business Day; b The increase base as of the immediately preceding Business Day; and c Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected the Lifetime Plus 8 Benefit at issue and the Increase Start Date is the Issue Date, then on the first Quarterly Anniversary only, we exclude any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. We then compare the 8% Annual Increase to the current Contract Value on the Quarterly Anniversary. If the Contract Value is greater than the 8% Annual Increase, we automatically reset both the 8% Annual Increase and the increase base to equal the Contract Value. AUTOMATIC RESETS OF THE 8% ANNUAL INCREASE UNDER THE LIFETIME PLUS 8 BENEFIT Before the older Covered Person’s 91st birthday and before the Benefit Date, we automatically reset the 8% Annual Increase to equal the Contract Value if the Contract Value is greater than the 8% Annual Increase on any of the first and later Quarterly Anniversaries after the rider effective date. If we reset the 8% Annual Increase at any time during the Contract Year, we may change the additional M&E charge for the Lifetime Plus 8 Benefit on the next Contract Anniversary. Because we are no longer offering the Lifetime Plus 8 Benefit, we reserve the right to declare a new additional M&E charge for the benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus 8 Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the 8% Annual Increase, we do not change the additional M&E charge for the Lifetime Plus 8 Benefit on a Contract Anniversary if you have not received a reset during the previous Contract Year. We make any change to the additional M&E charge for the Lifetime Plus 8 Benefit as of the 60th day after the Contract Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the Lifetime Plus 8 Benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus 8 Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets to the 8% Annual Increase, but you keep all previous resets. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus 8 Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you do not decline the increase to the additional M&E charge associated with the Lifetime Plus 8 Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the 8% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A LIFETIME BENEFIT: We do not count any transfers made under the quarterly rebalancing program for the Lifetime Benefits against any free transfers we allow. We also waive the required minimum transfer amount for transfer made under the quarterly rebalancing program for one of the Lifetime Benefits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E These restrictions apply only to Contracts with one of the Lifetime Benefits while the benefit is in effect. Your Investment Option allocation instructions must always comply with these restrictions. When you selected one of these benefits, you consented to have us rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. If you selected one of the Lifetime Benefits from January 26, 2009 until March 31, 2009: We require that you have 100% of your total Contract Value in the Group C Investment Options, and we do not permit you to have any of your Contract Value in the Group A or Group B Investment Options. If you selected one of the Lifetime Benefits before January 26, 2009:We restrict your selection of certain Investment Options and the percentage of Contract Value that you can have in certain Investment Options as follows. We only allow you to make allocations and transfers to and from the Group A and Group B Investment Options as long as you do not exceed these limitations. · You cannot have more than 25% of your total Contract Value in the Group A Investment Options. · You cannot have more than 70% of your total Contract Value in both Group A and Group B Investment Options. · We do not limit the amount of Contract Value that you can have in the Group C Investment Options. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)For any Lifetime Benefit added to your Contract before January 26, 2009, the following funds are included in the Group C Investment Options and are not included in the Group A Investment Options: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund These Investment Option allocation and transfer restrictions end when your benefit ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Group A or Group B. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. We do not recategorize the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option. If we do, we provide written notice regarding additions or deletions to the Investment Option groups. NOTE REGARDING THE MINIMUM TRANSFER AMOUNT:We waive the $1,000 minimum transfer amount for transfers made under the allocation and transfer restrictions for the Lifetime Benefits. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment is most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Lifetime Plus Benefit from the Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix E On and after the Benefit Date that you begin receiving Lifetime Plus Payments, your benefit ends upon the earliest of the following. · The Business Day you take an Excess Withdrawal of the entire Contract Value. If you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value. · The Business Day before the Income Date that you take a Full Annuitization. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments when the Contract is jointly owned and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments when the Contract is jointly owned by spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse, who is also a Covered Person, elects to receive payout of the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and the Lifetime Benefit ends as of this date of death. · When the Contract ends. APPENDIX F – THE QUARTERLY VALUE DEATH BENEFIT The Quarterly Value Death Benefit was available from August 31, 2007 through March 7, 2010. This benefit has an additional M&E charge of 0.30% that we assess during the Accumulation Phase and that charge cannot change. The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for the Quarterly Value Death Benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. You cannot cancel the Quarterly Value Death Benefit. Under the Quarterly Value Death Benefit, the amount of the death benefit is the greater of 1 or 2, determined as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. 1. The Contract Value. If your Contract includes Investment Protector or Income Protector, we deduct the final rider charge from the Contract Value before making this determination. 2. The Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix F NOTE FOR CONTRACTS WITH INCOME PROTECTOR: On the Benefit Date that you begin receiving Lifetime Plus Payments and until the rider termination date: · the Quarterly Anniversary Value under the Quarterly Anniversary Value Death Benefit decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge), for each Lifetime Plus Payment and Excess Withdrawal; · the death benefit that is equal to your Contract Value continues to fluctuate with market performance but decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Excess Withdrawal you take (including any withdrawal charge), and the deduction of the rider charge; and · the additional M&E charge associated with the Quarterly Value Death Benefit continues as long as the Quarterly Anniversary Value is greater than zero. Calculating the Quarterly Anniversary Value under the Quarterly Value Death Benefit The Quarterly Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). Withdrawals include Lifetime Plus Payments and any Excess Withdrawals, but do not include amounts withdrawn for a transfer fee or the contract maintenance or rider charge. On each Quarterly Anniversary before the end date, the Quarterly Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Quarterly Anniversary Value will not change once we receive the required information from any one Beneficiary. Any withdrawals (including Lifetime Plus Payments and any Excess Withdrawals) and/or Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix F APPENDIX G – PREVIOUS VERSIONS OF INVESTMENT PROTECTOR AND INCOME PROTECTOR INVESTMENT PROTECTOR Investment Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Investment Protector (08.09), your current rider charge is 0.80% of the Target Value and the guarantee percentage we use to calculate the Target Value is 95%. The Investment Option Groups are as follows: TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL S&P 500 Index Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix G INCOME PROTECTOR Income Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Income Protector (08.09), your current rider charge is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. The Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) is as follows: Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 4.5% 80+ 5.5% The exercise age for Income Protector (08.09) is age 65. The number of guarantee years is 20 and the annual increase percentage is 8%. The Investment Option restriction is 100% to Group C for Income Protector (08.09) and the Investment Options available under Group C are as follows: Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 Appendix G FOR SERVICE OR MORE INFORMATION In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we will provide you with certain personalized illustrations upon request and free of charge. You can request illustrations by contacting your Financial Professional. Illustrations demonstrate how your Contract Value, cash surrender value and death benefits change based on the investment experience of the Investment Options or the hypothetical rate of return. The illustrations are hypothetical and may not be used to project or predict investment results. You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, NY 10005-1423 (800) 624-0197 If you need service (such as changes in Contract information, inquiry into Contract Values, to request a withdrawal, etc.), please contact our Service Center: Allianz Life Insurance Company of New York P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending an application and/or a check to purchase a new Contract, you should send the materials to the address listed on your application. Applications and Purchase Payments you send to our home office address will be forwarded to the address listed on your application, which may delay processing of your application. The Allianz VisionSM New York Variable Annuity Contract Prospectus – January 24, 2011 VERSION 2 THE ALLIANZ VISIONSM NEW YORK VARIABLE ANNUITY CONTRACT ISSUED BY ALLIANZ LIFE® OF NY VARIABLE ACCOUNT C AND ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK This prospectus describes an individual flexible purchase payment variable deferred annuity contract (Contract) issued by Allianz Life Insurance Company of New York (Allianz Life of New York, we, us, our). The Base Contract offers you, the Owner, standard features including: a seven-year withdrawal charge period, multiple variable investment options (Investment Options) and annuitization options (Annuity Options), a free withdrawal privilege, and a death benefit (Traditional Death Benefit). The Contract also offers optional benefits, for an additional charge: Bonus Option provides a 6% bonus on your money (Purchase Payments).Bonus annuity contracts generally have higher charges than contracts without a bonus and therefore, the charges may be greater than the bonus. Short Withdrawal Charge Option shortens the withdrawal charge period to four years. No Withdrawal Charge Option eliminates the year withdrawal charge. Maximum Anniversary Death Benefit locks in any annual investment gains (Maximum Anniversary Value) to provide a potentially increased death benefit. Income Protector provides guaranteed lifetime income payments (Lifetime Plus Payments) with continued access to both your investment value (Contract Value) and death benefit for a period of time. Investment Protector provides a level of future protection for your principal and any annual investment gains (Target Value), assuming you hold the Contract for the required period. Investment Plus provides: · guaranteed lifetime income payments (Lifetime Income Payments, similar to Lifetime Plus Payments) with continued access to both Contract Value and a death benefit for a period of time, and/or · before Lifetime Income Payments begin, a level of future protection for your principal and any quarterly investment gains, assuming you hold the Contract for the required period (Protected Investment Value, similar to Target Value). Income Protector, Investment Protector and Investment Plus are subject to certain date and/or age restrictions for adding and exercising the benefits. For optional benefit availability, see section 11, Selection of Optional Benefits and check with your Financial Professional, the person who provided you purchase advice regarding this Contract. Please read this prospectus before investing and keep it for future reference. It contains important information about your annuity and Allianz Life of New York that you ought to know before investing. This prospectus is not an offering in any state, country, or jurisdiction in which we are not authorized to sell the Contracts. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. Additional information about the Separate Account has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. A Statement of Additional Information (SAI) dated the same date as this prospectus includes additional information about the annuity offered by this prospectus. The SAI is incorporated by reference into this prospectus. The SAI is filed with the SEC and is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. The SAI’s table of contents appears before the Privacy and Security Statement in this prospectus. The prospectus, SAI and other Contract information is available on the EDGAR database on the SEC’s website (http://www.sec.gov). The SEC has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. An investment in this Contract is not a deposit of a bank or financial institution and is not federally insured or guaranteed by the Federal Deposit Insurance Corporation or any other federal government agency. An investment in this Contract involves investment risk including the possible loss of principal. Variable annuity contracts are complex insurance and investment vehicles. Before you invest, be sure to ask your Financial Professional about the Contract’s features, benefits, risks and fees, and whether the Contract is appropriate for you based upon your financial situation and objectives. Dated: April 29, 2011 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 1 Optional Benefits That Are No Longer Available The appendices to this prospectus include information on the features and charges for the following optional benefits that are no longer offered for sale. Appendix Benefit No Longer Offered for Sale Available From Available Through D Target Date Retirement Benefit Target Date 10 Benefit August 31, 2007 January 26, 2009 January 25, 2009 March 31, 2009 E Lifetime Plus Benefit Lifetime Plus 8 Benefit August 31, 2007 August 7, 2008 March 31, 2009 March 31, 2009 F Quarterly Value Death Benefit August 31, 2007 March 7, 2010 G Investment Protector (08.09) and Income Protector (08.09) July 22, 2009 April 30, 2010 These are the available Investment Options. If you select Income Protector, Investment Protector, or Investment Plus, we restrict your Investment Option selection and allocations, and rebalance your Contract Value quarterly. See section 11.a, Income Protector, section 11.b, Investment Protector and section 11.c, Investment Plus. Currently, all of the Investment Options are available under Investment Protector, but only the Investment Options indicated by the * below are available under Income Protector and Investment Plus. INVESTMENT OPTIONS AVAILABLE UNDER THE CONTRACT ALLIANZ FUND OF FUNDS FRANKLIN TEMPLETON (continued) AZL Balanced Index StrategySM Fund* Franklin Templeton VIP Founding Funds Allocation Fund AZL FusionSM Balanced Fund* Franklin U.S. Government Fund* AZL FusionSM Conservative Fund* Mutual Global Discovery Securities Fund AZL FusionSM Growth Fund Mutual Shares Securities Fund AZL FusionSM Moderate Fund* Templeton Global Bond Securities Fund* AZL Growth Index StrategySM Fund* Templeton Growth Securities Fund ALLIANZ GLOBAL INVESTORS CAPITAL GATEWAY AZL® Allianz AGIC Opportunity Fund AZL® Gateway Fund* BLACKROCK INVESCO AZL® BlackRock Capital Appreciation Fund AZL® Invesco International Equity Fund AZL® International Index Fund AZL® Van Kampen Equity and Income Fund* AZL® Mid Cap Index Fund AZL® Van Kampen Growth and Income Fund AZL® Money Market Fund* AZL® S&P 500 Index Fund J.P. MORGAN AZL® Small Cap Stock Index Fund AZL® JPMorgan U.S. Equity Fund BlackRock Global Allocation V.I. Fund* MFS COLUMBIA AZL® MFS Investors Trust Fund AZL® Columbia Mid Cap Value Fund AZL® Columbia Small Cap Value Fund MORGAN STANLEY AZL® Morgan Stanley Global Real Estate Fund DAVIS AZL® Morgan Stanley International Equity Fund AZL® Davis NY Venture Fund AZL® Morgan Stanley Mid Cap Growth Fund Davis VA Financial Portfolio PIMCO DREYFUS PIMCO EqS Pathfinder Portfolio AZL® Dreyfus Equity Growth Fund PIMCO VIT All Asset Portfolio* PIMCO VIT CommodityRealReturn® Strategy Portfolio EATON VANCE PIMCO VIT Emerging Markets Bond Portfolio* AZL® Eaton Vance Large Cap Value Fund PIMCO VIT Global Bond Portfolio (Unhedged)* PIMCO VIT Global Multi-Asset Portfolio* FIDELITY PIMCO VIT High Yield Portfolio* Fidelity VIP FundsManager 50% Portfolio* PIMCO VIT Real Return Portfolio* Fidelity VIP FundsManager 60% Portfolio* PIMCO VIT Total Return Portfolio* FRANKLIN TEMPLETON SCHRODER AZL® Franklin Small Cap Value Fund AZL® Schroder Emerging Markets Equity Fund AZL® Franklin Templeton Founding Strategy Plus Fund* Franklin High Income Securities Fund* TURNER Franklin Income Securities Fund AZL® Turner Quantitative Small Cap Growth Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 2 TABLE OF CONTENTS Glossary 5 Generation-Skipping Transfer Tax 43 Fee Tables 9 Foreign Tax Credits 43 Control Owner Transaction Expenses 9 Annuity Purchases by Nonresident Aliens and Control Owner Periodic Expenses 9 Foreign Corporations 43 Annual Operating Expenses of the Investment Options 10 Possible Tax Law Changes 43 Examples 11 Diversification 43 1. The Variable Annuity Contract 12 Required Distributions 44 Ownership 13 8. Access to Your Money 44 2. Purchase 15 Free Withdrawal Privilege 45 Purchase Payments 15 Waiver of Withdrawal Charge Benefit 45 Automatic Investment Plan (AIP) 15 Systematic Withdrawal Program 46 Allocation of Purchase Payments 16 The Minimum Distribution Program and Required Tax-Free Section 1035 Exchanges 16 Minimum Distribution (RMD) Payments 46 Faxed Applications 17 Suspension of Payments or Transfers 46 Free Look/Right-to-Examine Period 17 9. Illustrations 47 Accumulation Units/ Computing the Contract Value 17 Death Benefit 47 3. The Annuity Phase 18 Traditional Death Benefit 47 Income Date 18 Death of the Owner and/or Annuitant 48 Annuity Payments 19 Death Benefit Payment Options During Annuity Options 19 The Accumulation Phase 51 Partial Annuitization 21 Selection of Optional Benefits 52 4. Investment Options 22 Optional Benefit Overview 52 Substitution and Limitation on Further Investments 28 Replacing the Optional Benefits 55 Transfers Between Investment Options 28 11.a Investment Protector 55 Excessive Trading and Market Timing 30 Adding Investment Protector to Your Contract 55 Dollar Cost Averaging (DCA) Program 31 Removing Investment Protector from Flexible Rebalancing Program 32 Your Contract 56 Financial Advisers – Asset Allocation Programs 32 The Target Value Dates 56 Voting Privileges 33 Calculating the Target Value 57 5. Our General Account 33 Investment Option Allocation and Transfer 6. Expenses 34 Restrictions and Quarterly Rebalancing 58 Mortality and Expense Risk (M&E) Charge 34 Determining the Maximum Allowable and Minimum Rider Charge 34 Required Group Allocation 62 Contract Maintenance Charge 35 Determining the Required Group Allocation 62 Withdrawal Charge 36 When Investment Protector Ends 64 Transfer Fee 38 11.b Income Protector 64 Premium Tax 38 Adding Income Protector to Your Contract 65 Income Tax 38 Removing Income Protector from Your Contract 65 Investment Option Expenses 38 Who is Considered a Covered Person(s)? 66 7. Taxes 39 Lifetime Plus Payment Overview 67 Annuity Contracts in General 39 Requesting Lifetime Plus Payments 68 Qualified Contracts 39 Calculating Your Lifetime Plus Payments 69 Multiple Contracts 40 Automatic AnnualLifetime Plus Payments Increases 70 Partial 1035 Exchanges 40 The Benefit Base 71 Distributions – Non-Qualified Contracts 40 The Quarterly Anniversary Value 71 Distributions – Qualified Contracts 41 The Annual Increase 72 Assignments, Pledges and Gratuitous Transfers 42 Investment Option Allocation and Transfer Death Benefits 42 Restrictions and Quarterly Rebalancing 73 Withholding 42 Taxation of Lifetime Plus Payments 74 Federal Estate Taxes 43 When Income Protector Ends 74 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 3 11.c Investment Plus 75 Investment Option Allocation and Transfer Restrictions Selecting Investment Plus 75 and Quarterly Rebalancing Removing Investment Plus 76 Determining the Maximum Allowable and Minimum Covered Person(s)? 76 Required Group Allocation The Protected Investment Dates 77 Determining the Required Group Allocation The Protected Investment Value 78 When a Target Date Benefit Ends Lifetime Income Payment Overview 78 Appendix E – The Lifetime Benefits Lifetime Income Value 79 Removing one of the Lifetime Benefits from The Quarterly Anniversary Value 80 Your Contract Requesting Lifetime Income Payments 80 Who is Considered a Covered Person(s)? Calculating Your Lifetime Income Payments 81 If You Begin Receiving Lifetime Plus Payments Automatic Annual Payment Increases to the Lifetime Plus Payments Lifetime Income Payments 82 Automatic Annual Payment Increases to the Taxation of Lifetime Income Payments 83 Lifetime Plus Payments Investment Option Allocation and Transfer The Benefit Base Restrictions and Quarterly Rebalancing 83 The Quarterly Anniversary Value When Investment Plus Ends 84 Calculating The 5% Annual Increase Under the 11.d Other Optional Benefits 85 Lifetime Plus Benefit Quarterly Value Death Benefit 85 Resetting the 5% Annual Increase Bonus Option 86 Under the Lifetime Plus Benefit Short Withdrawal Charge Option 86 Calculating the 8% Annual Increase Under the No Withdrawal Charge Option 86 Lifetime Plus Benefit Other Information 87 Calculating the Enhanced 5% Annual Increase Under Allianz Life 87 the Lifetime Plus II Benefit The Separate Account 87 Automatic Resets of the 8% Annual Increase Under Distribution 87 the Lifetime Plus II Benefit Additional Credits for Certain Groups 89 Investment Option Allocation and Transfer Administration/Allianz Service Center 89 Restrictions and Quarterly Rebalancing Legal Proceedings 89 Taxation of Lifetime Plus Payments Financial Statements 89 When a Lifetime Benefit Ends Status Pursuant to Securities Exchange Act of 1934 89 Appendix F – The Original Quarterly Value Table of Contents of the Statement of Additional Death Benefit Information (SAI) 90 Appendix G – Previous Versions of Investment Protector Privacy and Security Statement 91 and Income Protector Appendix A – Annual Operating Expenses for Investment Protector Each Investment Option 93 Income Protector Appendix B – Condensed Financial Information 95 For Service or More Information Appendix C – Calculating the Values Available Under the Contract 99 Appendix D – The Target Date Benefits Removing a Target Date Benefit from Your Contract The Target Value Date The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 4 GLOSSARY This prospectus is written in plain English. However, there are some technical words or terms that are capitalized throughout the prospectus. For your convenience, we included this glossary to define these terms. 5% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus Benefit. 8% Annual Increase – an amount used to determine the Benefit Base under the previously available Lifetime Plus 8 Benefit. Accumulation Phase – the initial phase of your Contract before you apply your total Contract Value to Annuity Payments. The Accumulation Phase begins on the Issue Date and may occur at the same time as the Annuity Phase if you take Partial Annuitizations. Annual Increase – an amount used to determine the Benefit Base under Income Protector. Annuitant – this is the individual upon whose life we base the Annuity Payments. Subject to our approval, the Owner designates the Annuitant and can add a joint Annuitant for the Annuity Phase if they take a Full Annuitization. Annuity Options – these are the annuity income options available to you under the Contract. Annuity Payments – payments made by us to the Payee pursuant to the chosen Annuity Option. Annuity Phase – the phase the Contract is in once Annuity Payments begin. This may occur at the same time as the Accumulation Phase if you take a Partial Annuitization. Base Contract – the Contract corresponding to this prospectus that does not include any optional benefits. Beneficiary – unless otherwise required by the Contract, the person(s) or entity the Owner designates to receive any death benefit. Benefit Anniversary – this is a 12-month anniversary of the Benefit Date or Benefit Election Date (as applicable), or any subsequent 12-month Benefit Anniversary. Benefit Base – the amount we use to calculate the initial annual maximum Lifetime Plus Payment. Benefit Date – the date you begin receiving Lifetime Plus Payments under Income Protector or the previously available Lifetime Benefits. Benefit Election Date – the date you request to begin Lifetime Income Payments and you lock in the initial annual payment percentage based on the current treasury rate, which is the Ten-year U.S. Constant Maturity Treasury rate. Benefit Year – this is any period of 12 months beginning on the Benefit Date or Benefit Election Date (as applicable), or on a subsequent Benefit Anniversary. Bonus Option – an optional benefit that may be available for an additional charge that provides a 6% bonus on Purchase Payments we receive before the older Owner’s 81st birthday. The Bonus Option has a higher and longer withdrawal charge schedule. Business Day – each day on which the New York Stock Exchange is open for trading, except when an Investment Option does not value its shares. Allianz Life of New York is open for business on each day that the New York Stock Exchange is open. Our Business Day closes when regular trading on the New York Stock Exchange closes, which is usually at 4:00 p.m. Eastern Time. Contract – the deferred annuity contract described by this prospectus that allows you to accumulate money tax deferred by making one or more Purchase Payments. It provides for lifetime or other forms of Annuity Payments beginning on the Income Date. Contract Anniversary – this is a 12-month anniversary of the Issue Date or any subsequent 12-month Contract Anniversary. Contract Value – on any Business Day it is equal to the sum of the values in your selected Investment Options. The Contract Value reflects the deduction of any contract maintenance charge, transfer fee, M&E charge and rider charge, but does not reflect the deduction of any withdrawal charge. It does not include amounts applied to a Partial Annuitization. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 5 Contract Year – this is any period of 12 months beginning on the Issue Date or a subsequent Contract Anniversary. Covered Person(s) – the person(s) upon whose age and lifetime(s) we base Lifetime Plus Payments or Lifetime Income Payments. Cumulative Withdrawal – this is the portion of a withdrawal you take while you are receiving Lifetime Plus Payments under the previously available Lifetime Benefits, that is less than or equal to your Cumulative Withdrawal Value. Cumulative Withdrawal Benefit – a benefit under the previously available Lifetime Benefits that allows you to control the amount of Lifetime Plus Payments you receive. Cumulative Withdrawal Value – under the previously available Lifetime Benefits, if you take less than the maximum Lifetime Plus Payment that you are entitled to, we add the difference between the maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. Excess Withdrawal – if you select Income Protector or Investment Plus, this is the amount of any withdrawal you take that, when added to other withdrawals taken during the Benefit Year and your annual actual Lifetime Plus Payment or annual actual Lifetime Income Payment, is greater than your annual maximum Lifetime Plus Payment or annual maximum Lifetime Income Payment. If you have one of the previously available Lifetime Benefits, please see Appendix E for a definition of Excess Withdrawal that applies to your Contract. Financial Professional – this is the person who advises you to purchase a Contract who is a securities registered representative. Full Annuitization – the application of the total Contract Value to Annuity Payments. Good Order – a request is in “Good Order” if it contains all of the information we require to process the request. If we require information to be provided in writing, “Good Order” also includes provision of information on the correct form, with any required certifications or guarantees, received by the correct mailing address. If you have questions about the information we require, please contact the Service Center. Income Date – the date we begin making Annuity Payments to the Payee from the Contract. Because the Contract allows for Partial Annuitizations, there may be multiple Income Dates. Income Protector – an optional benefit that may be available for an additional charge that is intended to provide a payment stream for life in the form of partial withdrawals. Increase Period – under the previously available Lifetime Plus 8 Benefit, this is the period during which we increase the 8% Annual Increase at a simple interest rate of 2% on each Quarterly Anniversary. Increase Start Date – under the previously available Lifetime Plus 8 Benefit, this is the Contract Anniversary that occurs on or immediately after the sole Covered Person’s 60th birthday, or the younger joint Covered Person’s 65th birthday. However, if on the Issue Date the sole Covered Person is age 60 or older, or the younger joint Covered Person is age 65 or older, the Increase Start Date will be the Issue Date. Investment Options – these are the variable investments available to you under the Contract whose performance is based on the securities in which they invest. Investment Plus – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Protected Investment Date, and can also provide a payment stream for life in the form of partial withdrawals. Investment Protector – an optional benefit that may be available for an additional charge. It is intended to provide a level of protection for the principal you invest and to lock in any past anniversary investment gains at a future point called the Target Value Date. Issue Date – the date shown on the Contract that starts the first Contract Year. Contract Anniversaries and Contract Years are measured from the Issue Date. Joint Owners – two Owners who own a Contract. Lifetime Income Payment – the payment we make to you under Investment Plus. Lifetime Income Value – the amount we use to calculate the initial annual maximum Lifetime Income Payment. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 6 Lifetime Plus Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus 8 Benefit – an optional benefit that is no longer available that was intended to provide a payment stream for life in the form of partial withdrawals. Lifetime Plus Payment – the payment we make to you under Income Protector or the previously available Lifetime Benefits. Maximum Anniversary Death Benefit – an optional benefit available for an additional charge that is intended to provide an increased death benefit. Maximum Anniversary Value – a calculation used in determining the Maximum Anniversary Death Benefit. Non-Qualified Contract – a Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code. No Withdrawal Charge Option – an optional benefit that may be available for an additional charge that eliminates the seven-year withdrawal charge period on the Base Contract. Owner – “you,” “your” and “yours.” The person(s) or entity designated at Contract issue and named in the Contract who may exercise all rights granted by the Contract. Partial Annuitization – the application of only part of the Contract Value to Annuity Payments. Payee – the person or entity you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. Payment Date – this is the date that Lifetime Income Payments begin. Protected Investment Date – the date on which we may apply a credit to your Contract Value under Investment Plus. Protected Investment Value – a calculation we use to determine any credit on the Protected Investment Date. Purchase Payment – the money you put in the Contract. Qualified Contract – a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (for example, 401(a) and 401(k) plans), Individual Retirement Annuities (IRAs), or Tax-Sheltered Annuities (referred to as TSA or 403(b) contracts). Currently, we issue Qualified Contracts that may include, but are not limited to Roth IRAs, Traditional IRAs and Simplified Employee Pension (SEP) IRAs. Quarterly Anniversary – this is the day that occurs three calendar months after the Issue Date or any subsequent Quarterly Anniversary. Quarterly Anniversary Value – a calculation used in determining the Quarterly Value Death Benefit, Benefit Base, Protected Investment Value, and Lifetime Income Value. Quarterly Value Death Benefit – an optional benefit that is no longer available that was intended to provide an increased death benefit. Rider Anniversary Value – an amount used to determine the Target Value under Investment Protector. Separate Account – Allianz Life of NY Variable Account C is the Separate Account that issues your Contract. It is a separate investment account of Allianz Life of New York. The Separate Account holds the assets invested in the Investment Options that underlie the Contracts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. Service Center – this is the Allianz Service Center. Our Service Center address and telephone number are listed in the following section. The address for sending applications for new Contracts is listed on the application. Short Withdrawal Charge Option – an optional benefit that may be available for an additional charge that shortens the withdrawal charge period on the Base Contract from seven years to four years. Target Value – a calculation we use to determine any credit on the Target Value Date under Investment Protector or the previously available Target Date Benefits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 7 Target Value Date – the date on which we may apply a credit to your Contract Value under Investment Protector or the previously available Target Date Benefits. The Target Date Benefits – optional benefits that are no longer available that were intended to provide a level of protection for the principal you invest and to lock in any past investment gains at a future point called the Target Value Date. Traditional Death Benefit – the death benefit provided by the Base Contract. Withdrawal Charge Basis – the total amount under your Contract that is subject to a withdrawal charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 8 FEE TABLES The following tables describe the fees and expenses that you pay when purchasing, owning and taking a withdrawal from the Contract. For more information, see section 6, Expenses. The first tables describe the fees and expenses that you pay if you take a withdrawal from the Contract during the Accumulation Phase or if you make transfers. CONTRACT OWNER TRANSACTION EXPENSES Withdrawal Charge During Your Contract’s Initial Phase, the Accumulation Phase(1),(2) (as a percentage of each Purchase Payment withdrawn) Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract Contract with the Bonus Option(3) Contract with the Short Withdrawal Charge Option(3) Contract with the No Withdrawal Charge Option(3) 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% Transfer Fee(4)…………… Premium Tax(5)…………… 0% to 3.5% (as a percentage of each Purchase Payment) CONTRACT OWNER PERIODIC EXPENSES The next tables describe the fees and expenses that you pay periodically during the time that you own your Contract, not including the Investment Options’ fees and expenses. Contract Maintenance Charge(6)…………… (per Contract per year) Each Contract Year you can withdraw 12% of your total Purchase Payments without incurring a withdrawal charge. This free withdrawal privilege is not available while you are receiving Lifetime Plus Payments (if applicable). Any unused free withdrawal privilege in one Contract Year is not added to the amount available next year. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. The amount subject to a withdrawal charge is the Withdrawal Charge Basis. It is equal to total Purchase Payments, less any withdrawals and withdrawal charges. For more information, see section 7, Expenses – Withdrawal Charge. Some optional benefits may not be available to you; check with your Financial Professional and see section 11, Selection of Optional Benefits. The first twelve transfers in a Contract Year are free. We count all transfers made in the same Business Day as one transfer. Program and benefit related transfers are not subject to the transfer fee and do not count as a free transfer. Currently we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. For more information, see section 7, Expenses – Transfer Fee. New York does not currently impose this tax, but we reserve the right to deduct it from your Contract Value if they choose to impose it in the future. For more information, see section 7, Expenses – Premium Tax. We waive this charge during the Accumulation Phase if the Contract Value is at least $100,000. We waive this charge during the Annuity Phase if the Contract Value on the Income Date is at least $100,000. For more information, see section 7, Expenses – Contract Maintenance Charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 9 CONTRACT ANNUAL EXPENSES Mortality and Expense Risk (M&E) Charge(7) Rider Charge(8) during the Accumulation Phase Accumulation Phase Annuity Phase(9) Current(10) Maximum Base Contract 1.40% 1.40% Additional Charges for Optional Benefits(11) Maximum Anniversary Death Benefit 0.30% Bonus Option(12) 0.50% 0.50% Short Withdrawal Charge Option 0.25% No Withdrawal Charge Option 0.35% Investment Protector 0.90% 2.50% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 1.05% 1.20% 2.50% 2.75% Investment Plus Single Lifetime Income Payments Joint Lifetime Income Payments 1.50% 1.50% 2.50% 2.50% The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value, (7) The M&E charge is an annualized rate that is calculated and assessed on a daily basis as a percentage of each Investment Option’s net asset value. We assess the M&E charge during the Accumulation Phase and on amounts you apply to variable Annuity Payments during the Annuity Phase. For more information, see section 7, Expenses – Mortality and Expense Risk (M&E) Charge. The rider charge is an annualized rate that is calculated and accrued on a daily basis and deducted quarterly. The charge is calculated as a percentage of the Benefit Base under Income Protector, or as a percentage of the Target Value under Investment Protector, or as a percentage of the Lifetime Income Value under Investment Plus. The Benefit Base, Target Value and Lifetime Income Value are initially equal to the Contract Value and then fluctuate with additional Purchase Payments, withdrawals, and quarterly or annual increases. The rider charge reduces the Contract Value, but not any guaranteed values such as the Traditional Death Benefit value. For more information, see section 7, Expenses – Rider Charge. The Contract allows Partial Annuitization. It is possible for the Contract to be in both the Accumulation and Annuity Phases simultaneously and have different M&E charges. For example, if you select the Maximum Anniversary Death Benefit and request a variable Partial Annuitization we assess an annual M&E charge of 1.40% on the annuitized part of the Contract, and an annual M&E charge of 1.70% on the accumulation part. For more information, see section 9, The Annuity Phase – Partial Annuitization. We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary subject to the maximum set out above and the minimum stated in section 7, Expenses – Rider Charge. However, in any twelve-month period we cannot increase or decrease the rider charge for Income Protector or Investment Plus more than 0.50%, or more than 0.35% for Investment Protector. If we increase your rider charge, we notify you in writing at least 30 days in advance to allow you to remove the benefit before the charge increases. For more information, see section 7, Expenses – Rider Charge. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the Bonus Option’s additional M&E charge continues until your Contract ends. ANNUAL OPERATING EXPENSES OF THE INVESTMENT OPTIONS This table describes the total annual operating expenses associated with the Investment Options and shows the minimum and maximum expenses for the period ended December 31, 2009, charged by any of the Investment Options before the effect of any contractual expense reimbursement or fee waiver. We show the expenses as a percentage of an Investment Option’s average daily net assets. Minimum Maximum Total annual Investment Option operating expenses* (including management fees, distribution or 12b-1 fees, and other expenses) before fee waivers and expense reimbursements 0.54% 2.08% * Some of the Investment Options or their affiliates may also pay service fees to us or our affiliates. The amount of these fees may be different for each Investment Option. The maximum current fee is 0.25%. The amount of these fees, if deducted from Investment Option assets, is reflected in the above table and is disclosed in Appendix A. Appendix A also contains more details regarding the annual operating expenses for each of the Investment Options. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 10 EXAMPLES These examples are intended to help you compare the cost of investing in this Contract with the costs of other variable annuity contracts. These examples assume you make a $10,000 investment and your selected Investment Options earn a 5% annual return. They also assume the maximum potential fees and charges for each period and are not a representation of past or future expenses. Your Contract expenses may be more or less than the examples below, depending on the Investment Option(s) and optional benefits you select, and whether and when you take withdrawals. We deduct the $50 contract maintenance charge in the examples at the end of each year during the Accumulation Phase. Please note that we may waive this charge during the Accumulation Phase and Annuity Phase (when we make regular periodic payments, called Annuity Payments based on the life a person you designate, called the Annuitant), as described in section 7, Expenses – Contract Maintenance Charge. A transfer fee may apply, but is not reflected in these examples (see section 7, Expenses – Transfer Fee). The combination of benefits that produces the maximum potential fees is the Base Contract with Bonus Option, Maximum Anniversary Death Benefit and Income Protector with joint Lifetime Plus Payments, assuming an 8% simple interest for the Annual Increase under the Benefit Base (8.5% declining withdrawal charge, 2.20% M&E charge, and maximum rider charge of 2.75%). The current rider charge is 1.20%. 1) If you surrender your Contract (take a full withdrawal) at the end of each time period. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) 2) If you apply your total Contract Value to Annuity Payments (take a Full Annuitization) at the end of each time period. The earliest available date Annuity Payments can begin (Income Date) is 23 months after the date we issue the Contract (Issue Date). Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) 3) If you do not surrender your Contract. Total annual Investment Option operating expenses before any fee waivers or expense reimbursements of: 1 Year 3 Years 5 Years 10 Years 2.08% (the maximum Investment Option operating expense) 0.54% (the minimum Investment Option operating expense) See Appendix B for condensed financial information regarding the accumulation unit values (AUVs) for the highest and lowest charges for Contracts that were offered as of December 31, 2009. See the appendix to the Statement of Additional Information for condensed financial information regarding the AUVs for other charges for Contracts that were offered as of December 31, 2009. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 11 1. THE VARIABLE ANNUITY CONTRACT An annuity is a contract between you (the Owner), and an insurance company (in this case Allianz Life of New York), where you make payments to us and, in turn, we promise to make regular periodic payments (Annuity Payments) to the Payee. The Contract is tax deferred. You generally are not taxed on any earnings or appreciation on the assets in your Contract until you take money out of your Contract. For Qualified Contracts, the tax deferral is provided through compliance with specialized tax-qualification rules, and you do not receive any additional tax benefit by purchasing the Contract. However, the Contract may offer other features that meet your needs. Accordingly, if you are purchasing a Qualified Contract, you should consider purchasing this Contract for its death benefit, annuity benefits and other non-tax deferral related benefits. Please consult a tax adviser for information specific to your circumstances to determine whether a Qualified Contract is an appropriate investment for you. The Contract has an Accumulation Phase and an Annuity Phase. During the Accumulation Phase, you can take withdrawals from the Contract and, subject to certain restrictions, you can make additional Purchase Payments. If you select Investment Protector, it provides a level of protection for the principal you invest and periodically locks in any anniversary investment gains at a future point that you select, called the Target Value Date. If you select Income Protector, you can receive guaranteed lifetime income called Lifetime Plus Payments. You can choose when Lifetime Plus Payments begin (the Benefit Date) subject to certain restrictions. If you select Investment Plus, it offers flexibility by providing a level of principal (and Quarterly Anniversary investment gains) protection at a future point you select called the Protected Investment Date (similar to Investment Protector’s Target Value Dates) before beginning guaranteed lifetime income called Lifetime Income Payments (similar to Income Protector’s Lifetime Plus Payments). Quarterly Anniversaries occur three calendar months after the Issue Date or any subsequent Quarterly Anniversary. You can choose when Lifetime Income Payments begin. The Benefit Election Date is the date we calculate your initial payment and the Payment Date is the date that your payments actually begin. The principal protection feature of this benefit is not available on or after the Benefit Election Date. You choose these dates subject to certain restrictions. We base your annual maximum Lifetime Plus Payment on a percentage of the Benefit Base or your annual maximum Lifetime Income Payment on the Lifetime Income Value. Both Lifetime Plus Payments and Lifetime Income Payments can increase annually, and they decrease if you withdraw more than the annual maximum (an Excess Withdrawal). Lifetime Plus Payments and Lifetime Income Payments continue for the lifetime of the Covered Persons unless you take an Excess Withdrawal of the total Contract Value. For more information, see section 11.b, Income Protector – When Income Protector Ends, and section 11.c, Investment Plus – When Investment Plus Ends. The Accumulation Phase begins on the Issue Date and ends upon the earliest of the following. · The Business Day before the Income Date if you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · Upon the death of any Owner (or the Annuitant if the Contract is owned by a non-individual), the Accumulation Phase ends on the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option, unless the surviving spouse continues the Contract. A Business Day is any day the New York Stock Exchange is open, except when an Investment Option does not value its shares. A request is in “Good Order” when it contains all the information we require to process it. “Service Center” means the Allianz Service Center whose address and telephone number are listed at the back of this prospectus. The Annuity Phase is the period during which we make Annuity Payments from the Contract. Annuity Payments must begin on a designated date (the Income Date) that is at least 13 months after your Issue Date. If you apply the entire Contract Value to Annuity Payments, we call that a Full Annuitization, and if you apply only part of the Contract Value to Annuity Payments, we call that a Partial Annuitization. The maximum number of annuitizations you can have at any one time is five. Because the Contract allows Partial Annuitization, it is possible that some portion of the Contract are in the Accumulation Phase and other portions are in the Annuity Phase at the same time. The Annuity Phase begins on the Income Date (or the first Income Date if you take any Partial Annuitizations) and ends when all portion(s) of the Contract that you apply to Annuity Payments have ended, as indicated in section 3, The Annuity Phase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 12 The amount of Contract Value you are able to accumulate in your Contract during the Accumulation Phase and the amount of any variable Annuity Payments we make during the Annuity Phase depend in large part upon the investment performance of any Investment Options you select. You cannot invest in more than 15 Investment Options at any one time. Contracts with Investment Protector or Income Protector are subject to restrictions on allocations and transfers into certain Investment Options (see the “Investment Option Allocation and Transfer Restrictions and Quarterly Rebalancing” discussion in section 11.a, Investment Protector, section 11.b, Income Protector and section 11.c, Investment Plus). Depending upon market conditions, you can gain or lose value in the Contract based on the investment performance of the Investment Options. We do not make any changes to your Contract without your permission except as may be required by law. The Contract ends when: · the Accumulation Phase ends, · the Annuity Phase, if any, ends and/or · all applicable death benefit payments have been made. For example, if you purchase a Contract and later take a full withdrawal of the entire Contract Value, both the Accumulation Phase and the Contract end, although the Annuity Phase never began and we did not make any death benefit payments. OWNERSHIP Owner You, as the Owner, have all the rights under the Contract. The Owner is designated at Contract issue. Any change of ownership is subject to our approval. Qualified Contracts, a Contract purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code, can only have one Owner and there may be Internal Revenue Service (IRS) or other restrictions on changing the ownership of a Qualified Contract. Upon our approval, any ownership change becomes effective as of the date you sign the request. A change of ownership does not automatically change the Annuitant or Beneficiary. Changing ownership may be a taxable event. You should consult with your tax adviser before doing this. Joint Owner A Contract that is not purchased under a pension or retirement plan qualified under sections of the Internal Revenue Code (Non-Qualified Contract) can be owned by up to two Owners. You can change Joint Owners under the same conditions as described for an Owner. If a Contract has Joint Owners, we generally require the signature of both Owners on any forms that are submitted to our Service Center. NOTE FOR PARTIAL ANNUITIZATIONS: Partial Annuitizations (applying only part of your Contract Value to Annuity Payments) are not available to Joint Owners. There can be only one Owner, the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Annuitant The Annuitant is the individual on whose life we base Annuity Payments. Subject to our approval, you designate an Annuitant when you purchase a Contract. For Qualified Contracts, before the Income Date the Owner must be the Annuitant unless the Contract is owned by a qualified plan or is part of a custodial arrangement. You can change the Annuitant on an individually owned Non-Qualified Contract at any time before the Income Date, but you cannot change the Annuitant if the Owner is a non-individual (for example, a qualified plan or trust). Subject to our approval, you can add a joint Annuitant on the Income Date if you take a Full Annuitization. For Qualified Contracts, the ability to add a joint Annuitant is subject to any plan requirements associated with the Contract, and the joint Annuitants must be spouses. If the Annuitant of an individually owned Contract dies before the Income Date, the younger Owner automatically becomes the new Annuitant, but the Owner can subsequently name another Annuitant. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 13 Designating different persons as Owner(s) and Annuitant(s) can have important impacts on whether a death benefit is paid, and on who receives it. For example, if a sole Owner dies during the Accumulation Phase of the Contract, we pay a death benefit to the Beneficiary(s). If the Annuitant is not an Owner and he/she dies during the Accumulation Phase of the Contract, the Owner can name a new Annuitant (subject to our approval) and we do not pay a death benefit. If an Owner who is not an Annuitant dies during the Annuity Phase, the Beneficiary becomes the Owner, Annuity Payments continue and we do not pay a death benefit. If an Annuitant dies during the Annuity Phase, Annuity Payments to the Payee continue until the Contract ends and are paid at least as rapidly as they were being paid at the time of the Annuitant’s death. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. Payee The Payee is the person you designate (subject to our approval) to receive Annuity Payments during the Annuity Phase. The Owner receives tax reporting on those payments. For Non-Qualified Contracts, an Owner or Annuitant can be the Payee, but it is not required. For Qualified Contracts owned by a qualified plan, the qualified plan must be the Payee. For all other Qualified Contracts, the Owner is not required to be the Payee, but the Owner cannot transfer or assign his or her rights under the Contract to someone else. If you do not designate a Payee by the Income Date, we make Annuity Payments to the Owner. The Owner can change the Payee at any time, subject to our approval, provided the Payee designation is consistent with federal and state laws and regulations. Beneficiary The Beneficiary is the person(s) or entity you designate at Contract issue to receive any death benefit. You can change the Beneficiary or contingent Beneficiary at any time before your death unless you name an irrevocable Beneficiary. If you do not designate a Beneficiary, any death benefit is paid to your estate. NOTE FOR JOINT OWNERS: For jointly owned Contracts, the sole primary Beneficiary is the surviving Joint Owner. Spousal Joint Owners may also appoint contingent Beneficiaries. If both spousal Joint Owners die before we pay the death benefit, we pay the death benefit to the named contingent Beneficiaries, or to the estate of the Joint Owner who died last if there are no named contingent Beneficiaries. If both spousal Joint Owners die simultaneously, state law may dictate who receives the death benefit. However, Joint Owners who are not spouses may not appoint contingent Beneficiaries. If both Joint Owners who are not spouses die before we pay the death benefit, we pay the death benefit to the estate of the Joint Owner who died last. Assignment, Changes of Ownership and Other Transfers of a Contract An authorized request specifying the terms of an assignment (including any assignment, change of ownership or other transfer) of a Contract must be sent to our Service Center and approved by us. To the extent permitted by state law, we reserve the right to refuse to consent to any assignment at any time on a nondiscriminatory basis. We withhold our consent if the assignment would violate or result in noncompliance with any applicable state or federal law or regulation. We are not liable for any payment made or action taken before we consent and record the assignment. An assignment may be a taxable event. We are not responsible for the validity or tax consequences of any assignment. After the death benefit has become payable, an assignment can only be made with our consent. If the Contract is assigned, your rights may only be exercised with the consent of the assignee of record. Qualified Contracts generally cannot be assigned. NOTE FOR CONTRACTS WITH INCOME PROTECTOR OR INVESTMENT PLUS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments or Lifetime Income Payments. We may make exceptions to the removal of a Contract assignment in order to comply with applicable law. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 14 2. PURCHASE PURCHASE PAYMENTS A Purchase Payment is the money you put into the Contract. To purchase this Contract, all Owners and the Annuitant must be age 80 or younger on the Issue Date. The initial Purchase Payment is due on the Issue Date. The Purchase Payment requirements for this Contract are as follows. · The minimum initial payment due on the Issue Date is $10,000, or $25,000 with the No Withdrawal Charge Option. · If you select Income Protector, Investment Protector or Investment Plus, we restrict additional Purchase Payments. Each rider year that we allow additional payments you cannot invest more than your initial amount without our prior approval. Your initial amount is all Purchase Payments received before the first Quarterly Anniversary of the first Contract Year. A Contract Year is a period of twelve months beginning on the Issue Date or any subsequent Contract Anniversary. If your benefit is effective on the Issue Date, we allow you to invest the same amount prior to the first Contract Anniversary. We do not accept any additional Purchase Payments on or after: – the date Lifetime Plus Payments begin (Benefit Date) under Income Protector; – the third rider anniversary under Investment Protector, and – the earlier of the third rider anniversary or the date you request Lifetime Income Payments (Benefit Election Date) under Investment Plus. · If you do not select Investment Protector, Income Protector or Investment Plus, you can make additional Purchase Payments of $50 or more during the Accumulation Phase. · We do not accept additional Purchase Payments on or after the Income Date that you take a Full Annuitization. · The maximum total amount we accept without our prior approval is $1 million (including amounts already invested in other Allianz Life of New York variable annuities). We may, at our sole discretion, waive the minimum Purchase Payment requirements. We reserve the right to decline any Purchase Payment, and if mandated under applicable law, we may be required to reject a Purchase Payment. NOTE TO QUALIFIED CONTRACT OWNERS:Purchase Payments to Qualified Contracts are limited by federal law and must be from earned income or a qualified transfer or rollover. Purchase Payments to Qualified Contracts other than from a qualified transfer may be restricted once the Owner reaches age 70½. NOTE:If your total Purchase Payments are $1 million or more, your ability to add Investment Protector, Income Protector or Investment Plus to your Contract is subject to our review and approval. AUTOMATIC INVESTMENT PLAN (AIP) The automatic investment plan (AIP) is a program that allows you to make additional Purchase Payments to your Contract during the Accumulation Phase on a monthly or quarterly basis by electronic transfer of money from your savings, checking or brokerage account. You may participate in this program by completing the appropriate form. Our Service Center must receive your form in Good Order by the first of the month in order for AIP to begin that same month. We process additional Purchase Payments through AIP on the 20th of the month or the next Business Day if the 20th is not a Business Day. The minimum investment that you can make by AIP is $50. The maximum investment that you can make by AIP per month is $1,000. We allocate Purchase Payments we receive through AIP according to your future allocation instructions which must comply with all of the requirements and allocation restrictions stated in this section, and in section 11.a, if you select Investment Protector, or section 11.b, if you select Income Protector or section 11.c, if you select Investment Plus. We must receive your request to stop or change AIP at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to make the change that month with the following exception. If you begin Annuity Payments, AIP ends on the Business Day before the Income Date. If you select Investment Protector, AIP ends on the third rider anniversary. If you select Income Protector, AIP ends on the Benefit Date if you begin Lifetime Plus Payments. If you select Investment Plus, AIP ends on the earlier of the third rider anniversary or the Benefit Election Date if you begin Lifetime Income Payments. NOTE TO OWNERS OF QUALIFIED CONTRACTS:AIP is not available if your Contract is funding a plan that is tax qualified under Section 401of the Internal Revenue Code. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 15 ALLOCATION OF PURCHASE PAYMENTS When you purchase a Contract, we allocate your initial Purchase Payment to the Investment Options you selected. If you select the Bonus Option, we allocate any applicable bonus in the same way as the corresponding Purchase Payment. We ask that you allocate your money in whole percentages. Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions and do not change how we rebalance your Contract Value at the end of each quarter if you select Investment Protector, Income Protector or Investment Plus. You can instruct us how to allocate additional Purchase Payments you make. If you do not instruct us, we allocate them according to your future Purchase Payment allocation instructions. You can change your future allocation instructions at any time without fee, penalty or other charge upon written notice or telephone instructions to our Service Center, or by our website. We do not currently accept future Purchase Payment allocation instructions from you via email or other electronic communications, other than our website. These other communication methods may be available to you in the future. Changes to your future allocation instructions we receive in Good Order, in writing or by telephone at our Service Center, or by our website, are effective on the Business Day that we receive them. We apply these allocation instructions from this Business Day forward to any additional Purchase Payments we receive and to the quarterly rebalancing if you select Investment Protector, Income Protector or Investment Plus. If you change your future allocation instructions by writing or telephone, and you are participating in the automatic investment plan, dollar cost averaging program or the flexible rebalancing program, your instructions must include directions for the plan/program. If you change your future allocation instructions on our website and are participating in the automatic investment plan, dollar cost averaging program or flexible rebalancing program, you must contact us separately to change directions for your plan or program. We reserve the right to limit the number of Investment Options that you can invest in at any one time. Currently, you can invest in up to 15 of the Investment Options at any one time. We may change this in the future; however, we always allow you to invest in at least five Investment Options. Once we receive your initial Purchase Payment and the necessary information, we issue the Contract and allocate your initial Purchase Payment within two Business Days. If you do not give us all of the information we need, we contact you or your Financial Professional to get it. If for some reason we are unable to complete this process within five Business Days, we either send back your money or get your permission to keep it until we get all of the necessary information. If you make additional Purchase Payments, we add this money to your Contract on the Business Day we receive it in Good Order. Our Business Day closes when regular trading on the New York Stock Exchange closes. If you submit a Purchase Payment and/or application to your Financial Professional, we do not begin processing the Purchase Payment until it is received at our Service Center. We consider a Purchase Payment to be “received” when it is received at our Service Center regardless of how or when you made the payment. Applications and Purchase Payments received at our home office address are forwarded to the lockbox address listed on your application, which may delay processing of your application. TAX-FREE SECTION 1035 EXCHANGES Subject to certain restrictions, you can make a “tax-free” exchange under Section 1035 of the Internal Revenue Code for all or a portion of one annuity contract for another, or all of a life insurance policy for an annuity contract. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange a life insurance policy or annuity contract for the Contract described in this prospectus: · you might have to pay a withdrawal charge on your previous contract, · there is a new withdrawal charge period for this Contract, unless you select the No Withdrawal Charge Option, · other charges under this Contract may be higher (or lower), · the benefits may be different, and · you no longer have access to any benefits from your previous contract. If the exchange does not qualify for Section 1035 treatment, you also may have to pay federal income tax, including a possible federal penalty tax, on the exchange. You should not exchange an existing life insurance policy or another annuity contract for this Contract unless you determine that the exchange is in your best interest and not just better for the person trying to sell you the Contract (that person generally earns a commission on each contract sale). If you contemplate such an exchange, you should consult a tax adviser to discuss the potential tax effects of such a transaction. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 16 FAXED APPLICATIONS We accept Contract applications delivered in writing as well as via fax. It is important to verify that we have received any faxed application. We are not liable for faxed applications that we do not receive. We treat a manually signed faxed application as an application delivered in writing. Please note that fax communications may not always be available. Any fax system can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If experiencing problems, your application should be submitted in writing to our Service Center. Wereservethe right to discontinue or modify the faxed application privilege at any time and for any reason.We do not currently accept applications delivered via email or our website. This may be available in the future. FREE LOOK/RIGHT TO EXAMINE If you change your mind about owning the Contract, you can cancel it within ten days after receiving it. You receive your Contract Value (less any bonus) as of the day we receive your request. This may be more or less than your initial Purchase Payment. If you select the Bonus Option and cancel your Contract during the free look/right-to-examine period, you forfeit your entire bonus. (See section 11.d, Optional Benefits – Bonus Option.) If you purchased this Contract as an IRA, we are required to refund your Purchase Payments (not including any bonus) less withdrawals if you decide to cancel your Contract within the free look period. In these instances, if you cancel your Contract you receive the greater of Purchase Payments less withdrawals, or Contract Value. In cases where we are required to refund the Purchase Payments, we reserve the right to allocate your initial Purchase Payment (and any bonus if you select the Bonus Option) to the AZL Money Market Fund until the expiration of the free look period. At the end of that period, we re-allocate your money as you selected. The free look provision under the Contract is also called the right to examine. ACCUMULATION UNITS/COMPUTING THE CONTRACT VALUE The Contract Value in the subaccounts go up or down based upon the investment performance of the Investment Option(s) you choose. Your Contract Value is also affected by the charges of the Contract. In order to keep track of your Contract Value in the Separate Account, we use a measurement called an accumulation unit. If you request variable Annuity Payments during the Annuity Phase of the Contract, we call this measurement an annuity unit. When we receive a Purchase Payment, we credit your Contract with accumulation units for the Purchase Payment (and any bonus if applicable) at the daily price next determined after receipt of the Purchase Payment at our Service Center. The daily purchase price is normally determined at the end of each Business Day, and any Purchase Payment received at or after the end of the current Business Day receives the next Business Day’s price. The Purchase Payments and bonus you allocate to the Investment Options are actually placed into subaccounts. Each subaccount invests exclusively in one Investment Option. We determine the number of accumulation units we credit to your Contract by dividing the amount of the Purchase Payment and bonus allocated to a subaccount by the value of the corresponding accumulation unit. Every Business Day, we determine the value of an accumulation unit for each subaccount by multiplying the accumulation unit value for the previous Business Day by the net investment factor for the current Business Day. We determine the net investment factor by: · dividing the net asset value of a subaccount at the end of the current Business Day by the net asset value of the subaccount at the end of the immediately preceding Business Day, · adding any applicable dividends or capital gains, and · multiplying this result by one minus the amount of the M&E charge for the current Business Day, and any additional calendar days since the immediately preceding Business Day. We calculate the value of each accumulation unit after regular trading on the New York Stock Exchange closes each Business Day. The value of an accumulation unit may go up or down from Business Day to Business Day. We calculate your Contract Value in the Separate Account by multiplying the accumulation unit value in each subaccount by the number of accumulation units for each subaccount and then adding those results together. (For example, the Contract Value on any Contract Anniversary reflects the number and value of the accumulation units at the end of the previous Business Day.) The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 17 Example · On Wednesday, we receive at our Service Center an additional Purchase Payment of $3,000 from you before the end of the Business Day. · When the New York Stock Exchange closes on that Wednesday, we determine that the value of an accumulation unit based on the Investment Option you chose is $13.25. We then divide $3,000 by $13.25 and credit your Contract on Wednesday night with 226.415094 subaccount accumulation units for the Investment Option you chose. If the $3,000 payment had been received at or after the end of the current Business Day, it would have received the next Business Day’s price. 3. THE ANNUITY PHASE You can apply your Contract Value to regular periodic payments (Annuity Payments). Prior to a Full Annuitization, you can surrender your Contract and receive your total Contract Value less any applicable withdrawal charge. A Full Annuitization occurs when you apply the entire Contract Value to Annuity Payments. A Partial Annuitization occurs when you apply only part of your Contract Value to Annuity Payments. The Payee receives the Annuity Payments. You receive tax reporting on the payments, whether or not you are the Payee. We may require proof of the Annuitant(s)’ age before we make any life contingent Annuity Payment. If you misstate the Annuitant(s)’ age or gender, the amount payable is the amount that would have been provided at the true age or gender. INCOME DATE The Income Date is the date Annuity Payments begin. Your scheduled Income Date in your Contract is the maximum permitted Income Date allowed for your Contract, which is the first day of the calendar month following the Annuitant’s 90th birthday. Your scheduled Income Date may be different if the Contract is issued to a charitable remainder trust. An earlier Income Date or a withdrawal may be required to satisfy minimum required distribution rules under certain Qualified Contracts. You can make an authorized request for a different, earlier or later Income Date after the Issue Date, but any such request is subject to applicable law and our approval. The extension available to you may vary depending on the Financial Professional you purchase your Contract through and your state of residence. Your Income Date must be the first day of a calendar month and must be at least 13 months after the Issue Date. The Income Date will never be later than what is permitted under applicable law. NOTE: We require you to take a Full Annuitization on the maximum permitted Income Date if, at that time, your Contract Value is greater than zero. We notify you of your available options in writing 60 days before the maximum permitted Income Date. Upon Full Annuitization we base your Annuity Payments on your Contract Value. If you have not selected an Annuity Option, we make payments under the default option described in the “Annuity Payments” discussion of this section. Upon Full Annuitization you no longer have a Contract Value, or any benefits or benefit increases based on Contract Value. In addition, the death benefit ends and any periodic withdrawal or payments other than Annuity Payments stop. NOTE FOR CONTRACTS WITH INCOME PROTECTOR OR INVESTMENT PLUS:If on the maximum permitted Income Date you are receiving Lifetime Plus Payments or Lifetime Income Payments, your Contract Value is greater than zero and you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, we make the following guarantee. For single Lifetime Plus Payments or Lifetime Income Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 1 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment or Lifetime Income Payment available to you. For joint Lifetime Plus Payments or Lifetime Income Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then your fixed Annuity Payments equal the greater of: · annual fixed Annuity Payments under Annuity Option 3 based on the Contract Value; or · the current annual maximum Lifetime Plus Payment or Lifetime Income Payment available to you. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 18 ANNUITY PAYMENTS Annuity Payments offer a guaranteed income stream with certain tax advantages and are designed for Owners who are not concerned with continued access to Contract Value. You can request Annuity Payments under Annuity Options 1-5 as: · a variable payout, · a fixed payout, or · a combination of both. We base Annuity Payments on your Contract Value. Under a fixed payout, all of the Annuity Payments are the same dollar amount (equal installments) except as provided under Annuity Option 3. Guaranteed fixed Annuity Payments are based on an interest rate and mortality table specified in your Contract. The payout rates for fixed Annuity Payments provided by your Contract are guaranteed and in no event do we use lower fixed payout rates to calculate your fixed Annuity Payments. However, we may use higher fixed payout rates to calculate fixed Annuity Payments than the guaranteed rates provided by your Contract. If you choose a variable payout, the dollar amount of the payments depend upon the following factors. · The Contract Value on the Income Date. · The age of the Annuitant and any joint Annuitant on the Income Date. · The gender of the Annuitant and any joint Annuitant, where permitted. · The Annuity Option you select. · The assumed investment rate (AIR) you select. · Your Contract’s mortality table. ·The future performance of the Investment Option(s) you select. You can choose an AIR of either 3% or 4.5%. Using a higher AIR results in a higher initial variable Annuity Payment, but later payments increase more slowly when investment performance rises and decrease more rapidly when investment performance declines. If the actual performance of your Investment Options exceeds the AIR you selected, the variable Annuity Payments increase. Similarly, if the actual performance is less than the AIR you selected, the variable Annuity Payments decrease. If you choose a variable payout, you can continue to invest in up to 15 of the available Investment Options. We may change this in the future, but we always allow you to invest in at least five Investment Options. If you do not tell us otherwise, we base variable Annuity Payments on the investment allocations that were in place on the Income Date. Each portion of the Contract that you apply to Annuity Payments ends upon the earliest of the following. · Under Annuity Options 1 and 3, the death of the last surviving Annuitant. · Under Annuity Options 2 and 4, the death of the last surviving Annuitant and expiration of the guaranteed period. If we make a lump sum payment of the remaining guaranteed Annuity Payments at the death of the last surviving Annuitant, this portion of the Contract ends upon payment of the lump sum. · Under Annuity Option 5, the death of the Annuitant and payment of any lump sum refund. · When the Contract ends. ANNUITY OPTIONS You can choose one of the Annuity Options described below or any other payment option to which we agree. Before the Income Date, you can select and/or change the Annuity Option with at least 30 days written notice to us. After Annuity Payments begin, you cannot change the Annuity Option. Annuity Payments usually are lower if you select an Annuity Option that requires us to make more frequent Annuity Payments or to make payments over a longer period of time. If you choose life contingent Annuity Payments, payout rates for a younger Annuitant are lower than the payout rates for an older Annuitant and payout rates for life with a guaranteed period are typically lower than life only payments. Monthly payout rates are lower than annual payout rates, payout rates for a 20-year guaranteed period are less than payout rates for a 10-year guaranteed period, and payout rates for a 50-year-old Annuitant are less than payout rates for a 70-year-old Annuitant. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 19 If you do not choose an Annuity Option before the Income Date, we make variable Annuity Payments to the Payee under Annuity Option 2 with five years of guaranteed monthly payments. Option 1. Life Annuity. We make Annuity Payments during the life of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. If the Annuitant dies shortly after the Income Date, the Payee may receive less than your investment in the Contract. Option 2. Life Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the life of the Annuitant. If you take one single Full Annuitization and the Annuitant dies before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment. Under a Partial Annuitization, if the Annuitant dies before the end of the selected guaranteed period, we make a lump sum payment to the Beneficiary. The lump sum payment is equal to the present value of the remaining guaranteed variable Annuity Payments as of the date we receive proof of the Annuitant’s death and a payment election form at our Service Center, using the selected assumed investment return as the interest rate for the present value calculation. This lump sum payment is not available under a fixed payout. We require proof of the Annuitant’s death and return of the Contract before we make any lump sum payment on a Full Annuitization. There are no additional costs associated with a lump sum payment. Under a Partial Annuitization, this Annuity Option is only available for variable payouts; this Annuity option is not available for fixed Partial Annuitizations. Option 3. Joint and Last Survivor Annuity. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant, at a level of 100%, 75% or 50% of the previous amount, as selected by the Owner. Annuity Payments stop with the last payment that is due before the last surviving joint Annuitant’s death. If both Annuitants die shortly after the Income Date, the Payee may receive less than your investment in the Contract. This Annuity Option is not available to you under a Partial Annuitization. Option 4. Joint and Last Survivor Annuity with Payments Over 5, 10, 15 or 20 Years Guaranteed. We make Annuity Payments during the lifetimes of the Annuitant and the joint Annuitant. Upon the death of one Annuitant, Annuity Payments continue to the Payee during the lifetime of the surviving joint Annuitant at 100% of the amount that was paid when both Annuitants were alive. However, if both joint Annuitants die before the end of the selected guaranteed period, we continue to make Annuity Payments to the Payee for the rest of the guaranteed period. If the Payee and Annuitant were the same person, we make payments to the Owner. If the Payee, Annuitant and Owner were the same person, we make payments to the Beneficiary(s). If the Annuitant dies after the selected guaranteed period, the last payment is the one that is due before the Annuitant’s death. Alternatively, the Owner may elect to receive a lump sum payment equal to the present value of the remaining guaranteed variable Annuity Payments as of the date we receive proof of the last surviving joint Annuitant’s death and a payment election form at our Service Center, using the selected assumed investment return as the interest rate for the present value calculation. This lump sum payment is not available under a fixed payout. We require proof of death of both joint Annuitants and return of the Contract before we make any lump sum payment. There are no additional costs associated with a lump sum payment. This Annuity Option is not available to you under a Partial Annuitization. Option 5. Refund Life Annuity. We make Annuity Payments during the lifetime of the Annuitant, and the last payment is the one that is due before the Annuitant’s death. After the Annuitant’s death, the Payee may receive a lump sum refund. For a fixed payout, the amount of the refund equals the amount applied to this Annuity Option minus the total of all Annuity Payments made under this option. For variable Annuity Payments, the amount of the refund depends on the current Investment Option allocation and is the sum of refund amounts attributable to each Investment Option. We calculate the refund amount for a given Investment Option using the following formula. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 20 (A) x {[(B) x (C) x (D)/(E)] - [(D) x (F)]} where: (A) Annuity unit value of the subaccount for that given Investment Option when due proof of the Annuitant’s death is received at our Service Center. (B) The amount applied to variable Annuity Payments on the Income Date. (C) Allocation percentage in a given subaccount (in decimal form) when due proof of the Annuitant’s death is received at our Service Center. (D) The number of annuity units used in determining each variable Annuity Payment attributable to that given subaccount when due proof of the Annuitant’s death is received at our Service Center. (E) Dollar value of first variable Annuity Payment. (F) Number of variable Annuity Payments made since the Income Date. We base this calculation upon the allocation of annuity units actually in force at the time due proof of the Annuitant’s death is received at our Service Center. We do not pay a refund if the total refund determined using the above calculation is less than or equal to zero. EXAMPLE · The Contract has one Owner who is a 65-year-old male. He selects variable Annuity Payments under Annuity Option 5 based on a Contract Value of $100,000 (item “B”). · The Owner who is also the Annuitant allocates all the Contract Value to one Investment Option, so the allocation percentage in this subaccount is 100% (item “C”). · The purchase rate for the selected assumed investment rate is $6.15 per month per thousand dollars of Contract Value annuitized. Therefore, the first variable Annuity Payment is:$6.15 x ($100,000 / $1,000) $615 (item “E”). · Assume the annuity unit value on the Income Date is $12, then the number of annuity units used in determining each Annuity Payment is:$615 / $12 51.25 (item “D”). · The Owner who is also the Annuitant dies after receiving 62 Annuity Payments (item “F”) and the annuity unit value for the subaccount on the date the Service Center receives due proof of death is $10 (item “A”). We calculate the refund as follows: (A) x {[(B) x (C) x (D)/(E)] – [(D) x (F)]} 10 x {[100,000 x 1.00 x (51.25 / 615)] – [51.25 x 62]} 10 x {[100,000 x 0.083333] – 3,177.50} 10 x {8,333.33 – 3,177.50} 10 x 5,155.83 $51,558.30 PARTIAL ANNUITIZATION Only a sole Owner can take Partial Annuitizations under Annuity Options 1, 2, or 5. The Owner must be the Annuitant and we do not allow joint Annuitants. You cannot take a new Partial Annuitization while receiving Lifetime Plus Payments or Lifetime Income Payments. We allow you to annuitize less than your total Contract Value in a Partial Annuitization. We allow one Partial Annuitization every 12 months, up to a maximum of five. If you have four Partial Annuitizations and want a fifth, you must take a Full Annuitization of the total remaining Contract Value. You cannot add Contract Value to the part of a Contract that has been partially annuitized, or transfer values that have been partially annuitized to any other part of the Contract. Partial Annuitizations are not subject to a withdrawal charge (if applicable), but they decrease the Contract Value, Withdrawal Charge Basis, death benefit, and any of your Contract’s guaranteed values. NOTE:A recent tax law change allows a Partial Anuitization under a life Annuity Option on a Non-Qualified Contract to receive the same income tax treatment as a Full Annuitization. However, this income tax treatment does not apply to a Partial Annuitization on a Qualified Contract. You should consult a tax adviser before requesting a Partial Annuitization. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 21 4. INVESTMENT OPTIONS The Contract offers the Investment Options listed in the following table. Each Investment Option has its own investment objective. In the future, we may add, eliminate or substitute Investment Options. Depending on market conditions, you can gain or lose value by investing in the Investment Options. You should read the Investment Options’ prospectuses carefully. The Investment Options invest in different types of securities and follow varying investment strategies. There are potential risks associated with each of these types of securities and investment strategies. For example, an Investment Option’s performance may be affected by risks specific to certain types of investments, such as foreign securities, derivative investments, non-investment grade debt securities, initial public offerings (IPOs) or companies with relatively small market capitalizations. IPOs and other investment techniques may have a magnified performance impact on an Investment Option with a small asset base. An Investment Option may not experience similar performance as its assets grow. The operation of the Investment Options and the various risks associated with the Investment Options are described in the Investment Options’ prospectuses. We send you the current copy of the Investment Options’ prospectus when we issue the Contract. (You can also obtain the current Investment Options’ prospectus by contacting your Financial Professional or calling us at the toll-free telephone number listed at the back of this prospectus.) Certain Investment Options issue two or more classes of shares and certain share classes may have Rule 12b-1 fees. For more information about share classes, see the Investment Options’ prospectuses. Currently, the Investment Options are not publicly traded mutual funds. They are available only as investment options in variable annuity contracts or variable life insurance policies issued by life insurance companies or in some cases, through participation in certain qualified pension or retirement plans. The names, investment objectives and policies of certain Investment Options may be similar to the names, investment objectives and policies of other portfolios that the same investment advisers manage. Although the names, objectives and policies may be similar, the investment results of the Investment Options may be higher or lower than the results of such portfolios. The investment advisers cannot guarantee, and make no representation, that the investment results of similar funds are comparable even though the Investment Options have the same names, investment advisers, objectives and policies. Each of the Investment Options offered by the Allianz Variable Insurance Products Fund of Funds Trust (Allianz VIP Fund of Funds Trust), is a “fund of funds” and diversifies its assets by investing primarily in the shares of several other affiliated mutual funds. The Investment Options may pay 12b-1 fees to the distributor of the Contracts, our affiliate, Allianz Life Financial Services, LLC, for distribution and/or administrative services. The underlying funds of the Allianz VIP Fund of Funds Trust do not pay service fees or 12b-1 fees to the Trust, and the Trust does not charge service fees or 12b-1 fees. The underlying funds of the Allianz VIP Fund of Funds Trust or their advisers may pay service fees to us and our affiliates for providing customer service and other administrative services to Contract Owners. The amount of such service fees may vary depending on the underlying fund. We offer other variable annuity contracts that may invest in the same Investment Options. These contracts may have different charges and may offer different benefits more appropriate to your needs. For more information about these contracts, please contact our Service Center. The following advisers and subadvisers are affiliated with us: Allianz Investment Management LLC, Allianz Global Investors Capital, and Pacific Investment Management Company LLC. The following is a list of the Investment Options available under the Contract, the investment advisers and subadvisers for each Investment Option, the investment objectives for each Investment Option, and the primary investments of each Investment Option. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 22 INVESTMENT OPTIONS Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) ALLIANZ FUND OF FUNDS Managed by Allianz Investment Management LLC AZL Balanced Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 40% to 60% of assets in the underlying equity index funds and 40% to 60% in the underlying bond index fund. AZL Fusion Balanced Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 40% to 60% of assets in equity funds and approximately 40% to 60% invested in fixed income funds. AZL Fusion Conservative Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation with preservation of capital as an important consideration Allocation among the underlying investments, to achieve a range generally from 25% to 45% of assets in equity funds and approximately 55% to 75% invested in fixed income funds. AZL Fusion Growth Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 70% to 90% of assets in equity funds and approximately 10% to 30% invested in fixed income funds. AZL Fusion Moderate Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Allocation among the underlying investments, to achieve a range generally from 55% to 75% of assets in equity funds and approximately 25% to 45% invested in fixed income funds. AZL Growth Index Strategy Fund A “Fund of Funds” Model Portfolio Long-term capital appreciation Invests primarily in a combination of five underlying bond and equity index funds, to achieve a range generally from 65% to 85% of assets in the underlying equity index funds and 15% to 35% in the underlying bond index fund. ALLIANZ GLOBAL INVESTORS CAPITAL Managed by Allianz Global Investors Capital AZL Allianz AGIC Opportunity Fund Small Cap Capital appreciation At least 65% of its assets in common stocks of “growth” companies (believed by the subadviser to have above-average growth prospects), with market capitalizations of less than $2 billion at the time of investment. BLACKROCK Managed by Allianz Investment Management LLC/BlackRock Capital Management, Inc. AZL BlackRock Capital Appreciation Fund Large Growth Long-term growth of capital Invests at least 80% of total assets in common and preferred stock and securities convertible into common and preferred stock of mid-size and large-size companies. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL International Index Fund International Match the performance of the MSCI EAFE® Index as closely as possible Invests at least 80% of its assets in a statistically selected sampling of equity securities of companies included in the Morgan Stanley Capital International Europe, Australia and Far East Index (MSCI EAFE) and in derivative instruments linked to the MSCI EAFE index. AZL Mid Cap Index Fund Mid Cap Match the performance of the Standard & Poor’s MidCap 400® Index (“S&P 400 Index”) as closely as possible Invests at least 80% of the value of its net assets in a statistically selected sampling of equity securities of companies included in the S&P 400 Index and in derivative instruments linked to the S&P 400 Index, primarily futures contracts. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 23 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) Managed by Allianz Investment Management LLC/BlackRock Institutional Management Corporation AZL Money Market Fund Cash Equivalent Current income consistent with stability of principal Invests in a broad range of short-term, high quality U.S. dollar-denominated money market instruments, including government, U.S. and foreign bank, commercial and other obligations. During extended periods of low interest rates, and due in part to contract fees and expenses, the yield of the AZL Money Market Fund may also become extremely low and possibly negative. Managed by Allianz Investment Management LLC/BlackRock Investment Management, LLC AZL S&P 500 Index Fund Large Blend Match total return of the S&P 500® Normally invests in all 500 stocks in the S&P 500® in proportion to their weighting in the index. AZL Small Cap Stock Index Fund Small Cap Match performance of the S&P SmallCap 600 Index® Invests in a representative sample of stocks included in the S&P SmallCap 600 Index®, and in futures whose performance is related to the index, rather than attempting to replicate the index. Managed by BlackRock Advisors, LLC/BlackRock Investment Management, LLC and BlackRock International Limited BlackRock Global Allocation V.I. Fund Specialty High total investment return Invests in both equity and debt securities, including money market securities, of issuers located around the world. Seeks diversification across markets, industries, and issuers. May invest in securities of companies of any market capitalization and in REITs. COLUMBIA Managed by Allianz Investment Management LLC/ Columbia Management Investment Advisers, LLC AZL Columbia Mid Cap Value Fund Mid Cap Long-term growth of capital Invests at least 80% of net assets in equity securities of companies that have market capitalizations in the range of the companies in the Russell Midcap® Value Index at the time of purchase that the fund’s subadviser believes are undervalued and have the potential for long-term growth. AZL Columbia Small Cap Value Fund Small Cap Long-term capital appreciation Invests at least 80% of net assets in equity securities of companies with market capitalizations in the range of the companies in the Russell 2000 Value Index® at the time of purchase that the subadviser believes are undervalued. DAVIS Managed by Allianz Investment Management LLC/Davis Selected Advisers, L.P. AZL Davis NY Venture Fund Large Value Long-term growth of capital Invests the majority of assets in equity securities issued by large companies with market capitalizations of at least $10billion. Managed by Davis Selected Advisers, L.P. Davis VA Financial Portfolio Specialty Long-term growth of capital At least 80% of net assets in securities issued by companies principally engaged in the financial services sector. DREYFUS Managed by Allianz Investment Management LLC/The Dreyfus Corporation AZL Dreyfus Equity Growth Fund Large Growth Long-term growth of capital and income Primarily invests in common stocks of large, well-established and mature companies. Normally invests at least 80% of its net assets in stocks that are included in a widely recognized index of stock market performance. May invest in non-dividend paying companies and up to 30% of its total assets in foreign securities. EATON VANCE Managed by Allianz Investment Management LLC/Eaton Vance Management AZL Eaton Vance Large Cap Value Fund Large Value Total Return Invests at least 80% of net assets in equity securities, primarily in dividend-paying stocks, of large-cap companies with market capitalizations equal to or greater than the median capitalization of companies included in the Russell 1000 Value Index. May invest up to 25% of total assets in foreign securities, including emerging market securities. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 24 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) FIDELITY Managed by Strategic Advisers, Inc. Fidelity VIP FundsManager 50% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 35% domestic equity funds, 15% international equity funds, 40% fixed income funds and 10% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 50% Composite Index. Fidelity VIP FundsManager 60% Portfolio Model Portfolio (Fund of Funds) High total return Invests in a combination of underlying Fidelity retail and variable insurance products funds using a target allocation of approximately 42% domestic equity funds, 18% international equity funds, 35% fixed income funds and 5% money market funds, to achieve portfolio characteristics similar to the VIP FundsManager 60% Composite Index. FRANKLIN TEMPLETON Managed by Allianz Investment Management LLC/Franklin Advisory Services, LLC AZL Franklin Small Cap Value Fund Small Cap Long-term total return Under normal market conditions, invests at least 80% of its net assets in investments of small capitalization companies similar to those that comprise the Russell 2500™ Index at the time of investment. Managed by Allianz Investment Management LLC/Franklin Mutual Advisers, LLC, Templeton Global Advisors Limited, and Franklin Advisers, Inc. AZL Franklin Templeton Founding Strategy Plus Fund Specialty Long-term capital appreciation, with income as a secondary goal Invests in a combination of subportfolios or strategies, each of which is managed by an asset manager that is part of Franklin Templeton. The strategies invest primarily in U.S. and foreign equity and fixed income securities. Managed by Franklin Advisers, Inc. Franklin High Income Securities Fund High-Yield Bonds High current income with capital appreciation as a secondary goal Invests substantially in high yield, lower-rated debt securities (“junk bonds”) and preferred stocks. Franklin Income Securities Fund Specialty Maximize income while maintaining prospects for capital appreciation Normally invests in debt and equity securities. Administered by Franklin Templeton Services, LLC Franklin Templeton VIP Founding Funds Allocation Fund Model Portfolio (Fund of Funds) Capital appreciation with income as a secondary goal. Invests equal portions in Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund, and Templeton Growth Securities Fund. Managed by Franklin Advisers, Inc. Franklin U.S. Government Fund Intermediate-Term Bonds Income At least 80% of its net assets in U.S. government securities. Managed by Franklin Mutual Advisers, LLC Mutual Global Discovery Securities Fund International Equity Capital appreciation Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Mutual Advisers, LLC Mutual Shares Securities Fund Large Value Capital appreciation, with income as a secondary goal Invests primarily in U.S. and foreign equity securities that the manager believes are undervalued. Also invests, to a lesser extent, in risk arbitrage securities and distressed companies. Managed by Franklin Advisers, Inc. Templeton Global Bond Securities Fund Intermediate-Term Bonds High current income, consisent with preservation of capital, with capital appreciation as a secondary consideration Normally invests at least 80% of its net assets in bonds, which include debt securities of any maturity, such as bonds, notes, bills and debentures. Managed by Templeton Global Advisors Limited Templeton Growth Securities Fund International Equity Long-term capital growth Normally invests primarily in equity securities of companies located anywhere in the world, including those in the U.S. and in emerging markets. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 25 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) GATEWAY Managed by Allianz Investment Management LLC/Gateway Investment Advisors, LLC AZL Gateway Fund Specialty Capture equity market investment returns, while exposing investors to less risk than other equity investments Normally invests in a broadly diversified portfolio of common stocks, generally consisting of approximately 200 to 400 stocks, while also selling index call options and purchasing index put options. May invest in companies with small, medium or large market capitalizations and in foreign securities traded in U.S. markets. INVESCO Managed by Allianz Investment Management LLC/Invesco Advisers, Inc. AZL Invesco International Equity Fund International Long-term growth of capital At least 80% of its assets in a diversified portfolio of international equity securities whose issuers are considered by the fund’s subadviser to have strong earnings growth. AZL Van Kampen Equity and Income Fund Specialty Highest possible income consistent with safety of principal. Secondary objective of long-term growth of capital Invests at least 65% of its total assets in income-producing equity securities and also invests in investment grade quality debt securities. May invest up to 25% ot total assets in foreign securities, including emerging market securities. AZL Van Kampen Growth and Income Fund Large Value Income and long-term growth of capital Invests at least 65% of total assets in income-producing equity securities, including common stocks and convertible securities; also in non-convertible preferred stocks and debt securities rated “investment grade.” May investup to 25% of total assets in foreign securities, including emerging markets. J.P. MORGAN Managed by Allianz Investment Management LLC/J.P. Morgan Investment Management, Inc. AZL JPMorgan U.S. Equity Fund Large Blend High total return Invests at least 80% of its net assets, plus any borrowings for investment purposes, primarily in equity securities of large- and medium-capitalization U.S. companies. MFS Managed by Allianz Investment Management LLC/Massachusetts Financial Services Company AZL MFS Investors Trust Fund Large Blend Capital appreciation Invests primarily in equity securities of companies with large capitalizations that the subadviser believes has above average earnings growth potential, are undervalued, or in a combination of growth and value companies. MORGAN STANLEY Managed by Allianz Investment Management LLC/Morgan Stanley Investment Management, Inc. AZL Morgan Stanley Global Real Estate Fund Specialty Income and capital appreciation Invests at least 80% of assets in equity securities of companies in the real estate industry located throughout the world, including real estate investment trusts and real estate operating companies established outside the U.S. AZL Morgan Stanley International Equity Fund International Long term capital appreciation Invests at least 80% of assets in a diversified portfolio of equity securities of issuers selected from a universe comprised of approximately 1,200 companies in non-U.S. markets. AZL Morgan Stanley Mid Cap Growth Fund Mid Cap Capital growth At least 80% of net assets in common stocks and other equity securities of mid capitalization growth companies, with market capitalizations within the range of the Russell Midcap Growth Index. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 26 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) PIMCO Managed by Pacific Investment Management Company LLC PIMCO EqS Pathfinder Portfolio International Equity Capital appreciation Normally invests in equity securities, including common and preferred stock, of issuers that PIMCO believes are undervalued by the market in comparison to PIMCO’s own determination of the company’s value. Invests in securities and instruments that are economically tied to at least three countries (one of which may be the United States). PIMCO VIT All Asset Portfolio Specialty (Fund of Funds) Maximum real return consistent with preservation of real capital and prudent investment management Invests substantially all of its assets in institutional class shares of the underlying PIMCO Funds. PIMCO VIT CommodityReal Return® Strategy Portfolio Specialty Maximum real return consistent with prudent investment management Invests in commodity linked derivative instruments backed by a portfolio of inflation-indexed securities and other fixed income securities. PIMCO VIT Emerging Markets Bond Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers that economically are tied to emerging markets countries. PIMCO VIT Global Bond Portfolio (Unhedged) Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of its assets in fixed income instruments of issuers in at least three countries (one of which may be the U.S.), which may be represented by forwards or derivatives. May invest, without limitation, in securities economically tied to emerging market countries. PIMCO VIT Global Multi-Asset Portfolio Specialty Total return which exceeds a blend of 60% MSCI World Index/40% Barclays Capital U.S. Aggregate Index Invests in a combination of affiliated and unaffiliated funds, fixed income instruments, equity securities, forwards and derivatives. Typically invests 20% to 80% of total assets in equity-related investments. PIMCO VIT High Yield Portfolio High-Yield Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 80% of assets in a diversified portfolio of high-yield securities (“junk bonds”) rated below investment grade, but at least Caa by Moody’s or equivalently rated by S&P or Fitch. May invest up to 20% of total asets in securities denominated in foreign currencies. PIMCO VIT Real Return Portfolio Intermediate-Term Bonds Maximum real return, consistent with preservation of real capital and prudent investment management At least 80% of its net assets in inflation-indexed bonds of varying maturities issued by the U.S. and non-U.S. governments, their agencies or instrumentalities and corporations. PIMCO VIT Total Return Portfolio Intermediate-Term Bonds Maximum total return, consistent with preservation of capital and prudent investment management At least 65% of total assets in a diversified portfolio of fixed income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 27 Investment Management Company and Adviser/Subadviser Name of Investment Option Asset Category Objective(s) Primary Investments (Normal market conditions) SCHRODER Managed by Allianz Investment Management LLC/Schroder Investment Management North America Inc. AZL Schroder Emerging Markets Equity Fund Specialty Capital appreciation Invests at least 80% of its net assets in equity securities of companies that the subadviser believes to be “emerging market” issuers. May invest remainder of assets in securities of issuers located anywhere in the world. TURNER Managed by Allianz Investment Management LLC/Turner Investment Partners, Inc. AZL Turner Quantitative Small Cap Growth Fund Small Cap Long-term growth of capital At least 80% of its net assets in common stocks and other equity securities of U.S. companies with small market capitalizations (in the range of companies included in the Russell2000® Growth Index), that the subadviser believes have strong earnings growth potential. Shares of the Investment Options may be offered in connection with certain variable annuity contracts and variable life insurance policies of various insurance companies that may or may not be affiliated with us. Certain Investment Options may also be sold directly to pension and retirement plans that qualify under Section 401 of the Internal Revenue Code. As a result, a material conflict of interest may arise between insurance companies, owners of different types of contracts and retirement plans or their participants. Each Investment Option’s Board of Directors monitor for the existence of any material conflicts, and determine what action, if any, should be taken. We may enter into certain arrangements under which we, or our affiliate Allianz Life Financial Services, LLC, the principal underwriter for the Contracts, are compensated by the Investment Options’ advisers, distributors and/or affiliates for the administrative services and benefits that we provide to the Investment Options. The amount of the compensation usually is based on the aggregate assets of the Investment Options or other investment portfolios that are attributable to contracts that we issue or administer. Some advisers may pay us more or less than others. The maximum fee that we currently receive is at the annual rate of 0.50% of the average aggregate amount invested by us in the Investment Options. In addition, our affiliate Allianz Life Financial Services, LLC, may receive Rule 12b-1 fees deducted from certain Investment Option assets attributable to the Contract for providing distribution and support services to some Investment Options. Because 12b-1 fees are paid out of an Investment Option’s assets on an ongoing basis, over time they increase the cost of an investment in the Investment Option. SUBSTITUTION AND LIMITATION ON FURTHER INVESTMENTS We may substitute another Investment Option for one of your selected Investment Options, for any reason in our sole discretion. To the extent required by the Investment Company Act of 1940 or other applicable law, we do not substitute any shares without SEC approval and providing you notice. We may make substitutions with respect to your existing allocations, future Purchase Payment allocations, or both. New or substitute Investment Options may have different fees and expenses, and their availability may be limited to certain purchaser classes. We may limit further Investment Option allocations if marketing, tax or investment considerations warrant, or for any reason in our sole discretion. We may also close Investment Options to additional allocations. The fund companies that sell Investment Option shares to us, pursuant to participation agreements, may end those agreements and discontinue offering us their shares. TRANSFERS BETWEEN INVESTMENT OPTIONS You can make transfers between the Investment Options subject to the restrictions stated here. Currently there is no maximum limit on the number of transfers we allow, but we may change this in the future. Transfers may also be subject to a transfer fee, discussed in section 6, Expenses. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 28 The following applies to any transfer. · The minimum transfer is $1,000 or the entire amount in the Investment Option, if less. We waive this requirement under the dollar cost averaging and flexible rebalancing programs, and under the allocation and transfer restrictions for Investment Protector, Income Protector or Investment Plus. · We may choose not to allow you to make transfers during the free look/right-to-examine period. · Your request for a transfer must clearly state: – which Investment Options are involved in the transfer; and – how much you wish to transfer. · If you select Investment Protector, Income Protector or Investment Plus, your transfer instructions must comply with restrictions discussed under “Investment Option Allocation Restrictions and Quarterly Rebalancing” in section 11.a, Investment Protector; section 11.b, Income Protector; or section 11.c, Investment Plus. · Your right to make transfers is subject to the Excessive Trading and Market Timing policy discussed later in this section. · Transfers of Contract Value between Investment Options do not change your future Purchase Payment allocation instructions or how we rebalance your Contract Value on each Quarterly Anniversary if you select Investment Protector, Income Protector or Investment Plus. In order to change this quarterly rebalancing when you make a transfer, you must also change your future allocation instructions. When you make a transfer request, we process the request based on the accumulation unit values and/or annuity unit values next determined after receipt of the request in Good Order at our Service Center. The accumulation unit values and annuity unit values are normally determined at the end of each Business Day and any transfer request received at or after the end of the current Business Day receives the next Business Day’s accumulation unit values and/or annuity unit values. The Investment Options may, in the future, add policies or change existing policies designed to restrict market timing activities. For example, Investment Options may impose restrictions on transfers between Investment Options in an affiliated group of Investment Options if the investment adviser to one or more of the Investment Options determines that the Owner or his or her designee requesting the transfer has engaged, or is engaging in, market timing or other abusive trading activities. In addition, an Investment Option may impose a short-term trading fee on purchases and sales within a specified period. You should review the Investment Options’ prospectuses regarding any applicable transfer restrictions and the imposition of any fee to discourage short-term trading. The imposition of these restrictions would occur as a result of Investment Option restrictions and actions taken by the managers of the Investment Options. NOTE: This Contract is not designed for professional market timing organizations, other entities or persons using programmed, large, or frequent transfers, and we may restrict excessive or inappropriate transfer activity. NOTE FOR PARTIAL ANNUITIZATIONS:Transfer instructions apply equally to the accumulation and all annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. Electronic Transfers You can currently request transfers by telephone, fax, or by website at http:// www.allianzlife.com. We do not currently accept transfer instructions from you through any other form of electronic communication. We accept transfer instructions from any Owner unless we are instructed otherwise. We may also allow you to authorize someone else to request transfers on your behalf. We use reasonable procedures to confirm that electronic instructions given to us are genuine. If we do not use such procedures, we may be liable for any losses due to unauthorized or fraudulent instructions. We record all telephone instructions and log all website instructions. We reserve the right to deny any transfer request and to discontinue or modify our electronic transfer privileges at any time and for any reason. When you make an electronic transfer request, we process the request based on the accumulation unit values next determined after receipt of the request at our Service Center. If a Service Center representative does not receive your transfer request before the end of the current Business Day, even if due to our delay in answering your call or a delay caused by our electronic systems, you receive the next Business Day’s accumulation unit values. Please note that telephone, fax and/or the website may not always be available. Any electronic system, whether it is ours, yours, your service provider’s, or your Financial Professional’s, can experience outages or slowdowns for a variety of reasons, which may delay or prevent our processing of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability. If you are experiencing problems, you should submit your transfer request in writing to our Service Center. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 29 By authorizing electronic transfers, you authorize us to accept and act upon such instructions for transfers involving your Contract. There are risks associated with electronic transactions that do not occur if you submit a written request. Anyone authorizing or making such requests bears those risks. You should protect your website password, because the website is available to anyone who provides your password; we cannot verify that the person providing electronic transfer instructions via the website is you or is authorized by you. EXCESSIVE TRADING AND MARKET TIMING We may restrict or modify your right to make transfers to prevent any use that we consider to be part of a market timing program. Frequent transfers, programmed transfers, transfers into and then out of an Investment Option in a short period of time, and transfers of large amounts at one time (collectively referred to as “potentially disruptive trading”) may have harmful effects for other Owners, Annuitants and Beneficiaries. These risks and harmful effects include the following. · Dilution of the interests of long-term investors in an Investment Option, if market timers or others transfer into the Investment Option at prices that are below their true value or transfer out of the Investment Option at prices that are higher than their true value. · An adverse effect on portfolio management, such as causing the Investment Option to maintain a higher level of cash than would otherwise be the case, or causing the Investment Option to liquidate investments prematurely. · Increased brokerage and administrative expenses. We attempt to protect our Owners and the Investment Options from potentially disruptive trading, through our excessive trading and market timing policies and procedures. Under these policies and procedures, we could modify your transfer privileges for some or all of the Investment Options. Unless prohibited by the terms of the Contract or applicable state law, we may: · Limit the frequency of transfers (for example, prohibit more than one transfer a week, or more than two a month, etc.). · Restrict the method of making a transfer (for example, requiring that all transfers be sent by first class U.S. mail and rescinding the telephone, fax or website transfer privileges). · Require a minimum time period between each transfer into or out of a particular Investment Option. Our current policy, which is subject to change without notice, prohibits “round trips” within 14 calendar days. We do not include transfers into and/or out of the following Investment Options when available in your Contract: any fixed option, the AZL Money Market Fund, and Investment Options offered through the Allianz Variable Insurance Products Fund of Funds Trust. Round trips are transfers into and back out of a particular Investment Option, or transfers out of and back into a particular Investment Option. · Refuse transfer requests made on your behalf by an asset allocation and/or market timing service. · Limit the dollar amount of any Purchase Payment or transfer request allocated to any Investment Option at any one time. · Impose redemption fees on short-term trading (or implementing and administering redemption fees imposed by one or more of the Investment Options). · Prohibit transfers into specific Investment Options. · Impose other limitations or restrictions. We also reserve the right to reject any specific Purchase Payment allocation or transfer request from any person if in the investment adviser’s, subadviser’s or our judgment, an Investment Option may be unable to invest effectively in accordance with its investment objectives and policies. Currently, we attempt to deter disruptive trading as follows. If a transfer(s) is/are identified as potentially disruptive trading, we may (but are not required to) send a warning letter. If the conduct continues and we determine that it constitutes disruptive trading, we will also impose transfer restrictions. Transfer restrictions may include refusing to take orders by fax, telephone or website and requiring the submission of all transfer requests via first-class U.S. mail. We do not enter into agreements permitting market timing and would not permit activities determined to be disruptive trading to continue. We also reserve the right to impose transfer restrictions on a Contract if we determine, in our sole discretion, that the transfers are disadvantageous to other Owners. We will notify the Owner in writing if we impose transfer restrictions on the Owner. We do not include automatic transfers made under any programs we provide, or automatic transfers made under any of the Contract features, when applying our market timing policy. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 30 We have adopted these policies and procedures as a preventative measure to protect all Owners from the potential effects of disruptive trading, while also abiding by the Owners’ legitimate interest in diversifying their investment and making periodic asset re-allocations based upon their personal situations or overall market conditions. We attempt to protect the Owners’ interests in making legitimate transfers by providing reasonable and convenient methods of making transfers that do not harm other Owners. We may make exceptions when imposing transfer restrictions if we determine a transfer is appropriate, although it may technically violate our policies and procedures that are discussed above. In determining whether a transfer is appropriate, we may, but are not required to, take into consideration the relative size of a transaction, whether the transaction was purely a defensive transfer into the AZL Money Market Fund, and whether the transaction involved an error or similar event. We may also reinstate telephone, fax or website transfer privileges after we have revoked them, but we will not reinstate these privileges if we have reason to believe that they might be used for disruptive trading purposes in the future. We cannot guarantee the following. · Our monitoring will be 100% successful in detecting all potentially disruptive trading activity. · Revoking telephone, fax or website transfer privileges will successfully deter all potentially disruptive trading. In addition, certain of the Investment Options are available to insurance companies other than us and we do not know whether those other insurance companies have adopted policies and procedures to detect and deter potentially disruptive trading, or what their policies and procedures might be. As a result of the fact that we may not be completely successful at detecting and preventing market timing activities, and other insurance companies that offer the Investment Options may not have adopted adequate market timing procedures, there is some risk that market timing activity may occur and negatively affect other Owners. We may, without prior notice to any party, take whatever action we deem appropriate to comply with or take advantage of any state or federal regulatory requirement. In addition, orders for the purchase of an Investment Option’s shares are subject to acceptance by that Investment Option. We reserve the right to reject, without prior notice, any transfer request into an Investment Option or allocation of a Purchase Payment to an Investment Option if the order to purchase the Investment Option’s shares is not accepted for any reason. We have entered into agreements required under SEC Rule22c-2 (Rule22c-2 agreements) whereby, upon request by an underlying fund or its designee, we are required to provide the underlying fund with information about you and your trading activities into or out of one or more Investment Options. This information will be provided to the underlying fund or its designee. Under the terms of the Rule22c-2 agreements, we are required to: (1) provide details concerning every purchase, redemption, transfer, or exchange of Investment Options during a specified period; and (2) restrict your trading activity if the party receiving the information so requests. Under certain Rule 22c-2 agreements, if we fail to comply with a request to restrict trading activity, the underlying fund or its designee may refuse to accept buy orders from us until we comply. We retain some discretion in determining what actions constitute potentially disruptive trading and in determining when and how to impose trading restrictions. Therefore, persons engaging in potentially disruptive trading may be subjected to some uncertainty as to when and in what form trading restrictions may be applied, and persons not engaging in potentially disruptive trading may not know precisely what actions will be taken against a person engaging in potentially disruptive trading. For example, if we determine a person is engaging in potentially disruptive trading, we may revoke that person’s telephone, fax or website transfer privileges and require all future requests to be sent by first class U.S. mail. In the alternative, if the disruptive trading affects only a single Investment Option, we may prohibit transfers into or allocations of Purchase Payments to that Investment Option. We will notify the person or entity making the potentially disruptive trade when we revoke any transfer privileges. The retention of some level of discretion by us may result in disparate treatment among persons engaging in potentially disruptive trading, and it is possible that some persons could experience adverse consequences if other persons are able to engage in practices that may constitute disruptive trading, and that result in negative effects. DOLLAR COST AVERAGING (DCA) PROGRAM The DCA program allows you to systematically transfer a set amount of Contract Value each month from the AZL Money Market Fund to your selected Investment Options. By allocating amounts on a regularly scheduled basis, as opposed to allocating the total amount at one particular time, you may be less susceptible to the impact of market fluctuations. However, dollar cost averaging does not directly result in a Contract Value gain or protect against a market loss. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 31 You can elect to participate in either the six- or twelve-month DCA program by properly completing our DCA form. You can choose to participate in this program at any time during the Accumulation Phase and you can participate more than once. There are no fees for DCA program transfers and we do not currently count these transfers against the free transfers that we allow. We reserve the right to discontinue or modify the DCA program at any time and for any reason. If you choose to immediately participate in this program, we apply 100% of the initial Purchase Payment to the AZL Money Market Fund. If you choose to participate later, you must allocate at least an additional $1,500 to the AZL Money Market Fund, in addition to any Contract Value currently in that fund. Each month while the program is in effect, we transfer Contract Value from the AZL Money Market Fund according to your future Purchase Payment allocation instructions. We make DCA transfers on the tenth of the month, or the next Business Day if the tenth is not a Business Day. We must receive your DCA program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these transfers, or your program participation will not begin until next month. The amount that we transfer each month is equal to the amount you applied to this program (adjusted for Investment Option performance), divided by the number of remaining transfers to be made during your program’s period. Your participation in the program ends when any of the following occurs: · the DCA program period ends (which is either six or twelve months); · on the Benefit Date you begin receiving Lifetime Plus Payments if you select Income Protector; · on the Benefit Election Date you request to begin receiving Lifetime Income Payments if you select InvestmentPlus; · you request to end the program (your request must be received at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the tenth to end that month); or · your Contract ends. If you request to end the program, or the program ends because Lifetime Plus Payments begin or you request to begin Lifetime Income Payments, we transfer any remaining Contract Value in the AZL Money Market Fund according to your future allocation instructions on the Business Day your DCA program ends. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR, INCOME PROTECTOR OR INVESTMENTPLUS:Quarterly rebalancing transfers under these benefits do not move Contract Value allocated to the DCA program into or out of the AZL Money Market Fund. FLEXIBLE REBALANCING PROGRAM You can choose to have us rebalance your Contract Value. Once we invest your money in your selected Investment Option subaccounts, the Investment Option performance may cause your chosen allocation to shift. Flexible rebalancing is designed to help you maintain your specified allocation mix among your selected Investment Options. You can direct us to automatically readjust your Contract Value in the Investment Options on a quarterly, semi-annual or annual basis according to your instructions. Flexible rebalancing transfers are made on the 20th of the month, or the prior Business Day if the 20th is not a Business Day. We must receive your flexible rebalancing program form in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process this rebalancing, or you program will not begin until next month. If you participate in the flexible rebalancing program, there are no fees for the transfers made under this program and we do not currently count these transfers against any free transfers that we allow. We reserve the right to discontinue or modify the flexible rebalancing program at any time and for any reason. To end this program, we must receive your request at our Service Center by 4 p.m. Eastern Time on the Business Day immediately before the 20th to end that month. NOTE: This program is not available if you select Investment Protector, Income Protector or Investment Plus. FINANCIAL ADVISERS – ASSET ALLOCATION PROGRAMS If you have a relationship with a personal investment adviser and the advisory agreement provides that you pay all or a portion of your adviser’s fees out of the Contract, we will, pursuant to written instructions from you in a form acceptable to us, make a withdrawal from the Contract to pay these fees. We treat any fee that is withdrawn as a withdrawal under the terms of this Contract. As a withdrawal, it is treated as a distribution from taxable earnings first, and then as a non-taxable return of Purchase Payments. If any Owner is under age 59½, the withdrawal may be subject to a 10% federal penalty tax. You should consult a tax adviser regarding the tax treatment of the payment of financial adviser fees from your Contract. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 32 We do not set the amount of the fees charged or receive any portion of the fees from your adviser. Any fee charged by your adviser is in addition to this Contract’s fees and expenses. We are not party to your agreement with your adviser. You should ask your adviser for any details about the compensation he or she receives in connection with your Contract. Please note that the adviser you engage to provide advice and/or to make transfers for you is acting on your behalf, not our behalf. We do not review or approve the actions of any adviser, and do not assume any responsibility for these actions. However, we do reserve the right to request and review an adviser’s transaction history before granting your request to allow the adviser to act on your behalf. If, in our sole discretion, we believe the adviser's trading history indicates a pattern of excessive trading, we reserve the right to deny that adviser trading authority. If we grant trading authority, that adviser is subject to the same limitations applicable to Owners. VOTING PRIVILEGES We are the legal owner of the Investment Option shares. However, when an Investment Option solicits proxies in conjunction with a shareholder vote that affects your investment, we obtain instructions as to how to vote those shares from all affected Owners. We then vote all of the shares we own, including any shares that we own on our own behalf, in proportion to those instructions. Because of this proportional voting, and because many Owners do not provide us with voting instructions, a small number of Owners may determine a vote’s outcome. Should we determine that we are no longer required to obtain your voting instructions, we vote the shares in our own right. Only Owners have voting privileges. Annuitants, Beneficiaries, Payees and other persons have no voting privileges unless they are also Owners. We determine your voting interest in an Investment Option as follows. · You are permitted to cast votes based on the dollar value of the Investment Option’s shares that we hold for your Contract in the corresponding subaccount. We calculate this value based on the number of accumulation/annuity units allocated to your Contract on the record date and the value of each unit on that date. We count fractional votes. · We determine the number of shares that you can vote. · You receive any proxy materials and a voting instruction form, as well as periodic reports relating to the Investment Options in which you have an interest. 5. OUR GENERAL ACCOUNT Our general account consists of all of our assets other than those in our separate accounts. We have complete ownership of our general account assets and we use these assets to support our insurance and annuity obligations other than those funded by our separate accounts. These assets are subject to our general liabilities from business operations. It is possible for our general account assets to lose value. Subject to applicable law, we have sole discretion over the investment of our general account assets. We have not registered our general account as an investment company under the Investment Company Act of 1940, nor have we registered interests in our general account under the Securities Act of 1933. As a result, the SEC has not reviewed the disclosures in this prospectus relating to our general account. We do not currently offer any general account investment choices during the Accumulation Phase. Any Contract Value you allocate to provide fixed Annuity Payments during the Annuity Phase becomes part of our general account. Any guaranteed values provided by this Contract in excess of the Contract Value are subject to our claims paying ability. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 33 6. EXPENSES There are charges and other expenses associated with the Contract that reduce your investment return. These charges and expenses are described in detail in this section. MORTALITY AND EXPENSE RISK (M&E) CHARGE Each Business Day during the Accumulation and Annuity Phases, we make a deduction from your Investment Options’ assets for the M&E charge. We do this as part of our calculation of the value of the accumulation and annuity units. We calculate and accrue the M&E charge on a daily basis, at an annualized rate of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any amounts you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on amounts you apply to fixed Annuity Payments. Some or all of the optional benefits may not be available to you; check with your Financial Professional. For information on when you can add any of the optional benefits to your Contract, or which optional benefits you can combine please see section 11, Selection of Optional Benefits. Each of the optional benefits listed below carries an additional M&E charge during the Accumulation Phase. We assess the additional M&E charge during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. If you take variable Annuity Payments during the Annuity Phase, the additional M&E charge for the Bonus Option continues until your variable Annuity Payments end. M&E Charge Accumulation Phase Annuity Phase Base Contract 1.40% 1.40% Additional Charges for Optional Benefits Maximum Anniversary Death Benefit 0.30% NA Bonus Option 0.50% 0.50% Short Withdrawal Charge Option 0.25% NA No Withdrawal Charge Option 0.35% NA Because the Contract allows Partial Annuitization, it is possible for one portion of the Contract to be in the Accumulation Phase and other portions to be in the Annuity Phase at the same time. It is also possible to have a different M&E charge on different portions of the Contract at the same time if you take a variable Partial Annuitization. This charge compensates us for all the insurance benefits provided by your Contract, for example: · our contractual obligation to make Annuity Payments, · the death, income, and withdrawal benefits under the Contract, · certain expenses related to the Contract, and · for assuming the risk (expense risk) that the current charge will be insufficient in the future to cover the cost of administering the Contract. If the M&E charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. RIDER CHARGE If you select Investment Protector, Income Protector or Investment Plus, we deduct a rider charge from your Contract Value during the Accumulation Phase while your selected benefit is in effect and your Contract Value is positive. The rider charge is an annualized rate that is accrued on a daily basis as a percentage of the Target Value under Investment Protector, a percentage of the Benefit Base under Income Protector, or a percentage of the Lifetime Income Value under Investment Plus. The Benefit Base and Lifetime Income Value are the amounts we use to calculate the initial annual maximum lifetime payments under your selected benefit. We calculate the daily rider charge amount beginning on the day after the rider effective date, and we deduct it for each quarter on the earlier of the following: at the end of the last Business Day before the Quarterly Anniversary or when we deduct the final rider charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 34 The current and maximum rider charges listed here for these optional benefits apply to benefits that you select while this prospectus is in effect. If you add one of these optional benefits to your Contract in the future, it is subject to the rider charge (current, minimum and maximum) stated in the prospectus that is in effect at the time the benefit is added to your Contract. Rider Charge during the Accumulation Phase Maximum Minimum Current Investment Protector 2.50% 0.35% 0.90% Income Protector Single Lifetime Plus Payments Joint Lifetime Plus Payments 2.50% 2.75% 0.50% 0.50% 1.05% 1.20% Investment Plus Single Lifetime Income Payments Joint Lifetime Income Payments 2.50% 2.50% 0.50% 0.50% 1.50% 1.50% We reserve the right to increase or decrease the rider charge on each Quarterly Anniversary, subject to the maximum and minimum rider charges stated here. However, in any twelve-month period we cannot increase or decrease the rider charge for Investment Protector more than 0.35% and we cannot increase or decrease the rider charge for Income Protector or Investment Plus more than 0.50%. If we increase the rider charge for your selected benefit, we notify you in writing at least 30 days before the increase to allow you to remove the benefit before the increase takes effect. Changes to the Target Value, Benefit Base, or Lifetime Income Value change the amount we deduct from your Contract for the rider charge. For example, assume you have Income Protector and receive an annual payment increase to your Lifetime Plus Payment due to an increase in your Contract Value. This also increases your Benefit Base which causes an increase in the amount of your daily rider charge. Similarly, an Excess Withdrawal decreases both your Benefit Base and the amount of your daily rider charge. The deduction of the rider charge decreases your Contract Value on a dollar for dollar basis. We deduct the rider charge from the Contract Value, determined at the end of the last Business Day before each Quarterly Anniversary, before we use that Contract Value to compute any of the guaranteed values available under the optional benefits for this Contract. We deduct the rider charge proportionately from the Investment Options as set out in your Contract. The rider charge compensates us for the expenses and risks associated with the guarantees provided under the optional benefits. If the rider charge is sufficient to cover such costs and risks, any excess is profit to us. We anticipate making such a profit, and using it to cover distribution expenses as well as the cost of providing certain features under the Contract. We will deduct the final rider charge on the Business Day your selected benefit ends. If your benefit ends due to death, we deduct the final rider charge from the Contract Value before calculating the death benefit. If your benefit ends because you take a full withdrawal or Excess Withdrawal of the entire Contract Value, we will deduct the final rider charge before we calculate the withdrawal charge. If, on a Quarterly Anniversary your Contract Value at the end of the prior Business Day is less than the rider charge that we are to deduct, we will deduct your entire remaining Contract Value to cover the final rider charge and reduce your Contract Value to zero. If the deduction of the final rider charge reduces your Contract Value to zero, the Contract, rider and any Lifetime Plus Payments or Lifetime Income Payments (if applicable) will continue although we will no longer assess or deduct the rider charge. CONTRACT MAINTENANCE CHARGE We deduct $30 from the Contract annually as a contract maintenance charge during the Accumulation Phase. The charge is for the expenses associated with the administration and maintenance of the Contract. The deduction of the contract maintenance charge decreases your Contract Value on a dollar for dollar basis. We deduct the contract maintenance charge from the Contract Value determined at the end of the last Business Day before the Contract Anniversary. We make this deduction before we use that Contract Value to compute any of the guaranteed values available under your optional benefits. We deduct this charge proportionately from the Investment Options. This charge cannot be increased. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 35 We waive this charge if the Contract Value is at least $100,000 at the time we are to deduct the charge. If you take a full withdrawal from your Contract (other than on a Contract Anniversary), we deduct any applicable contract maintenance charge. If you own more than one Vision New York Contract, we waive the contract maintenance charge if the total Contract Value on all Vision New York Contracts registered under the same individual’s social security or tax identification number is at least $100,000. We also waive this charge against amounts paid out as death benefits or during the Annuity Phase. If the Contract is owned by a non-individual (for example, a qualified plan or trust), we look to the Annuitant to determine if we assess the charge. WITHDRAWAL CHARGE The Base Contract provides a seven year withdrawal charge schedule. If you select the Bonus Option or Short Withdrawal Charge Option, you will have a different withdrawal charge schedule. However, if you select the No Withdrawal Charge Option, you are not subject to a withdrawal charge. The Bonus Option, the Short Withdrawal Charge Option and the No Withdrawal Charge Option each carry an additional M&E charge. Once you select one of these optional benefits, you cannot cancel it. Check with your Financial Professional regarding availability of the optional benefits and be sure to discuss whether the benefit is appropriate for your situation. You can take withdrawals from any portion of the Contract that is in the Accumulation Phase. A withdrawal charge applies if any part of the withdrawal comes from a Purchase Payment that is still within the withdrawal charge period. The withdrawal charge compensates us for expenses associated with selling the Contract. We do not assess the withdrawal charge on amounts we deduct to pay other Contract charges or penalty-free withdrawals. However, amounts withdrawn to pay investment adviser fees are subject to a withdrawal charge if they exceed the free withdrawal privilege. Penalty-free withdrawals include: withdrawals under the free withdrawal privilege and waiver of withdrawal charge benefit; payments under our minimum distribution program; Annuity Payments; Lifetime Plus Payments under Income Protector; and Lifetime Income Payments under Investment Plus. The total amount under your Contract that is subject to a withdrawal charge is the Withdrawal Charge Basis. The Withdrawal Charge Basis is equal to the total Purchase Payments, less any withdrawals from the Contract (including any applicable withdrawal charge). We do not reduce the Withdrawal Charge Basis for any amounts we deduct to pay other Contract charges. We do not adjust the Withdrawal Charge Basis for any gains or losses on your Investment Options. This means that on a full withdrawal, if the Contract Value has declined due to poor performance of your selected Investment Options, the withdrawal charge may be greater than the amount available for withdrawal. Because we assess the withdrawal charge against the Withdrawal Charge Basis, in some instances, the Contract Value may be positive, but you do not receive a distribution due to the amount of the withdrawal charge. NOTE REGARDING PARTIAL ANNUITIZATIONS: Amounts applied to Partial Annuitizations reduce the Withdrawal Charge Basis proportionately by the percentage of Contract Value you annuitize. For purposes of calculating any withdrawal charge, we withdraw Purchase Payments on a “first-in-first-out” (FIFO) basis and we make withdrawals from your Contract in the following order. 1. First, we withdraw any Purchase Payments that are beyond your Contract’s withdrawal charge period (for example, if you have a Base Contract, Purchase Payments that we have had for seven or more complete years). We do not assess a withdrawal charge on these Purchase Payments. 2. If this is a partial withdrawal, we withdraw any Purchase Payments available under the free withdrawal privilege and we do not assess a withdrawal charge. For more information, see section 8, Access to Your Money – Free Withdrawal Privilege. 3. Next, on a FIFO basis, we withdraw Purchase Payments that are within your Contract’s withdrawal charge period. We do assess a withdrawal charge on these Purchase Payments, but we withdraw them on a FIFO basis, which may help reduce the total withdrawal charge you pay because the withdrawal charge declines over time. We determine your total withdrawal charge by multiplying each of these payments by the applicable withdrawal charge percentage and then totaling the charges. 4. Finally, we withdraw any Contract earnings. Bonuses (if applicable) and any earnings thereon are treated as earnings under the Contract for purposes of the withdrawal charge. We do not assess a withdrawal charge on Contract earnings. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 36 We keep track of each Purchase Payment we receive. The amount of the withdrawal charge depends upon the length of time since we received each Purchase Payment. The charge as a percentage of each Purchase Payment withdrawn is as follows. Number of Complete Years Since We Received Your Purchase Payment Withdrawal Charge Amount Base Contract Contract with the Bonus Option Contract with the Short Withdrawal Charge Option Contract with the No Withdrawal Charge Option 0 8.5% 8.5% 8.5% 0% 1 8.5% 8.5% 7.5% 0% 2 7.5% 8.5% 5.5% 0% 3 6.5% 8% 3% 0% 4 5% 7% 0% 0% 5 4% 6% 0% 0% 6 3% 5% 0% 0% 7 0% 4% 0% 0% 8 0% 3% 0% 0% 9 years or more 0% 0% 0% 0% There is no withdrawal charge under the following circumstances: · for the Base Contract, when you withdraw a Purchase Payment that we have had for seven complete years, · for a Contract with the Bonus Option, when you withdraw a Purchase Payment that we have had for nine complete years, · for a Contract with the Short Withdrawal Charge Option, when you withdraw Purchase Payments we have had for four complete years, or · if you have a Contract with the No Withdrawal Charge Option. Upon a full withdrawal, we first deduct any applicable contract maintenance charge, then we deduct any applicable rider charge, then we calculate the withdrawal charge. For a full withdrawal, we deduct any applicable withdrawal charge as a percentage of the Withdrawal Charge Basis from the total Contract Value and send you the remaining amount. For a partial withdrawal, we deduct the amount you request, plus any applicable withdrawal charge from the total Contract Value. We apply the withdrawal charge to this total amount and we pay you the amount you requested. For partial withdrawals, we deduct the charge proportionately from the selected Investment Options. If a partial withdrawal occurs on a day that we also assess the rider charge and/or contract maintenance charge, we assess these charges in this order after we deduct the withdrawal and any applicable withdrawal charge from the Contract Value. Example: You purchase a Base Contract with an initial Purchase Payment of $30,000 and make another Purchase Payment in the first month of the second Contract Year of $70,000. In the third month of the third Contract Year, your Contract Value is $110,000 and you request a withdrawal of $52,000. We would withdraw money from the Contract Value and compute the withdrawal charge as follows. 1) Purchase Payments that are beyond the withdrawal charge period. All payments are still within the withdrawal charge period so this does not apply. 2) Amounts available under the free withdrawal privilege. You did not take any other withdrawals this year so you can withdraw up to 12% of your total payments (or $12,000) without incurring a withdrawal charge. 3) Purchase Payments on a FIFO basis. The total amount we withdraw from the first Purchase Payment is $30,000, which is subject to a 7.5% withdrawal charge, and you receive $27,750. We determine this amount as follows: (amount withdrawn) x (1 – withdrawal charge) the amount you receive, or: $30,000 x 0.925 $27,750. Next we determine how much we need to withdraw from the second Purchase Payment. So far you received $39,750 ($12,000 under the partial withdrawal privilege and $27,750 from the first Purchase Payment), so we would need to withdraw $12,250 from the second Purchase Payment to get you the $52,000 you requested. The second Purchase Payment is subject to an 8.5% withdrawal charge. We calculate the total amount withdrawn and the withdrawal charge you pay on this amount as follows: (the amount you receive) ÷ (1 – withdrawal charge) amount withdrawn, or: $12,250 ÷ 0.915 $13,388 4) Contract earnings. As we already withdrew your requested amount, this does not apply. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 37 In total we withdrew $55,388 from your Contract, of which you received $52,000 and paid a withdrawal charge of $3,388. NOTE: Withdrawals may have tax consequences and, if taken before age 59½, may be subject to a 10% federal penalty tax. For tax purposes, under Non-Qualified Contracts, withdrawals are considered to have come from the last money you put into the Contract. Thus, for tax purposes, earnings are considered to come out first. Reduction or Elimination of the Withdrawal Charge We may reduce or eliminate the withdrawal charge when the Contract is sold under circumstances that reduce its sales expenses. For example, if there is a large group of individuals purchasing the Contract or if a prospective purchaser already has a relationship with us. We may choose not to deduct a withdrawal charge under a Contract issued to an officer, director, or employee of Allianz Life of New York or any of its affiliates. Also, we may reduce or waive the withdrawal charge when a Contract is sold by a Financial Professional appointed with Allianz Life of New York to any members of his or her immediate family and the Financial Professional waives their commission. We require our prior approval for any reduction or elimination of the withdrawal charge. TRANSFER FEE You can currently make 12 free transfers every Contract Year. If you make more than 12 transfers in a Contract Year, we deduct a transfer fee of $25 for each additional transfer. We count all transfers made in the same Business Day as one transfer. The following transfers are not subject to a transfer fee and do not count against any free transfers we allow: dollar cost averaging transfers, flexible rebalancing transfers, or quarterly rebalancing transfers under Investment Protector, Income Protector or Investment Plus. Currently, we deduct this fee only during the Accumulation Phase, but we reserve the right to deduct it during the Annuity Phase. We deduct this fee on a dollar for dollar basis from the Contract Value determined at the end of the Business Day that we process the transfer request. If you are transferring from multiple Investment Options, we deduct this fee proportionately from the Investment Options from which the transfer is made. If you transfer the total amount in the Investment Option, then we deduct a transfer fee from the amount transferred. Transfer instructions apply equally to all accumulation and annuitization portions of the Contract. You cannot make transfers selectively within different portions of the Contract. We count transfers at the Contract level, and not by the number of portions in the Contract. For example, if you take a Partial Annuitization and your Contract is in both the Accumulation and Annuity Phases and you request a transfer, we count that as one transfer, even though we make the transfer in both portions of the Contract. PREMIUM TAX Premium tax is not currently assessed in New York. However, we reserve the right to deduct this tax from your Contract Value if New York enacts legislation requiring us to pay premium tax, or if the Owner lives in a state where premium tax applies. Where premium tax applies, currently we do not deduct it from the Contract, although we reserve the right to do so in the future. Premium tax normally ranges from 0% to 3.5% of the Purchase Payment, depending on the state or governmental entity. INCOME TAX We reserve the right to deduct from the Contract any income tax that we may incur because of the Contract. Currently, we are not making any such deductions. INVESTMENT OPTION EXPENSES There are deductions from the assets of the various Investment Options for operating expenses (including management fees) that are described in the Fee Tables in this prospectus and in the prospectuses for the Investment Options. These charges apply during the Accumulation and Annuity Phases if you make allocations to the Investment Options. These expenses reduce the performance of the Investment Options and, therefore, negatively affect your Contract Value and the amounts available for withdrawals and Annuity Payments. They may also negatively impact the death benefit proceeds. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 38 7. TAXES NOTE: We have prepared the following information on taxes as a general discussion of the subject. The Contract offers flexibility regarding how distributions can be taken. Not all of these distributions (or their attendant tax consequences) are discussed in this section. This information is not intended as tax advice. You should, therefore, consult your own tax adviser about your own circumstances. We have included additional information regarding taxes in the Statement of Additional Information. For more information on the taxation of Annuity Payments made under a Partial Annuitization, see section 3, The Annuity Phase – Partial Annuitization. For more information on the taxation of Lifetime Plus Payments, see section 11.b, Income Protector. For more information on Lifetime Income Payments, see section 11.c, Investment Plus. ANNUITY CONTRACTS IN GENERAL Annuity contracts are a means of setting aside money for future needs – usually retirement. Congress recognized how important saving for retirement was and provided special rules in the Internal Revenue Code (Code) for annuities. These rules generally provide that you are not taxed on any earnings on the money held in your annuity until you take the money out. This is called tax deferral. There are different rules regarding how you are taxed, depending upon how you take the money out and whether the annuity is Qualified or Non-Qualified (see the following discussion in this section). If you do not purchase the Contract under a tax qualified retirement plan, the Contract is referred to as a Non-Qualified Contract. When a Non-Qualified Contract is owned by a non-individual (for example, a corporation or certain other entities other than a trust holding the Contract as an agent for an individual), the Contract generally is not treated as an annuity for tax purposes. This means that the Contract may not receive the benefits of tax deferral and Contract earnings may be taxed as ordinary income every year. QUALIFIED CONTRACTS If you purchase the Contract under a pension or retirement plan that is qualified under the Code, the Contract is referred to as a Qualified Contract. Qualified Contracts are subject to special rules. Adverse tax consequences may result if contributions, distributions, and transactions in connection with the Qualified Contract do not comply with the law. A Qualified Contract does not provide any necessary or additional tax deferral if it is used to fund a qualified plan that is tax deferred. However, the Contract has features and benefits other than tax deferral that may make it an appropriate investment for a qualified plan. You should consult your tax adviser regarding these features and benefits before purchasing a Qualified Contract. We may issue the following types of Qualified Contracts. · Traditional Individual Retirement Annuity. Section 408 of the Code permits eligible individuals to maintain Individual Retirement Annuities (IRAs). IRA contributions are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. You cannot make contributions once the Owner reaches age 70½. Contributions may be tax deductible based on the Owner’s income. The limit on the amount contributed to an IRA does not apply to distributions from certain other types of qualified plans that are “rolled over” on a tax-deferred basis into an IRA. Purchasers of a Contract for use with IRAs have the right to revoke their purchase within seven days of the earlier of the establishment of the IRA or their purchase. The Internal Revenue Service (IRS) has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. · Roth IRA. Section 408A of the Code permits certain eligible individuals to contribute to a Roth IRA. Contributions to a Roth IRA are limited each year to the lesser of a dollar amount specified in the Code or 100% of the amount of earned income included in the Owner’s income. Contributions are also limited or prohibited if the Owner’s income is above certain limits. Contributions must be made in cash or as a rollover or transfer from another Roth IRA. Conversions to a Roth IRA from a Traditional IRA or other eligible qualified retirement plan are permitted regardless of an individual’s income. A conversion to a Roth IRA results in a taxable event, but not a 10% federal penalty tax for early withdrawal if certain qualifications are met (please consult your tax adviser for more details). Distributions from a Roth IRA generally are not subject to income tax if the Roth IRA has been held for five years (starting with the year in which the first contribution is made to any Roth IRA) and the Owner satisfies a triggering event such as attaining age 59½, death, disability or a first time homebuyer (subject to a $10,000 lifetime limit). The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 39 Distribution before satisfying the five year period or triggering event requirement may subject the distribution to ordinary income tax and the 10% federal penalty tax for early withdrawal. Please be aware that each Roth IRA conversion has its own five year holding period requirement. · Inherited IRA. The Code permits beneficiaries of investments that were issued under certain tax-qualified pension or retirement plans to directly transfer the death benefit from that investment into a variable annuity contract (Inherited IRA Contract). Inherited IRA Contracts must satisfy the required minimum distribution rules that apply to a beneficiary. Inherited IRA Contracts are not currently available under this Contract. However, that may change in the future. · Simplified Employee Pension (SEP) IRA. Employers may establish Simplified Employee Pension (SEP) IRAs under Code Section 408(k) to provide IRA contributions on behalf of their employees. In addition to all of the general rules governing IRAs, such plans are subject to additional requirements and different contribution limits. Qualified Plans. A qualified plan is a retirement or pension plan that meets the requirements for tax qualification under the Code. If the Contract is an investment for assets of a qualified plan under Section 401 of the Code, the plan is both the Owner and the Beneficiary. The authorized signatory or plan trustee for the plan must make representations to us that the plan is qualified under the Code on the Issue Date and is intended to continue to be qualified for the entire Accumulation Phase of the Contract, or as long as the qualified plan owns the Contract. The qualified plan may designate a third party administrator to act on its behalf. All tax reporting is the responsibility of the plan. In the event the qualified plan instructs us to roll the plan assets into an IRA for the Annuitant under this Contract, we change the qualification type of the Contract to an IRA and make the Annuitant the Owner. The qualified plan is responsible for any reporting required for the rollover transactions. MULTIPLE CONTRACTS Section 72(e)(12) of the Code provides that multiple Non-Qualified deferred annuity contracts that are issued within a calendar year period to the same owner by one company or its affiliates are treated as one annuity contract for purposes of determining the tax consequences of any distribution. Such treatment may result in adverse tax consequences, including more rapid taxation of the distributed amounts from such combination of contracts. For purposes of this rule, contracts received in a Section 1035 exchange are considered issued in the year of the exchange. You should consult a tax adviser before purchasing more than one Non-Qualified Contract in any calendar year period. PARTIAL 1035 EXCHANGES Section 1035 of the Code provides that an annuity contract may be exchanged in a tax-free transaction for another annuity contract. Historically, it was presumed that only the exchange of an entire contract (as opposed to a partial exchange) would be accorded tax-free status. Guidance from the IRS, however, confirmed that the direct transfer of a portion of an annuity contract into another annuity contract can qualify as a non-taxable exchange. IRS guidance provides that this direct transfer can go into an existing annuity contract as well as a new annuity contract. If you perform a partial 1035 exchange, please be aware that no distributions or withdrawals can occur from the old or new annuity contract within 12 months of the partial exchange, unless you qualify for an exception to this rule. IRS guidance also provides that certain partial exchanges may not qualify as tax-free exchanges. Therefore, Owners should consult their own tax advisers before entering into a partial exchange of an annuity contract. DISTRIBUTIONS – NON-QUALIFIED CONTRACTS You, as the Owner, generally are not taxed on increases in the value of the Contract until an actual or deemed distribution occurs – either as a withdrawal or as Annuity Payments. Section 72 of the Code governs treatment of distributions. When a withdrawal from a Non-Qualified Contract occurs, the amount received generally is treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the Contract Value immediately before the distribution over your investment in the Contract (generally, the Purchase Payments or other consideration paid for the Contract, reduced by any amount previously distributed from the Contract that was not subject to tax) at that time. Lifetime Plus Payments and Lifetime Income Payments are treated as partial withdrawals. While the Benefit Base or Lifetime Income Value is greater than the Contract Value, if you begin receiving Lifetime Plus Payments or Lifetime Income Payments, it is possible that the IRS could assert that the amount you receive is taxable as ordinary income up to an amount equal to the excess of the Benefit Base or Lifetime Income Value immediately before the withdrawal over your investment in the Contract at that time. In the case of a full withdrawal under a Non-Qualified Contract, the amount received generally is taxable only to the extent it exceeds your investment in the Contract. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 40 If you take an annuitization, different rules apply. Periodic installments (for example, Annuity Payments) scheduled to be received at regular intervals (for example, monthly) should be treated as annuity payments (and not withdrawals) for tax purposes. Upon annuitization, a portion of each Annuity Payment may be treated as a partial return of your Purchase Payment and is not taxed. The remaining portion of the payment is treated as ordinary income. How the Annuity Payment is divided between taxable and non-taxable portions depends upon the period over which we expect to make the payments. Once we have paid out all of your Purchase Payment(s), the entire Annuity Payment is taxable as ordinary income. Section 72 of the Code further provides that any amount received under an annuity contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for amounts: 1) paid on or after you reach age 59½; 2) paid after you die; 3) paid if you become totally disabled (as that term is defined in Section 72(m)(7) of the Code); 4) paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 5) paid as annuity payments under an immediate annuity; or 6) that come from Purchase Payments made before August 14, 1982. With respect to (4) above, if the series of substantially equal periodic payments is modified before the later of your attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest, for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. DISTRIBUTIONS – QUALIFIED CONTRACTS Distributions from Qualified Contracts are subject to ordinary income tax. Special rules may apply to withdrawals from certain types of Qualified Contracts, including Roth IRAs. You should consult with your qualified plan sponsor and tax adviser to determine how these rules affect the distribution of your benefits. Section 72(t) of the Code provides that any amount received under a Qualified Contract, which is included in income, may be subject to a federal penalty tax. The amount of the federal penalty tax is equal to 10% of the amount that is included in income. Some distributions are exempt from the federal penalty tax. There is an exception to this 10% federal penalty tax for: 1) distributions made on or after the date you (or the Annuitant as applicable) reach age 59½; 2) distributions following your death or disability (or the Annuitant as applicable) (for this purpose disability is as defined in Section 72(m)(7) of the Code); 3) after separation from service, paid in a series of substantially equal payments made annually (or more frequently) under a lifetime annuity; 4) distributions made to you to the extent such distributions do not exceed the amount allowed as a deduction under Code Section 213 for amounts paid during the tax year for medical care; 5) distributions made on account of an IRS levy upon the Qualified Contract; 6) distributions from an IRA for the purchase of medical insurance (as described in Section 213(d)(1)(D) of the Code) for you and your spouse and dependents if you have received unemployment compensation for at least 12 weeks (this exception no longer applies after you have been re-employed for at least 60 days); 7) distributions from an IRA made to you, to the extent such distributions do not exceed your qualified higher education expenses (as defined in Section 72(t)(7) of the Code) for the tax year; 8) distributions from an IRA which are qualified first-time homebuyer distributions (as defined in Section 72(t)(8) of the Code); 9) distributions made to an alternate Payee pursuant to a qualified domestic relations order (does not apply to an IRA); and The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 41 a reservist called to active duty during the period between September 11, 2001 and December 31, 2007, for a period in excess of 179 days (or for an indefinite period), distributions from IRAs or amounts attributable to elective deferrals under a 401(k) plan made during such active period. The exception stated in (3) above applies to an IRA without the requirement that there be a separation from service. With respect to (3) above, if the series of substantially equal periodic payments is modified before the later of the Annuitant attaining age 59½ or the close of the five year period that began on the Income Date, then the tax for the year of the modification is increased by the 10% federal penalty tax, plus interest for the tax years in which the exception was used. A partial withdrawal taken after a series of substantially equal periodic payments has begun, will result in the modification of the series of substantially equal payments and therefore result in the imposition of the 10% federal penalty tax and interest for the period as described above, unless another exception to the federal penalty tax applies. You should obtain competent tax advice before you take any partial withdrawals from your Contract. Adding Purchase Payments to a Contract that is making substantially equal periodic payments also results in a modification of the payments. Distributions from a Qualified Contract must commence no later than the required beginning date. For Roth IRAs, no distributions are required during the Owner’s lifetime. For IRAs other than Roth IRAs, the required beginning date is April 1 of the calendar year following the year in which you attain age 70½. Under a qualified plan, the required beginning date is generally April 1 of the calendar year following the later of the calendar year in which you reach age 70½ or retire. Generally, required minimum distributions must be made over a period not exceeding the life or life expectancy of the individual or the joint lives or life expectancies of the individual and his or her designated Beneficiary. If the required minimum distributions are not made, a 50% federal penalty tax is imposed as to the amount not distributed. It is unclear whether a partial withdrawal taken after an Income Date has an adverse impact on the determination of required minimum distributions. If you are attempting to satisfy these rules through partial withdrawals, the present value of future benefits provided under the Contract may need to be included in calculating the amount required to be distributed. If you are receiving Annuity Payments or are age 70½ or older, you should consult with a tax adviser before taking a partial withdrawal. ASSIGNMENTS, PLEDGES AND GRATUITOUS TRANSFERS Other than in the case of Qualified Contracts (which generally cannot be assigned or pledged), any assignment or pledge of (or agreement to assign or pledge) the Contract Value is treated for federal income tax purposes as a full withdrawal. The investment in the Contract is increased by the amount includible as income with respect to such amount or portion, though it is not affected by any other aspect of the assignment or pledge (including its release). If an Owner transfers a Contract without adequate consideration to a person other than the Owner’s spouse (or to a former spouse incidental to divorce), the Owner is taxed on the difference between his or her Contract Value and the investment in the Contract at the time of transfer and for each subsequent year until the assignment is released. In such case, the transferee’s investment in the Contract is increased to reflect the increase in the transferor’s income. The transfer or assignment of ownership of the Contract, the designation of an Annuitant, the selection of certain Income Dates, or the exchange of the Contract may result in certain other tax consequences that are not discussed here. An Owner contemplating any such transfer, assignment, or exchange should consult a tax adviser as to the tax consequences. DEATH BENEFITS Any death benefits paid under the Contract are taxable to the recipient as ordinary income. The rules governing the taxation of payments from an annuity contract generally apply to the payment of death benefits and depend on whether the death benefits are paid as a lump sum or as Annuity Payments. Estate taxes may also apply. WITHHOLDING Annuity distributions are generally subject to withholding for the recipient’s federal income tax liability. Recipients can, however, generally elect not to have tax withheld from distributions unless they are subject to mandatory state withholding. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 42 “Eligible rollover distributions” from qualified plans are subject to a mandatory federal income tax withholding of 20%. An eligible rollover distribution is any distribution to an employee (or employee’s spouse or former spouse as Beneficiary or alternate Payee) from such a plan, except required minimum distributions as required by the Code, a series of substantially equal periodic payments made for life or a period of ten years or more, or hardship distributions. The 20% withholding does not apply, however, to nontaxable distributions or if the employee chooses a “direct rollover” from the Contract plan to a qualified plan, IRA, TSA or 403(b) plan, or to a governmental Section 457 plan that agrees to separately account for rollover contributions. FEDERAL ESTATE TAXES While no attempt is being made to discuss the federal estate tax implications of the Contract, an Owner should keep in mind that the value of an annuity contract owned by a decedent and payable to a Beneficiary by virtue of surviving the decedent is included in the decedent’s gross estate. Depending on the terms of the annuity contract, the value of the annuity included in the gross estate may be the value of the lump sum payment payable to the designated Beneficiary or the actuarial value of the payments to be received by the Beneficiary. Consult an estate planning adviser for more information. GENERATION-SKIPPING TRANSFER TAX Under certain circumstances, the Code may impose a “generation-skipping transfer tax” when all or part of an annuity contract is transferred to, or a death benefit is paid to, an individual two or more generations younger than the Owner. Regulations issued under the Code may require us to deduct the tax from your Contract, or from any applicable payment, and pay it directly to the IRS. FOREIGN TAX CREDITS We may benefit from any foreign tax credits attributable to taxes paid by certain funds to foreign jurisdictions to the extent permitted under the federal tax law. ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS The preceding discussion provides general information regarding federal income tax consequences to Owners that are U.S. citizens or residents. Owners that are not U.S. citizens or residents generally are subject to federal withholding tax on taxable distributions from annuity contracts at a 30% rate, unless a lower treaty rate applies. In addition, Owners may be subject to state and/or municipal taxes and taxes that may be imposed by the Owners’ country of citizenship or residence. Prospective purchasers are advised to consult with a qualified tax adviser regarding U.S. state, and foreign taxation with respect to an annuity contract purchase. POSSIBLE TAX LAW CHANGES Although the likelihood of legislative or regulatory changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation, regulation or otherwise. Consult a tax adviser with respect to legislative or regulatory developments and their effect on the Contract. We have the right to modify the Contract in response to legislative or regulatory changes that could otherwise diminish the favorable tax treatment that annuity owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. DIVERSIFICATION The Code provides that the underlying investments for a Non-Qualified variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract. We believe that the Investment Options are being managed so as to comply with the requirements. In some circumstances, owners of variable annuities who retain excessive control over the investment of the underlying separate account assets may be treated as the owners of those assets and may be subject to tax on income produced by those assets. Although published guidance in this area does not address certain aspects of the policies, we believe that the Owner should not be treated as the owner of the Separate Account assets. We reserve the right to modify the Contract to bring it into conformity with applicable standards should such modification be necessary to prevent Owners from being treated as the owners of the underlying Separate Account assets. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 43 REQUIRED DISTRIBUTIONS Section 72(s) of the Code requires that, to be treated as an annuity contract for federal income tax purposes, a Non-Qualified Contract must contain certain provisions specifying how amounts are distributed in the event of the death of an Owner of the Contract. Specifically, Section 72(s) requires that: (a) if any Owner dies on or after you take a Full Annuitization, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract must be distributed at least as rapidly as under the method of distribution being used as of the date of the Owner’s death; and (b) if any Owner dies before you take a Full Annuitization, the entire interest in the Contract must be distributed within five years after the date of the Owner’s death. These requirements are considered satisfied as to any portion of an Owner’s interest that is payable to or for the benefit of a designated Beneficiary and that is distributed over the life of such designated Beneficiary, or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. 8. ACCESS TO YOUR MONEY The money in the Contract is available under the following circumstances: · by taking a withdrawal of the Contract Value; · by taking a withdrawal of the Target Value on the last Business Day before each Target Value Date (if you select Investment Protector); · by taking a withdrawal of the Protected Investment Value on the last Business Day before each Protected Investment Date (if you select Investment Plus); · by taking Lifetime Plus Payments (if you select Income Protector); · by taking Lifetime Income Payments (if you select Investment Plus); · by taking required minimum distributions (Qualified Contracts only); · by taking Annuity Payments; or · when we pay a death benefit. You can take withdrawals from any part of the Contract that is in the Accumulation Phase. We process any request for a withdrawal based on values next determined after receipt of the request in Good Order at our Service Center. Values are normally determined at the end of each Business Day. Any withdrawal request received at or after the end of the current Business Day receives the value determined at the end of the next Business Day. When you take a full withdrawal, we process the withdrawal on the Business Day we receive the request in Good Order at our Service Center: · based upon the number of accumulation units held by the Contract on that Business Day and valued at the next available daily price, · less any applicable rider charge, · less any applicable withdrawal charge, and · less any contract maintenance charge. See the Fee Tables and section 6, Expenses for a discussion of the charges. Any partial withdrawal must be for at least $500.* The Contract Value after a partial withdrawal must be at least $2,000.** We reserve the right to treat a request for a partial withdrawal that would reduce the Contract Value below this minimum as a request for a full withdrawal of the Contract. * This limitation does not apply to Lifetime Plus Payments or Lifetime Income Payments, systematic withdrawals, or required minimum distributions. ** This limitation does not apply to Lifetime Plus Payments or Lifetime Income Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 44 We deduct any partial withdrawal (including any withdrawal charge) proportionately from each Investment Option unless you provide us with alternate instructions. If you select Investment Protector, Income Protector, or Investment Plus and take a partial withdrawal from specific Investment Options, the benefit’s quarterly rebalancing feature moves money back into those Investment Options at the end of the quarter unless you also change your future Purchase Payment allocation instructions. We pay the amount of any withdrawal from the Investment Options within seven days of when we receive your request in Good Order at our Service Center, unless the suspension of payments or transfers provision is in effect (see the “Suspension of Payments or Transfers” discussion later in this section). We may be required to provide information about you or your Contract to government regulators. We may also be required to stop disbursements from your Contract and thereby refuse any request for transfers, and refuse to pay any withdrawals, surrenders, or death benefits until instructions are received from the appropriate regulator. NOTE: Ordinary income taxes and tax penalties may apply to any withdrawal you take. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR OR INVESTMENT PLUS:The Target Value or Protected Investment Value is only guaranteed to be available on the last Business Day before each Target Value Date or Protected Investment Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. FREE WITHDRAWAL PRIVILEGE We do not deduct a withdrawal charge from amounts withdrawn under the free withdrawal privilege. The free withdrawal privilege for each Contract Year is equal to 12% of your total Purchase Payments, less any previous withdrawals taken under the free withdrawal privilege or as required minimum distribution payments in that same Contract Year. Any unused free withdrawal privilege in one Contract Year is not added to the amount that is available in the next Contract Year. If you withdraw Purchase Payments that are beyond the withdrawal charge period, those withdrawals are not subject to a withdrawal charge and they do not reduce your free withdrawal privilege. If you withdraw a Purchase Payment that is subject to a withdrawal charge and the withdrawal is more than the free withdrawal privilege, the excess amount is subject to a withdrawal charge. If you take a full withdrawal, the free withdrawal privilege applies and you receive any remaining free withdrawal privilege for that Contract Year without charge. All withdrawals (including withdrawal charges), reduces the Withdrawal Charge Basis. The minimum distribution program allows you to take withdrawals without the deduction of the withdrawal charge under certain circumstances. For more information, see “The Minimum Distribution Program and Required Minimum Distribution (RMD) Payments” discussion later in this section. NOTE: The free withdrawal privilege is not available while you are receiving Lifetime Plus Payments or Lifetime Income Payments. WAIVER OF WITHDRAWAL CHARGE BENEFIT Under certain circumstances, after the first Contract Year, we permit you to take money out of the Contract without deducting a withdrawal charge if any Owner becomes confined to a nursing home for a period of at least 90 consecutive days and a physician certifies that continued confinement is necessary. The waiver does not apply if any Owner was confined to a nursing home on the Issue Date. If the Contract is owned by a non-individual, this benefit is available if the Annuitant becomes so confined for the required period. We require proof of confinement in a form satisfactory to us before we waive the withdrawal charge. Amounts withdrawn under this benefit reduce the Withdrawal Charge Basis. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 45 SYSTEMATIC WITHDRAWAL PROGRAM If your Contract Value is at least $25,000, the systematic withdrawal program provides automatic monthly or quarterly payments to you. The minimum amount you can withdraw under this program is $500. There is no restriction on the maximum you may withdraw under this program if your Purchase Payments are no longer subject to a withdrawal charge. While the withdrawal charge is in effect, the systematic withdrawal program is subject to the free withdrawal privilege. The total systematic withdrawals that you can take each Contract Year without incurring a withdrawal charge is limited to your free withdrawal privilege amount for that Contract Year. With the exception of payments under the minimum distribution program, any withdrawals in a Contract Year (including systematic withdrawals) that exceed the free withdrawal privilege, are subject to any applicable withdrawal charge. For more information, see section 6, Expenses – Withdrawal Charge and the “Free Withdrawal Privilege” discussion that appears earlier in this section. All systematic withdrawals are made on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your systematic withdrawal program form instructions in Good Order at our Service Center by 4p.m. Eastern Time on the Business Day before we process these withdrawals, or your program will not begin until the next month. Your participation in this program continues until you request that it end, or you withdraw your total Contract Value. However, we reserve the right to discontinue or modify the systematic withdrawal program at any time and for any reason. NOTE: · Ordinary income taxes and tax penalties may apply to systematic withdrawals. · The systematic withdrawal program is not available while you are receiving required minimum distribution payments, Lifetime Plus Payments or Lifetime Income Payments. MINIMUM DISTRIBUTION PROGRAM AND REQUIRED MINIMUM DISTRIBUTION (RMD) PAYMENTS If you own a Qualified Contract, you can participate in the minimum distribution program during the Accumulation Phase. Under this program, we make payments to you that are designed to meet the applicable minimum distribution requirements imposed by the Internal Revenue Code for this Qualified Contract. RMD payments are not subject to a withdrawal charge, but they reduce the free withdrawal privilege amount during the Contract Year. We can make payments to you on a monthly, quarterly, semi-annual or annual basis. However, if your Contract Value is less than $25,000, we only make annual payments. You cannot aggregate RMD payments between this Contract and other qualified contracts that you own. We make RMD payments on the ninth of the month, or the Business Day before if the ninth is not a Business Day. We must receive your program form instructions in Good Order at our Service Center by 4 p.m. Eastern Time on the Business Day before we process these payments, or your program will not begin until the next month. Lifetime Plus Payments or Lifetime Income Payments can also be used to satisfy your RMD needs. If you begin Lifetime Plus Payments or Lifetime Income Payments while participating in the minimum distribution program, any RMD payments you were receiving under the program end on the Business Day immediately before the Benefit Date or Benefit Election Date (as applicable). You remain in the program (unless you choose to end it), and if your selected benefit’s payments and any other withdrawals you choose to take during a calendar year do not fully satisfy your RMD, we do one of the following. If you selected Income Protector, we either increase your remaining Lifetime Plus Payment or send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. If you selected Investment Plus, we send you an additional RMD payment to satisfy the remaining RMD needs at the end of the year. For more information, see the note in section 11.b, Income Protector – Calculating Your Lifetime Plus Payments, or section 11.c, Investment Plus – Calculating Your Lifetime Income Payments. NOTE: · You should consult a tax adviser before purchasing a Qualified Contract that is subject to RMD payments. · The minimum distribution program is not available while you are receiving systematic withdrawals. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 46 SUSPENSION OF PAYMENTS OR TRANSFERS We may be required to suspend or postpone transfers or payments for withdrawals* for any period when: · the New York Stock Exchange is closed (other than customary weekend and holiday closings); · trading on the New York Stock Exchange is restricted; · an emergency (as determined by the SEC) exists as a result of which disposal of the Investment Option shares is not reasonably practicable or we cannot reasonably value the Investment Option shares; or · during any other period when the SEC, by order, so permits for the protection of Owners. * Including Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and/or Cumulative Withdrawals. 9. ILLUSTRATIONS In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we may provide you with certain personalized illustrations upon request and free of charge. These illustrations may provide hypothetical depictions of either the Accumulation Phase or the Annuity Phase. You can request an illustration free of charge by contacting your Financial Professional. DEATH BENEFIT The death benefit provided by the Base Contract is the Traditional Death Benefit. The Contract previously offered the Quarterly Value Death Benefit which is described in Appendix G. If available, you may be able to select the Maximum Anniversary Death Benefit at Contract issue. Death benefits are only available during the Accumulation Phase of the Contract. For more information on the Maximum Anniversary Death Benefit, please see section 11.d, Other Optional Benefits – Maximum Anniversary Death Benefit. Be sure to discuss with your Financial Professional whether your selected death benefit is appropriate for your situation. The use of the term “you” in this section refers to the Owner, or the Annuitant if the Contract is owned by a non-individual. If you die during the Accumulation Phase, we process the death benefit based on the accumulation unit values determined after we receive both due proof of death and an election of the death benefit payment option in Good Order at our Service Center. If we receive this information at or after the end of the current Business Day, we base the death benefit on the next Business Day’s accumulation unit values. We consider due proof of death to be any of the following: a copy of the certified death certificate, a decree of court of competent jurisdiction as to the finding of death, or any other proof that we consider to be satisfactory. If there are multiple Beneficiaries, each Beneficiary receives the portion of the death benefit they are entitled to when we receive their required information in Good Order at our Service Center. Also, any part of the death benefit amount that had been invested in the Investment Options remains in the Investment Options until distribution begins. From the time the death benefit is determined until we make a complete distribution, any amount in the Investment Options continues to be subject to investment risk that is borne by the recipient(s). Once we receive notification of death, we no longer accept additional Purchase Payments and we do not process requested transfers. TRADITIONAL DEATH BENEFIT We determine the Traditional Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Traditional Death Benefit value. The Traditional Death Benefit value is the total of all Purchase Payments received, reduced proportionately by the percentage of Contract Value withdrawn determined at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. Any withdrawals may reduce the Traditional Death Benefit value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Traditional Death Benefit value, we deduct more than the amount withdrawn. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 47 The Traditional Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Traditional Death Benefit value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION: Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but we do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE FOR CONTRACTS WITH INVESTMENT PROTECTOR, INCOME PROTECTOR OR INVESTMENTPLUS: We restrict additional Purchase Payments, which limits your Traditional Death Benefit value. DEATH OF THE OWNER AND/OR ANNUITANT The following tables are intended to help you better understand what happens upon the death of any Owner and/or Annuitant under the different portions of the Contract. For Qualified Contracts, there can be only one Owner and the Owner must be the Annuitant, unless the Contract is owned by a qualified plan or is part of a custodial arrangement. Partial Annuitizations are not available to Joint Owners. If you take a Partial Annuitization, there can be only one Owner; the Owner must be the Annuitant, and we do not allow the Owner to add a joint Annuitant. Designating different persons as Owner(s) and Annuitant(s) can have an important impact on whether a death benefit is paid, and on who would receive it. Use care when designating Owners and Annuitants, and consult your Financial Professional if you have questions. UPON THE DEATH OF A SOLE OWNER Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · We pay a death benefit to the Beneficiary.(1) For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. · The Beneficiary becomes the Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · If the Contract includes Income Protector or Investment Plus and you selected: · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. – single Lifetime Plus Payments or single Lifetime Income Payments, the benefit ends; or – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends unless the deceased Owner’s spouse continues the Contract. If the surviving spouse continues the Contract after benefit payments have begun, then joint benefit payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 48 UPON THE DEATH OF A JOINT OWNER (NOTE: We do not allow Joint Owners to take Partial Annuitizations) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · The surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. · The surviving Joint Owner becomes the sole Owner. · If the deceased was not an Annuitant, Annuity Payments to the Payee continue. No death benefit is payable. · We pay a death benefit to the surviving Joint Owner.(1) For a description of the payout options available, see the “Death Benefit Payment Options” discussion later in this section. · If the deceased was the only surviving Annuitant, Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the Contract includes Income Protector or Investment Plus and you selected: – single Lifetime Plus Payments or single Lifetime Income Payments and the Joint Owners were not spouses, the benefit ends even if the Covered Person is still alive; – single Lifetime Plus Payments or single Lifetime Income Payments and the Joint Owners were spouses, the benefit ends unless the surviving spouse, who is also the Joint Owner, is the Covered Person and he or she elects to continue the Contract;(2) or · If the deceased was an Annuitant and there is a surviving joint Annuitant, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant. No death benefit is payable. – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends unless the surviving spouse, who is also the Joint Owner, continues the Contract.(2) If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. If the surviving spouse who is also the Joint Owner and a Covered Person continues the Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 49 UPON THE DEATH OF THE ANNUITANT AND THERE IS NO SURVIVING JOINT ANNUITANT Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · If the Contract is owned by a non-individual (for example, a qualified plan or a trust), we treat the death of the Annuitant as the death of an Owner; we pay the Beneficiary(1) a death benefit, and a new Annuitant cannot be named. If you selected Income Protector or Investment Plus with single benefit payments, the benefit ends. If you selected Income Protector or Investment Plus with joint benefit payments, the benefit ends, unless the deceased Annuitant’s spouse continues the Contract. · Annuity Payments to the Payee continue until that portion of the Contract ends and are paid at least as rapidly as they were being paid at the Annuitant’s death. For more information on when any portion of the Contract applied to Annuity Payments ends, see section 3, The Annuity Phase – Annuity Payments. No death benefit is payable under Annuity Options 1 or 3. However, there may be a lump sum available under Annuity Options 2, 4, or 5. For more information, see section 3, The Annuity Phase – Annuity Options. · If the deceased Annuitant was not an Owner, and the Contract is owned only by an individual(s), no death benefit is payable. The Owner can name a new Annuitant subject to our approval. · If the deceased was a sole Owner, the Beneficiary becomes the Owner if the Contract continues. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner if the Contract continues. · If the deceased Annuitant was a sole Owner, we pay the Beneficiary(1) a death benefit. · If the deceased Annuitant was a Joint Owner and there is a surviving Joint Owner, the surviving Joint Owner is the sole primary Beneficiary. If the Joint Owners were spouses, there may also be contingent Beneficiaries. However, for tax reasons, we do not allow non-spousal Joint Owners to appoint contingent Beneficiaries. We pay a death benefit to the surviving Joint Owner.(2) · If the Contract includes Income Protector or Investment Plus and you selected: – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is solely owned or owned by a non-individual, the benefit ends; – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is jointly owned by non-spouses, the benefit ends, even if the Covered Person is still alive; – single Lifetime Plus Payments or single Lifetime Income Payments and the Contract is jointly owned by spouses, the benefit ends, unless the surviving spouse is also the Covered Person and they elect to continue the Contract;(3) or – joint Lifetime Plus Payments or joint Lifetime Income Payments, the benefit ends, unless the surviving spouse continues the Contract.(3) · For a description of the payout options, see the “Death Benefit Payment Options” discussion later in this section. If the Beneficiary is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If the surviving Joint Owner is the spouse of the deceased Owner, he or she may be able to continue the Contract instead of receiving a death benefit payout. If the Contract continues, we increase the Contract Value to equal the death benefit if that amount is greater than the Contract Value as of the Business Day we receive in Good Order at our Service Center both due proof of death and an election to continue the Contract on the death claim form. If both spousal Joint Owners die before we pay the death benefit, we pay any contingent Beneficiaries or the estate of the Joint Owner who died last if there are no contingent Beneficiaries. If the Joint Owners were not spouses and they both die before we pay the death benefit, for tax reasons, we pay the estate of the Joint Owner who died last. Contract after the Benefit Date or Benefit Election Date (as applicable), then benefit payments continue at 100% of the amount that we were paying before the death of their spouse. For joint benefit payments, the annual maximum payment may increase. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 50 UPON THE DEATH OF THE ANNUITANT AND THERE IS A SURVIVING JOINT ANNUITANT (NOTE: We do not allow joint Annuitants under a Partial Annuitization and we do not allow joint Annuitants during the Accumulation Phase, so this can only occur under a Full Annuitization) Action under the portion of the Contract that is in the Accumulation Phase Action under any portion of the Contract applied to Annuity Payments · Only Annuity Options 3 and 4 allow joint Annuitants. Under Annuity Options 3 and 4, Annuity Payments to the Payee continue during the lifetime of the surviving joint Annuitant and, for Annuity Option 4, during any remaining specified period of time. For more information, see section 3, The Annuity Phase – Annuity Options. · No death benefit is payable. · If the deceased was a sole Owner, the Beneficiary becomes the Owner. · If the deceased was a Joint Owner, the surviving Joint Owner becomes the sole Owner. DEATH BENEFIT PAYMENT OPTIONS DURING THE ACCUMULATION PHASE If you have not previously designated a death benefit payment option, a Beneficiary must request the death benefit be paid under one of the death benefit payment options below. If a lump sum payment is requested, we pay the amount within seven days of our receipt of proof of death and a valid election of a death benefit payment option, including any required governmental forms, unless the suspension of payments or transfers provision is in effect. Payment of the death benefit may be delayed, pending receipt of any applicable tax consents and/or state forms. We pay interest, as required by the state when there is a delay in the payment of the death benefit. Spousal Continuation: If the Beneficiary is the spouse of the deceased Owner, he or she can choose to continue the Contract with their portion of the death benefit in his or her own name. Spouses must qualify as such under federal law to continue the Contract. An election by the spouse to continue their portion of the Contract must be made on the death claim form before we pay the death benefit. If the surviving spouse continues the Contract, at the end of the Business Day we receive in Good Order at our Service Center both due proof of death and an election of the death benefit payment option, we increase their portion of the Contract Value to equal their portion of the death benefit if that amount is greater. For Contracts with Investment Protector, Income Protector or Investment Plus, an increase to the Contract Value may not increase the Target Value, Benefit Base, or Lifetime Income Value (if applicable). If the surviving spouse continues their portion of the Contract, he or she may exercise all of the Owner’s rights under this Contract, including naming a new Beneficiary or Beneficiaries. However, if the surviving spouse is not a Covered Person, and the Contract included either Income Protector or Investment Plus, Lifetime Plus Payments or Lifetime Income Payments are not available to the spouse if he/she continues the Contract. Option A: Lump sum payment of the death benefit. Option B: Payment of the entire death benefit within five years of the date of any Owner’s death. Option C: If the Beneficiary is an individual,payment of the death benefit as an Annuity Payment over the lifetime of the Beneficiary, or over a period not extending beyond the life expectancy of the Beneficiary. Which means only Annuity Options 1, 2 and 5 are available for selection. Distribution under this option must begin within one year of the date of any Owner’s death. We waive the contract maintenance charge on any portion of the death benefit applied to fixed Annuity Payments, or if the Contract Value on the Income Date is at least $100,000. We continue to assess the full contract maintenance charge on each Beneficiary’s portion proportionately for any portion of the death benefit applied to variable Annuity Payments that do not qualify for the waiver. Any portion of the death benefit not applied to Annuity Payments within one year of the date of the Owner’s death must be distributed within five years of the date of death. If the Contract is owned by a non-individual, then we treat the death of any Annuitant as the death of an Owner for purposes of the Internal Revenue Code’s distribution at death rules, which are set forth in Section 72(s) of the Code. In all events, notwithstanding any provision to the contrary in the Contract or this prospectus, the Contract will be interpreted and administered in accordance with Section 72(s) of the Internal Revenue Code. Other rules may apply to Qualified Contracts. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 51 SELECTION OF OPTIONAL BENEFITS Some or all of the optional benefits may not be available to you; check with your Financial Professional. Each of the optional benefits carries either an additional M&E charge or a rider charge. For more information, please see the Fee Tables and section 6, Expenses. OPTIONAL BENEFIT OVERVIEW · Maximum Anniversary Death Benefit. Must also select Investment Protector, Income Protector or Investment Plus. This benefit is for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries. The death benefit provided by the Maximum Anniversary Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. For more information, see section 11.d Other Optional Benefits – Maximum Anniversary Death Benefit. · Bonus Option. This benefit provides a 6% bonus on each Purchase Payment received before the older Owner’s 81st birthday. The bonus may be more than offset by the additional M&E charge and longer withdrawal charge schedule associated with it, and it is not included in any guaranteed values that are based on Purchase Payments. For more information, see section 11.d Other Optional Benefits – Bonus Option. · Short Withdrawal Charge Option. This benefit shortens the withdrawal charge period from seven to four years. It may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh years after you make a Purchase Payment. For more information, see section 11.d Other Optional Benefits – Short Withdrawal Charge Option. · No Withdrawal Charge Option.This benefit eliminates the withdrawal charge altogether. This benefit requires a higher initial Purchase Payment and it may not be appropriate if you do not intend to take a withdrawal during the first four years after you make a Purchase Payment. If you select this benefit, you must also select Investment Protector, Income Protector or Investment Plus. For more information, see section 11.d Other Optional Benefits – No Withdrawal Charge Option. · Investment Protector. This benefit provides a level of protection for the principal you invest and to lock in any anniversary investment gains at future points in time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. For more information on the currently available version of this benefit, see section 11.a Investment Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Income Protector. This benefit is for those who want lifetime income (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. Lifetime Plus Payments are available based on age. If you do not begin payments during the eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. For more information on the currently available version of this benefit, see section 11.b Income Protector. For more information on the version of this benefit that was available before May 1, 2010, see Appendix G – Previous Versions of Investment Protector and Income Protector. · Investment Plus.This benefit provides a level of protection for the principal you invest and to lock in any Quarterly Anniversary investment gains at future points in time, similar to Investment Protector. Under this benefit, we restrict your ability to make additional Purchase Payments, we limit allocations to and transfers among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. It also provides the option to receive lifetime income (Lifetime Income Payments) with continued access to both the Contract Value and a death benefit for a period of time, similar to Income Protector. However, once you request Lifetime Income Payments, the principal protection feature of this benefit is no longer available. This benefit is not available if your Contract previously included Investment Protector, Income Protector, one of previously available Target Date Benefits, or one of previously available Lifetime Benefits.For more information, see section 11.c, Investment Plus. · Quarterly Value Death Benefit, Target Date Benefits and Lifetime Benefits. These benefits are no longer available. Please see Appendix D for information on the features and charges for the Target Date Benefits, see Appendix E for information on the features and charges for the Lifetime Benefits, and see Appendix F for information on the features and charges for the Quarterly Value Death Benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 52 You can select only one of the following optional benefits at issue:Bonus Option, Short Withdrawal Charge Option, or No Withdrawal Charge Option. The Maximum Anniversary Death Benefit is also available at issue with any of these benefits. Once selected, you cannot remove any of these benefits from your Contract. You can also select only one of the following at issue or, if available, on a subsequent Quarterly Anniversary:Investment Protector, Income Protector or Investment Plus. Investment Protector is available before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). Income Protector or Investment Plus are available before the older Covered Person’s 81st birthday. Subject to certain restrictions, you can also remove these benefits from the Contract. If you select the No Withdrawal Charge Option, you can only remove Income Protector, Investment Protector or Investment Plus if we increase the rider charge, or if you simultaneously replace your selected living benefit (e.g., Income Protector) with another living benefit (e.g., Investment Protector). If you remove Income Protector, Investment Protector or Investment Plus from your Contract, it is not available for future selection. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 53 Primary Differences Between Investment Protector, Income Protector and Investment Plus Investment Protector Income Protector Investment Plus What are the benefit features? A future Contract Value guarantee (the Target Value) Lifetime income (Lifetime Plus Payments) with continued access to both Contract Value and a death benefit. A future Contract Value guarantee (the Protected Investment Value) before you request optional lifetime income (Lifetime Income Payments) with continued access to both Contract Value and a death benefit. On whom do we base the benefit? The Owner (or Annuitant if Owner is a non-individual). The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. The Covered Person(s), who must either be Owners, Annuitant or Beneficiaries. What are the charges? The current rider charge is 0.90% of the Target Value. The current rider charge for single Lifetime Plus Payments is 1.05% of the Benefit Base, or 1.20% for joint Lifetime Plus Payments. The current rider charge for single Lifetime Income Payments is [ ]% of the Lifetime Income Value, or [ ]% for joint Lifetime Income Payments. Can the rider charge increase? Yes, on each Quarterly Anniversary up to 2.50% or we can decrease it to 0.35%. However, we cannot increase or decrease it more than 0.35% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50% for single or 2.75% for joint, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Yes, on each Quarterly Anniversary up to 2.50%, or we can decrease it to 0.50%. However, we cannot increase or decrease it more than 0.50% in any twelve-month period. Do we restrict additional Purchase Payments? We only accept additional Purchase Payments before the third rider anniversary. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the Benefit Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. We only accept additional Purchase Payments before the earlier of the third rider anniversary or the Benefit Election Date. We also annually limit additional payments to all payments received in the first quarter, without our prior approval. Do we restrict allocations and transfers? Yes, and the restrictions change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Yes, and the restrictions are set when you select the benefit and do not change over time. Is there a waiting period to access the benefit? The earliest available initial Target Value Date is ten years after you select the benefit (the tenth rider anniversary). No, if the Covered Person(s) meet the minimum exercise age requirement when you select the benefit. The earliest available initial Protected Investment Date is the tenth rider anniversary. Lifetime income can begin immediately if the Covered Person(s) meet the minimum exercise age requirement. Is there a mandatory beginning date? Yes. The initial Target Value Date is when the Contract Value guarantee first takes effect. Additional dates occur every five years. No, but if you do not begin taking Lifetime Plus Payments during the eligibility period, the benefit ends. Yes, if you select an initial Protected Investment Date and do not begin Lifetime Income Payments before this date. Additional dates occur every ten years before you begin payments. Payments are only available during the eligibility period. What are the guaranteed values? The Target Value is the greater of a percentage of the highest Contract Anniversary value, or total Purchase Payments adjusted for withdrawals. The Benefit Base determines the initial Lifetime Plus Payment. It is based on the greater of the highest quarterly Contract Value, or quarterly simple interest applied to Purchase Payments adjusted for withdrawals for a guaranteed number of years. Each quarter we reset the simple interest to equal the Contract Value, if greater. The Protected Investment Value determines the future Contract Value guarantee. It is based on the greater of a percentage of the highest quarterly Contract Anniversary value, or total Purchase Payments adjusted for withdrawals.The Lifetime Income Value determines the initial Lifetime Income Payment. It is based on the highest quarterly Contract Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 54 REPLACING THE OPTIONAL BENEFITS You may be able to make a one time replacement of certain benefits as follows. · Before the Benefit Date, replace one of the previously available Lifetime Benefits with Investment Protector if your Contract did not previously include a Target Date Benefit. · Replace one of the previously available Target Date Benefits with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Investment Protector with Income Protector if your Contract did not previously include a Lifetime Benefit. · Replace Income Protector with Investment Protector if your Contract did not previously include a Target Date Benefit. These are the only replacements we allow. Replacements include both the simultaneous removal and addition of benefits on one anniversary, as well as removing one benefit on an anniversary and adding another benefit on a future anniversary. Replacements are subject to the age restrictions associated with the selection of the optional benefits and the availability of the optional benefit. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of Investment Protector or Income Protector must happen simultaneously. 11.a INVESTMENT PROTECTOR Investment Protector provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value that is available at a future point you select, called the Target Value Date. You can select Investment Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Investment Protector, you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6,Expenses - Rider Charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We may also transfer Contract Value between your selected Investment Options over time based on the length of time until the benefit’s guarantee takes effect and the performance of your selected Investment Options. The Target Value does not provide any guarantee to your Contract Value before the initial Target Value Date, or during the period between Target Value Dates. The earliest available initial Target Value Date is the tenth anniversary after you select this benefit. If you think that you may do any of the following before the initial Target Value Date, you should consider whether selecting Investment Protector is in your best interest: remove Investment Protector from your Contract, end the Contract, or take a Full Annuitization. ADDING INVESTMENT PROTECTOR TO YOUR CONTRACT You can select Investment Protector at issue or on any subsequent Quarterly Anniversary before the older Owner’s 81st birthday (or before the Annuitant’s 81st birthday if the Contract is owned by a non-individual). If your total Purchase Payments are $1 million or more, your ability to add Investment Protector to your Contract is subject to our review and approval. You cannot select Investment Protector after the older Owner reaches age 81 (or after the Annuitant reaches age 81 if the Contract is owned by a non-individual). You also cannot select Investment Protector if your Contract includes (or previously included) a Target Date Benefit. However, if you have (or had) one of the previously available Lifetime Benefits or Income Protector, you can replace that benefit with Investment Protector if you meet the age restrictions stated here and the replacement restrictions set out in section11, Selection of Optional Benefits. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 55 You can select Investment Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Investment Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the third rider anniversary. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you while your Contract includes Investment Protector. However, if you remove Investment Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INVESTMENT PROTECTOR FROM YOUR CONTRACT Once you select Investment Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Investment Protector from your Contract if we increase the rider charge on a Quarterly Anniversary, or if you simultaneously replace it with Income Protector as discussed in section11, Selection of Optional Benefits. You can remove Investment Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Investment Protector from your Contract, then beginning on the rider termination date: · we deduct the final rider charge, · Investment Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. THE TARGET VALUE DATES Investment Protector guarantees that on each Target Value Date until the benefit ends, your Contract Value cannot be less than the Target Value (described next in this section). You select the initial Target Value Date when you add Investment Protector to your Contract. The earliest initial Target Value Date you can select is the tenth rider anniversary, and the latest initial date is the rider anniversary that occurs before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). Additional Target Value Dates occur on every fifth rider anniversary while Investment Protector is in effect. For example, assume we issue you a Contract on September 1, 2009 when you are age 70 and you are the only Owner. You add Investment Protector to your Contract on the next Quarterly Anniversary (December 1, 2009) and you are still age 70. The earliest available initial Target Value Date you could select would be December 1, 2019 and the latest available initial Target Value Date would be December 1, 2029. If you select the earliest initial date (December 1, 2019), subsequent Target Value Dates would occur on December 1st in 2024, 2029, 2034 and so on. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 56 On any rider anniversary before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual) and before the initial Target Value Date, you can reset the initial Target Value Date as long as the Contract Value at the end of the previous Business Day is at least equal to the Target Value at the end of the previous Business Day. The new initial Target Value Date must be on a rider anniversary that is at least ten rider years after we process your request for the reset. The age restrictions for the latest initial Target Value Date apply to any reset (before the older Owner’s 91st birthday, or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a rider anniversary by completing the appropriate form. We process your reset request as of the immediately preceding rider anniversary (the reset date) once we receive your request in Good Order at our Service Center. If the reset date does not fall on a Business Day, we process your request on the next Business Day. Resets of the initial Target Value Date may change the maximum amount you can allocate to your selected Investment Options, but a reset does not automatically change your allocations. To change your allocations on a reset, you must also change your allocation instructions for future Purchase Payments and they must comply with the current maximum allowable allocations. If your Contract Value is less than the Target Value, at the end of the last Business Day before each Target Value Date (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. Once we apply a credit to your Contract Value under Investment Protector, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. We apply the credit to your Contract after we do any quarterly rebalancing of the Contract Value among your selected Investment Options. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the entire Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). NOTE: Investment Protector does not provide any guarantee to your Contract Value before the initial Target Value Date nor does it provide protection between any subsequent Target Value Dates. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero (see section 3, The Annuity Phase). Upon such a Full Annuitization, you no longer have a Contract Value and, therefore, you no longer receive any Contract Value credits under Investment Protector. CALCULATING THE TARGET VALUE Investment Protector provides a future Contract Value guarantee based on the Target Value, which is the greater of a percentage of the highest Contract Value from any rider anniversary, or total Purchase Payments adjusted for withdrawals. We also assess the rider charge for Investment Protector against the Target Value. If the rider effective date is the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) all Purchase Payments received, reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken. If the rider effective date occurs after the Issue Date, on each Business Day the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the rider effective date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 57 If you reset the initial Target Value Date, on the reset date and on each Business Day thereafter, the Target Value is equal to the greater of: a) the result of the Rider Anniversary Value multiplied by the current guarantee percentage, or b) the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced proportionately by the percentage of Contract Value* withdrawn for each withdrawal taken on or after the reset date. * We determine the percentage of Contract Value at the end of each Business Day we process a withdrawal. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We set the guarantee percentage for your Contract on the rider effective date and once the guarantee percentage is set we cannot change it. The current guarantee percentage is 100%. If you add Investment Protector to your Contract in the future, you are subject to the current guarantee percentage that is applicable at that time. The minimum guarantee percentage we intend to offer in the future is 80% and the maximum is 100%. If the rider effective date is the Issue Date, the Rider Anniversary Value on the Issue Date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Rider Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Rider Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce it proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each rider anniversary, the Rider Anniversary Value is equal to the greater of its value at the end of the previous Business Day, or the Contract Value at the end of the previous Business Day. While your Contract includes Investment Protector, any withdrawals may reduce the Rider Anniversary Value and Target Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Rider Anniversary Value, we deduct more than the amount withdrawn from the Rider Anniversary Value. Likewise, if at the time of withdrawal the Contract Value is less than the Target Value, we deduct more than the amount withdrawn from the Target Value. NOTE: The Target Value under Investment Protector does not lock in any Contract Value gains that occur between rider anniversaries. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included in the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Investment Protector while the benefit is in effect. When you select Investment Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Investment Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Investment Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We also cannot move Investment Options between the groups after the rider effective date. However, we may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 58 These are the Investment Option groups that we are currently offering. If you add Investment Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 59 Under Investment Protector, the maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum Percentage of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Rider Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Rider Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 33+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% Initial Target Value Date and beyond 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete rider years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight rider years from the initial Target Value Date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 60 The maximum allocation of Contract Value allowed for Investment Option Group A and the minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allocation allowed for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% 30% 5% 70% 25% 5% 75% 20% 5% 80% 15% 5% 85% 10% 5% 90% If you add Investment Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these maximum allowable group allocations before we add the benefit to your Contract. We only allow you to make transfers to and from the Investment Options as long as you do not exceed the current maximum allowable group allocations. However, transfers of Contract Value between Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must also change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the current maximum allowable group allocations or we reject your change. We allocate any additional Purchase Payments according to your allocation instructions for future Purchase Payments if they comply with the current maximum allowable group allocations. However, if they do not comply, we instead allocate any additional payments according to the current required allocations for each Investment Option discussed later in this section. We automatically rebalance your Contract Value in each of your Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 10% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we never reduce the percentage of Contract Value you allocated to each group, but we rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments, adjusted downward if necessary, to match the new maximum allowable group allocation. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 61 Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when Investment Protector ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X. The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary after the rider effective date or reset date is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary (or the rider effective date or reset date if this is the first Quarterly Anniversary after one of those dates); or b) the new maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this section). Table 2 compares the length of time until the initial Target Value Date and it compares the Contract Value to the Target Value using the values from the end of the previous Business Day. Groups A and Y. We then use Table 3 (which appears earlier in this section) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. Combined Groups B and X. Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y do not change. DETERMINING THE REQUIRED GROUP ALLOCATION On the rider effective date, the required allocations for Group A; the combined Groups B and X; and Group Y are your allocation instructions for future Purchase Payments. On each subsequent Quarterly Anniversary, we determine the new required group allocations as follows. Your allocation instructions for future payments comply with the new maximum allowable and new minimum required group allocations. Then the required allocations for the Investment Option groups are equal to your allocation instructions for future payments. Your future allocation instructions for Group A Investment Options comply with the new maximum allowable allocation, but your future allocation instructions for the combined Groups B and X Investment Options exceeds the new maximum allowable allocation. The required allocation of Contract Value for Group A Investment Options are equal to your allocation instructions for future payments, and we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation) and apply it to your future selected Investment Options in Group Y. Your future allocation instructions for Group A Investment Options exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X. Then we decrease the required allocation for Group A to equal the new maximum allowable allocation and take the excess allocation from Group A (your future allocation instructions for Group A Investment Options minus the new maximum allowable allocation) and rebalance it as follows. a) If your future allocation instructions for the combined Groups B and X are less than the new maximum allowable allocation for these groups, the new required allocation is equal to your future allocation instructions for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to your future selected Investment Options in Group Y. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 62 b) If your future allocation instructions for the combined Groups B and X are greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your future allocation instructions for Group B and X Investment Options minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to your future selected Investment Options in GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for combined Groups B and X. We then rebalance the Contract Value in your future selected Investment Options according to the required allocations for each Investment Option group. Determining the required allocation for each Investment Option Within the Investment Option groups, the rebalancing calculation formula for each Investment Option on each Quarterly Anniversary is: a x (b / c) where: a The new required group allocation for the current Quarterly Anniversary. b The required allocation for each Investment Option at the end of the previous Business Day. c The required group allocation at the end of the previous Business Day. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more of your selected Investment Options. · We send you a transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your future allocations after this notification, you must change your allocation instructions for future payments and they must comply with the current maximum allowable group allocations. · Unless you reset the initial Target Value Date, the maximum amount we allow in Group A, and in the combined Groups A, B and X never increases, regardless of Contract Value performance. · If you allocate less than the maximum allowed amount to the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value between these groups. · You cannot allocate more than 30% of your Contract Value to Group A, or more than 95% of your Contract Value to combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Group A, or less than 10% of your Contract Value in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on Contract Value allocation. · The maximum allowable allocation for the Investment Option groups can decrease as the number of rider years until the initial Target Value Date decreases and as the percentage of Contract Value compared to Target Value decreases. However, we cannot reduce the maximum we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 63 WHEN INVESTMENT PROTECTOR ENDS Investment Protector ends upon the earliest of the following. · The Business Day we process your request to remove Investment Protector from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then Investment Protector ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. 11.b INCOME PROTECTOR Income Protector is designed for those who want guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. You can select Income Protector subject to certain age restrictions and you can also remove it from your Contract. If you select Income Protector you are subject to a rider charge. We reserve the right to change the rider charge for this benefit on each Quarterly Anniversary. The rider charge is discussed in the Fee Tables and section 6, Expenses – Rider Charge. We designed Lifetime Plus Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Plus Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets certain age restrictions. You choose how often you receive payments and how much you receive, subject to an annual maximum. Once established, the annual maximum Lifetime Plus Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points for you to consider before selecting Income Protector. · This benefit does not create Contract Value or guarantee the performance of any Investment Option. · You can remove Income Protector from your Contract on a Quarterly Anniversary if your Contract Value is positive. If you remove this benefit from your Contract you cannot reselect it. In addition, if your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector as discussed under “Removing Income Protector From Your Contract” below. · Under Income Protector we restrict your ability to make additional Purchase Payments, we limit how you may allocate and transfer Contract Value among the Investment Options, and we rebalance your Contract Value between your selected Investment Options on a quarterly basis. We put these restrictions in place to support the benefit’s guarantees, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · If you do not begin Lifetime Plus Payments during the period they are available your benefit ends and you will have incurred higher Contract charges without receiving any of this benefit’s advantages. · You cannot begin joint Lifetime Plus Payments if any Covered Person is younger than age 60 or age 91 or older. Joint Lifetime Plus Payments are never available on trust owned contracts, or if there is more than a 30-year age difference between joint Covered Persons. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive an increase to the next year’s annual maximum payment. Be sure to discuss with your Financial Professional and your tax adviser whether Income Protector is appropriate for your situation. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 64 ADDING INCOME PROTECTOR TO YOUR CONTRACT You can select Income Protector at issue or on any subsequent Quarterly Anniversary if it is available one time before the older Covered Person’s 81st birthday. If your total Purchase Payments are $1 million or more, your ability to add Income Protector to your Contract is subject to our review and approval. You cannot select Income Protector after the older Covered Person reaches age 81. You also cannot select Income Protector if your Contract includes (or previously included) a Lifetime Benefit. However, if you have (or had) one of the previously available Target Date Benefits or the Investment Protector, you can replace that benefit with Income Protector if you can meet the age restrictions for selecting Income Protector. In addition, if your Contract includes the No Withdrawal Charge Option, any replacement of these benefits must happen simultaneously. You can select Income Protector after the Issue Date by completing the appropriate form. We process your request to add this benefit to your Contract on the Quarterly Anniversary that occurs after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. We must receive this form within 30 days before a Quarterly Anniversary in order to add the benefit on that anniversary; otherwise we add the benefit on the next Quarterly Anniversary. If the Quarterly Anniversary does not occur on a Business Day, we process your request to add this benefit on the next Business Day. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). On this form we ask you to reallocate your Contract Value so that it complies with the Investment Option allocation and transfer restrictions discussed later in this section. We do not process your request to add this benefit to your Contract until the allocation of your Contract Value complies with these restrictions. On the rider effective date, we increase your Contract’s annual expenses to include the rider charge. Under Income Protector, we restrict your ability to make additional Purchase Payments and you cannot make any additional payments on or after the Benefit Date. For more information, see section 2, Purchase – Purchase Payments. These payment restrictions also limit your ability to participate in the automatic investment plan. In addition, the flexible rebalancing program is not available to you if your Contract includes Income Protector. However, if you remove Income Protector from your Contract, the restrictions associated with this benefit no longer apply on or after the rider termination date. REMOVING INCOME PROTECTOR FROM YOUR CONTRACT Once you select Income Protector, you can also remove it from your Contract while your Contract Value is positive. If you remove this benefit from your Contract, it is not available for future selection. If your Contract includes the No Withdrawal Charge Option, you can only remove Income Protector from your Contract if:a) we increase the rider charge on a Quarterly Anniversary; b) you select single Lifetime Plus Payments, the sole Covered Person dies and the spouse continues the Contract; or c) you simultaneously replace Income Protector with the Investment Protector as discussed in section11, Selection of Optional Benefits. You can remove Income Protector from your Contract by completing the appropriate form. If you are removing this benefit because we are increasing the rider charge on a Quarterly Anniversary, we must receive this form within 30 days of the date of the letter notifying you of the rider charge increase in order to remove the benefit before the rider charge increase takes effect. If you are removing this benefit for any other reason, we must receive this form within 30 days before a Quarterly Anniversary in order to remove the benefit on that anniversary; otherwise we remove the benefit on the next Quarterly Anniversary. We process your request on the Quarterly Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. The rider termination date is the Quarterly Anniversary that we remove this benefit from your Contract. If the Quarterly Anniversary does not occur on a Business Day, we process your request to remove this benefit on the next Business Day. If you remove Income Protector from your Contract, then beginning on the rider termination date: · if Lifetime Plus Payment have begun they stop, · we deduct the final rider charge, · Income Protector is not available to you in the future, · the restrictions on additional Purchase Payments associated with this benefit no longer apply, · the limitations on how you may allocate and transfer Contract Value among the Investment Options associated with this benefit no longer apply, and · the flexible rebalancing program is again available to you. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 65 WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you can choose which Owner is the Covered Person subject to the maximum age restriction for adding Income Protector to your Contract (age 80 or younger). For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the sole Owner is a non-individual, one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. After the rider effective date, you cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. Before the Benefit Date, you can remove a joint Covered Person within 30 days before a rider anniversary by completing the appropriate form. After the Benefit Date, you can remove a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. A Benefit Anniversary is a twelve-month anniversary of: the date Lifetime Plus Payments begin under Income Protector, or the date you request Lifetime Income Payments under Investment Plus. We process your request on the rider anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove a joint Covered Person from your Contract, we change the rider charge to equal the current rider charge for single Lifetime Plus Payments that is in effect on the anniversary that we process your request if this amount differs from the rider charge on your Contract. However, we guarantee that any new rider charge is not greater than the maximum rider charge for single Lifetime Plus Payments that is set out in section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a joint Covered Person, but we may increase your payment as follows. We compare your current annual maximum Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the Contract Value at the end of the last Business Day before the Benefit Anniversary that we process the removal (see the age band table in the “Lifetime Plus Payments” discussion later in this section). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and this Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you are receiving the annual maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you are receiving less than the annual maximum, we change the actual Lifetime Plus Payment if you chose to receive a percentage of your annual maximum, but not if you chose to receive a specific dollar amount. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS: Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 66 NOTE FOR JOINT LIFETIME PLUS PAYMENTS: The Covered Persons must continue to qualify as spouses under federal law until Income Protector ends. Once you declare the Covered Persons, if at any time before your benefit ends you are no longer spouses, you must send us notice and remove a Covered Person from the Contract. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Income Protector, any Lifetime Plus Payments and the Contract all end. LIFETIME PLUS PAYMENT OVERVIEW Income Protector provides income in the form of Lifetime Plus Payments for the lifetime(s) of the Covered Person(s). We base your initial Lifetime Plus Payment on the Benefit Base and age-based payment percentage of the younger Covered Person. The Benefit Base is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years (Annual Increase). We determine your age-based payment percentage by using the Annual Maximum Lifetime Plus Payment Table. We set the Annual Maximum Lifetime Plus Payment Table for your Contract on the rider effective date and once the table is set we cannot change it. The current Annual Maximum Lifetime Plus Payment Table is as follows: Annual Maximum Lifetime Plus Payment Table Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 60 – 64 4.0% 65 – 79 4.5% 80+ 5.5% If you add Income Protector to your Contract in the future, you are subject to the current Annual Maximum Lifetime Plus Payment Table that is applicable at that time. In the future, we may add payment percentages for ages as low as 50, or we may set the minimum age for Lifetime Plus Payments as high as age 85. The minimum payment percentage for any age that we intend to offer in the future is 3% and the maximum is 8%. The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector, but you can choose to take less than this amount. Your annual maximum Lifetime Plus Payment may increase based on the Covered Person’s age and/or if the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band to receive and increase; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see “Automatic Annual Lifetime Plus Payment Increases.” NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments until we receive other instructions. If You Begin Receiving Lifetime Plus Payments: · Partial Annuitizations are no longer available. · You cannot make any additional Purchase Payments. · Any automatic investment plan and/or systematic withdrawal and dollar cost averaging programs end. · The free withdrawal privilege is not available. However, Lifetime Plus Payments are not subject to a withdrawal charge and do not reduce the Withdrawal Charge Basis. · You can only remove Income Protector from your Contract while your Contract Value is positive. However, if you remove this benefit from your Contract the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge for this benefit continues until the earlier of the rider termination date, or the Business Day your Contract Value is reduced to zero. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 67 · If you have the Maximum Anniversary Death Benefit, the additional M&E charge for the Maximum Anniversary Death Benefit continues during the Accumulation Phase while this death benefit is in effect and your Contract Value is positive. · The Contract Value continues to fluctuate as a result of market performance, and it decreases on a dollar for dollar basis with each Lifetime Plus Payment and any Excess Withdrawal, and the deduction of any Contract charges. · Excess Withdrawals also reduce your Benefit Base and annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn. Taking an Excess Withdrawal may cause your Lifetime Plus Payments to stop and your benefit to end. · The portion of the Traditional Death Benefit value that is based on Purchase Payments no longer increases. · Each Lifetime Plus Payment and any Excess Withdrawal reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Maximum Anniversary Death Benefit value that is based on the Maximum Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge). · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary before the older Covered Person’s 91st birthday. If you receive an annual payment increase, we also change your Benefit Base. REQUESTING LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. The earliest Benefit Date you can select is the one that occurs after the younger Covered Person reaches their exercise age birthday, and the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. We set the exercise age for your Contract on the rider effective date and once your exercise age is set we cannot change it. The current exercise age is age 60. If you add Income Protector to your Contract in the future, you are subject to the current exercise age that is applicable at that time. In the future, the minimum exercise age we intend to offer is age 50 and the maximum exercise age we intend to offer is age 85. This means that if you add Income Protector to you Contract in the future, we could require you to wait until age 85 to start Lifetime Plus Payments. If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any of this benefit’s advantages. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect and before Lifetime Plus Payments have begun, on the next available Benefit Date where all Covered Persons are within the age restrictions for exercising this benefit, we begin making annual payments to you of your annual maximum Lifetime Plus Payment. NOTE: If you add Income Protector to your Contract when the older Covered Person is age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the Annual Increase. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero; from that point on you receive the maximum Lifetime Plus Payment you are entitled to at the same payment frequency you were receiving before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 68 CALCULATING YOUR LIFETIME PLUS PAYMENTS The annual maximum Lifetime Plus Payment is the amount you are entitled to receive each year under Income Protector. On the Benefit Date, the initial annual maximum Lifetime Plus Payment is equal to the Benefit Base (see “Benefit Base” later in this section) multiplied by the current age-based payment percentage of the younger Covered Person as set out in the Annual Maximum Lifetime Plus Payment Table (see “Lifetime Plus Payment Overview” earlier in this section). On the Benefit Date, if your initial annual maximum Lifetime Plus Payment would be less than $100, this benefit ends and Lifetime Plus Payments are not available to you. Your annual maximum Lifetime Plus Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Plus Payments that when added to any other withdrawals during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Plus Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Plus Payment, and not an Excess Withdrawal. An Excess Withdrawal includes any applicable withdrawal charge. For example, assume your annual maximum Lifetime Plus Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Plus Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Plus Payment and the next $200 to be an Excess Withdrawal. An Excess Withdrawal reduces next year’s annual maximum Lifetime Plus Payment on the next Benefit Anniversary after the withdrawal. The reduction is proportionate based on the percentage of Contract Value withdrawn, determined at the end of the Business Day we process the Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions set in section 8, Access to Your Money (you cannot take less than $500 and the Contract Value after the withdrawal must be at least $2,000). This means that you cannot take an Excess Withdrawal of less than your entire Contract Value if your Contract Value is already less than $2,000. Also, if at the end of the Business Day that we process your withdrawal request, an Excess Withdrawal would reduce your Contract Value to less than $2,000, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. In addition, we review how each Excess Withdrawal taken during the current Benefit Year would hypothetically reduce your current annual maximum Lifetime Plus Payment. On the Business Day you take an Excess Withdrawal, if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person as of the previous Benefit Anniversary is less than $100, we send you the entire remaining Contract Value, Lifetime Plus Payments stop, and your Contract ends. The annual maximum Lifetime Plus Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Plus Payment is the total amount you choose to receive each year. Each Lifetime Plus Payment you receive is equal to the annual actual Lifetime Plus Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not be available to you and we will contact you to discuss alternate arrangements. We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) and any Excess Withdrawal proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment, before the Contract Value is reduced to zero, is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue until the deaths of all Covered Persons. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 69 NOTE FOR QUALIFIED CONTRACTS:If we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. We do not consider this type of increase to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution. We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) If on the maximum permitted Income Date you are receiving Lifetime Plus Payments, we guarantee you receive the greater of your maximum Lifetime Plus Payment or fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. AUTOMATIC ANNUAL LIFETIME PLUS PAYMENT INCREASES On each Benefit Anniversary before the older Covered Person’s 91st birthday, we may increase your annual maximum Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary, or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. · If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or withdrawals), we automatically increase next year’s annual maximum Lifetime Plus Payment if the Contract Value at the end of the last Business Day before the current Benefit Anniversary, is greater than the Contract Value at the end of the last Business Day before the previous Benefit Anniversary (or the Benefit Date, in the case of the first Benefit Anniversary). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. · You are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the younger Covered Person, multiplied by the Contract Value at the end of the previous Business Day, results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If you take less than the annual maximum Lifetime Plus Payment you are entitled to, an automatic annual increase to your annual maximum payment may not increase the actual payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase will increase the dollar amount of your actual Lifetime Plus Payment, but it does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus Payment of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, or on or after the Business Day your Contract Value is reduced to zero. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 70 THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment under Income Protector on a percentage of the Benefit Base, which is the greater of the highest quarterly Contract Value, or a quarterly simple interest increase of one-fourth of the annual increase percentage applied to Purchase Payments for a guaranteed number of years. The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you can take. We also assess the rider charge for Income Protector against the Benefit Base. On the rider effective date, and on each Business Day before the Benefit Date, the Benefit Base is equal to the greater of the Quarterly Anniversary Value or the Annual Increase. On the Benefit Date, we compare your Benefit Base to the Contract Value using the values determined at the end of the prior Business Day and increase your Benefit Base to equal this Contract Value if it is greater. On and after the Benefit Date, your Benefit Base only changes if you receive an automatic annual payment increase to your annual maximum Lifetime Plus Payment or you take an Excess Withdrawal. Changes in the Benefit Base also change the amount of the rider charge that we calculate each day. An Excess Withdrawal reduces your Benefit Base proportionately by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process your withdrawal. An annual payment increase may increase or decrease your Benefit Base at the end of the last Business Day before a Benefit Anniversary as follows. · If you have taken your annual maximum Lifetime Plus Payment during the previous Benefit Year and we increased next year’s annual maximum Lifetime Plus Payment because your Contract Value at the end of the last Business Day before the current Benefit Anniversary increased, we increase your Benefit Base by the same percentage. For example, if we increased your annual maximum Lifetime Plus Payment by 5%, we also increase your Benefit Base by 5%. · We also change your Benefit Base to equal the Contract Value at the end of the last Business Day before the current Benefit Anniversary, if the age-based payment percentage for the current age of the younger Covered Person multiplied by this Contract Value results in a higher annual maximum Lifetime Plus Payment. This change may increase or decrease your Benefit Base. Automatic annual payment increases are only available before the older Covered Person’s 91st birthday. THE QUARTERLY ANNIVERSARY VALUE The Quarterly Anniversary Value is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If the rider effective date is the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value on the rider effective date is equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary, we compare your Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase your Quarterly Anniversary Value to equal this Contract Value if it is greater. Any withdrawals may reduce the Quarterly Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn from the Quarterly Anniversary Value. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included in the parts of this value that are based on Purchase Payments. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 71 THE ANNUAL INCREASE The Annual Increase is one of the values we use to determine the Benefit Base under Income Protector. We use the Benefit Base to determine both your rider charge and your initial annual maximum Lifetime Plus Payment. We only calculate the Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. On each Quarterly Anniversary during the guarantee years, we apply a simple interest increase of one-fourth of the annual increase percentage to the Purchase Payments (or the Contract Value on the rider effective date, if applicable). In addition, during the period that we calculate the Annual Increase we also automatically reset it to equal the Contract Value if the Contract Value is greater than the Annual Increase on the Quarterly Anniversary. Contract Value resets occur during the entire period that we calculate the Annual Increase and not just during the guarantee years that you receive the simple interest increase. We set the number of guarantee years for your Contract on the rider effective date and once this number is set we cannot change it. The current number of guarantee years is 20 years. If you add Income Protector to your Contract in the future, you are subject to the current number of guarantee years that are applicable at that time. The minimum number of guarantee years we intend to offer in the future is five and the maximum is 20. If the rider effective date is the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Purchase Payment received on the rider effective date. If the rider effective date occurs after the Issue Date, both the Annual Increase and the increase base on the rider effective date are equal to the Contract Value at the end of the previous Business Day. At the end of each Business Day, we increase both the Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the Annual Increase and the increase base proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary on or before the maximum rider anniversary, the Annual Increase is equal to the following: a + (b x (c – d)) Where: a The Annual Increase at the end of the previous Business Day; b The annual increase percentage we set on the rider effective date divided by four; c The increase base at the end of the previous Business Day; and d Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected Income Protector at issue, then we exclude from “d” any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each withdrawal taken since we received that payment. We determine the percentage of Contract Value at the end of the current Business Day. The maximum rider anniversary is the Quarterly Anniversary that occurs on the number of guarantee years after the rider effective date. For example, assume the Issue Date is June 1, 2009, the rider effective date is September 1, 2009 and the number of guarantee years is 20 years. The maximum rider anniversary would be September 1, 2029. We set the annual increase percentage for your Contract on the rider effective date and once this number is set we cannot change it. The current annual increase percentage is 8%, and the current quarterly simple interest increase is 2%. If you add Income Protector to your Contract in the future, you are subject to the current annual increase percentage and quarterly simple interest increase that are applicable at that time. The minimum annual increase percentage we intend to offer in the future is 4% and the maximum is 10%, and the minimum quarterly simple interest increase is 1% and the maximum is 2.5%. Next, wecompare this Annual Increase to the Contract Value using the values determined at the end of the prior Business Day and increase your Annual Increase to equal this Contract Value if it is greater. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 72 Any withdrawals may reduce the Annual Increase and the increase base by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Annual Increase, we deduct more than the amount withdrawn from the Annual Increase. Likewise, if at the time of withdrawal the Contract Value is less than the increase base, we deduct more than the amount withdrawn from the increase base. NOTE FOR CONTRACTS WITH THE BONUS OPTION: The bonus is not included the parts of this value that are based on Purchase Payments. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING These restrictions apply only to Contracts with Income Protector while the benefit is in effect. When you select Income Protector, you consent to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under Income Protector, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than what you would have had without the benefit. If you select Income Protector, we restrict your selection of certain Investment Options. We set these restrictions on the rider effective date and once we set them we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. If you add Income Protector to your Contract after the Issue Date, you must reallocate your Contract Value to comply with these restrictions before we add the benefit to your Contract. If you add Income Protector to your Contract in the future, you are subject to Investment Option restrictions that are applicable at that time. In the future, we could offer only one Investment Option Group and as few as five total Investment Options. If we offer more than one Investment Option group in the future, we do not move Investment Options between the groups after the rider effective date. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We may add or remove Investment Options to or from your Contract after the rider effective date. We secure all necessary SEC and other governmental approvals before adding or removing an Investment Option. If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within an Investment Option group, we send written notice regarding the closing or substitution 30 days before the effective date. In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 73 These Investment Option allocation and transfer restrictions end when your benefit ends. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment are most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN INCOME PROTECTOR ENDS Before the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Income Protector may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Date, Income Protector ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the entire Contract Value. · The Business Day you take an Excess Withdrawal if the current Benefit Base (after reduction for the Excess Withdrawal) multiplied by the age-based payment percentage of the younger Covered Person on the previous Benefit Anniversary is less than $100. · The Business Day before the Income Date that you take a Full Annuitization. · On the Benefit Date if the initial annual maximum Lifetime Plus Payment would be less than $100. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this rider ends on the date of death of the Covered Person. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 74 · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Income Protector ends as of this date of death. · When the Contract ends. 11.c INVESTMENT PLUS Investment Plus provides, during the Accumulation Phase, a level of protection for the principal you invest while locking in any Quarterly Anniversary investment gains through the Protected Investment Value that is available at a future point you select, called the Protected Investment Date. The earliest initial Protected Investment Date you can select is the tenth rider anniversary and additional Protected Investment Dates occur on every subsequent tenth rider anniversary before you request to begin lifetime income, called Lifetime Income Payments. The Protected Investment Value is available only on the last Business Day before each Protected Investment Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Once you request to begin Lifetime Income Payments, we no longer calculate the Protected Investment Value and there will not be any more Protected Investment Dates. While you are receiving Lifetime Income Payments, you continue to have access to both Contract Value and a death benefit for a period of time. We designed Lifetime Income Payments to last for the lifetime of the Covered Person(s). If all Covered Persons die before you request to begin Lifetime Income Payments, this benefit ends and these payments are not available. These payments are available to you immediately if the Covered Person(s) meets the exercise age restrictions discussed under “Requesting Lifetime Income Payments.” If you begin Lifetime Income Payments immediately, we do not calculate the Protected Investment Value and there will not be any Protected Investment Dates. You choose how often you receive payments and how much you receive subject to an annual maximum. Once established, the annual maximum Lifetime Income Payment can increase, but it cannot decrease unless you take an Excess Withdrawal. There are several important points to consider before selecting Investment Plus. · This benefit is subject to a rider charge as described in the Fee Tables and section 7, Expenses – Rider Charge. · This benefit does not guarantee the performance of any Investment Option. · If you select the No Withdrawal Charge Option, you can only remove this benefit if we increase the rider charge. · If you select this benefit we restrict additional Purchase Payment and Contract Value allocations and transfers, and rebalance your Contract Value quarterly. These restrictions support the benefit’s guarantees, and to the extent they limit your investment flexibility, they may limit the upside potential to your Contract Value, Protected Investment Value and Lifetime Income Value. · The Protected Investment Value does not lock in any Contract Value gains that occur between Quarterly Anniversaries, or after the Benefit Election Date. · The Protected Investment Value does not provide any guarantee to your Contract Value before the initial Protected Investment Date, during the period between Protected Investment Dates, or after the Benefit Election Date. · If you do not begin Lifetime Income Payments during the payment availability period, you will have paid for the benefit without receiving all of its advantages. · Joint Lifetime Income Payments are not available if there is more than a 30-year age difference between Covered Persons. Please discuss the appropriateness of Investment Plus with your Financial Professional. SELECTING INVESTMENT PLUS NOTE: Not available if your Contract previously included Investment Protector, Income Protector, one of previously available Target Date Benefits, or one of previously available Lifetime Benefits. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 75 You can select Investment Plus at issue, or on any subsequent Quarterly Anniversary once before the older Covered Person’s 81st birthday (if available). You can select Investment Plus after the Issue Date by completing the appropriate form. We add this benefit to your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) after we receive your request in Good Order at our Service Center, and the rider effective date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside of this time period, we contact you and request that you resubmit it for the next Quarterly Anniversary. Your Contract Value on the rider effective date must be at least $10,000 (or $25,000 if you also selected the No Withdrawal Charge Option). You must reallocate your Contract Value and change your future allocation instructions to comply with the Investment Option allocation and transfer restrictions discussed later in this section before we add this benefit to your Contract. REMOVING INVESTMENT PLUS You can remove Investment Plus from your Contract once while the Contract Value is positive. If you remove this benefit, it is not available for future selection. If you select the No Withdrawal Charge Option, you can only remove this benefit if we increase the rider charge. You can remove Investment Plus by completing the appropriate form. If we increase this benefit’s rider charge and you want to remove this benefit before the increase, we must receive this form within 30 days of the date of our letter notifying you of the rider charge increase. We remove this benefit from your Contract on the Quarterly Anniversary (or on the next Business Day if the anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center, and the rider termination date is that Quarterly Anniversary. For the request to be in Good Order, we must receive this form no earlier than 30 days before a Quarterly Anniversary, and no later than 4 p.m. Eastern Time on the last Business Day before the Quarterly Anniversary. If we receive your request outside of this time period, we contact you and request that you resubmit it for the next Quarterly Anniversary. On the rider termination date Lifetime Income Payments (if applicable) stop, we deduct the final rider charge, and the restrictions on additional Purchase Payments and Contract Value allocations and transfers no longer apply. COVERED PERSON(S) Covered Person(s) are the persons upon whose lives we base Lifetime Income Payments. Their ages determine availability of Investment Plus, when Lifetime Income Payments can begin and the initial annual maximum Lifetime Income Payment. When you select this benefit you choose whether you want Lifetime Income Payments based on your life (single payments), or the lifetime of you and your spouse (joint payments). Joint Lifetime Income Payments are not available on trust owned contracts, or if there is more than a 30-year age difference between spouses. Based on your payment selection, we determine the Covered Persons as follows. For single Lifetime Income Payments and for: · solely owned Contracts, the Covered Person is the Owner. · jointly owned Contracts, you can choose which Owner is the Covered Person. · Contracts owned by a non-individual, the Covered Person is the Annuitant. For joint Lifetime Income Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary; or – if the owner is a non-individual and we require the non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 76 After the rider effective date you cannot add or replace a Covered Person, but you can remove a joint Covered Person on a Contract Anniversary (or a Benefit Anniversary once payments begin) by completing the appropriate form and sending it to us within 30 days before the anniversary. We process your request on the Contract Anniversary* (or Benefit Anniversary) that occurs immediately after we receive your request in Good Order at our Service Center. Removing a joint Covered Person does not change Lifetime Income Payments, but it may change your rider charge. We change your charge to equal the current charge for single Lifetime Income Payments that is in effect on the anniversary that we process your request to remove a joint Covered Person if this amount differs from your current charge. However, any new rider charge cannot be greater than the maximum listed in the Fee Tables or section 6, Expenses - Rider Charge. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. NOTE: A person no longer qualifies as a Covered Person and we remove them from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required here. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME INCOME PAYMENTS:Upon the death of any Owner, we pay any applicable death benefit, and Income Protector and any Lifetime Plus Payments end if the Contract Value is positive. This means that upon an Owner’s death, Lifetime Plus Payments are no longer available even if the sole Covered Person is still alive. NOTE FOR JOINT LIFETIME INCOME PAYMENTS: Joint Covered Persons must continue to qualify as spouses under federal law while Investment Plus is in effect. If at any time before this you are no longer spouses, you must send us notice and remove a joint Covered Person. When we receive notification of an Owner’s death, if we discover that the joint Covered Persons were not federally recognized spouses at the time of death, spousal continuation of the Contract is not available. Therefore, Investment Plus, any Lifetime Income Payments and the Contract all end. THE PROTECTED INVESTMENT DATES Investment Plus guarantees that on each Protected Investment Date until you request to begin Lifetime Income Payments (the Benefit Election Date), or the benefit ends, your Contract Value cannot be less than the Protected Investment Value (described next in this section). You select the initial Protected Investment Date when you select this benefit unless you choose to immediately begin Lifetime Income Payments. The earliest available initial Protected Investment Date is the tenth rider anniversary, and the latest date is the earlier of the nineteenth rider anniversary or the last rider anniversary prior to the older Covered Person’s 91st birthday. Additional Protected Investment Dates occur on every tenth rider anniversary after the initial Protected Investment Date and before the Benefit Election Date and while this benefit is in effect. For example, you purchase a Contract as the sole Covered Person on September 1, 2011 and you are age 60. You select Investment Plus on the first Quarterly Anniversary, December 1, 2011 and you are still age 60. The earliest available initial Protected Investment Date is December 1, 2021 and the latest date is December 1, 2030. If you select the earliest available initial date (December 1, 2021), subsequent Protected Investment Dates would occur on December 1st in 2031, 2041, etc., assuming you do not choose to begin Lifetime Income Payments. If your Contract Value is less than the Protected Investment Value at the end of the last Business Day before each Protected Investment Date, we credit your Contract Value with the difference. This credit is available for immediate withdrawal, subject to any applicable withdrawal charge and penalty tax. This is the only day the Protected Investment Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your selected Investment Options based on the percentage of Contract Value in each Investment Option on the date of the credit. We apply the credit to your Contract after we do any quarterly Contract Value rebalancing. For tax purposes, we treat the credit as earnings under the Contract. However, if the Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments less any payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if you then withdraw the total Contract Value. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal (see section 6, Expenses – Withdrawal Charge). The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 77 Resetting the initial Protected Investment Date After the rider effective date, you can reset the initial Protected Investment Date before the Benefit Election Date or the older Covered Person’s 81st birthday. Resets are only available if Contract Value is at least equal to the Protected Investment Value with both values determined at the end of the last Business Day before the rider anniversary that we process your reset request. The earliest new initial Protected Investment Date is ten rider anniversaries after we process your request, and the latest available date is the earlier of the nineteenth rider anniversary after we process your request or the last rider anniversary prior to the older Covered Person’s 91st birthday. You request a reset by completing the appropriate form. We process your request as of the immediately preceding rider anniversary (or on the next Business Day if the anniversary is not a Business Day) once we receive your request in Good Order at our Service Center. For the request to be in Good Order, we must receive this form within 30 days on or after a rider anniversary. If we receive your request outside of this time period, we reject your request. The reset date is the rider anniversary that we process your request. THE PROTECTED INVESTMENT VALUE We use the Protected Investment Value to determine the Contract Value credits you can receive on each Protected Investment Date. We only calculate the Protected Investment Value before the Benefit Election Date and while the benefit is in effect. On each Business Day the Protected Investment Value is equal to the greater of the result of the Quarterly Anniversary Value multiplied by the current guarantee percentage, or if you: · select the benefit at issue, total Purchase Payments reduced by the percentage of Contract Value withdrawn, determined at the end of the Business Day we process each withdrawal. · select the benefit after issue, the Contract Value at the end of the last Business Day before the rider effective date, plus all Purchase Payments received on or after the rider effective date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the rider effective date. · reset the initial Protected Investment Date, the Contract Value at the end of the last Business Day before the reset date, plus all Purchase Payments received on or after the reset date, and reduced by the percentage of Contract Value withdrawn determined at the end of the Business Day we process each withdrawal taken on or after the reset date. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. We establish your Contract’s guarantee percentage on the rider effective date and we cannot change it. The current guarantee percentage is 80%. In the future, we may change the guarantee percentage for newly issued Contracts, and but cannot be greater than 100%. We calculate the Quarterly Anniversary Value as discussed later in this section. LIFETIME INCOME PAYMENT OVERVIEW We base your initial Lifetime Income Payment on the Lifetime Income Value and the current payment percentage. When you request that payments begin, the Lifetime Income Value is the greater of the Contract Value as of the end of the last Business Day before the Benefit Election Date, or the highest value from any prior Quarterly Anniversary (the Quarterly Anniversary Value). We determine your payment percentage by using the Payment Table(s), the age of the sole Covered Person or younger joint Covered Person, and the current treasury rate, which is the Ten-year U.S. Constant Maturity Treasury rate (for more information, see below). We establish your Contract’s Payment Table(s) on the Issue Date and we cannot change them. If the Ten-year U.S. Constant Maturity Treasury rate is no longer available, we may substitute a replacement Treasury rate. We base any replacement Treasury rate upon U.S. Treasury securities, with maturities of at least two years. The current Payment Table is as follows. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 78 Payment Table Current Ten-year U.S. Constant Maturity Treasury rate Payment percentage if younger Covered Person is age 60-64 Payment percentage if younger Covered Person is age 65-90 3.49% and below 3.5% 4% 3.50% to 4.99% 4.5% 5% 5.00% to 6.49% 5.5% 6% 6.50% and above 6.5% 7% In the future, we may change the Payment Table(s) for newly issued Contracts. The minimum payment percentage that we may offer for future Payment Tables is 3% and the maximum is 8%. The annual maximum Lifetime Income Payment is the amount you are entitled to receive each year, but you can choose to take less than this amount. Your annual maximum Lifetime Income Payment may increase if the payment percentage increases based on the Covered Person’s age and the current treasury rate, and/or the Contract Value increases. However, your annual maximum payment does not increase just as a result of the Covered Person moving into a new age band; the result of the current Contract Value multiplied by the increased payment percentage must be greater than your current annual maximum payment for your payment to increase. For more information, see the “Automatic Annual Lifetime Income Payment Increases.” Here is a chart of the historical Ten-year U.S. Constant Maturity Treasury Rate. This chart is shown for historical purposes only and is not a representation of future rates. High and Low Ten-Year U.S. Constant Maturity Treasury Rate by Year Year High 7.89% 7.06% 6.98% 5.81% 6.45% 6.79% 5.54% 5.44% 4.61% 4.89% 4.66% 5.25% 5.26% 4.27% 3.98% Low 5.58% 5.53% 5.72% 4.16% 4.63% 5.02% 4.22% 3.61% 3.13% 3.70% 3.89% 4.34% 3.83% 2.08% 2.23% THE LIFETIME INCOME VALUE We use the Lifetime Income Value to determine both your rider charge and your initial annual maximum Lifetime Income Payment. The greater the Lifetime Income Value, the greater the initial annual maximum Lifetime Income Payment you can take. On the rider effective date, and on each Business Day before the Benefit Election Date, the Lifetime Income Value is equal to the Quarterly Anniversary Value. On the Benefit Election Date, we compare your Lifetime Income Value to the Contract Value using the values determined at the end of the prior Business Day and we increase your Lifetime Income Value to equal this Contract Value if it is greater. On and after the Benefit Election Date, your Lifetime Income Value only changes if we increase your annual maximum Lifetime Income Payment or you take an Excess Withdrawal. An annual payment increase may increase or decrease your Lifetime Income Value as discussed in “Automatic Annual Payment Increases to the Lifetime Income Payments” in this section. Excess Withdrawals reduce your Lifetime Income Value by the percentage of Contract Value withdrawn determined at the end of the Business Day we process the Excess Withdrawal. Changes in the Lifetime Income Value also change your daily rider charge amount. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 79 THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value before the Benefit Election Date, and while the benefit is in effect. If the rider effective date is the Issue Date, the Quarterly Anniversary Value is initially equal to the Purchase Payment received on the Issue Date. If the rider effective date occurs after the Issue Date, the Quarterly Anniversary Value is initially equal to the Contract Value at the end of the prior Business Day. At the end of each Business Day, we adjust the Quarterly Anniversary Value as follows. · We increase it by the amount of any additional Purchase Payments. · We reduce it by the percentage of any Contract Value withdrawn. Withdrawals include Partial Annuitizations and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Quarterly Anniversary before the older Covered Person’s 91st birthday, we compare the Quarterly Anniversary Value to the Contract Value using the values determined at the end of the prior Business Day and increase the Quarterly Anniversary Value to equal this Contract Value if it is greater. REQUESTING LIFETIME INCOME PAYMENTS You begin receiving Lifetime Income Payments by completing a payment election form. Your Benefit Election Date is the Business Day we receive your form in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Election Date in order for Lifetime Income Payments to begin. You cannot submit this form until the younger Covered Person reaches the exercise age, or once the older Covered Person reaches age 91. We establish your Contract’s exercise age on the Issue Date and we cannot change it. The current exercise age is age 60. In the future, we may change the exercise age for newly issued Contracts to be as low as age 50 or as high as age 75. Lifetime Income Payments begin on the Payment Date you select, which can be any day of a calendar month from the first to the 28th. The earliest Payment Date you can select is the Benefit Election Date, and the latest Payment Date is 28 days after the Benefit Election Date. You can elect to receive Lifetime Income Payments monthly, quarterly, semi-annually, or annually. If the scheduled Payment Date does not fall on a Business Day, we make the payment on the next Business Day. You can change your payment frequency once each Benefit Year while your Contract Value is positive. Once your Contract Value reduces to zero, you receive your maximum Lifetime Income Payment at the previous selected payment frequency. You must provide notice of any requested payment frequency change to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we implement it on the Benefit Anniversary and it remains in effect until the benefit ends or you request another change. If your Contract Value reduces to zero for any reason other than a withdrawal while this benefit is in effect, the Lifetime Income Value is positive, and before Lifetime Income Payments begin, your Contract continues and we send you written notice once the younger Covered Person reaches the exercise age, that you are now eligible to begin Lifetime Income Payments. If a Protected Investment Date occurs during the period between when your Contract Value reduces to zero and the Benefit Election Date, we increase your Contract Value to equal the Protected Investment Value. If you have not begun Lifetime Income Payments six months before the older Covered Person reaches age 91, we send you written notice that the payment availability period is about to end. If the payment availability period ends before Lifetime Income Payments begin, you will have paid for the benefit without receiving all of its advantages. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 80 On or after the Benefit Election Date that you request Lifetime Income Payments: · We no longer calculate the Protected Investment Value and there will not be any future Protected Investment Dates. · You cannot take new Partial Annuitizations. · Your cannot make additional Purchase Payments so the Traditional Death Benefit value (if applicable) no longer increases. · Any active automatic investment plan, and/or systematic withdrawal or dollar cost averaging programs end. · The free withdrawal privilege is not available. · You can only remove Investment Plus while the Contract Value is positive. If you remove this benefit, the restrictions listed above do not apply on or after the rider termination date. · You can only change the ownership of this Contract if you selected joint Lifetime Income Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The rider charge continues until the rider termination date, or the Business Day the Contract Value reduces to zero. · If you select the Maximum Anniversary Death Benefit, its additional M&E charge continues until that benefit ends. · If you take a Full Annuitization, Lifetime Income Payments stop and Investment Plus ends. · The Contract Value continues to fluctuate as a result of Investment Option performance, and it decreases on a dollar for dollar basis with each Lifetime Income Payment, any Excess Withdrawal, and the deduction of any Contract charges. · Lifetime Income Payments do not reduce your Lifetime Income Value, but Excess Withdrawals reduce your Lifetime Income Value and annual maximum Lifetime Income Payment by the percentage of Contract Value withdrawn (including any withdrawal charge). Excess Withdrawals may cause your Lifetime Income Payments to stop and Investment Plus to end. · Each Lifetime Income Payment and any Excess Withdrawal reduce the Traditional Death Benefit value (or the Maximum Anniversary Value under the Maximum Anniversary Death Benefit, if applicable) by the percentage of Contract Value withdrawn (including any withdrawal charge). · Any part of your annual maximum Lifetime Income Payment that you do not withdraw in a given Benefit Year remains in your Contract, but is not added to the next Benefit Year’s annual maximum payment. · We may increase your annual maximum Lifetime Income Payment on every Benefit Anniversary before the older Covered Person reaches age 91. If you receive a payment increase, we may also change your Lifetime Income Value. CALCULATING YOUR LIFETIME INCOME PAYMENTS The annual maximum Lifetime Income Payment is the amount you are entitled to receive each Benefit Year. On the Benefit Election Date, the initial annual maximum Lifetime Income Payment is equal to the Lifetime Income Value, multiplied by the payment percentage. We determine your payment percentage by using the Payment Table for your Contract (the current table) that appears in the “Lifetime Income Payment Overview” earlier in this section, the age of the sole Covered Person or younger joint Covered Person, and the current treasury rate that is in effect when we receive your payment election form in Good Order at our Service Center. If your request is received by 4p.m. Eastern Time on the last Business Day of the week, the current treasury rate is calculated by reference to the Ten-year U.S. Constant Maturity Treasury rate from the end of the last Business Day of the prior week. If we receive your form after 4 p.m. Eastern Time on the last Business Day of the week, we process your request using the treasury rate for the next week that we determine at the end of the current Business Day. (For historical information about the Ten-year U.S. Constant Maturity Treasury rate, please see the “Lifetime Income Payment Overview” in this section.) We determine the Lifetime Income Value on the Benefit Election Date as described in “The Lifetime Income Value” discussion earlier in this section. On the Benefit Election Date, if your initial annual maximum Lifetime Income Payment is less than $100, Lifetime Income Payments are not available to you and we contact you to discuss alternate arrangements. The annual maximum Lifetime Income Payment is the amount you are entitled to, but you can choose to take less than this amount. The annual actual Lifetime Income Payment is the total amount you choose to receive each year. Any part of your annual maximum payment that you do not withdraw in a given Benefit Year is not added to the next Benefit Year’s annual maximum payment. Each Lifetime Income Payment you receive is equal to the annual actual Lifetime Income Payment divided by the number of payments you chose to receive during the Benefit Year. The initial actual Lifetime Income Payment must either be zero, or at least $100. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 81 We deduct each Lifetime Income Payment, Excess Withdrawal, and any additional RMD payment resulting from a required minimum distribution, proportionately from the Investment Options. We continue to rebalance the Contract Value among the Investment Options according to your future Purchase Payment allocation instructions while this benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect, subject to the restrictions set out in section 5, Investment Options – Transfers Between Investment Options, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this section. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal, then Lifetime Income Payments continue until the deaths of all Covered Persons. Excess Withdrawals Your annual maximum Lifetime Income Payment only decreases if you take an Excess Withdrawal. An Excess Withdrawal is a withdrawal you take while you are receiving Lifetime Income Payments, that when added to any other withdrawals taken during the Benefit Year and your annual actual payment, is greater than your current annual maximum payment. If your actual Lifetime Income Payment is less than your annual maximum payment, you can withdraw the difference and we consider that withdrawal to be an additional actual Lifetime Income Payment, and not an Excess Withdrawal. Excess Withdrawals include any applicable withdrawal charge. For example, assume your annual maximum Lifetime Income Payment is $2,000 and you choose to take $1,000 annually. Within a Benefit Year, you can withdraw up to an additional $1,000 and we would consider that amount to be an additional actual Lifetime Income Payment. If you withdraw an additional $1,200, we would consider the first $1,000 to be an additional actual Lifetime Income Payment and the next $200 to be an Excess Withdrawal. Any partial Excess Withdrawal must comply with the restrictions in section 8, Access to Your Money and the following provisions. If your Contract Value is less than $2,000, you can only withdraw the total remaining Contract Value (less any rider charge). Also, if at the end of the Business Day that we process your Excess Withdrawal your Contract Value is less than $2,000, you must withdraw the total remaining Contract Value (less any rider charge). If you take an Excess Withdrawal of the total remaining Contract Value, your entire Contract ends. Excess Withdrawals reduce your annual maximum Lifetime Income Payment on the next Benefit Anniversary after the withdrawal by the percentage of Contract Value withdrawn. If Excess Withdrawals reduce your annual maximum Lifetime Income Payment to less than $100, we send the total remaining Contract Value to you and your Contract ends. NOTE FOR QUALIFIED CONTRACTS:If we calculate a required minimum distribution (RMD) based on this Contract, we determine, after making all Lifetime Income Payments for the calendar year, whether this calendar year’s total RMD amount has been satisfied by these payments and any Excess Withdrawals. If the RMD amount has not been satisfied, we send you the remaining amount as one RMD payment by the end of the calendar year. This RMD payment does not change your Lifetime Income Value or annual maximum Lifetime Income Payment, but it reduces your death benefit proportionately. NOTE REGARDING REQUIRED ANNUITIZATION: If on the maximum permitted Income Date you are receiving Lifetime Income Payments, we guarantee to pay you the greater of your maximum Lifetime Income Paymentor fixed Annuity Payments based on the Contract Value under Annuity Option 1 or Annuity Option 3. If you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. (For more information see section 3, The Annuity Phase.) AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME INCOME PAYMENTS We may change your annual maximum Lifetime Income Payment on each Benefit Anniversary before the older Covered Person reaches age 91. First, we adjust your annual maximum payment from the prior Benefit Anniversary (or the Benefit Election Date if this is the first Benefit Anniversary), for any Excess Withdrawal taken during the prior Benefit Year as discussed in “Calculating Your Lifetime Income Payments” in this section. We may then also increase your adjusted annual maximum Lifetime Income Payment to equal the result of your Contract Value determined at the end of the prior Business Day, multiplied by the greater of: a) the payment percentage established on the prior Benefit Anniversary (or the Benefit Election Date if this is the first Benefit Anniversary), or b) the payment percentage based on the current age of the younger Covered Person and the current treasury rate that is in effect on the Benefit Anniversary. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 82 If we increase your payment, we also change your Lifetime Income Value to equal your Contract Value determined at the end of the prior Business Day. This may increase or decrease your Lifetime Income Value, which may also change the daily rider charge amount. If your actual Lifetime Income Payment is an exact dollar amount, an automatic annual payment increase does not increase your actual payment. However, if your actual Lifetime Income Payment is a percentage of your annual maximum Lifetime Income Payment, an automatic annual payment increase does increase your actual payment. For historical information about the Ten-year U.S. Constant Maturity Treasury rate, please see the “Lifetime Income Payment Overview” earlier in this section. NOTE: Automatic annual payment increases to the Lifetime Income Payments are not available once the older Covered Person reaches age 91, or on or after the Business Day your Contract Value reduces to zero. TAXATION OF LIFETIME INCOME PAYMENTS We treat Lifetime Income Payments as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. For Qualified Contracts, the total Lifetime Income Payment is most likely subject to ordinary income tax. For both Qualified and Non-Qualified Contracts, if we reduce the exercise age in the future to below age 59½, and any Owner is younger than age 59½ while receiving Lifetime Income Payments, the payments may be subject to a 10% federal penalty tax. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Internal Revenue Code and you begin Lifetime Income Payments before the required series of withdrawals is complete, you may incur additional penalties, including a 10% federal penalty tax. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING Under Investment Plus, we restrict both your selection of Investment Options, and the percentage of Contract Value you can allocate to the selected Investment Options. By selecting this benefit, you agree to allow us to rebalance your Contract Value as described here. We have put these restrictions in place to support the guarantees we provide under Investment Plus, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any potential upside Investment Option returns, which may limit your Contract Value and Lifetime Income Value. We establish your Contract’s Investment Option allocation and transfer restrictions on the rider effective date and we cannot change them. We currently require you to allocate 100% of your total Contract Value to the Group C Investment Options. In the future, we could offer additional Investment Option Groups with as few as five total Investment Options in all groups. If we offer multiple Investment Option groups in the future, we may also move Investment Options from a more restrictive group to a less restrictive group, but we cannot move Investment Options the other way. Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We may add, eliminate or substitute Investment Options from this group. We secure all necessary SEC and other governmental approvals before eliminating or substituting an Investment Option. We send you written notice regarding additions, eliminations or substitutions. When an Investment Option within a group is closed or substituted, we send your written notice 30 days before the closing or substitution date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 83 We automatically rebalance the Contract Value in each of your selected Investment Options according to your future Purchase Payment allocation instructions each quarter. The rebalancing occurs at the end of the last Business Day before each Quarterly Anniversary so that it is in effect on the Quarterly Anniversary. Once you invest in the Investment Options, their performance may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your selected allocation mix. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count them against any free transfers that we allow. To change how we rebalance your Contract Value each quarter, you must change your future Purchase Payment allocation instructions. Any requested change to these instructions must comply with the restrictions stated here or we reject your change. WHEN INVESTMENT PLUS ENDS Before the Benefit Election Date, Investment Plus ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). · For single Lifetime Income Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means Investment Plus may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. If joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Investment Plus ends as of this date of death. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. · When the Contract ends. On and after the Benefit Election Date, Investment Plus ends upon the earliest of the following. · The Business Day we process your request to remove this benefit from your Contract (the rider termination date). This option is only available while your Contract Value is positive. · The Business Day you take an Excess Withdrawal of the total Contract Value. · The Business Day before the Income Date that you take a Full Annuitization. This option is only available while your Contract Value is positive. · On the Benefit Election Date if the initial annual maximum Lifetime Income Payment is less than $100. · On the Benefit Anniversary that your annual maximum Lifetime Income Payment is less than $100 due to an Excess Withdrawal. · For single Lifetime Income Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has been reduced to zero, the date of death of the Covered Person. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Income Payments where the Contract is jointly owned, if the Contract Value has not been reduced to zero and the Joint Owners are spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and continues the Contract. If the surviving spouse who is also the Covered Person continues the Contract, this benefit ends on the date of death of the Covered Person. · For joint Lifetime Income Payments, the date of death of both Covered Persons. However, if a Covered Person dies and the surviving spouse, who is also a Covered Person, elects to receive the death benefit instead of continuing the Contract, then Lifetime Income Payments stop and this benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and Investment Plus ends as of this date of death. · When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 84 11.d OTHER OPTIONAL BENEFITS MAXIMUM ANNIVERSARY DEATH BENEFIT The Maximum Anniversary Death Benefit is designed for Owners who want the ability to lock in market gains to provide an increased death benefit for Beneficiaries during the Accumulation Phase. The Maximum Anniversary Death Benefit is only available at issue and it carries an additional M&E charge. We calculate the additional M&E charge as discussed in section 6, Expenses – Mortality and Expense Risk (M&E) Charge. The Maximum Anniversary Death Benefit requires selection of Investment Protector, Income Protector or Investment Plus. The death benefit provided by the Maximum Anniversary Death Benefit will never be less than the Traditional Death Benefit, but they may be equal. Once you select the Maximum Anniversary Death Benefit, you cannot cancel it. Check with your Financial Professional regarding availability of the Maximum Anniversary Death Benefit and be sure to discuss whether this benefit is appropriate for your situation. We determine the Maximum Anniversary Death Benefit as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. It is the greater of the Contract Value (after deduction of the final rider charge, if applicable), or the Maximum Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Maximum Anniversary Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Maximum Anniversary Value and Contract Value are both zero. · When the Contract ends. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE: Because this benefit also requires selection of Investment Protector, Income Protector or Investment Plus, your Contract Value decreases with each Lifetime Plus Payment, Lifetime Income Payment, Excess Withdrawal and the deduction of the rider charge. These deductions reduce the Maximum Anniversary Value available under this benefit. Calculating the Maximum Anniversary Value Under the Maximum Anniversary Death Benefit The Maximum Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Maximum Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Maximum Anniversary Value proportionately by the percentage of Contract Value withdrawn that day. Withdrawals include Partial Annuitizations, Lifetime Plus Payments, Lifetime Income Payments, Excess Withdrawals, and any withdrawal charges, but do not include amounts we withdraw for other Contract charges. On each Contract Anniversary before the end date, the Maximum Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. If the end date occurs due to age, we continue to calculate the Maximum Anniversary Value in the same way that we do on each Business Day other than a Contract Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Maximum Anniversary Value no longer increases as of the Business Day we receive the above required death claim documentation from the Beneficiary that first files claim. Any withdrawals may reduce the Maximum Anniversary Value by more than the amount withdrawn. If the Contract Value at the time of withdrawal is less than the Maximum Anniversary Value, we deduct more than the amount withdrawn. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 85 BONUS OPTION The Bonus Option is designed for Owners who believe that the return on the investment of the bonus in the Investment Options offsets the additional costs associated with the Bonus Option. This option provides a 6% bonus on each Purchase Payment we receive before the older Owner’s 81st birthday (or the Annuitant’s 81st birthday if the Contract is owned by a non-individual). After a withdrawal of Purchase Payments, a bonus is only applicable to additional Purchase Payment amounts in excess of all previous Purchase Payments withdrawn. The Bonus Option is only available at issue and it carries an additional M&E charge and a higher and longer withdrawal charge schedule. These charges are discussed in the Fee Tables and section 6, Expenses. The Bonus Option ends when your Contract ends. Once you select the Bonus Option, you cannot cancel it. The Bonus Option is not available if you select either the Short Withdrawal Charge Option or the No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. The bonus may be more than offset by the additional charges associated with the Bonus Option. Check with your Financial Professional regarding availability of the Bonus Option and be sure to discuss whether this benefit is appropriate for your situation. The IRS has not reviewed the Contract for qualification as an IRA and has not issued a ruling as to whether a bonus benefit comports with IRA requirements. Consult your tax adviser before purchasing a Contract with a Bonus Option. We credit the bonus to your Contract subject to the following terms. 1) We treat all bonus amounts and any gains or losses attributable to such amounts as earnings under the Contract and are treated as such for purposes of the withdrawal charge as well as for tax purposes. 2) All gains and losses attributable to the bonus are part of your Contract Value. 3) If the Contract is owned by a non-individual, then we use the age of the Annuitant to determine whether a bonus applies. The bonus is not included in any of the guaranteed benefits that are based on Purchase Payments, but it is included in the guaranteed benefits that are based on Contract Value. We pay all bonus amounts from the general account assets of Allianz Life of New York. Your Contract incurs expenses on the total Contract Value, which includes the bonus. If you cancel your Contract during the free look/right-to-examine period, you forfeit your bonus. It is possible upon withdrawal, particularly in a declining market and since charges are assessed against the Contract Value (which includes the bonus), that you may receive less money back than you would have if you had not received the bonus or had not selected the Bonus Option. We expect to profit from certain charges assessed under the Contract (for example, the withdrawal charge and the M&E charge) associated with the Bonus Option. SHORT WITHDRAWAL CHARGE OPTION The Short Withdrawal Charge Option is designed for Owners who are concerned with short-term liquidity. This option shortens the withdrawal charge period for your Contract from seven years to four years. The Short Withdrawal Charge Option is only available at issue, it only applies during the Accumulation Phase of the Contract and it carries an additional M&E charge. The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The Short Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the Short Withdrawal Charge Option, you cannot cancel it. The Short Withdrawal Charge Option is not available if you select either the Bonus Option or No Withdrawal Charge Option. For more information, please see section 11, Selection of Optional Benefits. Because the Short Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to take a withdrawal during the fifth through seventh complete years following our receipt of your Purchase Payment. Check with your Financial Professional regarding the availability of the Short Withdrawal Charge Option and be sure to discuss whether this option is appropriate for your situation. NO WITHDRAWAL CHARGE OPTION You can eliminate the withdrawal charge under your Contract by selecting the No Withdrawal Charge Option at issue. This option carries an additional M&E charge and requires a higher initial Purchase Payment ($25,000 rather than $10,000). The withdrawal charge and M&E charge are discussed in the Fee Tables and section 6, Expenses. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 86 The No Withdrawal Charge Option is not available if you select either the Bonus Option or Short Withdrawal Charge Option. If you select the No Withdrawal Charge Option, you must also select Investment Protector, Income Protector, or Investment Plus. If your Contract includes the No Withdrawal Charge Option, you can only remove the additional required benefit if: a) we increase the rider charge on a Quarterly Anniversary; b) if you select single Lifetime Plus Payments under Income Protector or single Lifetime Income Payments under Investment Plus, the sole Covered Person dies and your spouse continues the Contract; or c) you can simultaneously replace Income Protector with Investment Protector, or vice versa, as discussed in section11, Selection of Optional Benefits. The No Withdrawal Charge Option ends when the Accumulation Phase ends. Once you select the No Withdrawal Charge Option, you cannot cancel it. Because the No Withdrawal Charge Option carries an additional M&E charge, it may not be appropriate if you do not intend to withdraw a Purchase Payment during the first four years after we receive it. Also, because the No Withdrawal Charge Option requires you to select an additional optional benefit, it may not be appropriate if you do not intend to exercise this additional required benefit. Check with your Financial Professional regarding the availability of the No Withdrawal Charge Option, and to discuss whether this option is appropriate for your situation. OTHER INFORMATION ALLIANZ LIFE OF NEW YORK Allianz Life of New York is a stock life insurance company organized under the laws of the state of New York on September 21, 1982. Our address is One Chase Manhattan Plaza, 37th Floor, New York, NY 10005-1423. We offer fixed and variable annuities and individual life insurance. We are licensed to do direct business in 6 states, including New York and the District of Columbia. We are a subsidiary of Allianz SE, a provider of integrated financial services. THE SEPARATE ACCOUNT We established Allianz Life of NY Variable Account C (the Separate Account, formerly Preferred Life Variable Account C), as a separate account under New York insurance law on February 26, 1988. The Separate Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940. The SEC does not supervise our management of the Separate Account. The Separate Account holds the assets that underlie the Contracts, except assets allocated to our general account. We keep the Separate Account assets separate from the assets of our general account and other separate accounts. The Separate Account is divided into subaccounts, each of which invests exclusively in a single Investment Option. We own the assets of the Separate Account. We credit gains to or charge losses against the Separate Account, whether or not realized, without regard to the performance of other investment accounts. The Separate Account’s assets may not be used to pay any of our liabilities, other than those arising from the Contracts. If the Separate Account’s assets exceed the required reserves and other liabilities, we may transfer the excess to our general account, to the extent of seed money invested by us or earned fees and charges. The obligations under the Contracts are obligations of Allianz Life of New York. DISTRIBUTION Allianz Life Financial Services, LLC (Allianz Life Financial), a wholly owned subsidiary of Allianz Life Insurance Company of North America, serves as principal underwriter for the Contracts. Allianz Life Financial, a limited liability company organized in Minnesota, is located at 5701 Golden Hills Drive, Minneapolis, MN 55416. Allianz Life Financial is registered as a broker/dealer with the SEC under the Securities Exchange Act of 1934 (the 1934 Act), as well as with the securities commissions in the states in which it operates, and is a member of the Financial Industry Regulatory Authority (FINRA). Allianz Life Financial is not a member of Securities Investors Protection Corporation. More information about Allianz Life Financial is available at http://www.finra.org or by calling 1-800-289-9999. You also can obtain an investor brochure from FINRA describing its Public Disclosure Program. We have entered into a distribution agreement with our affiliate Allianz Life Financial for the distribution and sale of the Contracts. Allianz Life Financial also may perform various administrative services on our behalf. Allianz Life Financial does not itself sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other broker/dealers registered under the 1934 Act (selling firms) for the sale of the Contracts. These selling firms include third party broker/dealers and Questar Capital Corporation, an affiliated broker/dealer. We pay sales commissions to the selling firms and their Financial Professionals. Investment Options that assess Rule 12b-1 fees make payments of the fees to The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 87 Allianz Life Financial as consideration for providing certain services and incurring certain expenses permitted under the Investment Option’s plan. These payments typically equal 0.25% of an Investment Option’s average daily net assets for the most recent calendar year. The investment adviser and/or subadviser (and/or their affiliates) of an Investment Option may from time to time make payments for administrative services to Allianz Life Financial or its affiliates. The maximum commission payable to the selling firms for Contract sales is expected to not exceed 7% of Purchase Payments. Sometimes, we enter into an agreement with a selling firm to pay commissions as a combination of a certain amount of the commission at the time of sale and a trail commission which, when totaled, could exceed 7% of Purchase Payments. We may fund Allianz Life Financial’s operating and other expenses, including: overhead; legal and accounting fees; Financial Professional training; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. Financial Professionals and their managers are also eligible for various benefits, such as production incentive bonuses, insurance benefits, and non-cash compensation items that we may provide jointly with Allianz Life Financial. Non-cash items include conferences, seminars and trips (including travel, lodging and meals in connection therewith), entertainment, awards, merchandise and other similar items. Selling firms and their Financial Professionals and managers may receive other payments from us for administrative issues and for services that do not directly involve the sale of the Contracts, including payments made for the recruitment and training of personnel, production of promotional literature and similar services. In addition, certain firms and their representatives may receive compensation for distribution and administrative services when acting in a wholesaling capacity and working with retail firms. We and/or Allianz Life Financial may pay certain selling firms additional marketing support allowances for: · marketing services and increased access to Financial Professionals; · sales promotions relating to the Contracts; · costs associated with sales conferences and educational seminars for their Financial Professionals; · the cost of client meetings and presentations; and · other sales expenses incurred by them. We retain substantial discretion in determining whether to grant a marketing support payment to a particular broker/dealer firm and the amount of any such payment. However, we do consider a number of specific factors in determining marketing support payments, which may include a review of the following: · the level of existing sales and assets held in contracts issued by us that are sold through the broker/dealer firm and the potential for new or additional sales; · the organizational “fit” between the broker/dealer firm and the type of wholesaling and marketing force we operate; · whether the broker/dealer firm’s operational, IT, and support services structure and requirements are compatible with our method of operation; · whether the broker/dealer firm’s product mix is oriented toward our core markets; · whether the broker/dealer firm has a structure facilitating a marketing support arrangement, such as frequent Financial Professional meetings and training sessions; · the potential return on investment of investing in a particular firm’s system; · our potential ability to obtain a significant level of the market share in the broker/dealer firm’s distribution channel; · the broker/dealer firm’s Financial Professional and customer profiles; and · the prominence and reputation of the broker/dealer firm in its marketing channel. We may also make payments for marketing and wholesaling support to broker/dealer affiliates of Investment Options that are available through the variable annuities we offer. Additional information regarding marketing support payments can be found in the Distributor section of the Statement of Additional Information. We and/or Allianz Life Financial may make bonus payments to certain selling firms based on aggregate sales of our variable insurance contracts (including this Contract) or persistency standards, or as part of a special promotion. These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. In some instances, the amount paid may be significant. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 88 A portion of the payments made to selling firms may be passed on to their Financial Professionals in accordance with their internal compensation programs. Those programs may also include other types of cash and non-cash compensation and other benefits. Ask your Financial Professional for further information about what your Financial Professional and the selling firm for which he or she works may receive in connection with your purchase of a Contract. We intend to recover commissions and other sales expenses through fees and charges imposed under the Contract. Commissions paid on the Contract, including other incentives or payments, are not charged directly to the Owners or the Separate Account. We offer the Contracts to the public on a continuous basis. We anticipate continuing to offer the Contracts but reserve the right to discontinue the offering. ADDITIONAL CREDITS FOR CERTAIN GROUPS We may credit additional amounts to a Contract instead of modifying charges because of special circumstances that result in lower sales or administrative expenses or better than expected mortality or persistency experience. ADMINISTRATION/ALLIANZ SERVICE CENTER The Allianz Service Center performs certain administrative services regarding the Contracts and is located at 5701 Golden Hills Drive, Minneapolis, Minnesota. The Service Center mailing address and telephone number are listed at the back of this prospectus. The administrative services performed by our Service Center include: · issuance and maintenance of the Contracts, · maintenance of Owner records, · processing and mailing of account statements and other mailings to Owners, and · routine customer service including: – responding to Owner correspondence and inquiries, – processing of Contract changes, – processing withdrawal requests (both partial and total) and – processing annuitization requests. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the Investment Options, are mailed to your household, even if you or other persons in your household have more than one contract issued by us or our affiliate. Call us at the toll-free telephone number listed at the back of this prospectus if you need additional copies of financial reports, prospectuses, or annual and semiannual reports, or if you would like to receive one copy for each contract in future mailings. LEGAL PROCEEDINGS We and our subsidiaries, like other life insurance companies, from time to time are involved in legal proceedings of various kinds, including regulatory proceedings and individual and class action lawsuits. In some legal proceedings involving insurers, substantial damages have been sought and/or material settlement payments have been made. Although the outcome of any such proceedings cannot be predicted with certainty, we believe that, at the present time, there are no pending or threatened legal proceedings to which we, the Separate Account, or Allianz Life Financial is a party that are reasonably likely to materially affect the Separate Account, our ability to meet our obligations under the Contracts, or Allianz Life Financial’s ability to perform its obligations. FINANCIAL STATEMENTS The financial statements of Allianz Life of New York and the financial statements of the Separate Account have been included in Part C of the Registration Statement. STATUS PURSUANT TO SECURITIES EXCHANGE ACT OF 1934 Allianz Life hereby relies on the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934 from the requirement to file reports pursuant to Section 15(d) of that Act. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 89 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION (SAI) Allianz Life of New York…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 90 PRIVACY AND SECURITY STATEMENT Your privacy is a high priority for Allianz Life Insurance Company of New York. Our pledge to protect your privacy is reflected in our Privacy and Security Statement. This statement outlines our principles for collecting, using and protecting information that we gather about you. Allianz LifeÒ of NY does not sell your information to anyone We do not share your information with anyone for their own marketing purposes. For this reason, we are not required to obtain an “opt-in election,” an “opt-out election” or an authorization from you. We also do not share your information with any of our affiliated companies, except to administer or service your policy. Information about you that Allianz Life of NY collects Allianz Life of NY collects information about you so that we can process the insurance transactions you request. We limit the amount of your information collected to what we feel is needed to maintain your account. We may collect your information from the following sources: · From you, either directly or through your agent. This may include information on your insurance application or other forms you may complete, such as your name, address and telephone number. · From others, through the process of handling a claim. This may include information from medical or accident reports. · From your doctor or during a home visit by a health assessment professional. This may include medical information about you gathered with your written authorization. · From your relationship with us, such as the number of years you have been a customer or the types of insurance products you purchased. · From a consumer reporting agency such as a medical, credit, or motor vehicle report. The information in these reports may be kept by the agency and shared with others. If you visit one of our websites, we may use “cookies” (small text files sent from our site to your hard drive). These cookies help us to recognize repeat visitors and allow easy access to and use of the site. We do not use cookies to gather your information. The cookies only enable you to use our website more easily. Information about you that Allianz Life of NY shares Allianz Life of NY does not share information about current or former customers with anyone, except as “allowed by law.” “Allowed by law” means that we may share your information, such as your name, address and policy information, as follows: · With affiliates and other third parties in order to administer or service your policy. · With consumer reporting agencies to obtain a medical report, credit report, or motor vehicle report. These reports are used to determine eligibility for coverage or to process your requested transactions. · With your insurance agent so that they can perform services for you. · With medical professionals in order to process your claim. · With a state Department of Insurance in order to examine our records or business practices. · With a state or federal law enforcement agency, as required by law or to report suspected fraud activities. · With research groups to conduct studies on claims results. No individual is identified in any study or report. We advise the vendors with whom we legally share your information of our privacy policy. We make every effort to use vendors whose privacy policy reflects our own. Allianz Life of NY policies and practices regarding security of your information Allianz Life of NY uses computer hardware and software tools to maintain physical and electronic safeguards. These safeguards comply with applicable federal and state regulations. We restrict access to information about you to those employees who need the information to service your policy. Allianz Life of NY works to ensure that our website is secure. We use state of the art technology to protect the information that may be shared over these sites. Your ability to access and correct your information You have the right to access and get a copy of your information. This does not include the right to access and copy your information related to a claim or civil or criminal proceeding. If you wish to review your information, please write us at the address below. Provide your full name, address and policy number(s). For your protection, please have your request notarized. This will ensure the identity of the person requesting your information. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 91 Within 30 working days of our receipt of your written request, you may see and get a copy of your information in person. If you prefer, we will send you a copy of your information. If medical information is contained in your file, we may request that you name a medical professional to whom we will send your information. If you believe any of your information is incorrect, notify us in writing at the address below. Within 30 working days, we will let you know if our review has resulted in a correction of your information. If we do not agree there is an error, you may file a statement disputing our finding. We will attach the statement to your file. We will send any corrections we make, or your statement, to anyone we shared your information with over the past two years, and to anyone who may receive your information from us in the future. We do not control the information about you obtained from a consumer reporting agency or a Department of Motor Vehicles. We will provide you with the names and addresses of these agencies so that you can contact them directly. Notification of change Your trust is one of our most important assets. If we revise our privacy practices in the future, we will notify you prior to introducing any changes. For more information or if you have questions If you have any questions or concerns about our privacy policies or procedures, please call our administrative office at 800-729-9743, or write us at the following address. Allianz Life Insurance Company of New York Home Office: New York, NY Administrative Office PO Box 1431 Minneapolis, MN 55440-1431 M40018-NY (3/2010) The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 92 APPENDIX A – ANNUAL OPERATING EXPENSES FOR EACH INVESTMENT OPTION This table describes, in detail, the annual expenses for each of the Investment Options. We show the expenses as a percentage of an Investment Option’s average daily net assets for the most recent calendar year. Except for the AZL Funds and the PIMCO VIT portfolios, neither the Investment Options nor their advisers are affiliated with us. Expenses may vary in current and future years. The investment advisers for the Investment Options provided the fee and expense information and we did not independently verify it. See the Investment Options’ prospectuses for further information regarding the expenses you may expect to pay. Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ GLOBAL INVESTORS CAPITAL AZL Allianz AGIC Opportunity Fund – – BLACKROCK AZL BlackRock Capital AppreciationFund – – AZL International Index Fund – – AZL Mid Cap Index Fund – AZL Money Market Fund – – AZL S&P 500 Index Fund – Class 2 – – AZL Small Cap Stock Index Fund – – BlackRock Global Allocation V.I. Fund – Class 3 – COLUMBIA AZL Columbia Mid Cap Value Fund – AZL Columbia Small Cap Value Fund – Class 2 – – DAVIS AZL Davis NY Venture Fund – Class 2 – Davis VA Financial Portfolio – – – DREYFUS AZL Dreyfus Equity Growth Fund – – EATON VANCE AZL Eaton Vance Large Cap Value Fund – FIDELITY Fidelity VIP FundsManager 50% Portfolio –Service Class 2 – – Fidelity VIP FundsManager 60% Portfolio –Service Class 2 – – FRANKLIN TEMPLETON AZL Franklin Small Cap Value Fund – – AZL Franklin Templeton Founding Strategy Plus Fund – Franklin High Income Securites Fund – Class 2 – – Franklin Income Securities Fund – Class 2 – – Franklin Templeton VIP Founding Funds Allocation Fund – Class 2 – Franklin U.S. Government Fund – Class 2 – – Mutual Global Discovery Securities Fund – Class 2 – – Mutual Shares Securities Fund – Class 2 – – Templeton Global Bond Securities Fund – Class 2 – – Templeton Growth Securities Fund – Class 2 – – GATEWAY AZL Gateway Fund(2) – – INVESCO AZL Invesco International Equity Fund – AZL Van Kampen Equity and Income Fund – AZL Van Kampen Growth and Income Fund – J.P. MORGAN AZL JPMorgan U.S. Equity Fund – Class 2 – – MFS AZL MFS Investors Trust Fund – – The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Appendix A 93 Investment Option Management fees Rule 12b-1 fees Service fees Other expenses Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements MORGAN STANLEY AZL Morgan Stanley Global Real Estate Fund – – AZL Morgan Stanley International Equity Fund – – AZL Morgan Stanley Mid Cap Growth Fund – PIMCO PIMCO EqS Pathfinder Portfolio – Advisor Class(2) – – PIMCO VIT All Asset Portfolio – Admin. Class – – PIMCO VIT CommodityRealReturn Strategy Portfolio – Admin. Class(1) – PIMCO VIT Emerging Markets Bond Portfolio –Admin. Class(1) – – PIMCO VIT Global Bond Portfolio (Unhedged) – Admin. Class – – – PIMCO VIT Global Multi-Asset Portfolio –Admin. Class – PIMCO VIT High Yield Portfolio – Admin. Class(1) – – PIMCO VIT Real Return Portfolio – Admin. Class(1) – – PIMCO VIT Total Return Portfolio – Admin. Class(1) – – SCHRODER AZL Schroder Emerging Markets Equity Fund – – TURNER AZL Turner Quantitative Small Cap Growth Fund – – “Other Expenses” reflect interest expense. “Other Expenses” reflect estimated expenses for the fund’s first fiscal year. This table describes, in detail, the annual expenses for each of the Allianz Fund of Funds. We show the expenses as a percentage of an Investment Option’s average daily net assets. The underlying funds may pay 12b-1 fees to the distributor of the Contracts for distribution and/or administrative services. The underlying funds do not pay service fees or 12b-1 fees to the Allianz Fund of Funds and the Allianz Fund of Funds do not pay service fees or 12b-1 fees. The underlying funds of the Allianz Fund of Funds may pay service fees to the insurance companies issuing variable contracts, or their affiliates, for providing customer service and other administrative services to contract purchasers. The amount of such service fees may vary depending on the underlying fund. Investment Option Management fees Rule 12b-1 fees Other expenses Total Acquired fund fees and expenses Total annual fund operating expenses before fee waivers and/or expense reimbursements ALLIANZ FUND OF FUNDS AZL Balanced Index Strategy Fund – AZL Fusion Balanced Fund – AZL Fusion Conservative Fund – AZL Fusion Growth Fund – AZL Fusion Moderate Fund – AZL Growth Index Strategy Fund – The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Appendix A 94 APPENDIX B – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of New York and the financial statements of Allianz Life of NY Variable Account C are included in Part C of the Registration Statement. accumulation unit value (AUV) information corresponding to the highest and lowest combination of M&E charges for the Contract offered by this prospectus as of the end of the most recent calendar year is listed in the tables below. A separate rider charge may also apply to your Contract if you select Investment Protector or Income Protector, which is not reflected in the table below. See the Fee Tables for further information regarding the rider charge. You can find AUV information corresponding to the additional combinations of charges in the appendix to the Statement of Additional Information (SAI), which is available without charge by contacting us at the telephone number or address listed at the back of this prospectus. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. * Key to Benefit Option M&E Charge Allianz Vision New York – Base Contract 1.40% Allianz Vision New York – Contract with the Bonus Option and the Quarterly Value Death Benefit 2.20% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. (Number of accumulation units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Balanced Index Strategy Fund 1.40% 12/31/2009 N/A 28 2.20% 12/31/2009 N/A 31 AZL BlackRock Capital Appreciation Fund 1.40% 12/31/2007 N/A 4 2.20% 12/31/2007 N/A 6 12/31/2008 14 12/31/2008 1 12/31/2009 72 12/31/2009 7 AZL Columbia Mid Cap Value Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 12 12/31/2008 1 12/31/2009 12 12/31/2009 2 AZL Columbia Small Cap Value Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 1 12/31/2008 2 12/31/2009 0 12/31/2009 2 AZL Davis NY Venture Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 1 12/31/2008 26 12/31/2008 4 12/31/2009 29 12/31/2009 4 AZL Dreyfus Equity Growth Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 11 12/31/2008 3 12/31/2009 14 12/31/2009 14 AZL Eaton Vance Large Cap Value Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 0 12/31/2008 2 12/31/2009 1 12/31/2009 2 AZL Franklin Small Cap Value Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 0 12/31/2008 13 12/31/2008 1 12/31/2009 17 12/31/2009 2 AZL Franklin Templeton Founding Strategy Plus Fund 1.40% 12/31/2009 N/A 36 2.20% 12/31/2009 N/A 0 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 95 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Fusion Balanced Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 10 12/31/2008 63 12/31/2008 13 12/31/2009 12/31/2009 27 AZL Fusion Conservative Fund 1.40% 12/31/2009 N/A 0 2.20% 12/31/2009 N/A 0 AZL Fusion Growth Fund 1.40% 12/31/2007 N/A 15 2.20% 12/31/2007 N/A 45 12/31/2008 81 12/31/2008 50 12/31/2009 65 12/31/2009 19 AZL Fusion Moderate Fund 1.40% 12/31/2007 N/A 9 2.20% 12/31/2007 N/A 11 12/31/2008 32 12/31/2008 25 12/31/2009 12/31/2009 AZL Growth Index Strategy Fund 1.40% 12/31/2009 N/A 56 2.20% 12/31/2009 N/A 12 AZL International Index Fund 1.40% 12/31/2009 N/A 17 2.20% 12/31/2009 N/A 1 AZL Invesco International Equity Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 5 12/31/2008 20 12/31/2008 6 12/31/2009 52 12/31/2009 8 AZL JPMorgan U.S. Equity Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 1 12/31/2008 8 12/31/2008 3 12/31/2009 9 12/31/2009 2 AZL MFS Investors Trust Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 14 12/31/2008 1 12/31/2009 18 12/31/2009 3 AZL Money Market Fund 1.40% 12/31/2007 N/A 9 2.20% 12/31/2007 N/A 49 12/31/2008 51 12/31/2008 77 12/31/2009 12/31/2009 47 AZL OCC Growth Fund 1.40% 12/31/2009 N/A 0 2.20% 12/31/2009 N/A 0 AZL OCC Opportunity Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 3 12/31/2009 5 12/31/2009 2 AZL S&P 500 Index Fund 1.40% 12/31/2007 N/A 5 2.20% 12/31/2007 N/A 4 12/31/2008 27 12/31/2008 12 12/31/2009 83 12/31/2009 45 AZL Schroder Emerging Markets Equity Fund 1.40% 12/31/2007 N/A 10 2.20% 12/31/2007 N/A 3 12/31/2008 43 12/31/2008 8 12/31/2009 28 12/31/2009 5 AZL Small Cap Stock Index Fund 1.40% 12/31/2007 N/A 7 2.20% 12/31/2007 N/A 2 12/31/2008 20 12/31/2008 3 12/31/2009 16 12/31/2009 8 AZL Turner Quantitative Small Cap Growth Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 1 12/31/2009 2 12/31/2009 1 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 96 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period AZL Van Kampen Equity and Income Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 8 12/31/2009 72 12/31/2009 17 AZL Van Kampen Global Real Estate Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 0 12/31/2008 4 12/31/2008 1 12/31/2009 15 12/31/2009 2 AZL Van Kampen Growth and Income Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 0 12/31/2008 14 12/31/2008 1 12/31/2009 10 12/31/2009 0 AZL Van Kampen International Equity Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 5 12/31/2008 0 12/31/2009 14 12/31/2009 4 AZL Van Kampen Mid Cap Growth Fund 1.40% 12/31/2007 N/A 3 2.20% 12/31/2007 N/A 5 12/31/2008 23 12/31/2008 7 12/31/2009 32 12/31/2009 5 BlackRock Global Allocation V.I. Fund 1.40% 12/31/2008 N/A 21 2.20% 12/31/2008 N/A 1 12/31/2009 12/31/2009 60 Davis VA Financial Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 8 12/31/2008 0 12/31/2009 6 12/31/2009 1 Franklin High Income Securities Fund 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 2 12/31/2009 24 12/31/2009 7 Franklin Income Securities Fund 1.40% 12/31/2007 N/A 5 2.20% 12/31/2007 N/A 1 12/31/2008 18 12/31/2008 1 12/31/2009 16 12/31/2009 6 Franklin Templeton VIP Founding Funds Allocation Fund 1.40% 12/31/2007 N/A 37 2.20% 12/31/2007 N/A 68 12/31/2008 12/31/2008 68 12/31/2009 12/31/2009 15 Franklin U.S. Government Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 3 12/31/2009 16 12/31/2009 5 Mutual Global Discovery Securities Fund 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 1 12/31/2008 15 12/31/2008 2 12/31/2009 16 12/31/2009 6 Mutual Shares Securities Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 0 12/31/2008 27 12/31/2008 0 12/31/2009 31 12/31/2009 5 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 97 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period PIMCO VIT All Asset Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 0 12/31/2009 34 12/31/2009 5 PIMCO VIT CommodityRealReturn Strategy Portfolio 1.40% 12/31/2007 N/A 1 2.20% 12/31/2007 N/A 2 12/31/2008 7 12/31/2008 6 12/31/2009 19 12/31/2009 9 PIMCO VIT Emerging Markets Bond Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 2 12/31/2008 1 12/31/2009 46 12/31/2009 3 PIMCO VIT Global Bond Portfolio (Unhedged) 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 1 12/31/2008 5 12/31/2008 6 12/31/2009 15 12/31/2009 8 PIMCO VIT Global Multi-Asset Portfolio 1.40% 12/31/2009 N/A 27 2.20% 12/31/2009 N/A 0 PIMCO VIT High Yield Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 1 12/31/2008 1 12/31/2008 2 12/31/2009 17 12/31/2009 4 PIMCO VIT Real Return Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 10 12/31/2008 1 12/31/2009 25 12/31/2009 10 PIMCO VIT Total Return Portfolio 1.40% 12/31/2007 N/A 0 2.20% 12/31/2007 N/A 0 12/31/2008 25 12/31/2008 6 12/31/2009 97 12/31/2009 26 Templeton Global Bond Securities Fund 1.40% 12/31/2007 N/A 2 2.20% 12/31/2007 N/A 1 12/31/2008 8 12/31/2008 2 12/31/2009 29 12/31/2009 1 Templeton Growth Securities Fund 1.40% 12/31/2007 N/A 6 2.20% 12/31/2007 N/A 2 12/31/2008 16 12/31/2008 3 12/31/2009 11 12/31/2009 2 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 98 APPENDIX C – CALCULATING THE VALUES AVAILABLE UNDER THE CONTRACT These calculations show the effects of transactions on the values available under the Contract and its riders. Purchase Payments Additional Purchase Payments increase the Contract Value and the following guaranteed values on a dollar for dollar basis: Traditional Death Benefit; Maximum Anniversary Value (Maximum Anniversary Death Benefit rider); Rider Anniversary Value (Investment Protector rider); Benefit Base, Quarterly Anniversary Value and Annual Increase (Income Protector); and Quarterly Anniversary Value and Lifetime Income Value (Investment Plus rider). A Rider Anniversary Value increase also increases the Target Value. A Benefit Base increase also increases the annual maximum Lifetime Plus Payment. A Quarterly Anniversary Value increase under Investment Plus also increases Protected Investment Value or annual maximum Lifetime Income Payment, as applicable. Contract Value Death Benefit (Traditional or Maximum Anniversary) Rider Anniversary Value (Investment Protector) Benefit Base (Income Protector) Quarterly Anniversary Value and Lifetime Income Value (Investment Plus) Prior to Purchase Payment $ 100,000 $ 100,000 $ 100,000 $ 100,000 $20,000Purchase Payment + $20,000 + $20,000 + $20,000 + $ 20,000 + $ 20,000 After Purchase Payment $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 Partial Withdrawals Partial withdrawals (including Partial Annuitizations, Excess Withdrawals and withdrawal charges, but not including amounts we withdraw for other Contract charges) reduce the Contract Value on a dollar for dollar basis, and immediately reduce all of the guaranteed values by the percentage of Contract Value withdrawn. Partial withdrawals also reduce the annual maximum Lifetime Plus Payment or Lifetime Income Payment on the next Benefit Anniversary, but you are still eligible to receive an annual payment increase. Contract Value Death Benefit (Traditional or Maximum Anniversary) Rider Anniversary Value or Quarterly Anniversary Value (Investment Protector or Investment Plus) Benefit Base or Lifetime Income Value (Income Protector or Investment Plus) Lifetime Plus Payment or Lifetime Income Payment (Income Protector or Investment Plus) Prior to Partial Withdrawal $ 100,000 $ 120,000 $ 120,000 $ 120,000 $ 120,000 x 4% $4,800 $5,000 Partial Withdrawal –[($5,000/ 100,000) [($5,000/100,000) [($5,000/100,000) [($5,000/100,000) x 120,000)] x 120,000)] x 120,000)] X 4,800)] – $5,000 – $6,000 – $6,000 – $6,000 – $240 After Partial Withdrawal $ 95,000 $ 114,000 $ 4,560 Lifetime Plus Payments or Lifetime Income Payments (Income Protector or Investment Plus rider only) Lifetime Plus Payments or Lifetime Income Payments reduce Contract Value on a dollar for dollar basis and reduce the Traditional Death Benefit or Quarterly Anniversary Value (Quarterly Value Death Benefit rider) by the percentage of Contract Value paid out. These payments do not reduce the Benefit Base or the Lifetime Income Value. Lifetime Plus Payment or Lifetime Income Payment Contract Value Death Benefit (Traditional or Maximum Anniversary) Benefit Base (Income Protector) Lifetime Income Value (Investment Plus) Prior to Payment $ 95,000 $ 114,000 $ 114,000 $ 114,000 $4,560 Payment –[($4,560/ 95,000) x 114,000) – $4,560 – $5,472 no change no change After Payment $ 90,440 $ 108,528 $ 114,000 $ 114,000 The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 99 APPENDIX D – THE TARGET DATE BENEFITS There were two versions of these benefits: (i) the Target Date Retirement Benefit, which was available from August 31, 2007 through January 25, 2009; and (ii) the Target Date 10 Benefit, which was available from January 26, 2009 through March 31, 2009. Neither of these benefits are currently available for selection. Both benefits have an additional M&E charge and that charge is guaranteed for the life of the benefit. The two versions of these benefits are largely the same, except that the Target Date Retirement Benefit allowed an earlier initial Target Value Date and had a lower additional M&E charge as indicated in the following table. M&E Charge(1) Accumulation Phase Annuity Phase Additional M&E Charge for Optional Benefits(2) Target Date 10 Benefit 0.55% NA Target Date Retirement Benefit 0.40% NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for this optional benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. NOTE: In your Contract, the name for your target date rider may be different than the name we use here in this prospectus. If the minimum number of Contract Years to the initial Target Value Date that is shown on your Contract schedule is ten, then you have the Target Date 10 Benefit that is discussed in this prospectus; if instead the minimum is seven years, then you have the Target Date Retirement Benefit. However, in your Contract, both of these benefits use the name “Target Date Retirement Benefit Rider.” The Target Date Benefits provide, during the Accumulation Phase, a level of protection for the principal you invest while locking in any anniversary investment gains through the Target Value at a future point that you select (the Target Value Date). To provide this protection, we restrict your allocations to the Investment Options and we may transfer Contract Value between your selected Investment Options over time based on the length of time until the guarantee takes effect and the performance of your selected Investment Options. The Target Date Benefits guarantee that, beginning on your initial Target Value Date (and on each subsequent Contract Anniversary until the benefit ends) your Contract Value cannot be less than the Target Value. The Target Value is the highest Contract Value that occurred at issue or on any subsequent Contract Anniversary, adjusted for any subsequent additional Purchase Payments or partial withdrawals. The earliest available initial Target Value Date is ten Contract Years after you selected the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest available initial date is the Contract Anniversary before the older Owner’s 91st birthday. For example, assume you purchased a Contract with the Target Date 10 Benefit with the earliest available initial Target Value Date, make one initial payment, and take no withdrawals. Then, on the tenth Contract Anniversary the Target Date 10 Benefit guarantees that your Contract Value is at least the initial Purchase Payment or the highest Contract Value on any Contract Anniversary up to and including the tenth Contract Anniversary. If your Contract Value is less than the Target Value at the end of the last Business Day before the Target Value Date and each subsequent Contract Anniversary (or on the next Business Day if this date is not a Business Day), we credit your Contract Value with the difference. This is the only day the Target Value is guaranteed to be available to you. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. We allocate this credit to your Investment Options in proportion to the amount of Contract Value in each of the Investment Options on the date of the credit. NOTE: You have limited protection under the Target Date Benefits unless you hold the Contract until the initial Target Value Date. In addition, the Target Date Benefits do not provide any guarantee to your Contract Value before the initial Target Value Date and do not lock in any gains that occur between anniversaries. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 NOTE: Under the Target Date Benefits, you can only make additional Purchase Payments and participate in the automatic investment plan for three years after the rider effective date. In addition, the flexible rebalancing program is not available to you during the period that one of the Target Date Benefits is part of your Contract. However, if you remove your selected Target Date Benefit from your Contract, these restrictions no longer apply on or after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS FOR CONTRACTS WITH A TARGET DATE BENEFIT:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Target Date Benefit. REMOVING A TARGET DATE BENEFIT FROM YOUR CONTRACT You can remove your selected Target Date Benefit from your Contract at any time. However, if your Contract includes the No Withdrawal Charge Option, you can only remove a Target Date Benefit if you can simultaneously replace it with the Income Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of a Target Date Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of the Target Date Benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. THE TARGET VALUE DATE We may apply a credit to your Contract Value on each Target Value Date. Each Target Value Date occurs on a Contract Anniversary. You selected the initial Target Value Date when you added the benefit to your Contract. The earliest initial Target Value Date you could have selected is ten Contract Years after the rider effective date under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest initial Target Value Date you can select is the Contract Anniversary before the older Owner’s 91st birthday. If the Contract is owned by a non-individual, the latest initial Target Value Date you can select is the Contract Anniversary before the Annuitant’s 91st birthday. Additional Target Value Dates then occur on each subsequent Contract Anniversary while your selected Target Date Benefit is in effect. If the Target Value Date does not fall on a Business Day, we apply any associated credit to your Contract Value on the next Business Day. On any Contract Anniversary before the older Owner’s 81st birthday, you can reset the initial Target Value Date before it occurs as long as the Contract Value is at least equal to the Target Value at the end of the previous Business Day. If the Contract is owned by a non-individual, the age restriction for resetting the initial Target Value Date is before the Annuitant’s 81st birthday. The new initial Target Value Date must be on a Contract Anniversary that is at least ten Contract Years after we process your request for the reset under the Target Date 10 Benefit (or seven Contract Years under the Target Date Retirement Benefit), and the latest Target Value Date is the Contract Anniversary before the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual). You can request a reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Once we apply a credit to your Contract Value under one of the Target Date Benefits, the credit becomes part of your Contract Value and is available for immediate withdrawal (subject to any applicable withdrawal charge and penalty tax). The Target Value is available only on the last Business Day before each Target Value Date. Beginning on the next Business Day, your Contract Value fluctuates based on the performance of your selected Investment Options, and this is the value available to you upon withdrawal. Also, the credit is allocated proportionately to the Investment Options you chose, and immediately begins to participate in the investment performance of those Investment Options. Because the credit increases your Contract Value, it also increases the total dollar amount (but not the percentage) of the M&E charge you pay. We apply the credit to your Contract after we do any quarterly rebalancing. For tax purposes, the credit is treated as earnings under the Contract. However, if your Contract Value at the time of a credit is less than net Purchase Payments (total Purchase Payments received less any prior payments withdrawn) then we may treat some or all of the credit as a Purchase Payment when applying the withdrawal charge if the entire Contract Value is then withdrawn. This is similar to when the Contract Value is less than net Purchase Payments, but the Contract Value then experiences a gain immediately before you take a complete withdrawal. We assess a withdrawal charge against Purchase Payments withdrawn in the manner described in section 6, Expenses – Withdrawal Charge. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. (For more information see section 3, The Annuity Phase.) Upon such a Full Annuitization you no longer have a Contract Value and, therefore, you no longer receive any Contract Value increases under your selected Target Date Benefit. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A TARGET DATE BENEFIT:We do not count any transfers made under your Target Date Benefit’s quarterly rebalancing program against any free transfers we allow. We also waive the required minimum transfer amount for transfers made under your Target Date Benefit’s quarterly rebalancing program. These restrictions apply only to Contracts with one of the Target Date Benefits while the benefit is part of your Contract. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations; however, if they do not comply, we instead allocate any additional Purchase Payments according to the current required allocation as discussed in this section. When you selected one of these benefits you consented to allow us to rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under the Target Date Benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 If your Contract includes one of the Target Date Benefits, we divide your Investment Options into the following four groups. TABLE 1: Investment Option Groups Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)If you added the Target Date Retirement Benefit to your Contract before January 26, 2009:AZL Fusion Growth Fund and Franklin Templeton VIP Founding Funds Allocation Fund are included in the Group X Investment Options instead of in the Group A Investment Options; and Franklin Income Securities Fund is included in the Group Y Investment Options instead of in the Group A Investment Options. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Balanced Index Strategy Fund AZL Fusion Conservative Fund AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund We determine the composition of the Investment Option groups. We do not recategorize the groups to which we assigned the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option.If we do, we provide written notice regarding additions to or deletions from the Investment Option groups. When an Investment Option is closed or substituted within any of the Investment Option groups, we send written notice regarding the closing or substitution 30 days prior to the effective date of the closing or substitution. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 If your Contract includes one of the Target Date Benefits, we restrict your allocations to the Investment Option groups. The maximum allowed allocation of Contract Value to the Investment Options in the combined Groups A, B and X is as follows. The minimum required Contract Value to the Investment Options in Group Y appears in Table 3 on the following page. TABLE 2 Maximum % of Contract Value Allowed in the combined Investment Option Groups A, B and X Based on the Number of Years* to the Initial Target Value Date and the Comparison of Contract Value (CV) to the Target Value (TV) Number of Years* to the Initial Target Value Date CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV 28+ 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 24 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 23 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 22 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 21 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 20 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 19 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 18 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 17 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 16 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 15 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 14 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 13 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 12 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 11 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 10 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 9 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 8 75% 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 7 70% 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 6 65% 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 5 60% 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 4 55% 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 3 50% 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 2 45% 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 1 40% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% Initial Target Value Date and beyond 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% 35% * We round the number of years until the initial Target Value Date up to the next whole number. For example, when you are actually seven complete Contract Years and four months away from your initial Target Value Date, for the purposes of this table, we would consider you to be eight years from the initial Target Value Date. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 The maximum allowed allocation of Contract Value for Investment Option Group A and minimum required allocation of Contract Value for Investment Option Group Y depend on the maximum allowed allocation for the combined Groups A, B and X as follows. TABLE 3 When the maximum % of Contract Value allowed in the combined Groups A, B and X is… then the maximum % of Contract Value allowed in Group A is… and the minimum % of Contract Value required in Group Y is… 95% 30% 5% 90% 30% 10% 85% 25% 15% 80% 25% 20% 75% 20% 25% 70% 20% 30% 65% 15% 35% 60% 15% 40% 55% 10% 45% 50% 10% 50% 45% 5% 55% 40% 5% 60% 35% 5% 65% We automatically rebalance your Contract Value in each of the Investment Options on each Quarterly Anniversary until the rider termination date. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. The rebalancing transfers occur at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Groups A, B or X. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. If you allocate 5% or less of your Contract Value to the Investment Options in Group A; and 35% or less of your Contract Value to the Investment Options in the combined Groups A, B and X; we do not reduce the percentage of Contract Value you allocated to each group, but we do rebalance your Contract Value in your selected Investment Options on each Quarterly Anniversary according to your selected allocations. At the end of the last Business Day before each Quarterly Anniversary, we determine the allocation of Contract Value to your selected Investment Options as follows. First, we establish the maximum allowable allocation for each Investment Option group. Then, we compute the required allocations for each Investment Option group, which are your allocation instructions for future payments adjusted downward if necessary, to match the maximum allowable group allocation. Lastly, we rebalance the Contract Value in your selected Investment Options according to the new required group allocations. These Investment Option allocation and transfer restrictions end when your selected Target Date Benefit ends. DETERMINING THE MAXIMUM ALLOWABLE AND MINIMUM REQUIRED GROUP ALLOCATION Combined Groups A, B and X.The new maximum allowable allocation for the combined Groups A, B, and X on each Quarterly Anniversary is the lesser of:a) the current maximum allowable allocation for the combined Groups A, B, and X established on the previous Quarterly Anniversary; or b) the maximum allowable allocation for the combined Groups A, B, and X as set out in Table 2 (which appears earlier in this appendix). Table 2 compares the length of time until the initial Target Value Date and the comparison of the current Contract Value to the current Target Value. Groups A and Y.We then use Table 3 (which appears earlier in this appendix) and the new maximum allowable allocation for the combined Groups A, B and X to determine the new maximum allowable allocation for Group A, and the new minimum required allocation for Group Y. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Combined Groups B and X.Lastly, we determine the new maximum allowable allocation for the combined Groups B and X. We make this determination after we compute the required allocation for GroupA as described next in this appendix. The new maximum allowable allocation for the combined Groups B and X is the new maximum allowable allocation for the combined Groups A, B and X, less the new required allocation for GroupA. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. We allocate any additional Purchase Payments according to your most recent allocation instructions if they comply with the current maximum allowable allocations, but if they do not comply with the current maximum allowable allocations, we instead allocate any additional Purchase Payments according to the current required allocation as discussed next in this appendix. NOTE: Unless the maximum allowable allocation for the combined Groups A, B, and X changes, the maximum allowable allocation for Group A and the minimum required allocation for Group Y does not change. DETERMINING THE REQUIRED GROUP ALLOCATION Your selected allocations comply with the new maximum allowable and new minimum required allocations.If your selected allocations for Group A, and the combined Groups B and X, are less than or equal to the new maximum allowable allocations for these groups, the required allocations for the Investment Option groups are equal to your selected allocations. Your selected allocation for Group A complies with the new maximum allowable allocation, but your selected allocation for the combined Groups B and X exceeds the new maximum allowable allocation.If your selected allocation for Group A is less than or equal to the new maximum allowable allocation for this group, the required allocation of Contract Value for Group A is equal to your selected allocation. If your selected allocation for the combined Groups B and X is greater than the new maximum allowable allocation for these groups, then we decrease the required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take the excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation) and apply it to Group Y. Your selected allocation for Group A exceeds the new maximum allowable allocation and there may be a change in the required allocation for the combined Groups B and X.If your selected allocation for Group A is greater than the new maximum allowable allocation for this group, then we decrease the required allocation for Group A to equal the new maximum allowable allocation. We then take the excess allocation from Group A (your selected allocation minus the new maximum allowable allocation) and rebalance it as follows. a) If your selected allocation for the combined Groups B and X is less than the new maximum allowable allocation for these groups, the new required allocation is equal to your selected allocation for Groups B and X, plus the excess allocation from Group A, subject to the new maximum allowable allocation for the combined Groups B and X. We then apply any remaining excess allocation from Group A to Group Y. b) If your selected allocation for the combined Groups B and X is greater than or equal to the new maximum allowable allocation for these groups, then we decrease the new required allocation for the combined Groups B and X to equal the new maximum allowable allocation. We then take any excess allocation from the combined Groups B and X (your selected allocation minus the new maximum allowable allocation), plus any excess allocation from Group A, and apply it all to GroupY. The new required allocation for Group Y is equal to 100% minus the new required allocations to Group A, and minus the new required allocation for Groups B and X. We then rebalance the Contract Value in your selected Investment Options according to the required allocations for each Investment Option group. NOTE: We do not reallocate more Contract Value to Group A than your selected allocation instructions specify. However, we may reallocate more Contract Value to the combined Groups B and X than your allocation instructions specify if we remove excess Contract Value from Group A. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Rebalancing calculation within the Investment Option groups Within the Investment Option groups, the rebalancing calculation formula is: a x (b / c) where: a The required group allocation on the current Quarterly Anniversary. b The required allocation for each Investment Option as of the Business Day immediately preceding the current Quarterly Anniversary. c The required group allocation as of the Business Day immediately preceding the current Quarterly Anniversary. Because the allocation to each Investment Option must be a whole percentage, we round your required allocation to the nearest whole percentage. The current required allocations then become your allocation instructions for future Purchase Payments. Transfers of Contract Value between Investment Options do not change the current required allocation for each Investment Option or the allocation instructions for future Purchase Payments. In order to change the current required allocation when you make a transfer, you must also change your allocation instructions for future Purchase Payments (see section 2, Purchase – Allocation of Purchase Payments). Any change you make to your allocation instructions for future Purchase Payments must comply with the current maximum allowable allocations. These allocation instructions remain in place until the earlier of the next Quarterly Anniversary that this quarterly rebalancing changes your required allocation and allocation instructions for future payments, or the Business Day we process any new allocation instructions for future Purchase Payments. NOTE: · It is possible that we may move all of your Contract Value out of one or more or your selected Investment Options due to the passage of time and/or as Contract Value as a percentage of Target Value decreases. · You are notified by transaction confirmation of any change to your selected allocation in the Investment Option groups. In order to change your selected Investment Option allocation after notification, you must change your allocation instructions. Your new allocation instructions are subject to the current Investment Option allocation and transfer restrictions. · Unless you reset the initial Target Value Date, the maximum allowable allocation of your Contract Value to Investment Options in Group A, and the maximum allowable allocation of your Contract Value to Investment Options in the combined Groups A, B and X do not increase, regardless of Contract Value performance. · If you allocate less than the maximum allowable amount of Contract Value to the Investment Options in the combined Groups A, B and X, you may be subject to fewer reallocations of your Contract Value in these groups due to the passage of time and/or as the comparison of Contract Value as a percentage of Target Value decreases. · You can never allocate more than 30% of your Contract Value to Investment Option Group A, or more than 95% of your Contract Value to Investment Option in the combined Groups A, B and X. · We cannot require you to have less than 5% of your Contract Value in Investment Option Group A, nor can we require you to have less than 35% of your Contract Value in Investment Option in the combined Groups A, B and X. · Investment Option Group Y has no maximum limit on the percentage of Contract Value you can allocate to it. · The maximum allowable allocation for the Investment Option groups can decrease as the number of years until the initial Target Value Date decreases and as the comparison of Contract Value as a percentage of Target Value decreases. We limit the amount by which the maximum allowable allocation for the Investment Option groups can decrease in any twelve-month period. We cannot reduce the maximum percentage of Contract Value we allow in Group A by more than 10% in any one year, and we cannot reduce the maximum percentage of Contract Value we allow in the combined Groups A, B and X by more than 15% in any one year. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 WHEN A TARGET DATE BENEFIT ENDS Your Target Date Benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Target Date Benefit from the Contract (the rider termination date). · The date of death of any Owner (or Annuitant, if the Contract is owned by a non-individual), unless the surviving spouse elects to continue the Contract. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse elects to receive payout of the death benefit, then your selected Target Date Benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day we process your request for a full withdrawal. ·When the Contract ends. APPENDIX E – THE LIFETIME BENEFITS There were two Lifetime Benefits. The Lifetime Plus Benefit was available from August 31, 2007 through March 31, 2009. The Lifetime Plus 8 Benefit was available from August 7, 2008 through March 31, 2009. Neither of these benefits are currently available for selection. Both of these benefits have an additional M&E charge as indicated in the following table, and that charge may increase or decrease in certain situations. Accumulation Phase Annuity Phase Current M&E Charge(1) Maximum M&E Charge(1) Current and Maximum M&E Charge(1) Additional M&E Charge for Optional Benefits(2) Lifetime Plus Benefit (available before April 1, 2009) Single Lifetime Plus Payments 0.70% 1.50%(3) NA Joint Lifetime Plus Payments 0.85% 1.65%(4) NA The following versions of this benefit was available from January 26, 2009 until March 31, 2009. Lifetime Plus 8 Benefit Single Lifetime Plus Payments 0.95% 1.60%(3) NA Joint Lifetime Plus Payments 1.10% 1.75%(4) NA The following version of this benefit was available before January 26, 2009. Lifetime Plus 8 Benefit Single Lifetime Plus Payments(5) 0.80% 1.60%(3) NA Joint Lifetime Plus Payments(6) 0.95% 1.75%(4) NA The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. We assess an M&E charge during the Annuity Phase on any Contract Value you apply to variable Annuity Payments; there is no M&E charge during the Annuity Phase on any Contract Value you apply to fixed Annuity Payments. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for these optional benefits during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. This is the maximum charge we could impose if you remove a Covered Person, upon a reset of any of the guaranteed values available under either of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. This is the maximum charge we could impose upon a reset of any of the guaranteed values available under either of the Lifetime Benefits, or if you receive an automatic increase to your Lifetime Plus Payments. On the Benefit Date the current M&E charge reduces to 0.70%, and the maximum M&E charge reduces to 1.50%. On the Benefit Date the current M&E charge reduces to 0.85%, and the maximum M&E charge reduces to 1.65%. Except as specified in this appendix, the same terms and conditions apply to each of the Lifetime Benefits. Each of these benefits provides guaranteed lifetime income in the form of partial withdrawals (Lifetime Plus Payments) that are available to you during the Accumulation Phase. The Lifetime Benefits were designed for those who want lifetime income and continued access to both Contract Value and a death benefit for a period of time, as opposed to Annuity Payments that provide higher periodic lifetime payments but eliminate both your Contract Value and death benefit. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 The Lifetime Plus Benefit has a higher Lifetime Plus Payment percentage than what was available under the Lifetime Plus 8 Benefit and offered the ability to begin payments before age 65. The Lifetime Plus 8 Benefit offered the maximum potential initial payment but the simple interest increases do not begin until age 60 and you must wait to begin payments until age 65. Lifetime Plus Payments are annual payments that we initially calculate using your “Benefit Base,” your “age band payment percentage,” and whether you select single or joint Lifetime Plus Payments, as described in this appendix. Under both of these benefits we restrict the Investment Options to which you can allocate money under your Contract. When you selected your benefit you had to choose either single Lifetime Plus Payments for the lifetime of the sole Covered Person, or joint Lifetime Plus Payments for the lifetime of both joint Covered Persons. For joint Lifetime Plus Payments, the joint Covered Persons must qualify as spouses under federal law. If all Covered Persons die before you request to begin Lifetime Plus Payments, your benefit ends and these payments are not be available to you. You can begin receiving Lifetime Plus Payments at any time subject to certain restrictions. Once established, your annual maximum Lifetime Plus Payment may increase each year, but it cannot decrease unless you take an excess partial withdrawal (Excess Withdrawal). Payment increases are automatic and are based upon increases in your Contract Value subject to adjustments for Excess Withdrawals. Both of the Lifetime Benefits also include a Cumulative Withdrawal Benefit, which allows you to control the amount of each Lifetime Plus Payment you receive subject to certain restrictions. Each Benefit Year that you take less than the annual maximum Lifetime Plus Payment that you are entitled to, we add the remaining amount to the Cumulative Withdrawal Value. You can take withdrawals from your Cumulative Withdrawal Value at any time. For more information regarding the Cumulative Withdrawal Benefit, please see the “Lifetime Plus Payments – The Cumulative Withdrawal Benefit” discussion later in this appendix. There are several important points to note about the Lifetime Benefits. · None of these benefits create Contract Value or guarantee the performance of any Investment Option. · You can remove one of the Lifetime Benefits from your Contract provided that you do so before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with Investment Protector. · Contracts with one of the Lifetime Benefits are subject to restrictions on the Investment Options available for allocations and transfers. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. · Under the Lifetime Plus Benefit you cannot begin receiving Lifetime Plus Payments if any Covered Person is age 91 or older. Under the Lifetime Plus 8 Benefit, you cannot begin receiving Lifetime Plus Payments if any Covered Person is younger than age 65 or if any Covered Person is age 91 or older. If you do not begin receiving Lifetime Plus Payments during this eligibility period, your benefit ends and you will have incurred higher Contract charges without receiving any advantage from your selected benefit. NOTE: Joint Lifetime Plus Payments are not available under the Lifetime Plus 8 Benefit if there is more than a 25-year age difference between spouses. · Lifetime Plus Payments received before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. · If one Covered Person dies after joint Lifetime Plus Payments have begun, any payment received by the surviving spouse (who is also a Covered Person) after the date of death and before the survivor reaches age 59½, is reported as a premature distribution according to the Code. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. – If you stop Lifetime Plus Payments and instead take an Excess Withdrawal of the entire Contract Value, the Contract ends and you may receive less money than you would have received had you continued to receive Lifetime Plus Payments. However, the ability to stop Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value. – If you stop Lifetime Plus Payments and instead request fixed Annuity Payments under a Full Annuitization, the benefit you selected ends and we no longer assess the M&E charge on that portion of the Contract. If you request variable Annuity Payments under a Full Annuitization, the benefit you selected ends and we reduce the M&E charge on that portion of the Contract. · If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. Allocations to the The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Cumulative Withdrawal Value (the difference between the maximum Lifetime Plus Payment that you are entitled to and the actual Lifetime Plus Payment you received) do not earn interest or participate in the performance of your selected Investment Options, and the Cumulative Withdrawal Value is not available to your Beneficiaries* upon death. (See the “Lifetime Plus Payments – Cumulative Withdrawal Benefit” discussion later in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. ASSIGNMENT OF A CONTRACT WITH ONE OF THE LIFETIME BENEFITS: If you assign the Contract, you cannot change the Covered Person(s). Any existing Contract assignment must be removed before you begin receiving Lifetime Plus Payments. Exceptions to the removal of a Contract assignment may be made in order to comply with applicable law. NOTE REGARDING THE FLEXIBLE REBALANCING PROGRAM:The flexible rebalancing program is not available to you while your selected Lifetime Benefit is in effect. However, if you remove your Lifetime Benefit from your Contract, you are able to participate in the flexible rebalancing program after the rider termination date. NOTE REGARDING PARTIAL WITHDRAWALS:You cannot take a partial withdrawal from specific Investment Options if your Contract includes a Lifetime Benefit. NOTE: A regulator may require us to block your Contract and thereby we may have to refuse to pay any Lifetime Plus Payments or Cumulative Withdrawals until we receive other instructions. REMOVING ONE OF THE LIFETIME BENEFITS FROM YOUR CONTRACT You can remove your selected Lifetime Benefit from your Contract at any time before you exercise it. However, if your Contract also includes the No Withdrawal Charge Option, you can only remove a Lifetime Benefit if you can simultaneously replace it with the Investment Protector Benefit (see section 11, Selection of Optional Benefits – Replacing the Optional Benefits). You can request the removal of your selected Lifetime Benefit by completing the appropriate form. We must receive this form within 30 days before a Contract Anniversary in order to remove the benefit on that anniversary (the rider termination date). We process your request on the Contract Anniversary (or the next Business Day if the Contract Anniversary is not a Business Day) that occurs immediately after we receive your request in Good Order at our Service Center. If you remove one of these benefits from your Contract, we no longer assess the additional M&E charge associated with it as of the rider termination date. Because the total M&E charge for the Contract changes, we adjust the number of accumulation units so that the Contract Value on the rider termination date remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. Although you cannot remove either of the Lifetime Benefits from your Contract after Lifetime Plus Payments begin, you can end your selected benefit by: · taking an Excess Withdrawal of the entire Contract Value, less any withdrawal charge (however, this option is only available if your Contract Value is greater than the Cumulative Withdrawal Value); or · requesting Annuity Payments under a Full Annuitization based on the greater of the entire Contract Value or Cumulative Withdrawal Value (if applicable). NOTE:If you end your selected Lifetime Benefit by taking an Excess Withdrawal or a Full Annuitization: · your Lifetime Plus Payments stop, · the Accumulation Phase of the Contract ends, · the death benefit ends, and · if you request Annuity Payments, all annuitized portions of the Contract end as indicated in section 3, The Annuity Phase. WHO IS CONSIDERED A COVERED PERSON(S)? For single Lifetime Plus Payments and for: · solely owned Contracts, the Covered Person is the Owner. · Contracts owned by a non-individual, the Covered Person is the Annuitant. · jointly owned Contracts, you chose which Owner was to be the Covered Person subject to the maximum age restriction for adding one of the Lifetime Benefits to your Contract (age 80 or younger). The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 For joint Lifetime Plus Payments, Covered Persons must be spouses and for: · Non-Qualified Contracts: – spouses must be Joint Owners; or – one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary if the sole Owner is a non-individual; or – one spouse must be the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary. · Qualified Contracts: – one spouse must be both the sole Owner and Annuitant and the other spouse must be the sole primary Beneficiary; or – if the Contract is owned by a non-individual, then one spouse must be the Annuitant and the other spouse must be the sole primary Beneficiary. However, if we require a non-individual Owner to also be the sole primary Beneficiary, then one spouse must be the Annuitant and the other spouse must be the sole contingent Beneficiary solely for the purpose of determining the Lifetime Plus Payment. You cannot add a Covered Person to your Contract or replace Covered Persons. However, you can remove a Covered Person if you selected joint Lifetime Plus Payments. You can make this change only once. Before Lifetime Plus Payments begin, you can request the removal of a joint Covered Person within 30 days before a Contract Anniversary by completing the appropriate form. Once Lifetime Plus Payments have begun, you can request the removal of a joint Covered Person within 30 days before a Benefit Anniversary by completing the appropriate form. We process your request on the Contract Anniversary* (or Benefit Anniversary,* as applicable) that occurs immediately after we receive your request in Good Order at our Service Center. Because we are no longer offering any of the Lifetime Benefits, if you remove a joint Covered Person from your Contract we reserve the right to declare a new additional M&E charge for your selected benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit with single Lifetime Plus Payments that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the M&E charge, we adjust the number of accumulation units so that the Contract Value on the anniversary that we process your request remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. * Or on the next Business Day if the Contract Anniversary or Benefit Anniversary is not a Business Day. After the Benefit Date we do not reduce your Lifetime Plus Payment if you remove a Covered Person from your Contract, but we may increase your payment as follows. We compare your current Lifetime Plus Payment to a payment based on the appropriate percentage for the remaining Covered Person’s current age and the current Contract Value as of the Benefit Anniversary that we process your removal request (see the age band table in the “Lifetime Plus Payments” discussion later in this appendix). If the payment based on the appropriate percentage for the remaining Covered Person’s current age and Contract Value is greater, we increase your annual maximum Lifetime Plus Payment to this new amount. If you chose to receive the maximum payment, the same increase also applies to the actual Lifetime Plus Payment you receive for the coming year. However, if you chose to receive less than the maximum payment, there is no change to the actual Lifetime Plus Payment you receive for the coming year and we apply the difference between your maximum and actual Lifetime Plus Payment to the Cumulative Withdrawal Value. NOTE: A person no longer qualifies as a Covered Person and is removed from the Contract if that person is no longer an Owner, Joint Owner, Annuitant, sole primary Beneficiary, or sole contingent Beneficiary as required above. NOTE FOR JOINT LIFETIME PLUS PAYMENTS:The Covered Persons must continue to qualify as spouses under federal law until your selected Lifetime Benefit ends. Once you declare the Covered Persons, if at any time before your benefit ends you are no longer spouses, you must send us notice and remove a Covered Person from the Contract. NOTE FOR NON-SPOUSE JOINT OWNERS SELECTING SINGLE LIFETIME PLUS PAYMENTS:Before the Benefit Date, your Lifetime Benefit ends with the death of any Owner, and Lifetime Plus Payments also end with the death of any Owner if the Contract Value is positive at the time of death. This means Lifetime Plus Payments may not be available or may end even if the Covered Person is still alive. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 IF YOU BEGIN RECEIVING LIFETIME PLUS PAYMENTS · You can no longer remove your selected Lifetime Benefit from the Contract. · Partial Annuitizations are no longer available. · You can no longer make additional Purchase Payments to the Contract and the automatic investment plan is no longer available to you. · The free withdrawal privilege is no longer available to you. However, Lifetime Plus Payments and Cumulative Withdrawals are not subject to a withdrawal charge and they reduce the Withdrawal Charge Basis. · Excess Withdrawals (including a full withdrawal of the Contract Value) which are available while you are receiving Lifetime Plus Payments are subject to a withdrawal charge and reduce the Withdrawal Charge Basis, as set out in section 6, Expenses – Withdrawal Charge. · Any Excess Withdrawal reduces your annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) on the next Benefit Anniversary after the withdrawal. However, if you take an Excess Withdrawal of your entire remaining Contract Value, or you take an Excess Withdrawal that reduces your Lifetime Plus Payment to below the acceptable minimum, your payments stop and your benefit ends on the Business Day you take the Excess Withdrawal. · The systematic withdrawal program and the dollar cost averaging program are no longer available to you. · You can only change the ownership of this Contract if you selected joint Lifetime Plus Payments and: – an Owner dies and the spouse continues the Contract, or – you remove a joint Covered Person who is also a Joint Owner from the Contract. In this case, the remaining Covered Person must become the new sole Owner. · The additional M&E charge for the Lifetime Plus Benefit continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus 8 Benefit before January 26, 2009, the additional M&E charge for your benefit decreases as indicated at the beginning of this appendix, and it continues until your benefit ends or the Contract Value is zero. · If you selected the Lifetime Plus 8 Benefit from January 26, 2009 until March 31, 2009, the additional M&E charge for your benefit continues until your benefit ends or the Contract Value is zero. · If you have the Quarterly Value Death Benefit, the additional M&E charge for the Quarterly Value Death Benefit continues as long as the death benefit value is greater than zero. · The Contract Value continues to fluctuate as a result of market performance, and decreases on a dollar for dollar basis with each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal (including any withdrawal charge). · Resets of the 5% Annual Increase under the Lifetime Plus Benefit or the 8% Annual Increase under the Lifetime Plus 8 Benefit are no longer available. · We no longer calculate the following values and they all end: the Quarterly Anniversary Value under any of the Lifetime Benefits; the 5% Annual Increase under the Lifetime Plus Benefit; and the 8% Annual Increase under the Lifetime Plus 8 Benefit. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value available under that benefit. · We may apply an annual payment increase to your annual maximum Lifetime Plus Payment on every Benefit Anniversary after Lifetime Plus Payments have begun and before the older Covered Person’s 91st birthday. If we increase your annual maximum Lifetime Plus Payment, we reserve the right to change the additional M&E charge for your selected benefit and payment type (single life or joint life) as of the next fifth Benefit Anniversary, subject to the maximum additional M&E charge. This change takes effect 60 days after that fifth Benefit Anniversary if we increased your Lifetime Plus Payment on that Benefit Anniversary or any of the previous four Benefit Anniversaries. · Once Lifetime Plus Payments begin, you cannot stop them unless you take an Excess Withdrawal of the entire Contract Value or you request a Full Annuitization. However, stopping Lifetime Plus Payments by taking an Excess Withdrawal is only available if your Contract Value is greater than the Cumulative Withdrawal Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 NOTE REGARDING THE DEATH BENEFITS:If you begin receiving Lifetime Plus Payments, then, on and after the Benefit Date: · the death benefit that is equal to your Contract Value continues to fluctuate with market performance but decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Cumulative Withdrawal or Excess Withdrawal you take (including any withdrawal charge); · the Traditional Death Benefit value under the Traditional Death Benefit no longer increases because you can no longer make additional Purchase Payments; and each Lifetime Plus Payment, Cumulative Withdrawal, and any Excess Withdrawal reduces the Traditional Death Benefit value proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge); and · the Quarterly Anniversary Value under the Quarterly Value Death Benefit (if applicable) decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge) for each Lifetime Plus Payment, Cumulative Withdrawal and Excess Withdrawal. LIFETIME PLUS PAYMENTS To begin receiving Lifetime Plus Payments you must submit a payment election form to our Service Center. Lifetime Plus Payments begin on the Benefit Date, which must be the 1st or 15th of a calendar month. The Benefit Date is at least 15 calendar days after your request has been received in Good Order at our Service Center. At least one Covered Person must be alive on the Benefit Date in order for Lifetime Plus Payments to begin. Under the Lifetime Plus Benefit the first available Benefit Date you can select is the one that occurs after the Issue Date. Under the Lifetime Plus 8 Benefit the first available Benefit Date you can select is the one that occurs after the younger Covered Person’s 65th birthday. Under both benefits, the last available Benefit Date you can select is the one that occurs before the older Covered Person’s 91st birthday. Therefore, under the Lifetime Plus 8 Benefit joint Lifetime Plus Payments are never available if there is more than a 25-year age difference between spouses.If you have not begun receiving Lifetime Plus Payments six months before the older Covered Person’s 91st birthday, we send you written notice that the benefit is about to end. If the benefit ends before you begin receiving Lifetime Plus Payments, you will have incurred higher Contract charges without receiving any explicit advantage from selecting it. NOTE: If you added one of the Lifetime Benefits to your Contract when the older Covered Person was age 80, then we extend the latest available Benefit Date by 30 calendar days in order to allow you to receive the maximum benefit from the 5% Annual Increase or 8% Annual Increase (as applicable). The Benefit Date must occur on either the 1st or the 15th of a calendar month. You can elect to receive Lifetime Plus Payments on an annual, semi-annual, quarterly, monthly or semi-monthly basis. Monthly and semi-monthly payments are only available through an electronic transfer of funds. Each Lifetime Plus Payment amount equals the annual actual Lifetime Plus Payment divided by the number of payments we make during the Benefit Year. If the scheduled Lifetime Plus Payment date does not fall on a Business Day, we make payment to you on the next Business Day. If you exercise one of the Lifetime Benefits, we begin making Lifetime Plus Payments as of the Benefit Date. Under the Lifetime Plus Benefit on the Benefit Date, the initial payment is equal to the Benefit Base (for more information, see “The Benefit Base” discussion later in this appendix) multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Single Lifetime Plus Payments – age band of the Covered Person Annual maximum Lifetime Plus Payment percentage 55 to 59 4% 60 to 69 5% 70 to 79 6% 80 or older 7% The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 Joint Lifetime Plus Payments – age band of the younger Covered Person Annual maximum Lifetime Plus Payment percentage 60 to 69 5% 70 to 74 5.5% 75 to 79 6% 80 or older 7% Under the Lifetime Plus 8 Benefit, on the Benefit Date, the initial payment is equal to the Benefit Base multiplied by the age band payment percentage of the Covered Person (or younger Covered Person, if you select joint Lifetime Plus Payments) as follows: Age band of the Covered Person (or younger of the Covered Persons for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 to 79 5% 80 or older 6% Future Lifetime Plus Payments only decrease if you take an Excess Withdrawal, and they may increase if there are any gains in the Contract Value or when the payment percentage increases based on the age of the Covered Person (for more information see “Automatic Annual Payment Increases to the Lifetime Plus Payments” next in this appendix). However, if you take less than the annual maximum Lifetime Plus Payment that you are entitled to in a Benefit Year, you could reduce the chance that you receive an annual increase to your Lifetime Plus Payment. An Excess Withdrawal reduces your annual maximum Lifetime Plus Payment proportionately by the percentage of Contract Value withdrawn on the next Benefit Anniversary after the withdrawal. Taking Excess Withdrawals may cause Lifetime Plus Payments to stop, and your benefit to end. The annual maximum Lifetime Plus Payment percentage for each age band that is listed in the tables above was set on the rider effective date and does not change during the life of the benefit. The initial actual Lifetime Plus Payment must either be zero, or at least $100. If we are unable to structure your initial payment so that it complies with these restrictions for the payment frequency you selected, Lifetime Plus Payments are not available to you and we contact you to discuss alternate arrangements. If you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value, Lifetime Plus Payments stop, and your benefit ends. Once each Benefit Year you can change the frequency of Lifetime Plus Payments for the following Benefit Year. However, you cannot change the frequency of your payments on or after the Business Day your Contract Value is reduced to zero. On and after the date that your Contract Value is reduced to zero, you receive the maximum Lifetime Plus Payment you are entitled to at the same frequency you were receiving payments before your Contract Value was reduced to zero. You must provide notice of any requested change to the frequency of your Lifetime Plus Payment to our Service Center at least 30 days before the Benefit Anniversary. If the change is available, we change the payment frequency on the Benefit Anniversary and the change remains in effect until the benefit ends or you request another change. For Qualified Contracts, if we calculate the required minimum distribution based on the value in this Contract and this amount is greater than your remaining Lifetime Plus Payments for the calendar year, we do one of the following. · If you receive at least one more payment before the end of the calendar year, each remaining Lifetime Plus Payment for the calendar year is equal to the remaining required minimum distribution divided by the number of payments remaining. However, if this increase causes your actual Lifetime Plus Payment to be greater than the maximum payment, we deduct the extra from the Cumulative Withdrawal Value (if available). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. · If you do not receive any more payments before the end of the calendar year, we instead send you one payment by the end of the calendar year that is equal to the remaining required minimum distribution and we deduct this payment from the Cumulative Withdrawal Value (ifavailable). We do not consider this type of increase in your payment to be an annual increase of your Lifetime Plus Payment or an Excess Withdrawal, and it is not subject to a withdrawal charge. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 We deduct each Lifetime Plus Payment (and any additional payments resulting from a required minimum distribution) proportionately from the Investment Options. We continue to allocate the Contract Value among the Investment Options according to your instructions while your benefit is in effect. You can also continue to make transfers between the Investment Options while your benefit is in effect (subject to certain restrictions set out in section 4, Investment Options – Transfers, and the “Investment Option Allocation and Transfer Restrictions” discussion later in this appendix). If you reach a point where the Lifetime Plus Payment you are receiving is greater than your remaining Contract Value, we credit your Contract with the difference of your Lifetime Plus Payment minus your Contract Value immediately before we make the payment. We then make the Lifetime Plus Payment and reduce your Contract Value to zero. We make this credit for tax reasons so that this last payment before the Contract Value is reduced to zero and is taxed as a withdrawal and all subsequent Lifetime Plus Payments are taxed as annuity payments. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal of the entire Contract Value while the benefit is in effect, then Lifetime Plus Payments continue as follows. · For single Lifetime Plus Payments where the Contract is solely owned or owned by a non-individual, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned and the Joint Owners are not spouses, Lifetime Plus Payments continue until the death of the Covered Person. · For single Lifetime Plus Payments where the Contract is jointly owned by spouses, Lifetime Plus Payments continue until the death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse is the Covered Person and elects to continue the Contract, Lifetime Plus Payments continue at 100% of the amount that we were paying when both Owners were alive until the death of the Covered Person. · For joint Lifetime Plus Payments, Lifetime Plus Payments continue until the deaths of both Covered Persons. Upon the death of an Owner (or the Annuitant if the Contract is owned by a non-individual) who was also a Covered Person, if the surviving spouse continues the Contract, joint Lifetime Plus Payments continue at 100% of the amount that we were paying when both Covered Persons were alive, or higher if applicable. However, if the surviving spouse elects to receive payout of the death benefit, then Lifetime Plus Payments stop. NOTE: You are required to take a Full Annuitization of your Contract on or before the maximum permitted Income Date if, at that time, your Contract Value has not been reduced to zero. On the maximum permitted Income Date, if your Contract Value is greater than zero, we base Annuity Payments on your Contract Value if it includes a Lifetime Benefit but Lifetime Plus Payments have not begun. If you have not selected an Annuity Option we make payments under the default option described in section 3, The Annuity Phase. However, if your Contract Value is greater than zero and your Contract includes a Lifetime Benefit and Lifetime Plus Payments have begun, we base Annuity Payments on the greater of the Contract Value or Cumulative Withdrawal Value. In addition, if you choose to take fixed Annuity Payments under either Annuity Option 1 or 3, you instead receive the greater of the following. However, if you select any other Annuity Option, or if you choose to take variable Annuity Payments, these guarantees do not apply. For single Lifetime Plus Payments, if you choose Annuity Option 1 (Life Annuity) where the sole Annuitant is the sole Covered Person, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 1 based on the greater of the Contract Value or Cumulative Withdrawal Value; or · the current annual maximum Lifetime Plus Payment available to you. For joint Lifetime Plus Payments, if you choose Annuity Option 3 (Joint and Last Survivor Annuity) with Annuity Payments to continue at a level of 100% to the surviving joint Annuitant, and both joint Annuitants are the joint Covered Persons, then the fixed Annuity Payments equal the greatest of: · annual fixed Annuity Payments under Annuity Option 3 based on the greater of the Contract Value or Cumulative Withdrawal Value; or · the current annual maximum Lifetime Plus Payment available to you. In addition, if on the maximum permitted Income Date the current annual maximum Lifetime Plus Payment is greater than the annual fixed Annuity Payment based on the Contract Value, we send you any remaining Cumulative Withdrawal Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 The Cumulative Withdrawal Benefit The Cumulative Withdrawal Benefit was automatically part of the Lifetime Plus Benefit and the Lifetime Plus 8 Benefit. There is no additional fee or charge for the Cumulative Withdrawal Benefit. The Cumulative Withdrawal Benefit allows you to control the amount of Lifetime Plus Payment you receive before your Contract Value is reduced to zero. You can change the amount of your actual Lifetime Plus Payment for the following Benefit Year by sending us notice. However, after your Contract Value is reduced to zero you are required to take the maximum payment. You must provide notice of any requested change to your actual Lifetime Plus Payment amount to our Service Center at least 30 days before the Benefit Date or Benefit Anniversary (as applicable). If the change is available, we change your actual Lifetime Plus Payment to your requested amount on the Benefit Date or Benefit Anniversary (as applicable) and the change remains in effect until you request another change or until your Contract Value is reduced to zero. The Cumulative Withdrawal Value is the amount of all annual maximum Lifetime Plus Payments that you did not take. The Cumulative Withdrawal Value does not earn interest and it does not increase or decrease due to the performance of your selected Investment Options. It only increases when you take less than your annual maximum Lifetime Plus Payment and it only decreases when you take a Cumulative Withdrawal. The Cumulative Withdrawal Value remains in your Contract Value and in your death benefit value and does not reduce either value until it is withdrawn as a Cumulative Withdrawal. Your Contract Value also continues to fluctuate with the performance of your selected Investment Options. The Cumulative Withdrawal Benefit is not available to your Beneficiaries* upon death. If you take less than the annual maximum Lifetime Plus Payment you are entitled to in a Benefit Year, you could reduce the chance that you receive any increase to your annual maximum Lifetime Plus Payment. (For more information, see the “Automatic Annual Payment Increases to the Lifetime Plus Payments” discussion that appears next in this appendix.) * However, if you selected joint Lifetime Plus Payments and upon your death your surviving spouse who is also the joint Covered Person elects to continue the Contract, the Cumulative Withdrawal Value is available to your spouse. You can take withdrawals from your Cumulative Withdrawal Value at any time. Any portion of a withdrawal that is less than or equal to your Cumulative Withdrawal Value is a Cumulative Withdrawal, and any portion of a withdrawal that is greater than your Cumulative Withdrawal Value is an Excess Withdrawal. Each Cumulative Withdrawal must be at least $100, or your entire Cumulative Withdrawal Value. Cumulative Withdrawals are not subject to a withdrawal charge. However, each Cumulative Withdrawal reduces your Contract Value, Withdrawal Charge Basis and Cumulative Withdrawal Value on a dollar for dollar basis, and reduces the portion of the Traditional Death Benefit value that is based on Purchase Payments (or the portion of the Quarterly Value Death Benefit value that is based on the Quarterly Anniversary Value, if applicable) proportionately by the percentage of Contract Value withdrawn. If your Contract Value is reduced to zero for any reason other than an Excess Withdrawal: · we send you any remaining Cumulative Withdrawal Value, · your Cumulative Withdrawal Benefit ends, · you receive your maximum Lifetime Plus Payment (actual Lifetime Plus Payments are not available after the Contract Value is reduced to zero) at the payment frequency you previously selected, and · your Lifetime Plus Payments continue, as indicated in the “When a Lifetime Benefit Ends” discussion that appears later in this appendix. However, if your Contract Value is reduced to zero because of an Excess Withdrawal, your Cumulative Withdrawal Benefit and your selected benefit ends. AUTOMATIC ANNUAL PAYMENT INCREASES TO THE LIFETIME PLUS PAYMENTS On each Benefit Anniversary after the Benefit Date, and before the older Covered Person’s 91st birthday, we may increase your Lifetime Plus Payment if there is any gain in the Contract Value since the previous Benefit Anniversary or when the Lifetime Plus Payment percentage increases based on the age of the Covered Person as follows. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 If at the end of the Benefit Year you have taken your annual maximum Lifetime Plus Payment (as actual Lifetime Plus Payments and/or Cumulative Withdrawals), you automatically receive an increase to next year’s annual maximum Lifetime Plus Payment if the Contract Value on the current Benefit Anniversary is greater than the Contract Value from one year ago on the previous Benefit Anniversary (or, in the case of the first Benefit Anniversary, on the Benefit Date). If the Contract Value has increased, we calculate the percentage of growth between these two Contract Values and increase your annual maximum Lifetime Plus Payment by this percentage. For example, if your Contract Value increases by 5%, your annual maximum Lifetime Plus Payment increases by 5%. In addition, you are also eligible to receive an increase to your annual maximum Lifetime Plus Payment regardless of whether or not you have taken your annual maximum Lifetime Plus Payment during the Benefit Year. We increase your annual maximum Lifetime Plus Payment on a Benefit Anniversary if the payment percentage for the current age of the Covered Person (or younger Covered Person in the case of joint Lifetime Plus Payments) multiplied by the Contract Value on the current Benefit Anniversary results in a higher annual maximum Lifetime Plus Payment. In this case, we increase your annual maximum Lifetime Plus Payment to this new value as of the Benefit Anniversary. If your annual actual Lifetime Plus Payment is less than the annual maximum you are entitled to, an automatic annual increase to your annual maximum Lifetime Plus Payment may not increase the actual Lifetime Plus Payment you receive. If you request payments be made to you in a dollar amount, any automatic annual payment increase does not increase your actual Lifetime Plus Payment. If you request payments be made to you in a percentage, any automatic annual payment increase increases the dollar amount of your actual Lifetime Plus Payment, but does not increase your requested percentage. For example, you request an annual actual Lifetime Plus Payment of 80% of your annual maximum, which produces an annual actual Lifetime Plus Payment of $800. If your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment percentage remains at 80%, but you now receive an annual actual Lifetime Plus of $880. If instead you request an annual actual Lifetime Plus Payment of $800, and your annual maximum Lifetime Plus Payment increases by 10%, your actual annual payment remains at $800. NOTE: Automatic annual payment increases to the Lifetime Plus Payments are no longer available after the older Covered Person’s 91st birthday, and on or after the Business Day your Contract Value is reduced to zero. Because we are no longer offering any of the Lifetime Benefits, if you receive an annual payment increase to your annual maximum Lifetime Plus Payment on the current Benefit Anniversary or any of the previous four Benefit Anniversaries we reserve the right to declare a new additional M&E charge for your selected benefit and payment type (single life or joint life) on the next fifth Benefit Anniversary (for example, on the fifth, tenth and fifteenth Benefit Anniversaries). However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for your selected benefit and payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If you have not received an increase to your Lifetime Plus Payment on any of these five Benefit Anniversaries, we do not change the additional M&E charge for your selected benefit. We make any change to the M&E charge as of the 60th day after the current fifth Benefit Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for your benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for your benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive future annual payment increases to your annual maximum Lifetime Plus Payment, but you keep the most recent annual payment increase. Also, your annual maximum Lifetime Plus Payment is equal to the annual amount that we established on the current fifth Benefit Anniversary, and it remains fixed at this level until your benefit ends, unless you take an Excess Withdrawal. If you do not notify us of your intention to decline the increase to the additional M&E charge for your benefit during the 30-day notice period, we assume you accept the increase and we make the change. If you accept an increase to the additional M&E charge associated with your benefit, then you continue to be eligible to receive future annual payment increases. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 THE BENEFIT BASE We base the initial annual maximum Lifetime Plus Payment on the Benefit Base and the age band payment percentage of the Covered Person(s). You can access the Benefit Base only by taking Lifetime Plus Payments. On the date you begin receiving Lifetime Plus Payments (the Benefit Date), the Benefit Base is equal to the greatest of: · the Contract Value, · the Quarterly Anniversary Value, · for the Lifetime Plus Benefit, the 5% Annual Increase, or · for the Lifetime Plus 8 Benefit, the 8% Annual Increase. NOTE:The greater the Benefit Base, the greater the initial annual maximum Lifetime Plus Payment you receive. Beginning on the Benefit Date, your Lifetime Plus Payment only increases through the automatic annual payment increase feature (which is only available before the older Covered Person’s 91st birthday). NOTE:Under the Lifetime Plus Benefit or Lifetime Plus 8 Benefit, we no longer calculate the Quarterly Anniversary Value, the 5% Annual Increase or the 8% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday or the Benefit Date. If you have not begun receiving Lifetime Plus Payments as of the older Covered Person’s 91st birthday, these values end and your benefit is no longer available to you. However, if you selected the Quarterly Value Death Benefit, we continue to calculate the Quarterly Anniversary Value under that benefit. NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are not included in the portions of the Quarterly Anniversary Value, the 5% Annual Increase or the 8% Annual Increase that are based on Purchase Payments. THE QUARTERLY ANNIVERSARY VALUE We only calculate the Quarterly Anniversary Value during the Accumulation Phase and before the earlier of the older Covered Person’s 91st birthday or the Benefit Date on which Lifetime Plus Payments begin. We no longer calculate the Quarterly Anniversary Value beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the Quarterly Anniversary Value ends and Lifetime Plus Payments are no longer available to you. If the rider effective date was the Issue Date, the Quarterly Anniversary Value on the Issue Date was equal to the Purchase Payment received on the Issue Date. If the rider effective date occurred after the Issue Date, the Quarterly Anniversary Value on the rider effective date was equal to the Contract Value on that date. On each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary, we process any increase or decrease to the Quarterly Anniversary Value due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day after we do the following calculation. On each Quarterly Anniversary, the Quarterly Anniversary Value is equal to the greater of its value on the immediately preceding Business Day, or the Contract Value as of that Quarterly Anniversary. Any withdrawals taken before the Benefit Date and/or amounts applied to Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. CALCULATING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT We only calculate the 5% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or before the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 5% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not exercised the Lifetime Plus Benefit before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 5% Annual Increase ends and the Lifetime Plus Benefit is no longer available to you. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 If you selected the Lifetime Plus Benefit at issue and there are no resets to the 5% Annual Increase, then the 5% Annual Increase on the Issue Date was the Purchase Payment received on the Issue Date. On each Business Day after the Issue Date, we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary after the Issue Date, we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary of the Issue Date, the 5% Annual Increase is equal to the following. a + (0.05 x b) where: a The 5% Annual Increase as of the immediately preceding Business Day. b Total Purchase Payments* received within 90 days of the Issue Date. On the second and later Contract Anniversaries of the Issue Date, the 5% Annual Increase is equal to the following. c + (0.05 x d) where: c The 5% Annual Increase as of the immediately preceding Business Day. d Total Purchase Payments* received more than one year ago and at most 11 years ago. Because the Lifetime Plus Benefit was selected at issue and there was no reset of the 5% Annual Increase on the 11th Contract Anniversary, we exclude Purchase Payments received within 90 days of the Issue Date. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. If you select the Lifetime Plus Benefit after issue or there is a reset to the 5% Annual Increase, then the 5% Annual Increase on the rider effective date or reset anniversary is equal to the Contract Value as of the rider effective date or reset anniversary, as applicable. On each Business Day after the rider effective date or reset anniversary, as applicable, we increase the 5% Annual Increase by the amount of any additional Purchase Payments received that day, and we reduce the 5% Annual Increase proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Contract Anniversary after the rider effective date or reset anniversary, as applicable, we process any increase or decrease to the 5% Annual Increase due to a Purchase Payment received that day, or a Partial Annuitization or withdrawal taken that day, after we do the following anniversary calculations. On the first Contract Anniversary that occurs after the rider effective date or reset anniversary, as applicable, the 5% Annual Increase is equal to the following. a + (0.05 x b) where: a The 5% Annual Increase as of the immediately preceding Business Day. b The Contract Value* as of the rider effective date or reset anniversary, as applicable. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 On the second and later Contract Anniversaries that occur after the rider effective date or reset anniversary, as applicable, the 5% Annual Increase is equal to the following. c + (0.05 x d) where: c The 5% Annual Increase as of the immediately preceding Business Day. d The Contract Value* as of the rider effective date or reset anniversary, as applicable, plus total Purchase Payments received more than one year ago and at most 11 years ago, but after the rider effective date or reset anniversary. We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. * We reduce the Contract Value as of the rider effective date or reset anniversary by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since the rider effective date or reset anniversary. RESETTING THE 5% ANNUAL INCREASE UNDER THE LIFETIME PLUS BENEFIT Before the older Covered Person’s 81st birthday and before you exercise the Lifetime Plus Benefit, we automatically reset the 5% Annual Increase to equal the Contract Value if that amount is greater than the 5% Annual Increase on the Contract Anniversary.If we automatically reset the 5% Annual Increase, we may change the additional M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus Benefit, we reserve the right to declare a new additional M&E charge for the benefit. If this change reduces the additional M&E charge for the Lifetime Plus Benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to accept the higher additional M&E charge or opt out of future automatic resets. If you accept the higher additional M&E charge, then we increase the charge 60 days after the reset anniversary, or the next Business Day if the 60th day is not a Business Day. If instead you “opt out” of future automatic resets, we do not increase the additional M&E charge and you no longer receive any automatic resets, but you keep the most recent automatic reset you received. However, if you opt out of the automatic resets before the older Covered Person’s 81st birthday and before the Benefit Date, you are still able to request a manual reset. You can request a manual reset within 30 days following a Contract Anniversary by completing the appropriate form. We process your manual reset request as of the immediately preceding Contract Anniversary (the reset anniversary) once we receive your request in Good Order at our Service Center. If the reset anniversary does not fall on a Business Day, we process your request on the next Business Day. When we process your manual reset request, we change the 5% Annual Increase to equal the Contract Value as of the reset anniversary. If you request a manual reset of the 5% Annual Increase, we also change the M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life). Because we are no longer offering the Lifetime Plus Benefit, we reserve the right to declare a new additional M&E charge for the benefit. We change the additional M&E charge on the 30th day following the reset anniversary, or the next Business Day if the 30th day is not a Business Day. If there is a reset to the 5% Annual Increase, we guarantee that the new additional M&E charge for the Lifetime Plus Benefit and payment type (single life or joint life) you selected is not greater than the maximum additional M&E charge that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. If we change the additional M&E charge, we adjust the number of accumulation units so that the Contract Value on the day that we increase the charge remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. NOTE:You cannot request a reset: · if the Contract Value is less than the 5% Annual Increase, · on or after the older Covered Person’s 81st birthday, · on or after the Benefit Date that you exercise the Lifetime Plus Benefit, or · on or after the Income Date that you take a Full Annuitization. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 CALCULATING THE 8% ANNUAL INCREASE UNDER THE LIFETIME PLUS 8 BENEFIT We only calculate the 8% Annual Increase during the Accumulation Phase and before the older Covered Person’s 91st birthday or the Benefit Date on which you begin receiving Lifetime Plus Payments. We no longer calculate the 8% Annual Increase beginning on the earlier of the older Covered Person’s 91st birthday, the Benefit Date, or the date you take a Full Annuitization. If you have not begun receiving Lifetime Plus Payments before the older Covered Person’s 91st birthday or before the date you take a Full Annuitization, the 8% Annual Increase ends and Lifetime Plus Payments are no longer available to you. We only apply the simple interest to the 8% Annual Increase on each Quarterly Anniversary during the Increase Period. The Increase Period begins on the first Quarterly Anniversary after the Increase Start Date. The Increase Start Date is the Contract Anniversary that occurs on or immediately after the sole Covered Person’s 60th birthday, or the younger joint Covered Person’s 65th birthday. However, if on the Issue Date the sole Covered Person was age 60 or older, or the younger joint Covered Person was age 65 or older, the Increase Start Date is the Issue Date. The Increase Period ends on the earlier of the Contract Anniversary that occurs 20 years after the Increase Start Date, or on the Benefit Date. In addition, during the entire period that we calculate the 8% Annual Increase we also automatically reset the 8% Annual Increase to equal the Contract Value if the Contract Value is greater than the 8% Annual Increase on the Quarterly Anniversary. Quarterly Anniversary resets occur during the entire period that we calculate the 8% Annual Increase and not just during the Increase Period. If you selected the Lifetime Plus 8 Benefit at issue, both the 8% Annual Increase and the increase base on the Issue Date were equal to the Purchase Payment received on the Issue Date. If you selected the Lifetime Plus 8 Benefit after issue, both the 8% Annual Increase and the increase base on the rider effective date were equal to the Contract Value as of the rider effective date. On each Business Day, we increase both the 8% Annual Increase and the increase base by the amount of any additional Purchase Payments received that day, and we reduce both the 8% Annual Increase and the increase base proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). On each Quarterly Anniversary before the Increase Period, we process any increase or decrease to the 8% Annual Increase and the increase base due to a Purchase Payment received on the Quarterly Anniversary, or a Partial Annuitization or withdrawal taken on the Quarterly Anniversary after we apply any automatic reset. We automatically reset the 8% Annual Increase and the increase base to equal the Contract Value if the Contract Value on the Quarterly Anniversary is greater than the 8% Annual Increase. On each Quarterly Anniversary during the Increase Period the 8% Annual Increase is equal to the following: a + 0.02 x (b – c) Where: a The 8% Annual Increase as of the immediately preceding Business Day; b The increase base as of the immediately preceding Business Day; and c Purchase Payments* received on or after the previous Quarterly Anniversary. However, if you selected the Lifetime Plus 8 Benefit at issue and the Increase Start Date is the Issue Date, then on the first Quarterly Anniversary only, we exclude any Purchase Payments received before the first Quarterly Anniversary. * We reduce each Purchase Payment proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn (including any withdrawal charge) for each annuitization or withdrawal taken since we received that payment. We then compare the 8% Annual Increase to the current Contract Value on the Quarterly Anniversary. If the Contract Value is greater than the 8% Annual Increase, we automatically reset both the 8% Annual Increase and the increase base to equal the Contract Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 AUTOMATIC RESETS OF THE 8% ANNUAL INCREASE UNDER THE LIFETIME PLUS 8 BENEFIT Before the older Covered Person’s 91st birthday and before the Benefit Date, we automatically reset the 8% Annual Increase to equal the Contract Value if the Contract Value is greater than the 8% Annual Increase on any of the first and later Quarterly Anniversaries after the rider effective date. If we reset the 8% Annual Increase at any time during the Contract Year, we may change the additional M&E charge for the Lifetime Plus 8 Benefit on the next Contract Anniversary. Because we are no longer offering the Lifetime Plus 8 Benefit, we reserve the right to declare a new additional M&E charge for the benefit. However, we guarantee that any new additional M&E charge is not greater than the maximum additional M&E charge for the Lifetime Plus 8 Benefit and your selected payment type (single life or joint life) that we declared when you purchased your Contract and is set forth in the table at the beginning of this appendix. During the period that we calculate the 8% Annual Increase, we do not change the additional M&E charge for the Lifetime Plus 8 Benefit on a Contract Anniversary if you have not received a reset during the previous Contract Year. We make any change to the additional M&E charge for the Lifetime Plus 8 Benefit as of the 60th day after the Contract Anniversary, or on the next Business Day if the 60th day is not a Business Day. If we change the additional M&E charge, then we adjust the number of accumulation units so that the Contract Value on the 60th day remains the same. Because the performance of the Investment Options causes the accumulation unit values to fluctuate, the adjustment to the number of accumulation units may be positive or negative. If this change reduces the additional M&E charge for the Lifetime Plus 8 Benefit, then we make the change and send you a confirmation letter. If this change increases the additional M&E charge for the Lifetime Plus 8 Benefit, we send you written notice of the intended increase and provide you at least a 30-day notice period to decline the increase. If you decline the increase to the additional M&E charge, you no longer receive automatic resets to the 8% Annual Increase, but you keep all previous resets. If you do not notify us of your intention to decline the increase to the additional M&E charge for the Lifetime Plus 8 Benefit during the 30-day notice period, we assume you have accepted the increase and we make the change. If you do not decline the increase to the additional M&E charge associated with the Lifetime Plus 8 Benefit, then you continue to be eligible to receive future resets. NOTE:You must specifically “opt out” of future automatic resets of the 8% Annual Increase at a higher additional M&E charge otherwise we assess the higher additional M&E charge. INVESTMENT OPTION ALLOCATION AND TRANSFER RESTRICTIONS AND QUARTERLY REBALANCING NOTE REGARDING TRANSFERS FOR CONTRACTS WITH A LIFETIME BENEFIT: We do not count any transfers made under the quarterly rebalancing program for the Lifetime Benefits against any free transfers we allow. We also waive the required minimum transfer amount for transfer made under the quarterly rebalancing program for one of the Lifetime Benefits. These restrictions apply only to Contracts with one of the Lifetime Benefits while the benefit is in effect. Your Investment Option allocation instructions must always comply with these restrictions. When you selected one of these benefits, you consented to have us rebalance your Contract Value in accordance with the procedures described here. We have put these restrictions in place to support the guarantees that we provide under these benefits, and not to meet your investment objectives. To the extent these restrictions limit your investment flexibility, you may not be able to fully participate in any upside potential returns available from the Investment Options, and your Contract Value may be less than the Contract Value you would have had without the benefit. If you selected one of the Lifetime Benefits from January 26, 2009 until March 31, 2009: We require that you have 100% of your total Contract Value in the Group C Investment Options, and we do not permit you to have any of your Contract Value in the Group A or Group B Investment Options. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 If you selected one of the Lifetime Benefits before January 26, 2009:We restrict your selection of certain Investment Options and the percentage of Contract Value that you can have in certain Investment Options as follows. We only allow you to make allocations and transfers to and from the Group A and Group B Investment Options as long as you do not exceed these limitations. · You cannot have more than 25% of your total Contract Value in the Group A Investment Options. · You cannot have more than 70% of your total Contract Value in both Group A and Group B Investment Options. · We do not limit the amount of Contract Value that you can have in the Group C Investment Options. Group A Investment Options(1) AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio (1)For any Lifetime Benefit added to your Contract before January 26, 2009, the following funds are included in the Group C Investment Options and are not included in the Group A Investment Options: AZL Fusion Growth Fund, Franklin Income Securities Fund, and Franklin Templeton VIP Founding Funds Allocation Fund. Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund These Investment Option allocation and transfer restrictions end when your benefit ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 In addition, on each Quarterly Anniversary we automatically rebalance the amount of Contract Value in each of your selected Investment Options to return you to your selected Investment Option allocation mix based on your most recent allocation instructions for future Purchase Payments. The rebalancing occurs at the end of the last Business Day before the Quarterly Anniversary, so that it is in effect on the Quarterly Anniversary. However, if you are participating in the DCA program, quarterly rebalancing transfers do not move Contract Value into or out of the DCA Money Market Account. Once your money has been invested, the performance of the Investment Options may cause your chosen allocation to shift. Quarterly rebalancing helps you maintain your specified allocation mix among the different Investment Options. There are no fees for the quarterly rebalancing transfers we make, and we do not currently count these transfers against any free transfers that we allow. This rebalancing applies to all of your selected Investment Options and not just the ones that are in Group A or Group B. Transfers of Contract Value between the Investment Options do not change the allocation instructions for any future Purchase Payments and do not change how we rebalance your Contract Value on each Quarterly Anniversary. In order to change the quarterly rebalancing of your Contract Value when you make a transfer, you must change your allocation instructions for future Purchase Payments. Any requested change to your allocation instructions must comply with the restrictions for your selected benefit or we reject your change. We do not recategorize the Investment Options currently available under the Contract, but we may add or remove Investment Options from your Contract in the future. We secure all necessary SEC and other governmental approvals before removing an Investment Option. If we do, we provide written notice regarding additions or deletions to the Investment Option groups. NOTE REGARDING THE MINIMUM TRANSFER AMOUNT:We waive the $1,000 minimum transfer amount for transfers made under the allocation and transfer restrictions for the Lifetime Benefits. TAXATION OF LIFETIME PLUS PAYMENTS Lifetime Plus Payments that you receive before your Contract Value is reduced to zero are treated as withdrawals for tax purposes. This means that, for Non-Qualified Contracts, gains from the entire Contract are considered to be distributed first and are subject to ordinary income tax. Purchase Payments are distributed after gains have been paid out and are generally considered to be a return of your investment and are not subject to income tax. While tax law is not entirely clear as to the proper tax treatment, we intend to treat Lifetime Plus Payments that you receive on or after your Contract Value has been reduced to zero as Annuity Payments under a Full Annuitization. For Qualified Contracts, the entire Lifetime Plus Payment is most likely subject to ordinary income tax. In addition, if any Owner is younger than age 59½, Lifetime Plus Payments may be subject to a 10% federal penalty tax. Lifetime Plus Payments are not subject to a withdrawal charge. If you are taking withdrawals from the Contract under Section 72(t) or 72(q) of the Code and you begin Lifetime Plus Payments before the required series of withdrawals is complete, you may incur a 10% federal penalty tax. WHEN A LIFETIME BENEFIT ENDS Before the Benefit Date, your benefit ends upon the earliest of the following. · The Business Day we process your request to remove your selected Lifetime Plus Benefit from the Contract (the rider termination date). · For single Lifetime Plus Payments where the Contract is jointly owned by non-spouses, upon the death of any Joint Owner, the Business Day we receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. This means your Lifetime Benefit may end even if the sole Covered Person is still alive. · The date of death of all Covered Persons. · The older Covered Person’s 91st birthday. · The Business Day before the Income Date that you take a Full Annuitization, including a required Full Annuitization on the maximum permitted Income Date. For more information, see section 3, The Annuity Phase. · The Business Day we process your request for a full withdrawal. · When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 On and after the Benefit Date that you begin receiving Lifetime Plus Payments, your benefit ends upon the earliest of the following. · The Business Day you take an Excess Withdrawal of the entire Contract Value. If you take an Excess Withdrawal that reduces your annual maximum Lifetime Plus Payment to less than $100, you must take an Excess Withdrawal of the entire Contract Value. · The Business Day before the Income Date that you take a Full Annuitization. · For single Lifetime Plus Payments when the Contract is solely owned or owned by a non-individual, the date of death of the Covered Person. · For single Lifetime Plus Payments when the Contract is jointly owned and the Joint Owners are not spouses, the date of death of any Joint Owner. · For single Lifetime Plus Payments when the Contract is jointly owned by spouses, the date of death of any Joint Owner unless the surviving spouse is the Covered Person and elects to continue the Contract. If the surviving spouse who is also the Covered Person continues the Contract, your benefit ends on the date of death of the Covered Person. · For joint Lifetime Plus Payments, the date of death of both Covered Persons. However, if an Owner (or Annuitant, if the Contract is owned by a non-individual) dies and the surviving spouse, who is also a Covered Person, elects to receive payout of the death benefit instead of continuing the Contract, then Lifetime Plus Payments stop and your benefit ends as of the end of the Business Day during which we receive in Good Order at the Service Center, both due proof of death and an election of the death benefit payment option. Also, if joint Covered Persons were not federally recognized spouses as of the date of the first Covered Person’s death, spousal continuation of the Contract is not available and the Lifetime Benefit ends as of this date of death. · When the Contract ends. APPENDIX F – THE QUARTERLY VALUE DEATH BENEFIT The Quarterly Value Death Benefit was available from August 31, 2007 through March 7, 2010. This benefit has an additional M&E charge of 0.30% that we assess during the Accumulation Phase and that charge cannot change. The M&E charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of an Investment Option, and we use that net asset value to calculate the accumulation unit value during the Accumulation Phase and the annuity unit value during the Annuity Phase. For more information, please see section 6, Expenses – Mortality and Expense Risk (M&E) Charge. We assess the additional M&E charge for the Quarterly Value Death Benefit during the Accumulation Phase while your benefit is in effect and your Contract Value is positive. You cannot cancel the Quarterly Value Death Benefit. Under the Quarterly Value Death Benefit, the amount of the death benefit is the greater of 1 or 2, determined as of the end of the Business Day during which we receive in Good Order at our Service Center, both due proof of death* and an election of the death benefit payment option. 1. The Contract Value. If your Contract includes Investment Protector or Income Protector, we deduct the final rider charge from the Contract Value before making this determination. 2. The Quarterly Anniversary Value. * Please see section 10, Death Benefit for details on what we consider to be due proof of death. The Quarterly Value Death Benefit ends upon the earliest of the following. · The Business Day before the Income Date that you take a Full Annuitization. · The Business Day that the Quarterly Anniversary Value and Contract Value are both zero. · When the Contract ends. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 NOTE FOR CONTRACTS WITH THE BONUS OPTION:Bonus amounts are included in the calculation of the portion of the death benefit that is based on Contract Value, but only as the bonus becomes vested. We do not include the bonus in the portion of the death benefit that is based on Purchase Payments. NOTE FOR CONTRACTS WITH INCOME PROTECTOR: On the Benefit Date that you begin receiving Lifetime Plus Payments and until the rider termination date: · the Quarterly Anniversary Value under the Quarterly Anniversary Value Death Benefit decreases proportionately by the percentage of Contract Value withdrawn (including any withdrawal charge), for each Lifetime Plus Payment and Excess Withdrawal; · the death benefit that is equal to your Contract Value continues to fluctuate with market performance but decreases on a dollar for dollar basis with each Lifetime Plus Payment we make and any Excess Withdrawal you take (including any withdrawal charge), and the deduction of the rider charge; and · the additional M&E charge associated with the Quarterly Value Death Benefit continues as long as the Quarterly Anniversary Value is greater than zero. Calculating the Quarterly Anniversary Value under the Quarterly Value Death Benefit The Quarterly Anniversary Value on the Issue Date is equal to the Purchase Payment received on the Issue Date. At the end of each Business Day, we increase the Quarterly Anniversary Value by the amount of any additional Purchase Payments received that day, and we reduce the Quarterly Anniversary Value proportionately by the percentage of Contract Value applied to a Partial Annuitization or withdrawn that day (including any withdrawal charge). Withdrawals include Lifetime Plus Payments and any Excess Withdrawals, but do not include amounts withdrawn for a transfer fee or the contract maintenance or rider charge. On each Quarterly Anniversary before the end date, the Quarterly Anniversary Value is equal to the greater of its value on the previous Business Day, or the Contract Value at the end of the previous Business Day. The end date occurs on the earliest of: · the older Owner’s 91st birthday (or the Annuitant’s 91st birthday if the Contract is owned by a non-individual); or · the end of the Business Day during which we first receive in Good Order at our Service Center, both due proof of death and an election of the death benefit payment option. If the end date occurs due to age, we continue to calculate the Quarterly Anniversary Value in the same way that we do on each Business Day other than a Quarterly Anniversary until we receive the required death information. If the end date occurs because of death and there are multiple Beneficiaries, the Quarterly Anniversary Value will not change once we receive the required information from any one Beneficiary. Any withdrawals (including Lifetime Plus Payments and any Excess Withdrawals) and/or Partial Annuitizations may reduce the Quarterly Anniversary Value by more than the amount withdrawn and/or annuitized. If the Contract Value at the time of withdrawal and/or annuitization is less than the Quarterly Anniversary Value, we deduct more than the amount withdrawn and/or annuitized from the Quarterly Anniversary Value. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 APPENDIX G – PREVIOUS VERSIONS OF INVESTMENT PROTECTOR AND INCOME PROTECTOR INVESTMENT PROTECTOR Investment Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Investment Protector (08.09), your current rider charge is 0.80% of the Target Value and the guarantee percentage we use to calculate the Target Value is 95%. The Investment Option Groups are as follows: TABLE 1: Investment Option Groups for Investment Protector Group A Investment Options AZL Allianz AGIC Opportunity Fund AZL Columbia Small Cap Value Fund AZL Franklin Small Cap Value Fund AZL Fusion Growth Fund AZL Morgan Stanley Global Real Estate Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Davis VA Financial Portfolio Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund PIMCO VIT CommodityRealReturn Strategy Portfolio Group B Investment Options AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis NY Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL S&P 500 Index Fund AZL International Index Fund AZL Invesco International Equity Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley International Equity Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Van Kampen Growth and Income Fund Mutual Global Discovery Securities Fund Mutual Shares Securities Fund PIMCO EqS Pathfinder Portfolio Templeton Growth Securities Fund Group X Investment Options Group Y Investment Options AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 INCOME PROTECTOR Income Protector (08.09) was available from July 22, 2009 through April 30, 2010. If your Contract includes Income Protector (08.09), your current rider charge is 1.05% for single Lifetime Plus Payments and 1.20% for joint Lifetime Plus Payments. The Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) is as follows: Annual Maximum Lifetime Plus Payment Table for Income Protector (08.09) Age band of the Covered Person (or younger Covered Person for joint Lifetime Plus Payments) Annual maximum Lifetime Plus Payment percentage 65 - 79 4.5% 80+ 5.5% The exercise age for Income Protector (08.09) is age 65. The number of guarantee years is 20 and the annual increase percentage is 8%. The Investment Option restriction is 100% to Group C for Income Protector (08.09) and the Investment Options available under Group C are as follows: Investment Option Group C AZL Balanced Index Strategy Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL Money Market Fund AZL Van Kampen Equity and Income Fund BlackRock Global Allocation V.I. Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio Franklin High Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio Templeton Global Bond Securities Fund The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 FOR SERVICE OR MORE INFORMATION In order to help you understand how your Contract Values vary over time and under different sets of assumptions, we will provide you with certain personalized illustrations upon request and free of charge. You can request illustrations by contacting your Financial Professional. Illustrations demonstrate how your Contract Value, cash surrender value and death benefits change based on the investment experience of the Investment Options or the hypothetical rate of return. The illustrations are hypothetical and may not be used to project or predict investment results. You can review and copy information about us, the Separate Account, the prospectus and the SAI at the SEC’s Public Reference Room in Washington, D.C. You may obtain information about the operation of the Public Reference Room by calling (202) 551-8090. The SEC also maintains a website (http://www.sec.gov). The prospectus, the SAI and other information about the Contract are available on the EDGAR database on the SEC’s website. If you do not have access to the website, you can get copies of information from the website upon payment of a duplication fee by writing to: Public Reference Section of the Commission treet, NE Washington, DC 20549 You can contact us at: Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, NY 10005-1423 (800) 624-0197 If you need service (such as changes in Contract information, inquiry into Contract Values, to request a withdrawal, etc.), please contact our Service Center: Allianz Life Insurance Company of New York P.O. Box 561 Minneapolis, MN 55440-0561 (800) 624-0197 If you are sending an application and/or a check to purchase a new Contract, you should send the materials to the address listed on your application. Applications and Purchase Payments you send to our home office address will be forwarded to the address listed on your application, which may delay processing of your application. The Allianz VisionSM New York Variable Annuity Contract Prospectus – April 29, 2011 STATEMENT OF ADDITIONAL INFORMATION ALLIANZ VISIONSM NEW YORK INDIVIDUAL FLEXIBLE PURCHASE PAYMENT VARIABLE DEFERRED ANNUITY CONTRACT ISSUED BY ALLIANZ LIFEâ OF NY VARIABLE ACCOUNT C (THE SEPARATE ACCOUNT) AND ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (ALLIANZ LIFE OF NEW YORK, WE, US, OUR) JANUARY 24, 2011 This is not a prospectus. This Statement of Additional Information (SAI) should be read in conjunction with the prospectus for the Contract, which is dated the same date as this SAI. Definitions of capitalized terms can be found in the glossary in the prospectus. The prospectus is incorporated in this SAI by reference. The prospectus for the Contract concisely sets forth information that a prospective investor ought to know before investing. For a copy of the Contract prospectus, call or write us at: Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, NY 10005-1423 (800) 624-0197 TABLE OF CONTENTS Allianz Life of New York…………… 2 Experts…………… 2 Legal Opinions…………… 2 Distributor…………… 2 Reduction or Elimination of the Withdrawal Charge…………… 3 Federal Tax Status…………….…… 3 General…………… 3 Diversification…………… 4 Owner Control……………. 5 Contracts Owned by Non-Individuals…………… 5 Income Tax Withholding…………… 5 Required Distributions…………… 5 Qualified Contracts…………… 6 Annuity Provisions…………… 7 Annuity Units/Calculating Annuity Payments……………. 7 Mortality and Expense Risk Guarantee…………… 7 Financial Statements…………… 7 Appendix – Condensed Financial Information…………… 8 VISNYSAI-0111 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 1 ALLIANZ LIFE OF NEW YORK Allianz Life of New York is a stock life insurance company organized under the laws of the state of New York. Before January 1, 2003, Allianz Life of New York was known as Preferred Life Insurance Company of New York. We are a subsidiary of Allianz Life Insurance Company of North America (Allianz Life), which is also a stock life Insurance company. Allianz Life is a subsidiary of Allianz of America, Inc. (AZOA), a financial holding company. AZOA is a subsidiary of Allianz SE, a provider of integrated financial services. Allianz SE is headquartered in Munich, Germany, and has sales outlets throughout the world. We offer fixed and variable annuities and individual life insurance. Allianz Life of New York does not have a separate custodian for the assets owned through the Separate Account. Most mutual fund shares are not in certificated form, and as such, Allianz Life of New York in effect acts as self custodian for the non-certificated shares we own through the Separate Account. EXPERTS The financial statements of Allianz Life of NY Variable Account C as of and for the year or period ended December31,2009 (including the statements of changes in net assets for each of the years or periods in the two year period then ended and the financial highlights for each of the periods presented) and the financial statements and supplemental schedules of Allianz Life Insurance Company of New York as of December 31, 2009 and 2008 and for each of the years in the three-year period ended December 31, 2009, are included in Part C of the Registration Statement in reliance upon the report of KPMG LLP, independent registered public accounting firm, also included in Part C, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2009 financial statements and supplemental schedules of Allianz Life Insurance Company of New York refers to a change in the method of evaluating other-than-temporary impairments of fixed maturity securities due to the adoption of accounting requirements issued by the Financial Statement Standards Board (FASB), as of January 1, 2009, as well as an adoption of accounting guidance issued by the FASB related to fair value measurements, effective January 1, 2008. The principal business address of KPMG LLP is 4200 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN. LEGAL OPINIONS Stewart D. Gregg, Senior Securities Counsel of Allianz Life of New York, has provided legal advice on certain matters in connection with the issuance of the Contracts. DISTRIBUTOR Allianz Life Financial Services, LLC (Allianz Life Financial (previously USAllianz Investor Services, LLC)), a wholly-owned subsidiary of Allianz Life Insurance Company of North America, acts as the distributor. Allianz Life Financial does not sell the Contracts on a retail basis. Rather, Allianz Life Financial enters into selling agreements with other third-party broker/dealers registered under the Securities Exchange Act of 1934 (selling firms) for the sale of the Contracts. The Contracts are offered to the public on a continuous basis. We anticipate continuing to offer the Contracts, but reserve the right to discontinue the offering. We pay commissions for sales of the Contracts. Allianz Life Financial passes through most of the commissions it receives to selling firms for their sales. Allianz Life Financial received sales compensation with respect to the Contracts issued under Allianz Life of NY Variable Account C in the following amounts during the last three calendar years: Calendar Year Aggregate Amount of Commissions Paid to Allianz Life Financial Aggregate Amount of Commissions Retained by Allianz Life Financial After Payments to Selling Firms $0 $0 $0 We may fund Allianz Life Financial’s operating and other expenses including: overhead; legal and accounting fees; registered representative training; deferred compensation and insurance benefits for registered representatives; compensation for the Allianz Life Financial management team; and other expenses associated with the Contracts. We also pay for Allianz Life Financial’s operating and other expenses, including overhead, legal and accounting fees. As described above, Allianz Life Financial sells its Contracts primarily through “wholesaling,” in which Allianz Life Financial sells contracts through a large group of mostly non-affiliated broker/dealer firms. Currently, Allianz Life Financial has agreements with approximately 1,044 retail broker/dealers to sell its Contracts. All of the broker/dealer The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 2 firms except one are non-affiliated. As described in the prospectus, Allianz Life Financial may pay marketing support payments to certain of these firms for providing marketing support services in the sale of the Contracts. Currently, Allianz Life Financial makes marketing support payments to approximately 37 firms. These payments vary in amount. In 2009, the five firms receiving the largest payments, ranging from $327,900 to $2,595,212, are listed below. Marketing support payments may also be made to managers of Investment Options or their affiliates for providing Investment Option information and marketing support. Firm Name 1 LPL Financial Network 2 AIG Advisor Group 3 Wells Fargo 4 National Planning Holdings 5 Raymond James REDUCTION OR ELIMINATION OF THE WITHDRAWAL CHARGE We may reduce or eliminate the amount of the withdrawal charge on the Contracts when Contract sales are made to individuals or to a group of individuals in a manner that results in savings of sales expenses. We will determine the entitlement to a reduction of the withdrawal charge after examination of the following factors: · the size of the group; · the total amount of Purchase Payments expected to be received from the group; · the nature of the group for which the Contracts are purchased, and the persistency expected in that group (for example, the expectation that the Owners will continue to hold the Contracts for a certain period of time); · the purpose for which the Contracts are purchased and whether that purpose makes it likely that expenses will be reduced; and · any other circumstances which we believe to be relevant to determining whether reduced sales or administrative expenses may be expected. None of these reductions are contractually guaranteed. We may eliminate the withdrawal charge when the Contracts are issued to an officer, director or employee of Allianz Life of New York or any of its affiliates. We may reduce or eliminate the withdrawal charge when the Contract is sold by a registered representative appointed with Allianz Life of New York to any members of his or her immediate family and the commission is waived. In no event will any reduction or elimination of the withdrawal charge be permitted where the reduction or elimination will be unfairly discriminatory to any person. FEDERAL TAX STATUS NOTE: The following description is based upon our understanding of current federal income tax law applicable to annuities in general. We cannot predict the probability that any changes in such laws will be made. Purchasers are cautioned to seek competent tax advice regarding the possibility of such changes. We do not guarantee the tax status of the Contracts. Purchasers bear the complete risk that the Contracts may not be treated as “annuity contracts” under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General Section 72 of the Internal Revenue Code of 1986, as amended (the Code) governs taxation of annuities in general. An Owner is generally not taxed on increases in the value of a Contract until distribution occurs, either in the form of a lump sum payment or as Annuity Payments. For a lump sum payment received as a full withdrawal (total redemption) or death benefit, the recipient is taxed on the portion of the payment that exceeds the cost basis of the Contract (your investment). For Non-Qualified Contracts, this cost basis is generally the Purchase Payments, while for Qualified Contracts there may be no cost basis. The taxable portion of the lump sum payment is taxed at ordinary income tax rates. A partial withdrawal results in tax on any gain in the Contract (for example, the difference, if any, between the Contract Value immediately before the withdrawal, unreduced by any charges, and the Contract’s cash basis). Lump sum withdrawals, whether partial or full, may also be subject to a federal penalty tax equal to 10% of the taxable amount. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 3 For Annuity Payments, the portion of each payment included in income equals the excess of the payment over the exclusion amount. The exclusion amount for Annuity Payments based on a variable Annuity Option is determined by dividing the investment in the Contract (adjusted for any period certain or refund guarantee) by the number of years over which the annuity is expected to be paid (which is determined by Treasury Regulations). The exclusion amount for Annuity Payments based on a fixed Annuity Option is determined by multiplying the Annuity Payment by the ratio that the investment in the Contract (adjusted for any period certain or refund guarantee) bears to the expected return under the Contract. Annuity Payments received after the investment in the Contract has been recovered (for example, when the total of the excludable amounts equal the investment in the Contract) are fully taxable. The taxable portion of an Annuity Payment is taxed at ordinary income tax rates. Partial Annuitizations are taxed as partial withdrawals, not as Annuity Payments, until the entire Contract Value has been applied to Annuity Payments. For certain types of Qualified Contracts there may be no cost basis in the Contract within the meaning of Section 72 of the Code. Owners, Annuitants and Beneficiaries under the Contracts should seek competent financial advice about the tax consequences of any distributions. We are taxed as a life insurance company under the Code. For federal income tax purposes, the Separate Account is not a separate entity from us, and its operations form a part of Allianz Life of New York. Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Contract could change by legislation or otherwise. Consult a tax adviser with respect to legislative developments and their effect on the Contract. We have the right to modify the Contract in response to legislative changes that could otherwise diminish the favorable tax treatment that annuity Owners currently receive. We make no guarantee regarding the tax status of any contract and do not intend the above discussion as tax advice. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (Treasury Department). Disqualification of the Contract as an annuity contract would result in the imposition of federal income tax to the Owner with respect to earnings allocable to the Contract before the receipt of Annuity Payments under the Contract. The Code contains a safe harbor provision which provides that annuity contracts, such as the Contract, meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than 55% of the total assets consist of cash, cash items, U.S. government securities and securities of other regulated investment companies. On March 2, 1989, the Treasury Department issued regulations (Treas. Reg. 1.817-5) which established diversification requirements for the Investment Options underlying variable contracts such as the Contract. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under these regulations, an Investment Option will be deemed adequately diversified if: · no more than 55% of the value of the total assets of the Investment Option is represented by any one investment; · no more than 70% of the value of the total assets of the Investment Option is represented by any two investments; · no more than 80% of the value of the total assets of the Investment Option is represented by any three investments; and · no more than 90% of the value of the total assets of the Investment Option is represented by any four investments. The Code provides that for purposes of determining whether or not the diversification standards imposed on the underlying assets of variable contracts by Section 817(h) of the Code have been met, “each United States government agency or instrumentality shall be treated as a separate issuer.” We intend that all Investment Options underlying the Contracts will be managed by the investment advisers in such a manner as to comply with these diversification requirements. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 4 Owner Control The Treasury Department has indicated that the diversification regulations do not provide guidance regarding the circumstances in which Owner control of the investments of the Separate Account will cause the Owner to be treated as the owner of the assets of the Separate Account, thereby resulting in the loss of favorable tax treatment for the Contract. In certain circumstances, owners of variable annuity contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account, supporting their contracts due to their ability to exercise investment control over those assets. When this is the case, the contract owners have been currently taxed on income and gains attributable to the variable account assets. There is little guidance in this area, and some features of our Contracts, such as the flexibility of an Owner to allocate Purchase Payments and transfer amounts among the investment divisions of the Separate Account, have not been explicitly addressed in published rulings. While we believe that the Contracts do not give Owners investment control over Separate Account assets, we reserve the right to modify the Contracts as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Contract. Contracts Owned by Non-Individuals Under Section 72(u) of the Code, the investment earnings on Purchase Payments for the Contracts will be taxed currently to the Owner if the Owner is a non-individual, for example, a corporation or certain other entities. Such Contracts generally will not be treated as annuities for federal income tax purposes. However, this treatment is not applied to Contracts held by a trust or other entity as an agent for an individual or to Contracts held by qualified retirement plans. Purchasers should consult a tax adviser before purchasing a Contract to be owned by a non-individual. Income Tax Withholding All distributions or the portion thereof which is included in the gross income of the Owner are subject to federal income tax withholding. Generally, amounts are withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments. However, the Owner, in most cases, may elect not to have taxes withheld or to have withholding done at a different rate. Certain distributions from retirement plans qualified under Section 401 of the Code, which are not directly rolled over to another eligible retirement plan or individual retirement account or Individual Retirement Annuity, are subject to a mandatory 20% withholding for federal income tax. The 20% withholding requirement generally does not apply to: · a series of substantially equal payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated Beneficiary, or for a specified period of ten years or more; or · distributions which are required minimum distributions; or · the portion of the distributions not included in gross income (for example, returns of after-tax contributions); or · hardship withdrawals. Participants should consult a tax adviser regarding withholding requirements. Required Distributions In order to be treated as an annuity contract for federal income tax purposes, Section 72(s) of the Code requires any non-qualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of the death of an owner. Specifically, with regard to this Contract, Section 72(s) requires that: · if any Owner dies on or after the Income Date, but before the time the entire interest in the Contract has been distributed, the entire interest in the Contract will be distributed at least as rapidly as under the method of distribution being used as of the date of such Owner’s death; and · if any Owner dies before the Income Date, the entire interest in the Contract will be distributed within five years after the date of such Owner’s death. These requirements will be considered satisfied as to any portion of an Owner’s interest which is payable to or for the benefit of a designated Beneficiary and which is distributed over the life of such designated Beneficiary or over a period not extending beyond the life expectancy of that Beneficiary, provided that such distributions begin within one year of the Owner’s death. The designated Beneficiary refers to an individual designated by the Owner as a Beneficiary and to whom ownership of the Contract passes by reason of death. However, if the designated Beneficiary is the surviving spouse of the deceased Owner, the Contract may be continued with the surviving spouse as the new Owner. If the Owner is a non-individual, then the death or change of an Annuitant is treated as the death of the Owner. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 5 Non-Qualified Contracts contain provisions that are intended to comply with these Code requirements. Other rules may apply to Qualified Contracts. Qualified Contracts The Contract is designed to be used under various types of qualified plans. Because of the minimum Purchase Payment requirements, these Contracts may not be appropriate for some periodic payment retirement plans. Taxation of participants in each Qualified Contract varies with the type of plan and terms and conditions of each specific plan. Owners, Annuitants and Beneficiaries are cautioned that benefits under a Qualified Contract may be subject to the terms and conditions of the plan regardless of the terms and conditions of the Contracts issued pursuant to the plan. Some retirement plans are subject to distribution and other requirements that are not incorporated into our administrative procedures. We are not bound by the terms and conditions of such plans to the extent such terms conflict with the terms of a Contract, unless we specifically consent to be bound. Owners, participants and Beneficiaries are responsible for determining that contributions, distributions and other transactions with respect to the Contracts comply with applicable law. General descriptions of the types of qualified plans with which the Contracts may be used can be found in the prospectus. Such descriptions are not exhaustive and are for general informational purposes only. The tax rules regarding qualified plans are very complex and will have differing applications, depending on individual facts and circumstances. Each purchaser should obtain competent tax advice before purchasing a Contract issued under a qualified plan. On July 6, 1983, the Supreme Court decided in Arizona Governing Committee v. Norris that optional annuity benefits provided under an employer’s deferred compensation plan could not, under Title VII of the Civil Rights Act of 1964, vary between men and women. The Contracts sold by us in connection with qualified plans may utilize annuity tables that do not differentiate on the basis of sex. Qualified plans include special provisions restricting Contract provisions that may otherwise be available and described in this SAI. Generally, Contracts issued pursuant to qualified plans are not transferable except upon withdrawal or annuitization. Various penalty and excise taxes may apply to contributions or distributions made in violation of applicable limitations. Furthermore, certain withdrawal penalties and restrictions may apply to withdrawals from Qualified Contracts. Many withdrawals from Qualified Contracts can be rolled over to an IRA or another qualified retirement plan. If you receive a withdrawal from a Qualified Contract that could be rolled over and you do not elect to make a direct rollover of that amount to an IRA or qualified plan, by law 20% of the taxable amount must be withheld by us for taxes. In situations where this mandatory tax withholding does not apply, other tax amounts may be withheld unless you elect out of the withholding. You may request more detailed information about income tax withholding at the time of a withdrawal. For more information, see prospectus section 7, Taxes – Distributions – Qualified Contracts. Pension and Profit-Sharing Plans. Sections 401(a) and 401(k) of the Code permit employers, including self-employed individuals, to establish various types of retirement plans for employees. These retirement plans may permit the purchase of the Contracts to provide benefits under the plan. Contributions to the plan for the benefit of employees will not be included in the gross income of the employee until distributed from the plan. The tax consequences to participants may vary, depending upon the particular plan design. However, the Code places limitations and restrictions on all plans, including on such items as: amount of allowable contributions; form, manner and timing of distributions; transferability of benefits; vesting and nonforfeitability of interests; nondiscrimination in eligibility and participation; and the tax treatment of distributions and withdrawals. Participant loans are not allowed under the Contracts purchased in connection with these plans.For more information, see prospectus section 7, Taxes – Qualified Contracts. Purchasers of Contracts for use with pension or profit-sharing plans should obtain competent tax advice as to the tax treatment and suitability of such an investment. We may choose not to allow pension or profit-sharing plans to purchase this Contract. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 6 ANNUITY PROVISIONS We base Annuity Payments upon the following: · Whether you request fixed payments, variable payments, or a combination of both fixed and variable Annuity Payments. · The adjusted Contract Value on the Income Date. · The Annuity Option you select. · The age of the Annuitant and any joint Annuitant. · The sex of the Annuitant and any joint Annuitant where allowed. We guarantee fixed Annuity Payments as to dollar amount and the amount does not vary with the investment experience of an Investment Option. If you request fixed Annuity Payments, the amount of adjusted Contract Value that you apply to fixed Annuity Payments will be placed in our general account and it will not participate in the investment experience of the Investment Options. Variable payments are not predetermined as to dollar amount and will vary in amount with the investment experience of the Investment Option(s) you select. We use Annuity Units to determine the amount of any variable Annuity Payments you elect to receive. Annuity Units/Calculating Variable Annuity Payments The first Annuity Payment is equal to the amount of Contract Value you are applying to variable Annuity Payments on the Income Date, divided first by $1,000 and then multiplied by the appropriate variable annuity payout factor for each $1,000 of value for the Annuity Option you selected. We will then purchase a fixed number of Annuity Units on the Income Date for each subaccount of the Investment Options you select. We do this by dividing the amount of the first Annuity Payment among the subaccounts for your selected Investment Options according to your most recent allocation instructions. We then divide the amount in each subaccount by the Annuity Unit value for each subaccount on the Income Date. We determine the Annuity Unit value on each Business Day as follows: · multiply the Annuity Unit value for the immediately preceding Business Day by the net investment factor for the current Business Day; and · divide by the assumed net investment factor for the current Business Day. The assumed net investment factor for the current Business Day is one plus the annual AIR adjusted to reflect the number of calendar days that have elapsed since the immediately preceding Business Day. We will allow an AIR of 3% or 4.5% based on your selection and applicable law. Thereafter, the number of Annuity Units in each subaccount generally remains unchanged unless you make a transfer. However, the number of Annuity Units will change if Annuity Option 3 is in effect, one Annuitant dies, and the Owner requests Annuity Payments at 75% or 50% of the previous payment amount. All calculations will appropriately reflect the payment frequency you selected. The Annuity Payment on each subsequent payment date is equal to the sum of the Annuity Payments for each subaccount. We determine the Annuity Payment for each subaccount by multiplying the number of Annuity Units allocated to the subaccount by the Annuity Unit value for that subaccount on the payment date. MORTALITY AND EXPENSE RISK GUARANTEE Allianz Life of New York guarantees that the dollar amount of each Variable Annuity Payment after the first Annuity Payment will not be affected by variations in mortality and expense experience. FINANCIAL STATEMENTS The audited financial statements of Allianz Life of New York as of and for the year ended December 31, 2009 are included in Part C of the Registration Statement and are incorporated herein by reference. The financial statements should be considered only as bearing upon the ability of Allianz Life of New York to meet its obligations under the Contracts. The audited financial statements of the Separate Account as of and for the year ended December 31, 2009 are also included in Part C of the Registration Statement and are incorporated herein by reference. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 7 APPENDIX – CONDENSED FINANCIAL INFORMATION The financial statements of Allianz Life Insurance Company of New York and the financial statements of Allianz Life of NY Variable Account C are included in Part C of the Registration Statement. Accumulation Unit value (AUV) information corresponding to the highest and lowest M&E charges for the benefits we currently offer under this Contract are found in Appendix B to the prospectus. AUV information for other expense levels and for optional benefits that we no longer offer under this Contract are found below. This information should be read in conjunction with the financial statements and related notes of the Separate Account included in Part C of the Registration Statement. Key to Benefit Option* M&E Charge VISB 1 Allianz Vision NY – Contract with the Bonus Option 1.90% VISB 10 Allianz Vision NY – Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin);Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.85% VISB 11 Allianz Vision NY – Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 3.00% VISB 12 Allianz Vision NY – Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 3.15% VISB 13 Allianz Vision NY – Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 3.30% VISB 14 Allianz Vision NY – Contract with the Bonus Option and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.45% VISB 2 Allianz Vision NY – Contract with the Bonus Option and the Quarterly Value Death Benefit 2.20% VISB 3 Allianz Vision NY – Contract with the Bonus Option, Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.60% VISB 4 Allianz Vision NY – Contract with the Bonus Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.90% VISB 5 Allianz Vision NY – Contract with the Bonus Option and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin); Contract with the Bonus Option, Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.75% VISB 6 Allianz Vision NY – Contract with the Bonus Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 3.05% VISB 7 Allianz Vision NY – Contract with the Bonus Option and Target Date Retirement Benefit 2.30% VISB 9 Allianz Vision NY – Contract with the Bonus Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin) 2.70% VISC 1 Allianz Vision NY – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and Target Date Retirement Benefit; Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.45% VISC 10 Allianz Vision NY – Contract with the the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit(issued January 26, 2009 and after) 3.00% VISC 11 Allianz Vision NY – Contract with the No Withdrawal Option and Target Date 10 Benefit (issued January 26, 2009 and after) 2.30% VISC 12 Allianz Vision NY – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 3.15% The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 8 Key to Benefit Option* M&E Charge VISC 14 Allianz Vision NY – Contract with the No Withdrawal Charge Option (issued July 22, 2009 and after) 1.75% VISC 15 Allianz Vision NY – Contract with the No Withdrawal Charge Option and the Quarterly Value Death Benefit (issued July 22, 2009 and after) 2.05% VISC 2 Allianz Vision NY – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.75% VISC 3 Allianz Vision NY – Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin); Contract with the No Withdrawal Charge Option, the Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.60% VISC 4 Allianz Vision NY – Contract with the No Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.90% VISC 5 Allianz Vision NY – Contract with the No Withdrawal Charge Option and Target Date Retirement Benefit 2.15% VISC 7 Allianz Vision NY – Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin) 2.55% VISC 8 Allianz Vision NY – Contract with the the No Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.85% VISC 9 Allianz Vision NY – Contract with the No Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the No Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.70% VISI 10 Allianz Vision NY –Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.50% VISI 11 Allianz Vision NY – Contract with joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.35% VISI 12 Allianz Vision NY – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.65% VISI 13 Allianz Vision NY – Contract with the Target Date 10 Benefit (issued January 26, 2009 and after) 1.95% VISI 14 Allianz Vision NY – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.80% VISI 2 Allianz Vision NY – Contract with the Quarterly Value Death Benefit 1.70% VISI 3 Allianz Vision NY – Contract with the Quarterly Value Death Benefit and the Target Date Retirement Benefit; Contract with single Lifetime Plus Payments under either the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.10% VISI 4 Allianz Vision NY – Contract with the Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.40% VISI 5 Allianz Vision NY – Contract with joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin); Contract with the Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.25% VISI 6 Allianz Vision NY – Contract with the Quarterly Value Death Benefit and joint Lifetime Plus Payments underthe Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.55% VISI 7 Allianz Vision NY – Contract with the Target Date Retirement Benefit 1.80% The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 9 Key to Benefit Option* M&E Charge VISI 9 Allianz Vision NY – Contract with single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin) 2.20% VISL 1 Allianz Vision NY – Contract with the Short Withdrawal Charge Option 1.65% VISL 10 Allianz Vision NY – Contract with the the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.75% VISL 11 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.60% VISL 12 Allianz Vision NY – Contract with the the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin); Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 2.90% VISL 13 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and and the Target Date 10 Benefit(issued January 26, 2009 and after) 2.20% VISL 14 Allianz Vision NY – Contract with the Short Withdrawal Charge Option, the Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus 8 Benefit (issued January 26, 2009 and after) 3.05% VISL 2 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and Quarterly Value Death Benefit 1.95% VISL 3 Allianz Vision NY – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date Retirement Benefit; and Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.35% VISL 4 Allianz Vision NY – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and single Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.65% VISL 5 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin); Contract the Short Withdrawal Charge Option, Quarterly Value Death Benefit and the Target Date 10 Benefit (issued January 26, 2009 and after) 2.50% VISL 6 Allianz Vision NY – Contract with the Short Withdrawal Charge Option, Quarterly Value Death Benefit and joint Lifetime Plus Payments under the Lifetime Plus Benefit or the Lifetime Plus 8 Benefit (once payments begin) 2.80% VISL 7 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and the Target Date Retirement Benefit 2.05% VISL 9 Allianz Vision NY – Contract with the Short Withdrawal Charge Option and single Lifetime Plus Payments under the Lifetime Plus 8 Benefit (before payments begin) 2.45% The following Investment Options commenced operations under this Contract after December 31, 2009. Therefore, no AUV information is shown for them: AZL Gateway Fund, AZL Mid Cap Index Fund, Fidelity VIP FundsManager 50% Portfolio, Fidelity VIP FundsManager 60% Portfolio, PIMCO EqS Pathfinder Portfolio. The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 10 (Number of Accumulation Units in thousands) Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Balanced Index Strategy Fund VISB 11.90% 12/31/2009N/A10.02519 VISB 10 3.00% 12/31/2009N/A10.0041 VISB 11 2.85% 12/31/2009N/A10.00712 VISB 12 3.15% 12/31/2009N/A10.0018 VISB 13 3.30% 12/31/2009N/A9.9980 VISB 14 2.45% 12/31/2009N/A10.01415 VISB 22.20% 12/31/2009N/A10.01931 VISB 32.60% 12/31/2009N/A10.01228 VISB 42.90% 12/31/2009N/A10.00611 VISB 52.75% 12/31/2009N/A10.00915 VISB 63.05% 12/31/2009N/A10.0034 VISB 72.30% 12/31/2009N/A10.01723 VISB 92.70% 12/31/2009N/A10.0100 VISC 12.45% 12/31/2009N/A10.0142 VISC 10 3.00 12/31/2009N/A10.0040 VISC 11 2.30% 12/31/2009N/A10.0170 VISC 12 3.15% 12/31/2009N/A10.0010 VISC 14 1.75% 12/31/2009N/A10.0280 VISC 15 2.05% 12/31/2009N/A10.0220 VISC 22.75% 12/31/2009N/A10.0090 VISC 32.60% 12/31/2009N/A10.0120 VISC 42.90% 12/31/2009N/A10.0060 VISC 52.15% 12/31/2009N/A10.0202 VISC 72.55% 12/31/2009N/A10.0130 VISC 82.85% 12/31/2009N/A10.0070 VISC 92.70% 12/31/2009N/A10.0100 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 10 2.50% 12/31/2009N/A10.0138 VISI 11 2.35% 12/31/2009N/A10.01633 VISI 12 2.65% 12/31/2009N/A10.01113 VISI 13 1.95% 12/31/2009N/A10.02441 VISI 14 2.80% 12/31/2009N/A10.0080 VISI 21.70% 12/31/2009N/A10.02950 VISI 32.10% 12/31/2009N/A10.02150 VISI 42.40% 12/31/2009N/A10.01521 VISI 52.25% 12/31/2009N/A10.01885 VISI 62.55% 12/31/2009N/A10.01310 VISI 71.80% 12/31/2009N/A10.02769 VISI 92.20% 12/31/2009N/A10.0190 VISL 11.65% 12/31/2009N/A10.0309 VISL 10 2.75% 12/31/2009N/A10.00915 VISL 11 2.60% 12/31/2009N/A10.0120 VISL 12 2.90% 12/31/2009N/A10.0060 VISL 13 2.20% 12/31/2009N/A10.0192 VISL 14 3.05% 12/31/2009N/A10.0030 VISL 21.95% 12/31/2009N/A10.02411 VISL 32.35% 12/31/2009N/A10.01647 VISL 42.65% 12/31/2009N/A10.0110 VISL 52.50% 12/31/2009N/A10.0137 VISL 62.80% 12/31/2009N/A10.0080 VISL 72.05% 12/31/2009N/A10.02212 VISL 92.45% 12/31/2009N/A10.0140 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 11 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL BlackRock Capital Appreciation Fund VISB 11.90% 12/31/2007N/A12.9366 12/31/200812.9368.07610 12/31/20098.07610.73320 VISB 10 3.00% 12/31/2008N/A7.7560 12/31/20097.75610.1966 VISB 11 2.85% 12/31/2008N/A7.7980 12/31/20097.79810.26713 VISB 12 3.15% 12/31/2008N/A7.7140 12/31/20097.71410.1240 VISB 13 3.30% 12/31/2009N/A10.0540 VISB 14 2.45% 12/31/2009N/A10.4601 VISB 22.20% 12/31/2007N/A12.7410 12/31/200812.7417.9301 12/31/20097.93010.5087 VISB 32.60% 12/31/2007N/A12.6960 12/31/200812.6967.8701 12/31/20097.87010.38752 VISB 42.90% 12/31/2007N/A12.5050 12/31/200812.5057.7292 12/31/20097.72910.1709 VISB 52.75% 12/31/2007N/A12.6450 12/31/200812.6457.8271 12/31/20097.82710.3159 VISB 63.05% 12/31/2007N/A12.4550 12/31/200812.4557.6860 12/31/20097.68610.0995 VISB 72.30% 12/31/2008N/A7.9580 12/31/20097.95810.5347 VISB 92.70% 12/31/2008N/A7.8420 12/31/20097.84210.3391 VISC 12.45% 12/31/2008N/A7.9143 12/31/20097.91410.4603 VISC 10 3.00 12/31/2008N/A7.7560 12/31/20097.75610.1960 VISC 11 2.30% 12/31/2009N/A10.5340 VISC 12 3.15% 12/31/2009N/A10.1240 VISC 14 1.75% 12/31/2009N/A10.8090 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 15 2.05% 12/31/2009N/A10.6580 VISC 22.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 VISC 32.60% 12/31/2008N/A7.8700 12/31/20097.87010.3870 VISC 42.90% 12/31/2008N/A7.7840 12/31/20097.78410.2430 VISC 52.15% 12/31/2008N/A8.0020 12/31/20098.00210.6090 VISC 72.55% 12/31/2008N/A7.8850 12/31/20097.88510.4120 VISC 82.85% 12/31/2008N/A7.7980 12/31/20097.79810.2670 VISC 92.70% 12/31/2008N/A7.8420 12/31/20097.84210.3390 VISI 10 2.50% 12/31/2008N/A7.8990 12/31/20097.89910.4360 VISI 11 2.35% 12/31/2008N/A7.9430 12/31/20097.94310.5098 VISI 12 2.65% 12/31/2008N/A7.8560 12/31/20097.85610.3630 VISI 13 1.95% 12/31/2009N/A10.70845 VISI 14 2.80% 12/31/2009N/A10.2910 VISI 21.70% 12/31/2007N/A13.0050 12/31/200813.0058.1350 12/31/20098.13510.83418 VISI 32.10% 12/31/2007N/A12.8670 12/31/200812.8678.0167 12/31/20098.01610.63377 VISI 42.40% 12/31/2007N/A12.7640 12/31/200812.7647.9296 12/31/20097.92910.48524 VISI 52.25% 12/31/2007N/A12.8150 12/31/200812.8157.97211 12/31/20097.97210.55922 VISI 62.55% 12/31/2007N/A12.7130 12/31/200812.7137.8850 12/31/20097.88510.4121 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 12 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A8.1065 12/31/20098.10610.78453 VISI 92.20% 12/31/2008N/A7.9300 12/31/20097.93010.5087 VISL 11.65% 12/31/2007N/A13.0231 12/31/200813.0238.1502 12/31/20098.15010.85918 VISL 10 2.75% 12/31/2008N/A7.8270 12/31/20097.82710.3150 VISL 11 2.60% 12/31/2008N/A7.8700 12/31/20097.87010.3870 VISL 12 2.90% 12/31/2008N/A7.7840 12/31/20097.78410.2430 VISL 13 2.20% 12/31/2009N/A10.5083 VISL 14 3.05% 12/31/2009N/A10.0990 VISL 21.95% 12/31/2007N/A12.9180 12/31/200812.9188.0610 12/31/20098.06110.7085 VISL 32.35% 12/31/2007N/A12.7810 12/31/200812.7817.9431 12/31/20097.94310.50914 VISL 42.65% 12/31/2007N/A12.6790 12/31/200812.6797.8560 12/31/20097.85610.3630 VISL 52.50% 12/31/2007N/A12.7300 12/31/200812.7307.8992 12/31/20097.89910.4366 VISL 62.80% 12/31/2007N/A12.6280 12/31/200812.6287.8139 12/31/20097.81310.29112 VISL 72.05% 12/31/2008N/A8.0325 12/31/20098.03210.6586 VISL 92.45% 12/31/2008N/A7.9140 12/31/20097.91410.4602 AZL Columbia Mid Cap Value Fund VISB 11.90% 12/31/2007N/A10.2330 12/31/200810.2334.8040 12/31/20094.8046.2364 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A4.6650 12/31/20094.6655.9890 VISB 11 2.85% 12/31/2008N/A4.6830 12/31/20094.6836.0220 VISB 12 3.15% 12/31/2008N/A4.6460 12/31/20094.6465.9560 VISB 13 3.30% 12/31/2009N/A5.9240 VISB 14 2.45% 12/31/2009N/A6.1112 VISB 22.20% 12/31/2007N/A10.1390 12/31/200810.1394.7461 12/31/20094.7466.1422 VISB 32.60% 12/31/2007N/A10.1130 12/31/200810.1134.7155 12/31/20094.7156.0787 VISB 42.90% 12/31/2007N/A10.0210 12/31/200810.0214.6581 12/31/20094.6585.9863 VISB 52.75% 12/31/2007N/A10.0880 12/31/200810.0884.6962 12/31/20094.6966.0443 VISB 63.05% 12/31/2007N/A9.9960 12/31/20089.9964.6390 12/31/20094.6395.9530 VISB 72.30% 12/31/2008N/A4.7530 12/31/20094.7536.1450 VISB 92.70% 12/31/2008N/A4.7020 12/31/20094.7026.0550 VISC 12.45% 12/31/2008N/A4.7340 12/31/20094.7346.1110 VISC 10 3.00% 12/31/2008N/A4.6650 12/31/20094.6655.9890 VISC 11 2.30% 12/31/2009N/A6.1451 VISC 12 3.15% 12/31/2009N/A5.9560 VISC 14 1.75% 12/31/2009N/A6.2710 VISC 15 2.05% 12/31/2009N/A6.2020 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 13 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A4.6960 12/31/20094.6966.0440 VISC 32.60% 12/31/2008N/A4.7150 12/31/20094.7156.0780 VISC 42.90% 12/31/2008N/A4.6770 12/31/20094.6776.0110 VISC 52.15% 12/31/2008N/A4.7720 12/31/20094.7726.1790 VISC 72.55% 12/31/2008N/A4.7210 12/31/20094.7216.0890 VISC 82.85% 12/31/2008N/A4.6830 12/31/20094.6836.0220 VISC 92.70% 12/31/2008N/A4.7020 12/31/20094.7026.0550 VISI 10 2.50% 12/31/2008N/A4.7270 12/31/20094.7276.1000 VISI 11 2.35% 12/31/2008N/A4.7462 12/31/20094.7466.1346 VISI 12 2.65% 12/31/2008N/A4.7080 12/31/20094.7086.0660 VISI 13 1.95% 12/31/2009N/A6.22526 VISI 14 2.80% 12/31/2009N/A6.0330 VISI 21.70% 12/31/2007N/A10.2670 12/31/200810.2674.8300 12/31/20094.8306.2821 VISI 32.10% 12/31/2007N/A10.1980 12/31/200810.1984.77813 12/31/20094.7786.19138 VISI 42.40% 12/31/2007N/A10.1470 12/31/200810.1474.74011 12/31/20094.7406.12319 VISI 52.25% 12/31/2007N/A10.1730 12/31/200810.1734.7592 12/31/20094.7596.1563 VISI 62.55% 12/31/2007N/A10.1220 12/31/200810.1224.7210 12/31/20094.7216.0890 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A4.8177 12/31/20094.8176.25925 VISI 92.20% 12/31/2008N/A4.7460 12/31/20094.7466.1420 VISL 11.65% 12/31/2007N/A10.2762 12/31/200810.2764.8365 12/31/20094.8366.2943 VISL 10 2.75% 12/31/2008N/A4.6960 12/31/20094.6966.0440 VISL 11 2.60% 12/31/2008N/A4.7150 12/31/20094.7156.0780 VISL 12 2.90% 12/31/2008N/A4.67712 12/31/20094.6776.01113 VISL 13 2.20% 12/31/2009N/A6.1423 VISL 14 3.05% 12/31/2009N/A5.9530 VISL 21.95% 12/31/2007N/A10.2240 12/31/200810.2244.7983 12/31/20094.7986.2255 VISL 32.35% 12/31/2007N/A10.1560 12/31/200810.1564.7469 12/31/20094.7466.13412 VISL 42.65% 12/31/2007N/A10.1050 12/31/200810.1054.7080 12/31/20094.7086.0660 VISL 52.50% 12/31/2007N/A10.1300 12/31/200810.1304.7273 12/31/20094.7276.1006 VISL 62.80% 12/31/2007N/A10.0790 12/31/200810.0794.6891 12/31/20094.6896.0333 VISL 72.05% 12/31/2008N/A4.7851 12/31/20094.7856.2023 VISL 92.45% 12/31/2008N/A4.7340 12/31/20094.7346.1112 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 14 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL Columbia Small Cap Value Fund VISB 11.90% 12/31/2007N/A12.2130 12/31/200812.2138.1380 12/31/20098.1389.9560 VISB 10 3.00% 12/31/2008N/A7.7300 12/31/20097.7309.3541 VISB 11 2.85% 12/31/2008N/A7.7840 12/31/20097.7849.4345 VISB 12 3.15% 12/31/2008N/A7.6760 12/31/20097.6769.2750 VISB 13 3.30% 12/31/2009N/A9.1970 VISB 14 2.45% 12/31/2009N/A9.6500 VISB 22.20% 12/31/2007N/A11.9570 12/31/200811.9577.9432 12/31/20097.9439.6892 VISB 32.60% 12/31/2007N/A11.9030 12/31/200811.9037.8769 12/31/20097.8769.5682 VISB 42.90% 12/31/2007N/A11.6540 12/31/200811.6547.6881 12/31/20097.6889.3121 VISB 52.75% 12/31/2007N/A11.8380 12/31/200811.8387.8211 12/31/20097.8219.4872 VISB 63.05% 12/31/2007N/A11.5910 12/31/200811.5917.6340 12/31/20097.6349.2330 VISB 72.30% 12/31/2008N/A7.9870 12/31/20097.9879.7330 VISB 92.70% 12/31/2008N/A7.8390 12/31/20097.8399.5140 VISC 12.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 VISC 10 3.00 12/31/2008N/A7.7300 12/31/20097.7309.3540 VISC 11 2.30% 12/31/2009N/A9.7331 VISC 12 3.15% 12/31/2009N/A9.2750 VISC 14 1.75% 12/31/2009N/A10.0330 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 15 2.05% 12/31/2009N/A9.8720 VISC 22.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 VISC 32.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 VISC 42.90% 12/31/2008N/A7.7660 12/31/20097.7669.4070 VISC 52.15% 12/31/2008N/A8.0430 12/31/20098.0439.8161 VISC 72.55% 12/31/2008N/A7.8940 12/31/20097.8949.5960 VISC 82.85% 12/31/2008N/A7.7840 12/31/20097.7849.4340 VISC 92.70% 12/31/2008N/A7.8390 12/31/20097.8399.5140 VISI 10 2.50% 12/31/2008N/A7.9130 12/31/20097.9139.6231 VISI 11 2.35% 12/31/2008N/A7.9680 12/31/20097.9689.7052 VISI 12 2.65% 12/31/2008N/A7.8570 12/31/20097.8579.5410 VISI 13 1.95% 12/31/2009N/A9.92817 VISI 14 2.80% 12/31/2009N/A9.4600 VISI 21.70% 12/31/2007N/A12.3030 12/31/200812.3038.2140 12/31/20098.21410.0704 VISI 32.10% 12/31/2007N/A12.1240 12/31/200812.1248.0627 12/31/20098.0629.84423 VISI 42.40% 12/31/2007N/A11.9910 12/31/200811.9917.9501 12/31/20097.9509.6781 VISI 52.25% 12/31/2007N/A12.0570 12/31/200812.0578.0060 12/31/20098.0069.7601 VISI 62.55% 12/31/2007N/A11.9250 12/31/200811.9257.8940 12/31/20097.8949.5960 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 15 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A8.1764 12/31/20098.17610.01314 VISI 92.20% 12/31/2008N/A7.9430 12/31/20097.9439.6890 VISL 11.65% 12/31/2007N/A12.3260 12/31/200812.3268.2330 12/31/20098.23310.0982 VISL 10 2.75% 12/31/2008N/A7.8210 12/31/20097.8219.4870 VISL 11 2.60% 12/31/2008N/A7.8760 12/31/20097.8769.5680 VISL 12 2.90% 12/31/2008N/A7.7660 12/31/20097.7669.4070 VISL 13 2.20% 12/31/2009N/A9.68916 VISL 14 3.05% 12/31/2009N/A9.2330 VISL 21.95% 12/31/2007N/A12.1910 12/31/200812.1918.1190 12/31/20098.1199.9280 VISL 32.35% 12/31/2007N/A12.0130 12/31/200812.0137.9680 12/31/20097.9689.7054 VISL 42.65% 12/31/2007N/A11.8810 12/31/200811.8817.8570 12/31/20097.8579.5410 VISL 52.50% 12/31/2007N/A11.9470 12/31/200811.9477.9130 12/31/20097.9139.6230 VISL 62.80% 12/31/2007N/A11.8160 12/31/200811.8167.8020 12/31/20097.8029.4600 VISL 72.05% 12/31/2008N/A8.0812 12/31/20098.0819.8728 VISL 92.45% 12/31/2008N/A7.9310 12/31/20097.9319.6500 AZL Davis NY Venture Fund VISB 11.90% 12/31/2007N/A13.1438 12/31/200813.1437.67211 12/31/20097.6729.92415 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A7.0910 12/31/20097.0919.0720 VISB 11 2.85% 12/31/2008N/A7.1670 12/31/20097.1679.1834 VISB 12 3.15% 12/31/2008N/A7.0150 12/31/20097.0158.9620 VISB 13 3.30% 12/31/2009N/A8.8530 VISB 14 2.45% 12/31/2009N/A9.4887 VISB 22.20% 12/31/2007N/A12.6771 12/31/200812.6777.3784 12/31/20097.3789.5154 VISB 32.60% 12/31/2007N/A12.5880 12/31/200812.5887.29730 12/31/20097.2979.37325 VISB 42.90% 12/31/2007N/A12.1420 12/31/200812.1427.0174 12/31/20097.0178.9865 VISB 52.75% 12/31/2007N/A12.4720 12/31/200812.4727.2193 12/31/20097.2199.2595 VISB 63.05% 12/31/2007N/A12.0300 12/31/200812.0306.9420 12/31/20096.9428.8771 VISB 72.30% 12/31/2008N/A7.4569 12/31/20097.4569.6059 VISB 92.70% 12/31/2008N/A7.2452 12/31/20097.2459.2962 VISC 12.45% 12/31/2008N/A7.3763 12/31/20097.3769.4883 VISC 10 3.00 12/31/2008N/A7.0910 12/31/20097.0919.0720 VISC 11 2.30% 12/31/2009N/A9.6052 VISC 12 3.15% 12/31/2009N/A8.9620 VISC 14 1.75% 12/31/2009N/A10.0390 VISC 15 2.05% 12/31/2009N/A9.8040 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 16 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A7.2190 12/31/20097.2199.2590 VISC 32.60% 12/31/2008N/A7.2970 12/31/20097.2979.3730 VISC 42.90% 12/31/2008N/A7.1420 12/31/20097.1429.1460 VISC 52.15% 12/31/2008N/A7.5360 12/31/20097.5369.7241 VISC 72.55% 12/31/2008N/A7.3230 12/31/20097.3239.4110 VISC 82.85% 12/31/2008N/A7.1670 12/31/20097.1679.1830 VISC 92.70% 12/31/2008N/A7.2450 12/31/20097.2459.2960 VISI 10 2.50% 12/31/2008N/A7.3497 12/31/20097.3499.4508 VISI 11 2.35% 12/31/2008N/A7.4293 12/31/20097.4299.5669 VISI 12 2.65% 12/31/2008N/A7.2710 12/31/20097.2719.3340 VISI 13 1.95% 12/31/2009N/A9.88428 VISI 14 2.80% 12/31/2009N/A9.2210 VISI 21.70% 12/31/2007N/A13.3061 12/31/200813.3067.7836 12/31/20097.78310.08814 VISI 32.10% 12/31/2007N/A12.9820 12/31/200812.9827.56329 12/31/20097.5639.76369 VISI 42.40% 12/31/2007N/A12.7440 12/31/200812.7447.40214 12/31/20097.4029.52724 VISI 52.25% 12/31/2007N/A12.8630 12/31/200812.8637.4823 12/31/20097.4829.6448 VISI 62.55% 12/31/2007N/A12.6270 12/31/200812.6277.3230 12/31/20097.3239.4111 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A7.72813 12/31/20097.72810.00654 VISI 92.20% 12/31/2008N/A7.3780 12/31/20097.3789.5152 VISL 11.65% 12/31/2007N/A13.3478 12/31/200813.3477.81114 12/31/20097.81110.1298 VISL 10 2.75% 12/31/2008N/A7.2190 12/31/20097.2199.2592 VISL 11 2.60% 12/31/2008N/A7.2970 12/31/20097.2979.3730 VISL 12 2.90% 12/31/2008N/A7.1423 12/31/20097.1429.1463 VISL 13 2.20% 12/31/2009N/A9.5154 VISL 14 3.05% 12/31/2009N/A8.8770 VISL 21.95% 12/31/2007N/A13.1030 12/31/200813.1037.6451 12/31/20097.6459.8843 VISL 32.35% 12/31/2007N/A12.7840 12/31/200812.7847.42928 12/31/20097.4299.56635 VISL 42.65% 12/31/2007N/A12.5490 12/31/200812.5497.2713 12/31/20097.2719.3343 VISL 52.50% 12/31/2007N/A12.6660 12/31/200812.6667.34912 12/31/20097.3499.45025 VISL 62.80% 12/31/2007N/A12.4340 12/31/200812.4347.19323 12/31/20097.1939.22124 VISL 72.05% 12/31/2008N/A7.5919 12/31/20097.5919.80414 VISL 92.45% 12/31/2008N/A7.3763 12/31/20097.3769.4888 AZL Dreyfus Equity Growth Fund VISB 11.90% 12/31/2007N/A11.1760 12/31/200811.1766.4000 12/31/20096.4008.4630 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 17 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A5.9160 12/31/20095.9167.7360 VISB 11 2.85% 12/31/2008N/A5.9790 12/31/20095.9797.8310 VISB 12 3.15% 12/31/2008N/A5.8520 12/31/20095.8527.6420 VISB 13 3.30% 12/31/2009N/A7.5490 VISB 14 2.45% 12/31/2009N/A8.0914 VISB 22.20% 12/31/2007N/A10.7800 12/31/200810.7806.1553 12/31/20096.1558.11414 VISB 32.60% 12/31/2007N/A10.7040 12/31/200810.7046.0871 12/31/20096.0877.9922 VISB 42.90% 12/31/2007N/A10.3250 12/31/200810.3255.8540 12/31/20095.8547.6631 VISB 52.75% 12/31/2007N/A10.6060 12/31/200810.6066.0221 12/31/20096.0227.8953 VISB 63.05% 12/31/2007N/A10.2300 12/31/200810.2305.7910 12/31/20095.7917.5700 VISB 72.30% 12/31/2008N/A6.2190 12/31/20096.2198.1910 VISB 92.70% 12/31/2008N/A6.0440 12/31/20096.0447.9270 VISC 12.45% 12/31/2008N/A6.1535 12/31/20096.1538.0914 VISC 10 3.00 12/31/2008N/A5.9160 12/31/20095.9167.7360 VISC 11 2.30% 12/31/2009N/A8.1910 VISC 12 3.15% 12/31/2009N/A7.6420 VISC 14 1.75% 12/31/2009N/A8.5601 VISC 15 2.05% 12/31/2009N/A8.3600 VISC 22.75% 12/31/2008N/A6.0220 12/31/20096.0227.8950 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A6.0870 12/31/20096.0877.9920 VISC 42.90% 12/31/2008N/A5.9580 12/31/20095.9587.7990 VISC 52.15% 12/31/2008N/A6.2870 12/31/20096.2878.2920 VISC 72.55% 12/31/2008N/A6.1090 12/31/20096.1098.0250 VISC 82.85% 12/31/2008N/A5.9790 12/31/20095.9797.8310 VISC 92.70% 12/31/2008N/A6.0440 12/31/20096.0447.9270 VISI 10 2.50% 12/31/2008N/A6.1310 12/31/20096.1318.0580 VISI 11 2.35% 12/31/2008N/A6.1970 12/31/20096.1978.1570 VISI 12 2.65% 12/31/2008N/A6.0650 12/31/20096.0657.9600 VISI 13 1.95% 12/31/2009N/A8.4287 VISI 14 2.80% 12/31/2009N/A7.8630 VISI 21.70% 12/31/2007N/A11.3150 12/31/200811.3156.4931 12/31/20096.4938.6021 VISI 32.10% 12/31/2007N/A11.0390 12/31/200811.0396.3090 12/31/20096.3098.3262 VISI 42.40% 12/31/2007N/A10.8370 12/31/200810.8376.1752 12/31/20096.1758.1242 VISI 52.25% 12/31/2007N/A10.9380 12/31/200810.9386.2422 12/31/20096.2428.2245 VISI 62.55% 12/31/2007N/A10.7370 12/31/200810.7376.1090 12/31/20096.1098.0250 VISI 71.80% 12/31/2008N/A6.4472 12/31/20096.4478.5323 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 18 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A6.1550 12/31/20096.1558.1140 VISL 11.65% 12/31/2007N/A11.3500 12/31/200811.3506.5161 12/31/20096.5168.6371 VISL 10 2.75% 12/31/2008N/A6.0220 12/31/20096.0227.8950 VISL 11 2.60% 12/31/2008N/A6.0870 12/31/20096.0877.9920 VISL 12 2.90% 12/31/2008N/A5.9580 12/31/20095.9587.7990 VISL 13 2.20% 12/31/2009N/A8.1141 VISL 14 3.05% 12/31/2009N/A7.5700 VISL 21.95% 12/31/2007N/A11.1420 12/31/200811.1426.3771 12/31/20096.3778.4280 VISL 32.35% 12/31/2007N/A10.8700 12/31/200810.8706.1973 12/31/20096.1978.1576 VISL 42.65% 12/31/2007N/A10.6710 12/31/200810.6716.0650 12/31/20096.0657.9600 VISL 52.50% 12/31/2007N/A10.7700 12/31/200810.7706.1310 12/31/20096.1318.0580 VISL 62.80% 12/31/2007N/A10.5730 12/31/200810.5736.0000 12/31/20096.0007.8630 VISL 72.05% 12/31/2008N/A6.3323 12/31/20096.3328.3602 VISL 92.45% 12/31/2008N/A6.1532 12/31/20096.1538.0914 AZL Eaton Vance Large Cap Value Fund VISB 11.90% 12/31/2007N/A11.9790 12/31/200811.9797.5002 12/31/20097.5009.3122 VISB 10 3.00% 12/31/2008N/A6.8930 12/31/20096.8938.4640 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.85% 12/31/2008N/A6.9730 12/31/20096.9738.5750 VISB 12 3.15% 12/31/2008N/A6.8140 12/31/20096.8148.3540 VISB 13 3.30% 12/31/2009N/A8.2460 VISB 14 2.45% 12/31/2009N/A8.8781 VISB 22.20% 12/31/2007N/A11.5180 12/31/200811.5187.1902 12/31/20097.1908.9002 VISB 32.60% 12/31/2007N/A11.4320 12/31/200811.4327.1080 12/31/20097.1088.7631 VISB 42.90% 12/31/2007N/A10.9930 12/31/200810.9936.8140 12/31/20096.8148.3750 VISB 52.75% 12/31/2007N/A11.3180 12/31/200811.3187.0271 12/31/20097.0278.6491 VISB 63.05% 12/31/2007N/A10.8830 12/31/200810.8836.7360 12/31/20096.7368.2670 VISB 72.30% 12/31/2008N/A7.2740 12/31/20097.2748.9940 VISB 92.70% 12/31/2008N/A7.0540 12/31/20097.0548.6870 VISC 12.45% 12/31/2008N/A7.1900 12/31/20097.1908.8780 VISC 10 3.00 12/31/2008N/A6.8930 12/31/20096.8938.4640 VISC 11 2.30% 12/31/2009N/A8.9940 VISC 12 3.15% 12/31/2009N/A8.3540 VISC 14 1.75% 12/31/2009N/A9.4260 VISC 15 2.05% 12/31/2009N/A9.1910 VISC 22.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 19 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A7.1080 12/31/20097.1088.7630 VISC 42.90% 12/31/2008N/A6.9460 12/31/20096.9468.5380 VISC 52.15% 12/31/2008N/A7.3580 12/31/20097.3589.1120 VISC 72.55% 12/31/2008N/A7.1350 12/31/20097.1358.8010 VISC 82.85% 12/31/2008N/A6.9730 12/31/20096.9738.5750 VISC 92.70% 12/31/2008N/A7.0540 12/31/20097.0548.6870 VISI 10 2.50% 12/31/2008N/A7.1630 12/31/20097.1638.8391 VISI 11 2.35% 12/31/2008N/A7.2460 12/31/20097.2468.9552 VISI 12 2.65% 12/31/2008N/A7.0810 12/31/20097.0818.7250 VISI 13 1.95% 12/31/2009N/A9.2713 VISI 14 2.80% 12/31/2009N/A8.6120 VISI 21.70% 12/31/2007N/A12.1400 12/31/200812.1407.6160 12/31/20097.6169.4750 VISI 32.10% 12/31/2007N/A11.8200 12/31/200811.8207.38619 12/31/20097.3869.15143 VISI 42.40% 12/31/2007N/A11.5860 12/31/200811.5867.2181 12/31/20097.2188.9161 VISI 52.25% 12/31/2007N/A11.7030 12/31/200811.7037.3017 12/31/20097.3019.03310 VISI 62.55% 12/31/2007N/A11.4710 12/31/200811.4717.1350 12/31/20097.1358.8010 VISI 71.80% 12/31/2008N/A7.5585 12/31/20097.5589.39317 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A7.1900 12/31/20097.1908.9000 VISL 11.65% 12/31/2007N/A12.1810 12/31/200812.1817.6460 12/31/20097.6469.5162 VISL 10 2.75% 12/31/2008N/A7.0260 12/31/20097.0268.6490 VISL 11 2.60% 12/31/2008N/A7.1080 12/31/20097.1088.7630 VISL 12 2.90% 12/31/2008N/A6.9460 12/31/20096.9468.5380 VISL 13 2.20% 12/31/2009N/A8.9000 VISL 14 3.05% 12/31/2009N/A8.2670 VISL 21.95% 12/31/2007N/A11.9390 12/31/200811.9397.4721 12/31/20097.4729.2712 VISL 32.35% 12/31/2007N/A11.6250 12/31/200811.6257.2463 12/31/20097.2468.9554 VISL 42.65% 12/31/2007N/A11.3940 12/31/200811.3947.0810 12/31/20097.0818.7250 VISL 52.50% 12/31/2007N/A11.5090 12/31/200811.5097.1632 12/31/20097.1638.8393 VISL 62.80% 12/31/2007N/A11.2810 12/31/200811.2817.0000 12/31/20097.0008.6120 VISL 72.05% 12/31/2008N/A7.4140 12/31/20097.4149.1911 VISL 92.45% 12/31/2008N/A7.1900 12/31/20097.1908.8781 AZL Franklin Small Cap Value Fund VISB 11.90% 12/31/2007N/A17.0810 12/31/200817.08111.1063 12/31/200911.10614.2337 VISB 10 3.00% 12/31/2008N/A10.4341 12/31/200910.43413.2251 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 20 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.85% 12/31/2008N/A10.5230 12/31/200910.52313.3582 VISB 12 3.15% 12/31/2008N/A10.3450 12/31/200910.34513.0930 VISB 13 3.30% 12/31/2009N/A12.9630 VISB 14 2.45% 12/31/2009N/A13.7205 VISB 22.20% 12/31/2007N/A16.6230 12/31/200816.62310.7751 12/31/200910.77513.7682 VISB 32.60% 12/31/2007N/A16.5320 12/31/200816.53210.67312 12/31/200910.67313.5834 VISB 42.90% 12/31/2007N/A16.0880 12/31/200816.08810.3562 12/31/200910.35613.1392 VISB 52.75% 12/31/2007N/A16.4160 12/31/200816.41610.5830 12/31/200910.58313.4481 VISB 63.05% 12/31/2007N/A15.9750 12/31/200815.97510.2681 12/31/200910.26813.0080 VISB 72.30% 12/31/2008N/A10.8577 12/31/200910.85713.8585 VISB 92.70% 12/31/2008N/A10.6130 12/31/200910.61313.4931 VISC 12.45% 12/31/2008N/A10.7652 12/31/200910.76513.7202 VISC 10 3.00 12/31/2008N/A10.4340 12/31/200910.43413.2250 VISC 11 2.30% 12/31/2009N/A13.8580 VISC 12 3.15% 12/31/2009N/A13.0930 VISC 14 1.75% 12/31/2009N/A14.3650 VISC 15 2.05% 12/31/2009N/A14.0910 VISC 22.75% 12/31/2008N/A10.5830 12/31/200910.58313.4480 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A10.6730 12/31/200910.67313.5830 VISC 42.90% 12/31/2008N/A10.4930 12/31/200910.49313.3140 VISC 52.15% 12/31/2008N/A10.9500 12/31/200910.95013.9981 VISC 72.55% 12/31/2008N/A10.7040 12/31/200910.70413.6290 VISC 82.85% 12/31/2008N/A10.5230 12/31/200910.52313.3580 VISC 92.70% 12/31/2008N/A10.6130 12/31/200910.61313.4930 VISI 10 2.50% 12/31/2008N/A10.7341 12/31/200910.73413.6740 VISI 11 2.35% 12/31/2008N/A10.8261 12/31/200910.82613.8121 VISI 12 2.65% 12/31/2008N/A10.6430 12/31/200910.64313.5380 VISI 13 1.95% 12/31/2009N/A14.18614 VISI 14 2.80% 12/31/2009N/A13.4030 VISI 21.70% 12/31/2007N/A17.2421 12/31/200817.24211.2332 12/31/200911.23314.4253 VISI 32.10% 12/31/2007N/A16.9230 12/31/200816.92310.98117 12/31/200910.98114.04428 VISI 42.40% 12/31/2007N/A16.6870 12/31/200816.68710.7955 12/31/200910.79513.7666 VISI 52.25% 12/31/2007N/A16.8040 12/31/200816.80410.8886 12/31/200910.88813.9048 VISI 62.55% 12/31/2007N/A16.5700 12/31/200816.57010.7041 12/31/200910.70413.6291 VISI 71.80% 12/31/2008N/A11.16929 12/31/200911.16914.32941 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 21 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A10.7750 12/31/200910.77513.7683 VISL 11.65% 12/31/2007N/A17.2821 12/31/200817.28211.2655 12/31/200911.26514.4735 VISL 10 2.75% 12/31/2008N/A10.5830 12/31/200910.58313.4480 VISL 11 2.60% 12/31/2008N/A10.6730 12/31/200910.67313.5830 VISL 12 2.90% 12/31/2008N/A10.4931 12/31/200910.49313.3141 VISL 13 2.20% 12/31/2009N/A13.7680 VISL 14 3.05% 12/31/2009N/A13.0080 VISL 21.95% 12/31/2007N/A17.0420 12/31/200817.04211.0752 12/31/200911.07514.1862 VISL 32.35% 12/31/2007N/A16.7260 12/31/200816.72610.8263 12/31/200910.82613.8124 VISL 42.65% 12/31/2007N/A16.4930 12/31/200816.49310.6433 12/31/200910.64313.5385 VISL 52.50% 12/31/2007N/A16.6090 12/31/200816.60910.7342 12/31/200910.73413.6742 VISL 62.80% 12/31/2007N/A16.3780 12/31/200816.37810.5531 12/31/200910.55313.4032 VISL 72.05% 12/31/2008N/A11.0121 12/31/200911.01214.0913 VISL 92.45% 12/31/2008N/A10.7651 12/31/200910.76513.7203 AZL Franklin Templeton Founding Strategy Plus Fund VISB 11.90% 12/31/2009N/A10.2080 VISB 10 3.00% 12/31/2009N/A10.1870 VISB 11 2.85% 12/31/2009N/A10.1890 VISB 12 3.15% 12/31/2009N/A10.1840 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.30% 12/31/2009N/A10.1810 VISB 14 2.45% 12/31/2009N/A10.1970 VISB 22.20% 12/31/2009N/A10.2020 VISB 32.60% 12/31/2009N/A10.1940 VISB 42.90% 12/31/2009N/A10.1890 VISB 52.75% 12/31/2009N/A10.1910 VISB 63.05% 12/31/2009N/A10.1860 VISB 72.30% 12/31/2009N/A10.2000 VISB 92.70% 12/31/2009N/A10.1920 VISC 12.45% 12/31/2009N/A10.1970 VISC 10 3.00 12/31/2009N/A10.1870 VISC 11 2.30% 12/31/2009N/A10.2000 VISC 12 3.15% 12/31/2009N/A10.1840 VISC 14 1.75% 12/31/2009N/A10.2110 VISC 15 2.05% 12/31/2009N/A10.2050 VISC 22.75% 12/31/2009N/A10.1910 VISC 32.60% 12/31/2009N/A10.1940 VISC 42.90% 12/31/2009N/A10.1890 VISC 52.15% 12/31/2009N/A10.2030 VISC 72.55% 12/31/2009N/A10.1950 VISC 82.85% 12/31/2009N/A10.1890 VISC 92.70% 12/31/2009N/A10.1920 VISI 10 2.50% 12/31/2009N/A10.1960 VISI 11 2.35% 12/31/2009N/A10.1990 VISI 12 2.65% 12/31/2009N/A10.1930 VISI 13 1.95% 12/31/2009N/A10.2070 VISI 14 2.80% 12/31/2009N/A10.1900 VISI 21.70% 12/31/2009N/A10.21222 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 22 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 32.10% 12/31/2009N/A10.2040 VISI 42.40% 12/31/2009N/A10.1980 VISI 52.25% 12/31/2009N/A10.2010 VISI 62.55% 12/31/2009N/A10.1950 VISI 71.80% 12/31/2009N/A10.2100 VISI 92.20% 12/31/2009N/A10.2020 VISL 11.65% 12/31/2009N/A10.2133 VISL 10 2.75% 12/31/2009N/A10.1910 VISL 11 2.60% 12/31/2009N/A10.1940 VISL 12 2.90% 12/31/2009N/A10.1890 VISL 13 2.20% 12/31/2009N/A10.2020 VISL 14 3.05% 12/31/2009N/A10.1860 VISL 21.95% 12/31/2009N/A10.2079 VISL 32.35% 12/31/2009N/A10.1990 VISL 42.65% 12/31/2009N/A10.1930 VISL 52.50% 12/31/2009N/A10.1960 VISL 62.80% 12/31/2009N/A10.1900 VISL 72.05% 12/31/2009N/A10.2050 VISL 92.45% 12/31/2009N/A10.1970 AZL Fusion Balanced Fund VISB 11.90% 12/31/2007N/A11.96047 12/31/200811.9608.51495 12/31/20098.51410.58663 VISB 10 3.00% 12/31/2008N/A8.1770 12/31/20098.17710.0560 VISB 11 2.85% 12/31/2008N/A8.2220 12/31/20098.22210.12529 VISB 12 3.15% 12/31/2008N/A8.1320 12/31/20098.1329.9858 VISB 13 3.30% 12/31/2009N/A9.9160 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 14 2.45% 12/31/2009N/A10.31735 VISB 22.20% 12/31/2007N/A11.78010 12/31/200811.7808.36113 12/31/20098.36110.36427 VISB 32.60% 12/31/2007N/A11.7390 12/31/200811.7398.29824 12/31/20098.29810.24588 VISB 42.90% 12/31/2007N/A11.5620 12/31/200811.5628.14923 12/31/20098.14910.03026 VISB 52.75% 12/31/2007N/A11.6920 12/31/200811.6928.2522 12/31/20098.25210.1735 VISB 63.05% 12/31/2007N/A11.5160 12/31/200811.5168.1040 12/31/20098.1049.9600 VISB 72.30% 12/31/2008N/A8.39025 12/31/20098.39010.38964 VISB 92.70% 12/31/2008N/A8.2670 12/31/20098.26710.1970 VISC 12.45% 12/31/2008N/A8.3440 12/31/20098.34410.3170 VISC 10 3.00 12/31/2008N/A8.1770 12/31/20098.17710.0560 VISC 11 2.30% 12/31/2009N/A10.3891 VISC 12 3.15% 12/31/2009N/A9.9850 VISC 14 1.75% 12/31/2009N/A10.6600 VISC 15 2.05% 12/31/2009N/A10.51215 VISC 22.75% 12/31/2008N/A8.2524 12/31/20098.25210.1735 VISC 32.60% 12/31/2008N/A8.2980 12/31/20098.29810.2450 VISC 42.90% 12/31/2008N/A8.2070 12/31/20098.20710.1020 VISC 52.15% 12/31/2008N/A8.4370 12/31/20098.43710.4632 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 23 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A8.3130 12/31/20098.31310.2690 VISC 82.85% 12/31/2008N/A8.2226 12/31/20098.22210.1259 VISC 92.70% 12/31/2008N/A8.2670 12/31/20098.26710.1970 VISI 10 2.50% 12/31/2008N/A8.3280 12/31/20098.32810.29316 VISI 11 2.35% 12/31/2008N/A8.3740 12/31/20098.37410.36530 VISI 12 2.65% 12/31/2008N/A8.2830 12/31/20098.28310.22130 VISI 13 1.95% 12/31/2009N/A10.561117 VISI 14 2.80% 12/31/2009N/A10.1490 VISI 21.70% 12/31/2007N/A12.0250 12/31/200812.0258.5771 12/31/20098.57710.68547 VISI 32.10% 12/31/2007N/A11.8970 12/31/200811.8978.452133 12/31/20098.45210.487252 VISI 42.40% 12/31/2007N/A11.8020 12/31/200811.8028.35910 12/31/20098.35910.34116 VISI 52.25% 12/31/2007N/A11.8490 12/31/200811.8498.4056 12/31/20098.40510.41465 VISI 62.55% 12/31/2007N/A11.7540 12/31/200811.7548.3131 12/31/20098.31310.26912 VISI 71.80% 12/31/2008N/A8.54638 12/31/20098.54610.63573 VISI 92.20% 12/31/2008N/A8.3610 12/31/20098.36110.3649 VISL 11.65% 12/31/2007N/A12.04121 12/31/200812.0418.59344 12/31/20098.59310.71015 VISL 10 2.75% 12/31/2008N/A8.25219 12/31/20098.25210.17321 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.60% 12/31/2008N/A8.2980 12/31/20098.29810.2459 VISL 12 2.90% 12/31/2008N/A8.2070 12/31/20098.20710.10217 VISL 13 2.20% 12/31/2009N/A10.36427 VISL 14 3.05% 12/31/2009N/A9.9600 VISL 21.95% 12/31/2007N/A11.9440 12/31/200811.9448.4990 12/31/20098.49910.56121 VISL 32.35% 12/31/2007N/A11.8170 12/31/200811.8178.37460 12/31/20098.37410.365153 VISL 42.65% 12/31/2007N/A11.7230 12/31/200811.7238.2835 12/31/20098.28310.2215 VISL 52.50% 12/31/2007N/A11.7700 12/31/200811.7708.32810 12/31/20098.32810.29313 VISL 62.80% 12/31/2007N/A11.6760 12/31/200811.6768.2371 12/31/20098.23710.14926 VISL 72.05% 12/31/2008N/A8.4685 12/31/20098.46810.51217 VISL 92.45% 12/31/2008N/A8.34411 12/31/20098.34410.31712 AZL Fusion Conserviative Fund VISB 11.90% 12/31/2009N/A10.1445 VISB 10 3.00% 12/31/2009N/A10.1230 VISB 11 2.85% 12/31/2009N/A10.1260 VISB 12 3.15% 12/31/2009N/A10.1200 VISB 13 3.30% 12/31/2009N/A10.1170 VISB 14 2.45% 12/31/2009N/A10.1330 VISB 22.20% 12/31/2009N/A10.1380 VISB 32.60% 12/31/2009N/A10.1300 VISB 42.90% 12/31/2009N/A10.1250 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 24 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2009N/A10.1280 VISB 63.05% 12/31/2009N/A10.1220 VISB 72.30% 12/31/2009N/A10.1360 VISB 92.70% 12/31/2009N/A10.1290 VISC 12.45% 12/31/2009N/A10.1330 VISC 10 3.00 12/31/2009N/A10.1230 VISC 11 2.30% 12/31/2009N/A10.1360 VISC 12 3.15% 12/31/2009N/A10.1200 VISC 14 1.75% 12/31/2009N/A10.1470 VISC 15 2.05% 12/31/2009N/A10.1410 VISC 22.75% 12/31/2009N/A10.1280 VISC 32.60% 12/31/2009N/A10.1300 VISC 42.90% 12/31/2009N/A10.1250 VISC 52.15% 12/31/2009N/A10.1390 VISC 72.55% 12/31/2009N/A10.1310 VISC 82.85% 12/31/2009N/A10.1260 VISC 92.70% 12/31/2009N/A10.1290 VISI 10 2.50% 12/31/2009N/A10.1320 VISI 11 2.35% 12/31/2009N/A10.1350 VISI 12 2.65% 12/31/2009N/A10.1300 VISI 13 1.95% 12/31/2009N/A10.1430 VISI 14 2.80% 12/31/2009N/A10.1270 VISI 21.70% 12/31/2009N/A10.1480 VISI 32.10% 12/31/2009N/A10.1400 VISI 42.40% 12/31/2009N/A10.1340 VISI 52.25% 12/31/2009N/A10.1370 VISI 62.55% 12/31/2009N/A10.1310 VISI 71.80% 12/31/2009N/A10.1460 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2009N/A10.1380 VISL 11.65% 12/31/2009N/A10.1491 VISL 10 2.75% 12/31/2009N/A10.1280 VISL 11 2.60% 12/31/2009N/A10.1300 VISL 12 2.90% 12/31/2009N/A10.1254 VISL 13 2.20% 12/31/2009N/A10.1380 VISL 14 3.05% 12/31/2009N/A10.1220 VISL 21.95% 12/31/2009N/A10.1430 VISL 32.35% 12/31/2009N/A10.1350 VISL 42.65% 12/31/2009N/A10.1300 VISL 52.50% 12/31/2009N/A10.1320 VISL 62.80% 12/31/2009N/A10.1270 VISL 72.05% 12/31/2009N/A10.1410 VISL 92.45% 12/31/2009N/A10.1330 AZL Fusion Growth Fund VISB 11.90% 12/31/2007N/A12.64317 12/31/200812.6437.57429 12/31/20097.5749.82511 VISB 10 3.00% 12/31/2008N/A7.27517 12/31/20097.2759.33317 VISB 11 2.85% 12/31/2008N/A7.3140 12/31/20097.3149.3981 VISB 12 3.15% 12/31/2008N/A7.2350 12/31/20097.2359.2680 VISB 13 3.30% 12/31/2009N/A9.2030 VISB 14 2.45% 12/31/2009N/A9.5751 VISB 22.20% 12/31/2007N/A12.45345 12/31/200812.4537.43850 12/31/20097.4389.61919 VISB 32.60% 12/31/2007N/A12.4080 12/31/200812.4087.38215 12/31/20097.3829.50846 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 25 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.90% 12/31/2007N/A12.2220 12/31/200812.2227.24959 12/31/20097.2499.30966 VISB 52.75% 12/31/2007N/A12.3590 12/31/200812.3597.3419 12/31/20097.3419.44226 VISB 63.05% 12/31/2007N/A12.1730 12/31/200812.1737.2096 12/31/20097.2099.24417 VISB 72.30% 12/31/2008N/A7.4641 12/31/20097.4649.6421 VISB 92.70% 12/31/2008N/A7.3550 12/31/20097.3559.46419 VISC 12.45% 12/31/2008N/A7.42345 12/31/20097.4239.57543 VISC 10 3.00 12/31/2008N/A7.2750 12/31/20097.2759.3330 VISC 11 2.30% 12/31/2009N/A9.6420 VISC 12 3.15% 12/31/2009N/A9.2680 VISC 14 1.75% 12/31/2009N/A9.8940 VISC 15 2.05% 12/31/2009N/A9.7560 VISC 22.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 VISC 32.60% 12/31/2008N/A7.3820 12/31/20097.3829.5080 VISC 42.90% 12/31/2008N/A7.3010 12/31/20097.3019.3760 VISC 52.15% 12/31/2008N/A7.5050 12/31/20097.5059.7110 VISC 72.55% 12/31/2008N/A7.39518 12/31/20097.3959.53020 VISC 82.85% 12/31/2008N/A7.3140 12/31/20097.3149.3980 VISC 92.70% 12/31/2008N/A7.3550 12/31/20097.3559.4640 VISI 10 2.50% 12/31/2008N/A7.4091 12/31/20097.4099.5530 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 2.35% 12/31/2008N/A7.4500 12/31/20097.4509.6204 VISI 12 2.65% 12/31/2008N/A7.3680 12/31/20097.3689.4860 VISI 13 1.95% 12/31/2009N/A9.80230 VISI 14 2.80% 12/31/2009N/A9.4200 VISI 21.70% 12/31/2007N/A12.7113 12/31/200812.7117.63025 12/31/20097.6309.91761 VISI 32.10% 12/31/2007N/A12.5750 12/31/200812.5757.51971 12/31/20097.5199.733100 VISI 42.40% 12/31/2007N/A12.4750 12/31/200812.4757.43656 12/31/20097.4369.59762 VISI 52.25% 12/31/2007N/A12.5250 12/31/200812.5257.47711 12/31/20097.4779.66516 VISI 62.55% 12/31/2007N/A12.4250 12/31/200812.4257.3950 12/31/20097.3959.5304 VISI 71.80% 12/31/2008N/A7.60217 12/31/20097.6029.87136 VISI 92.20% 12/31/2008N/A7.4382 12/31/20097.4389.6192 VISL 11.65% 12/31/2007N/A12.7286 12/31/200812.7287.64478 12/31/20097.6449.94062 VISL 10 2.75% 12/31/2008N/A7.3410 12/31/20097.3419.4420 VISL 11 2.60% 12/31/2008N/A7.3820 12/31/20097.3829.5080 VISL 12 2.90% 12/31/2008N/A7.3012 12/31/20097.3019.3762 VISL 13 2.20% 12/31/2009N/A9.6196 VISL 14 3.05% 12/31/2009N/A9.2440 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 26 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.6268 12/31/200812.6267.56075 12/31/20097.5609.80274 VISL 32.35% 12/31/2007N/A12.4920 12/31/200812.4927.45057 12/31/20097.4509.62079 VISL 42.65% 12/31/2007N/A12.3920 12/31/200812.3927.36817 12/31/20097.3689.48614 VISL 52.50% 12/31/2007N/A12.4420 12/31/200812.4427.40921 12/31/20097.4099.55334 VISL 62.80% 12/31/2007N/A12.3420 12/31/200812.3427.32812 12/31/20097.3289.42014 VISL 72.05% 12/31/2008N/A7.5331 12/31/20097.5339.7563 VISL 92.45% 12/31/2008N/A7.4230 12/31/20097.4239.57516 AZL Fusion Moderate Fund VISB 11.90% 12/31/2007N/A12.23127 12/31/200812.2318.07040 12/31/20098.07010.24754 VISB 10 3.00% 12/31/2008N/A7.7500 12/31/20097.7509.7341 VISB 11 2.85% 12/31/2008N/A7.7930 12/31/20097.7939.80235 VISB 12 3.15% 12/31/2008N/A7.7080 12/31/20097.7089.6667 VISB 13 3.30% 12/31/2009N/A9.5992 VISB 14 2.45% 12/31/2009N/A9.9879 VISB 22.20% 12/31/2007N/A12.04711 12/31/200812.0477.92425 12/31/20097.92410.033103 VISB 32.60% 12/31/2007N/A12.0040 12/31/200812.0047.86528 12/31/20097.8659.91784 VISB 42.90% 12/31/2007N/A11.8240 12/31/200811.8247.72386 12/31/20097.7239.710148 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A11.9560 12/31/200811.9567.8210 12/31/20097.8219.84830 VISB 63.05% 12/31/2007N/A11.7770 12/31/200811.7777.6810 12/31/20097.6819.6421 VISB 72.30% 12/31/2008N/A7.9522 12/31/20097.95210.0577 VISB 92.70% 12/31/2008N/A7.8363 12/31/20097.8369.8713 VISC 12.45% 12/31/2008N/A7.90816 12/31/20097.9089.98714 VISC 10 3.00 12/31/2008N/A7.7500 12/31/20097.7509.7346 VISC 11 2.30% 12/31/2009N/A10.0570 VISC 12 3.15% 12/31/2009N/A9.6660 VISC 14 1.75% 12/31/2009N/A10.3200 VISC 15 2.05% 12/31/2009N/A10.17618 VISC 22.75% 12/31/2008N/A7.8210 12/31/20097.8219.8480 VISC 32.60% 12/31/2008N/A7.8650 12/31/20097.8659.9170 VISC 42.90% 12/31/2008N/A7.7780 12/31/20097.7789.7790 VISC 52.15% 12/31/2008N/A7.9960 12/31/20097.99610.1290 VISC 72.55% 12/31/2008N/A7.8790 12/31/20097.8799.9410 VISC 82.85% 12/31/2008N/A7.7930 12/31/20097.7939.8020 VISC 92.70% 12/31/2008N/A7.8360 12/31/20097.8369.8714 VISI 10 2.50% 12/31/2008N/A7.8940 12/31/20097.8949.96423 VISI 11 2.35% 12/31/2008N/A7.9370 12/31/20097.93710.03467 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 27 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A7.8500 12/31/20097.8509.89434 VISI 13 1.95% 12/31/2009N/A10.22329 VISI 14 2.80% 12/31/2009N/A9.8250 VISI 21.70% 12/31/2007N/A12.2970 12/31/200812.2978.1294 12/31/20098.12910.344125 VISI 32.10% 12/31/2007N/A12.1660 12/31/200812.1668.01165 12/31/20098.01110.152132 VISI 42.40% 12/31/2007N/A12.0690 12/31/200812.0697.92316 12/31/20097.92310.01134 VISI 52.25% 12/31/2007N/A12.1170 12/31/200812.1177.96638 12/31/20097.96610.08180 VISI 62.55% 12/31/2007N/A12.0200 12/31/200812.0207.8790 12/31/20097.8799.9410 VISI 71.80% 12/31/20098.10010.2969 VISI 92.20% 12/31/2008N/A7.92435 12/31/20097.92410.03347 VISL 11.65% 12/31/2007N/A12.31337 12/31/200812.3138.14452 12/31/20098.14410.368123 VISL 10 2.75% 12/31/2008N/A7.8210 12/31/20097.8219.84814 VISL 11 2.60% 12/31/2008N/A7.8650 12/31/20097.8659.91762 VISL 12 2.90% 12/31/2008N/A7.7780 12/31/20097.7789.7796 VISL 13 2.20% 12/31/2009N/A10.0337 VISL 14 3.05% 12/31/2009N/A9.6420 VISL 21.95% 12/31/2007N/A12.2150 12/31/200812.2158.0553 12/31/20098.05510.223216 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A12.0850 12/31/200812.0857.937157 12/31/20097.93710.034224 VISL 42.65% 12/31/2007N/A11.9880 12/31/200811.9887.85011 12/31/20097.8509.89419 VISL 52.50% 12/31/2007N/A12.0370 12/31/200812.0377.89435 12/31/20097.8949.964156 VISL 62.80% 12/31/2007N/A11.9400 12/31/200811.9407.8070 12/31/20097.8079.8252 VISL 72.05% 12/31/2008N/A8.0263 12/31/20098.02610.17617 VISL 92.45% 12/31/2008N/A7.9084 12/31/20097.9089.9873 AZL Growth Index Strategy Fund VISB 11.90% 12/31/2009N/A10.05726 VISB 10 3.00% 12/31/2009N/A10.0364 VISB 11 2.85% 12/31/2009N/A10.0391 VISB 12 3.15% 12/31/2009N/A10.0330 VISB 13 3.30% 12/31/2009N/A10.0300 VISB 14 2.45% 12/31/2009N/A10.0462 VISB 22.20% 12/31/2009N/A10.05112 VISB 32.60% 12/31/2009N/A10.04473 VISB 42.90% 12/31/2009N/A10.0381 VISB 52.75% 12/31/2009N/A10.0414 VISB 63.05% 12/31/2009N/A10.0350 VISB 72.30% 12/31/2009N/A10.0491 VISB 92.70% 12/31/2009N/A10.0422 VISC 12.45% 12/31/2009N/A10.04613 VISC 10 3.00 12/31/2009N/A10.0360 VISC 11 2.30% 12/31/2009N/A10.0490 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 28 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12 3.15% 12/31/2009N/A10.0330 VISC 14 1.75% 12/31/2009N/A10.0600 VISC 15 2.05% 12/31/2009N/A10.0540 VISC 22.75% 12/31/2009N/A10.0410 VISC 32.60% 12/31/2009N/A10.0440 VISC 42.90% 12/31/2009N/A10.0380 VISC 52.15% 12/31/2009N/A10.0520 VISC 72.55% 12/31/2009N/A10.0450 VISC 82.85% 12/31/2009N/A10.0390 VISC 92.70% 12/31/2009N/A10.0420 VISI 10 2.50% 12/31/2009N/A10.04517 VISI 11 2.35% 12/31/2009N/A10.0486 VISI 12 2.65% 12/31/2009N/A10.0430 VISI 13 1.95% 12/31/2009N/A10.05623 VISI 14 2.80% 12/31/2009N/A10.0400 VISI 21.70% 12/31/2009N/A10.06138 VISI 32.10% 12/31/2009N/A10.05361 VISI 42.40% 12/31/2009N/A10.04711 VISI 52.25% 12/31/2009N/A10.05067 VISI 62.55% 12/31/2009N/A10.0459 VISI 71.80% 12/31/2009N/A10.05919 VISI 92.20% 12/31/2009N/A10.05125 VISL 11.65% 12/31/2009N/A10.06240 VISL 10 2.75% 12/31/2009N/A10.0410 VISL 11 2.60% 12/31/2009N/A10.0440 VISL 12 2.90% 12/31/2009N/A10.0380 VISL 13 2.20% 12/31/2009N/A10.0510 VISL 14 3.05% 12/31/2009N/A10.0350 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2009N/A10.05633 VISL 32.35% 12/31/2009N/A10.04878 VISL 42.65% 12/31/2009N/A10.0431 VISL 52.50% 12/31/2009N/A10.04524 VISL 62.80% 12/31/2009N/A10.0406 VISL 72.05% 12/31/2009N/A10.0549 VISL 92.45% 12/31/2009N/A10.0461 AZL International Index Fund VISB 11.90% 12/31/2009N/A9.7511 VISB 10 3.00% 12/31/2009N/A9.7310 VISB 11 2.85% 12/31/2009N/A9.7334 VISB 12 3.15% 12/31/2009N/A9.7280 VISB 13 3.30% 12/31/2009N/A9.7250 VISB 14 2.45% 12/31/2009N/A9.7411 VISB 22.20% 12/31/2009N/A9.7461 VISB 32.60% 12/31/2009N/A9.7387 VISB 42.90% 12/31/2009N/A9.7321 VISB 52.75% 12/31/2009N/A9.7353 VISB 63.05% 12/31/2009N/A9.7300 VISB 72.30% 12/31/2009N/A9.7448 VISB 92.70% 12/31/2009N/A9.7360 VISC 12.45% 12/31/2009N/A9.7410 VISC 10 3.00 12/31/2009N/A9.7310 VISC 11 2.30% 12/31/2009N/A9.7440 VISC 12 3.15% 12/31/2009N/A9.7280 VISC 14 1.75% 12/31/2009N/A9.7540 VISC 15 2.05% 12/31/2009N/A9.7480 VISC 22.75% 12/31/2009N/A9.7350 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 29 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2009N/A9.7380 VISC 42.90% 12/31/2009N/A9.7320 VISC 52.15% 12/31/2009N/A9.7463 VISC 72.55% 12/31/2009N/A9.7390 VISC 82.85% 12/31/2009N/A9.7330 VISC 92.70% 12/31/2009N/A9.7360 VISI 10 2.50% 12/31/2009N/A9.7400 VISI 11 2.35% 12/31/2009N/A9.7430 VISI 12 2.65% 12/31/2009N/A9.7370 VISI 13 1.95% 12/31/2009N/A9.7505 VISI 14 2.80% 12/31/2009N/A9.7340 VISI 21.70% 12/31/2009N/A9.7554 VISI 32.10% 12/31/2009N/A9.74735 VISI 42.40% 12/31/2009N/A9.7424 VISI 52.25% 12/31/2009N/A9.7456 VISI 62.55% 12/31/2009N/A9.7390 VISI 71.80% 12/31/2009N/A9.75313 VISI 92.20% 12/31/2009N/A9.7462 VISL 11.65% 12/31/2009N/A9.7561 VISL 10 2.75% 12/31/2009N/A9.7350 VISL 11 2.60% 12/31/2009N/A9.7380 VISL 12 2.90% 12/31/2009N/A9.73230 VISL 13 2.20% 12/31/2009N/A9.7460 VISL 14 3.05% 12/31/2009N/A9.7300 VISL 21.95% 12/31/2009N/A9.7500 VISL 32.35% 12/31/2009N/A9.74320 VISL 42.65% 12/31/2009N/A9.7370 VISL 52.50% 12/31/2009N/A9.7401 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 62.80% 12/31/2009N/A9.7342 VISL 72.05% 12/31/2009N/A9.7480 VISL 92.45% 12/31/2009N/A9.7410 AZL Invesco International Equity Fund VISB 11.90% 12/31/2007N/A19.2764 12/31/200819.27611.0626 12/31/200911.06214.57911 VISB 10 3.00% 12/31/2008N/A10.2791 12/31/200910.27913.3994 VISB 11 2.85% 12/31/2008N/A10.3820 12/31/200910.38213.5541 VISB 12 3.15% 12/31/2008N/A10.1760 12/31/200910.17613.2451 VISB 13 3.30% 12/31/2009N/A13.0942 VISB 14 2.45% 12/31/2009N/A13.9771 VISB 22.20% 12/31/2007N/A18.6465 12/31/200818.64610.6686 12/31/200910.66814.0198 VISB 32.60% 12/31/2007N/A18.5250 12/31/200818.52510.5575 12/31/200910.55713.8178 VISB 42.90% 12/31/2007N/A17.9200 12/31/200817.92010.1811 12/31/200910.18113.28511 VISB 52.75% 12/31/2007N/A18.3680 12/31/200818.36810.4524 12/31/200910.45213.6584 VISB 63.05% 12/31/2007N/A17.7680 12/31/200817.76810.0800 12/31/200910.08013.1337 VISB 72.30% 12/31/2008N/A10.7704 12/31/200910.77014.13811 VISB 92.70% 12/31/2008N/A10.4870 12/31/200910.48713.7112 VISC 12.45% 12/31/2008N/A10.6630 12/31/200910.66313.9770 VISC 10 3.00% 12/31/2008N/A10.2790 12/31/200910.27913.3990 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 30 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 11 2.30% 12/31/2009N/A14.1380 VISC 12 3.15% 12/31/2009N/A13.2450 VISC 14 1.75% 12/31/2009N/A14.7370 VISC 15 2.05% 12/31/2009N/A14.4120 VISC 22.75% 12/31/2008N/A10.4520 12/31/200910.45213.6580 VISC 32.60% 12/31/2008N/A10.5570 12/31/200910.55713.8170 VISC 42.90% 12/31/2008N/A10.3470 12/31/200910.34713.5020 VISC 52.15% 12/31/2008N/A10.8790 12/31/200910.87914.3020 VISC 72.55% 12/31/2008N/A10.5920 12/31/200910.59213.8700 VISC 82.85% 12/31/2008N/A10.3820 12/31/200910.38213.5542 VISC 92.70% 12/31/2008N/A10.4870 12/31/200910.48713.7110 VISI 10 2.50% 12/31/2008N/A10.6280 12/31/200910.62813.9238 VISI 11 2.35% 12/31/2008N/A10.7350 12/31/200910.73514.0845 VISI 12 2.65% 12/31/2008N/A10.5220 12/31/200910.52213.7647 VISI 13 1.95% 12/31/2009N/A14.52425 VISI 14 2.80% 12/31/2009N/A13.6062 VISI 21.70% 12/31/2007N/A19.4961 12/31/200819.49611.2113 12/31/200911.21114.8059 VISI 32.10% 12/31/2007N/A19.0580 12/31/200819.05810.9154 12/31/200910.91514.35732 VISI 42.40% 12/31/2007N/A18.7360 12/31/200818.73610.6994 12/31/200910.69914.03018 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 52.25% 12/31/2007N/A18.8970 12/31/200818.89710.8062 12/31/200910.80614.19318 VISI 62.55% 12/31/2007N/A18.5780 12/31/200818.57810.5921 12/31/200910.59213.8703 VISI 71.80% 12/31/2008N/A11.1364 12/31/200911.13614.69221 VISI 92.20% 12/31/2008N/A10.6680 12/31/200910.66814.0193 VISL 11.65% 12/31/2007N/A19.5511 12/31/200819.55111.2489 12/31/200911.24814.86213 VISL 10 2.75% 12/31/2008N/A10.4520 12/31/200910.45213.6580 VISL 11 2.60% 12/31/2008N/A10.5570 12/31/200910.55713.8170 VISL 12 2.90% 12/31/2008N/A10.3470 12/31/200910.34713.5020 VISL 13 2.20% 12/31/2009N/A14.0190 VISL 14 3.05% 12/31/2009N/A13.1330 VISL 21.95% 12/31/2007N/A19.2210 12/31/200819.22111.0250 12/31/200911.02514.5241 VISL 32.35% 12/31/2007N/A18.7900 12/31/200818.79010.7359 12/31/200910.73514.08421 VISL 42.65% 12/31/2007N/A18.4730 12/31/200818.47310.5220 12/31/200910.52213.7644 VISL 52.50% 12/31/2007N/A18.6300 12/31/200818.63010.6282 12/31/200910.62813.9235 VISL 62.80% 12/31/2007N/A18.3160 12/31/200818.31610.41712 12/31/200910.41713.60614 VISL 72.05% 12/31/2008N/A10.9520 12/31/200910.95214.4121 VISL 92.45% 12/31/2008N/A10.6631 12/31/200910.66313.9774 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 31 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option AZL JPMorgan U.S. Equity Fund VISB 11.90% 12/31/2007N/A12.7040 12/31/200812.7047.6431 12/31/20097.64310.0272 VISB 10 3.00% 12/31/2008N/A7.2610 12/31/20097.2619.4220 VISB 11 2.85% 12/31/2008N/A7.3110 12/31/20097.3119.5010 VISB 12 3.15% 12/31/2008N/A7.2100 12/31/20097.2109.3420 VISB 13 3.30% 12/31/2009N/A9.2630 VISB 14 2.45% 12/31/2009N/A9.7191 VISB 22.20% 12/31/2007N/A12.4381 12/31/200812.4387.4613 12/31/20097.4619.7592 VISB 32.60% 12/31/2007N/A12.3820 12/31/200812.3827.3974 12/31/20097.3979.6375 VISB 42.90% 12/31/2007N/A12.1230 12/31/200812.1237.2210 12/31/20097.2219.3792 VISB 52.75% 12/31/2007N/A12.3140 12/31/200812.3147.3451 12/31/20097.3459.5551 VISB 63.05% 12/31/2007N/A12.0560 12/31/200812.0567.1700 12/31/20097.1709.3001 VISB 72.30% 12/31/2008N/A7.5013 12/31/20097.5019.8023 VISB 92.70% 12/31/2008N/A7.3630 12/31/20097.3639.5820 VISC 12.45% 12/31/2008N/A7.4490 12/31/20097.4499.7190 VISC 10 3.00% 12/31/2008N/A7.2610 12/31/20097.2619.4220 VISC 11 2.30% 12/31/2009N/A9.8021 VISC 12 3.15% 12/31/2009N/A9.3420 VISC 14 1.75% 12/31/2009N/A10.1050 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 15 2.05% 12/31/2009N/A9.9430 VISC 22.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 VISC 32.60% 12/31/2008N/A7.3970 12/31/20097.3979.6370 VISC 42.90% 12/31/2008N/A7.2940 12/31/20097.2949.4740 VISC 52.15% 12/31/2008N/A7.5550 12/31/20097.5559.8871 VISC 72.55% 12/31/2008N/A7.4140 12/31/20097.4149.6640 VISC 82.85% 12/31/2008N/A7.3110 12/31/20097.3119.5010 VISC 92.70% 12/31/2008N/A7.3630 12/31/20097.3639.5820 VISI 10 2.50% 12/31/2008N/A7.4320 12/31/20097.4329.6921 VISI 11 2.35% 12/31/2008N/A7.4841 12/31/20097.4849.7751 VISI 12 2.65% 12/31/2008N/A7.3800 12/31/20097.3809.6100 VISI 13 1.95% 12/31/2009N/A9.9992 VISI 14 2.80% 12/31/2009N/A9.5280 VISI 21.70% 12/31/2007N/A12.7982 12/31/200812.7987.7153 12/31/20097.71510.1426 VISI 32.10% 12/31/2007N/A12.6110 12/31/200812.6117.57212 12/31/20097.5729.91423 VISI 42.40% 12/31/2007N/A12.4730 12/31/200812.4737.4675 12/31/20097.4679.74710 VISI 52.25% 12/31/2007N/A12.5420 12/31/200812.5427.5198 12/31/20097.5199.83010 VISI 62.55% 12/31/2007N/A12.4040 12/31/200812.4047.4140 12/31/20097.4149.6642 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 32 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A7.6799 12/31/20097.67910.08521 VISI 92.20% 12/31/2008N/A7.4612 12/31/20097.4619.7592 VISL 11.65% 12/31/2007N/A12.8211 12/31/200812.8217.7335 12/31/20097.73310.1713 VISL 10 2.75% 12/31/2008N/A7.3450 12/31/20097.3459.5550 VISL 11 2.60% 12/31/2008N/A7.3970 12/31/20097.3979.6370 VISL 12 2.90% 12/31/2008N/A7.2940 12/31/20097.2949.4740 VISL 13 2.20% 12/31/2009N/A9.7591 VISL 14 3.05% 12/31/2009N/A9.3000 VISL 21.95% 12/31/2007N/A12.6810 12/31/200812.6817.6250 12/31/20097.6259.9990 VISL 32.35% 12/31/2007N/A12.4960 12/31/200812.4967.4845 12/31/20097.4849.7757 VISL 42.65% 12/31/2007N/A12.3590 12/31/200812.3597.3800 12/31/20097.3809.6100 VISL 52.50% 12/31/2007N/A12.4270 12/31/200812.4277.4320 12/31/20097.4329.6922 VISL 62.80% 12/31/2007N/A12.2910 12/31/200812.2917.3282 12/31/20097.3289.5282 VISL 72.05% 12/31/2008N/A7.5900 12/31/20097.5909.9431 VISL 92.45% 12/31/2008N/A7.4490 12/31/20097.4499.7191 AZL MFS Investors Trust Fund VISB 11.90% 12/31/2007N/A14.6745 12/31/200814.6748.6225 12/31/20098.62212.84323 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A8.2810 12/31/20098.28112.2000 VISB 11 2.85% 12/31/2008N/A8.3260 12/31/20098.32612.2851 VISB 12 3.15% 12/31/2008N/A8.2360 12/31/20098.23612.1150 VISB 13 3.30% 12/31/2009N/A12.0300 VISB 14 2.45% 12/31/2009N/A12.5179 VISB 22.20% 12/31/2007N/A14.4531 12/31/200814.4538.4671 12/31/20098.46712.5743 VISB 32.60% 12/31/2007N/A14.4010 12/31/200814.4018.4035 12/31/20098.40312.42910 VISB 42.90% 12/31/2007N/A14.1850 12/31/200814.1858.2521 12/31/20098.25212.1691 VISB 52.75% 12/31/2007N/A14.3440 12/31/200814.3448.3573 12/31/20098.35712.34210 VISB 63.05% 12/31/2007N/A14.1280 12/31/200814.1288.2070 12/31/20098.20712.0841 VISB 72.30% 12/31/2008N/A8.49716 12/31/20098.49712.60518 VISB 92.70% 12/31/2008N/A8.3720 12/31/20098.37212.3712 VISC 12.45% 12/31/2008N/A8.4500 12/31/20098.45012.5170 VISC 10 3.00% 12/31/2008N/A8.2810 12/31/20098.28112.2000 VISC 11 2.30% 12/31/2009N/A12.6052 VISC 12 3.15% 12/31/2009N/A12.1150 VISC 14 1.75% 12/31/2009N/A12.9330 VISC 15 2.05% 12/31/2009N/A12.7540 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 33 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 VISC 32.60% 12/31/2008N/A8.4030 12/31/20098.40312.4290 VISC 42.90% 12/31/2008N/A8.3110 12/31/20098.31112.2560 VISC 52.15% 12/31/2008N/A8.5440 12/31/20098.54412.6940 VISC 72.55% 12/31/2008N/A8.4190 12/31/20098.41912.4580 VISC 82.85% 12/31/2008N/A8.3260 12/31/20098.32612.2850 VISC 92.70% 12/31/2008N/A8.3720 12/31/20098.37212.3710 VISI 10 2.50% 12/31/2008N/A8.4342 12/31/20098.43412.4878 VISI 11 2.35% 12/31/2008N/A8.4810 12/31/20098.48112.5755 VISI 12 2.65% 12/31/2008N/A8.3880 12/31/20098.38812.4000 VISI 13 1.95% 12/31/2009N/A12.81331 VISI 14 2.80% 12/31/2009N/A12.3130 VISI 21.70% 12/31/2007N/A14.7520 12/31/200814.7528.6860 12/31/20098.68612.9646 VISI 32.10% 12/31/2007N/A14.5950 12/31/200814.5958.55910 12/31/20098.55912.72330 VISI 42.40% 12/31/2007N/A14.4790 12/31/200814.4798.4651 12/31/20098.46512.5461 VISI 52.25% 12/31/2007N/A14.5370 12/31/200814.5378.5126 12/31/20098.51212.6348 VISI 62.55% 12/31/2007N/A14.4210 12/31/200814.4218.4192 12/31/20098.41912.4583 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A8.65419 12/31/20098.65412.90338 VISI 92.20% 12/31/2008N/A8.4670 12/31/20098.46712.5742 VISL 11.65% 12/31/2007N/A14.7722 12/31/200814.7728.7025 12/31/20098.70212.9943 VISL 10 2.75% 12/31/2008N/A8.3570 12/31/20098.35712.3420 VISL 11 2.60% 12/31/2008N/A8.4030 12/31/20098.40312.4290 VISL 12 2.90% 12/31/2008N/A8.3110 12/31/20098.31112.2560 VISL 13 2.20% 12/31/2009N/A12.5744 VISL 14 3.05% 12/31/2009N/A12.0840 VISL 21.95% 12/31/2007N/A14.6540 12/31/200814.6548.6074 12/31/20098.60712.8135 VISL 32.35% 12/31/2007N/A14.4980 12/31/200814.4988.4817 12/31/20098.48112.5757 VISL 42.65% 12/31/2007N/A14.3820 12/31/200814.3828.3884 12/31/20098.38812.4008 VISL 52.50% 12/31/2007N/A14.4400 12/31/200814.4408.43410 12/31/20098.43412.4878 VISL 62.80% 12/31/2007N/A14.3250 12/31/200814.3258.3424 12/31/20098.34212.3137 VISL 72.05% 12/31/2008N/A8.5755 12/31/20098.57512.7545 VISL 92.45% 12/31/2008N/A8.4500 12/31/20098.45012.5170 AZL Money Market Fund VISB 11.90% 12/31/2007N/A10.31847 12/31/200810.31810.370125 12/31/200910.37010.197183 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 34 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A9.7437 12/31/20099.7439.4753 VISB 11 2.85% 12/31/2008N/A9.8748 12/31/20099.8749.6178 VISB 12 3.15% 12/31/2008N/A9.61311 12/31/20099.6139.3353 VISB 13 3.30% 12/31/2009N/A8.9960 VISB 14 2.45% 12/31/2009N/A10.0070 VISB 22.20% 12/31/2007N/A10.10549 12/31/200810.10510.12677 12/31/200910.1269.92747 VISB 32.60% 12/31/2007N/A9.8280 12/31/20089.8289.809114 12/31/20099.8099.578181 VISB 42.90% 12/31/2007N/A9.6250 12/31/20089.6259.57728 12/31/20099.5779.32420 VISB 52.75% 12/31/2007N/A9.7260 12/31/20089.7269.6922 12/31/20099.6929.45024 VISB 63.05% 12/31/2007N/A9.5250 12/31/20089.5259.464197 12/31/20099.4649.20085 VISB 72.30% 12/31/2008N/A10.0461 12/31/200910.0469.83920 VISB 92.70% 12/31/2008N/A10.00756 12/31/200910.0079.7620 VISC 12.45% 12/31/2008N/A10.23312 12/31/200910.23310.0074 VISC 10 3.00% 12/31/2008N/A9.7430 12/31/20099.7439.4750 VISC 11 2.30% 12/31/2009N/A9.8390 VISC 12 3.15% 12/31/2009N/A9.3350 VISC 14 1.75% 12/31/2009N/A10.71811 VISC 15 2.05% 12/31/2009N/A10.4120 VISC 22.75% 12/31/2008N/A9.96213 12/31/20099.9629.7130 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A10.0970 12/31/200910.0979.8590 VISC 42.90% 12/31/2008N/A9.8300 12/31/20099.8309.5700 VISC 52.15% 12/31/2008N/A10.5108 12/31/200910.51010.3090 VISC 72.55% 12/31/2008N/A10.1420 12/31/200910.1429.9080 VISC 82.85% 12/31/2008N/A9.8741 12/31/20099.8749.6175 VISC 92.70% 12/31/2008N/A10.0070 12/31/200910.0079.7623 VISI 10 2.50% 12/31/2008N/A10.18765 12/31/200910.1879.95727 VISI 11 2.35% 12/31/2008N/A10.3255 12/31/200910.32510.10726 VISI 12 2.65% 12/31/2008N/A10.05219 12/31/200910.0529.81021 VISI 13 1.95% 12/31/2009N/A10.51616 VISI 14 2.80% 12/31/2009N/A9.6650 VISI 21.70% 12/31/2007N/A10.8640 12/31/200810.86410.94152 12/31/200910.94110.78048 VISI 32.10% 12/31/2007N/A10.5250 12/31/200810.52510.557146 12/31/200910.55710.361160 VISI 42.40% 12/31/2007N/A10.2780 12/31/200810.27810.27995 12/31/200910.27910.05723 VISI 52.25% 12/31/2007N/A10.4010 12/31/200810.40110.41711 12/31/200910.41710.20863 VISI 62.55% 12/31/2007N/A10.1560 12/31/200810.15610.14217 12/31/200910.1429.9084 VISI 71.80% 12/31/2008N/A10.844119 12/31/200910.84410.674203 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 35 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A10.12642 12/31/200910.1269.92719 VISL 11.65% 12/31/2007N/A10.9070 12/31/200810.90710.99024 12/31/200910.99010.834128 VISL 10 2.75% 12/31/2008N/A9.96256 12/31/20099.9629.71325 VISL 11 2.60% 12/31/2008N/A10.0970 12/31/200910.0979.8597 VISL 12 2.90% 12/31/2008N/A9.8300 12/31/20099.8309.5702 VISL 13 2.20% 12/31/2009N/A9.92721 VISL 14 3.05% 12/31/2009N/A9.2000 VISL 21.95% 12/31/2007N/A10.65112 12/31/200810.65110.70036 12/31/200910.70010.51636 VISL 32.35% 12/31/2007N/A10.3180 12/31/200810.31810.325137 12/31/200910.32510.10735 VISL 42.65% 12/31/2007N/A10.0760 12/31/200810.07610.052102 12/31/200910.0529.81080 VISL 52.50% 12/31/2007N/A10.1970 12/31/200810.19710.18724 12/31/200910.1879.9578 VISL 62.80% 12/31/2007N/A9.9570 12/31/20089.9579.9185 12/31/20099.9189.6655 VISL 72.05% 12/31/2008N/A10.60527 12/31/200910.60510.41237 VISL 92.45% 12/31/2008N/A10.23342 12/31/200910.23310.00727 AZL OCC Growth Fund VISB 11.90% 12/31/2009N/A10.3670 VISB 10 3.00% 12/31/2009N/A10.3450 VISB 11 2.85% 12/31/2009N/A10.3480 VISB 12 3.15% 12/31/2009N/A10.3420 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 13 3.30% 12/31/2009N/A10.3390 VISB 14 2.45% 12/31/2009N/A10.3560 VISB 22.20% 12/31/2009N/A10.3610 VISB 32.60% 12/31/2009N/A10.3530 VISB 42.90% 12/31/2009N/A10.3470 VISB 52.75% 12/31/2009N/A10.3500 VISB 63.05% 12/31/2009N/A10.3440 VISB 72.30% 12/31/2009N/A10.3590 VISB 92.70% 12/31/2009N/A10.3510 VISC 12.45% 12/31/2009N/A10.3560 VISC 10 3.00 12/31/2009N/A10.3450 VISC 11 2.30% 12/31/2009N/A10.3590 VISC 12 3.15% 12/31/2009N/A10.3420 VISC 14 1.75% 12/31/2009N/A10.3700 VISC 15 2.05% 12/31/2009N/A10.3640 VISC 22.75% 12/31/2009N/A10.3500 VISC 32.60% 12/31/2009N/A10.3530 VISC 42.90% 12/31/2009N/A10.3470 VISC 52.15% 12/31/2009N/A10.3620 VISC 72.55% 12/31/2009N/A10.3540 VISC 82.85% 12/31/2009N/A10.3480 VISC 92.70% 12/31/2009N/A10.3510 VISI 10 2.50% 12/31/2009N/A10.3550 VISI 11 2.35% 12/31/2009N/A10.3580 VISI 12 2.65% 12/31/2009N/A10.3520 VISI 13 1.95% 12/31/2009N/A10.3660 VISI 14 2.80% 12/31/2009N/A10.3490 VISI 21.70% 12/31/2009N/A10.3710 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 36 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 32.10% 12/31/2009N/A10.3630 VISI 42.40% 12/31/2009N/A10.3570 VISI 52.25% 12/31/2009N/A10.3600 VISI 62.55% 12/31/2009N/A10.3540 VISI 71.80% 12/31/2009N/A10.3690 VISI 92.20% 12/31/2009N/A10.3610 VISL 11.65% 12/31/2009N/A10.3720 VISL 10 2.75% 12/31/2009N/A10.3500 VISL 11 2.60% 12/31/2009N/A10.3530 VISL 12 2.90% 12/31/2009N/A10.3470 VISL 13 2.20% 12/31/2009N/A10.3610 VISL 14 3.05% 12/31/2009N/A10.3440 VISL 21.95% 12/31/2009N/A10.3660 VISL 32.35% 12/31/2009N/A10.3580 VISL 42.65% 12/31/2009N/A10.3520 VISL 52.50% 12/31/2009N/A10.3550 VISL 62.80% 12/31/2009N/A10.3490 VISL 72.05% 12/31/2009N/A10.3640 VISL 92.45% 12/31/2009N/A10.3560 AZL OCC Opportunity Fund VISB 11.90% 12/31/2007N/A16.2050 12/31/200816.2058.4021 12/31/20098.40213.0341 VISB 10 3.00% 12/31/2008N/A7.8070 12/31/20097.80711.9793 VISB 11 2.85% 12/31/2008N/A7.8860 12/31/20097.88612.1180 VISB 12 3.15% 12/31/2008N/A7.7290 12/31/20097.72911.8420 VISB 13 3.30% 12/31/2009N/A11.7060 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 14 2.45% 12/31/2009N/A12.4960 VISB 22.20% 12/31/2007N/A15.6761 12/31/200815.6768.1033 12/31/20098.10312.5332 VISB 32.60% 12/31/2007N/A15.5740 12/31/200815.5748.0191 12/31/20098.01912.3525 VISB 42.90% 12/31/2007N/A15.0650 12/31/200815.0657.7330 12/31/20097.73311.8770 VISB 52.75% 12/31/2007N/A15.4420 12/31/200815.4427.9390 12/31/20097.93912.2110 VISB 63.05% 12/31/2007N/A14.9380 12/31/200814.9387.6561 12/31/20097.65611.7413 VISB 72.30% 12/31/2008N/A8.1810 12/31/20098.18112.6402 VISB 92.70% 12/31/2008N/A7.9650 12/31/20097.96512.2580 VISC 12.45% 12/31/2008N/A8.0991 12/31/20098.09912.4961 VISC 10 3.00% 12/31/2008N/A7.8070 12/31/20097.80711.9790 VISC 11 2.30% 12/31/2009N/A12.6400 VISC 12 3.15% 12/31/2009N/A11.8420 VISC 14 1.75% 12/31/2009N/A13.1750 VISC 15 2.05% 12/31/2009N/A12.8850 VISC 22.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 VISC 32.60% 12/31/2008N/A8.0190 12/31/20098.01912.3520 VISC 42.90% 12/31/2008N/A7.8600 12/31/20097.86012.0710 VISC 52.15% 12/31/2008N/A8.2630 12/31/20098.26312.7870 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 37 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A8.0450 12/31/20098.04512.4000 VISC 82.85% 12/31/2008N/A7.8860 12/31/20097.88612.1180 VISC 92.70% 12/31/2008N/A7.9650 12/31/20097.96512.2580 VISI 10 2.50% 12/31/2008N/A8.0726 12/31/20098.07212.4484 VISI 11 2.35% 12/31/2008N/A8.1540 12/31/20098.15412.5921 VISI 12 2.65% 12/31/2008N/A7.9920 12/31/20097.99212.3050 VISI 13 1.95% 12/31/2009N/A12.9850 VISI 14 2.80% 12/31/2009N/A12.1640 VISI 21.70% 12/31/2007N/A16.3900 12/31/200816.3908.5150 12/31/20098.51513.2361 VISI 32.10% 12/31/2007N/A16.0220 12/31/200816.0228.29115 12/31/20098.29112.83617 VISI 42.40% 12/31/2007N/A15.7520 12/31/200815.7528.1261 12/31/20098.12612.5440 VISI 52.25% 12/31/2007N/A15.8870 12/31/200815.8878.2080 12/31/20098.20812.6891 VISI 62.55% 12/31/2007N/A15.6180 12/31/200815.6188.0450 12/31/20098.04512.4000 VISI 71.80% 12/31/2008N/A8.4593 12/31/20098.45913.1354 VISI 92.20% 12/31/2008N/A8.1030 12/31/20098.10312.5330 VISL 11.65% 12/31/2007N/A16.4370 12/31/200816.4378.5443 12/31/20098.54413.2873 VISL 10 2.75% 12/31/2008N/A7.9390 12/31/20097.93912.2110 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.60% 12/31/2008N/A8.0190 12/31/20098.01912.3520 VISL 12 2.90% 12/31/2008N/A7.8600 12/31/20097.86012.0710 VISL 13 2.20% 12/31/2009N/A12.5331 VISL 14 3.05% 12/31/2009N/A11.7410 VISL 21.95% 12/31/2007N/A16.1590 12/31/200816.1598.3740 12/31/20098.37412.9850 VISL 32.35% 12/31/2007N/A15.7970 12/31/200815.7978.1542 12/31/20098.15412.5921 VISL 42.65% 12/31/2007N/A15.5300 12/31/200815.5307.9922 12/31/20097.99212.3051 VISL 52.50% 12/31/2007N/A15.6630 12/31/200815.6638.0722 12/31/20098.07212.4481 VISL 62.80% 12/31/2007N/A15.3980 12/31/200815.3987.9120 12/31/20097.91212.1640 VISL 72.05% 12/31/2008N/A8.3190 12/31/20098.31912.8850 VISL 92.45% 12/31/2008N/A8.0990 12/31/20098.09912.4960 AZL S&P 500 Index Fund VISB 11.90% VISB NY/TRAD GMDB 12/31/2007N/A9.8490 12/31/20089.8496.02812 12/31/20096.0287.41426 VISB 10 3.00% 12/31/2008N/A5.9180 12/31/20095.9187.19910 VISB 11 2.85% 12/31/2008N/A5.9330 12/31/20095.9337.22838 VISB 12 3.15% 12/31/2008N/A5.9030 12/31/20095.9037.1703 VISB 13 3.30% 12/31/2009N/A7.1426 VISB 14 2.45% 12/31/2009N/A7.3066 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 38 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.20% 12/31/2007N/A9.8174 12/31/20089.8175.99112 12/31/20095.9917.34645 VISB 32.60% 12/31/2007N/A9.8030 12/31/20089.8035.9585 12/31/20095.9587.27747 VISB 42.90% 12/31/2007N/A9.7710 12/31/20089.7715.9210 12/31/20095.9217.21015 VISB 52.75% 12/31/2007N/A9.7930 12/31/20089.7935.9431 12/31/20095.9437.24838 VISB 63.05% 12/31/2007N/A9.7620 12/31/20089.7625.9064 12/31/20095.9067.18132 VISB 72.30% 12/31/2008N/A5.9887 12/31/20095.9887.33511 VISB 92.70% 12/31/2008N/A5.9480 12/31/20095.9487.2579 VISC 12.45% 12/31/2008N/A5.9730 12/31/20095.9737.3060 VISC 10 3.00% 12/31/2008N/A5.9180 12/31/20095.9187.1990 VISC 11 2.30% 12/31/2009N/A7.3350 VISC 12 3.15% 12/31/2009N/A7.1700 VISC 14 1.75% 12/31/2009N/A7.4440 VISC 15 2.05% 12/31/2009N/A7.3850 VISC 22.75% 12/31/2008N/A5.9430 12/31/20095.9437.2481 VISC 32.60% 12/31/2008N/A5.9580 12/31/20095.9587.2770 VISC 42.90% 12/31/2008N/A5.9280 12/31/20095.9287.2190 VISC 52.15% 12/31/2008N/A6.0030 12/31/20096.0037.3650 VISC 72.55% 12/31/2008N/A5.9630 12/31/20095.9637.2860 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2008N/A5.9330 12/31/20095.9337.2286 VISC 92.70% 12/31/2008N/A5.9480 12/31/20095.9487.2570 VISI 10 2.50% 12/31/2008N/A5.96811 12/31/20095.9687.29636 VISI 11 2.35% 12/31/2008N/A5.9830 12/31/20095.9837.3264 VISI 12 2.65% 12/31/2008N/A5.9530 12/31/20095.9537.26726 VISI 13 1.95% 12/31/2009N/A7.404112 VISI 14 2.80% 12/31/2009N/A7.2386 VISI 21.70% 12/31/2007N/A9.8620 12/31/20089.8626.0484 12/31/20096.0487.45410 VISI 32.10% 12/31/2007N/A9.8360 12/31/20089.8366.00816 12/31/20096.0087.37591 VISI 42.40% 12/31/2007N/A9.8160 12/31/20089.8165.97810 12/31/20095.9787.31646 VISI 52.25% 12/31/2007N/A9.8260 12/31/20089.8265.99326 12/31/20095.9937.34583 VISI 62.55% 12/31/2007N/A9.8060 12/31/20089.8065.9631 12/31/20095.9637.2863 VISI 71.80% 12/31/2008N/A6.03869 12/31/20096.0387.434185 VISI 92.20% 12/31/2008N/A5.9910 12/31/20095.9917.34619 VISL 11.65% 12/31/2007N/A9.8650 12/31/20089.8656.0534 12/31/20096.0537.46417 VISL 10 2.75% 12/31/2008N/A5.9430 12/31/20095.9437.2481 VISL 11 2.60% 12/31/2008N/A5.9580 12/31/20095.9587.27728 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 39 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 12 2.90% 12/31/2008N/A5.9283 12/31/20095.9287.2193 VISL 13 2.20% 12/31/2009N/A7.34624 VISL 14 3.05% 12/31/2009N/A7.1810 VISL 21.95% 12/31/2007N/A9.8460 12/31/20089.8466.0235 12/31/20096.0237.4045 VISL 32.35% 12/31/2007N/A9.8190 12/31/20089.8195.98320 12/31/20095.9837.32648 VISL 42.65% 12/31/2007N/A9.7990 12/31/20089.7995.9530 12/31/20095.9537.26714 VISL 52.50% 12/31/2007N/A9.8090 12/31/20089.8095.9680 12/31/20095.9687.2964 VISL 62.80% 12/31/2007N/A9.7900 12/31/20089.7905.9385 12/31/20095.9387.23811 VISL 72.05% 12/31/2008N/A6.0131 12/31/20096.0137.3854 VISL 92.45% 12/31/2008N/A5.9730 12/31/20095.9737.3060 AZL Schroder Emerging Markets Equity Fund VISB 11.90% 12/31/2007N/A13.3436 12/31/200813.3436.29910 12/31/20096.29910.6165 VISB 10 3.00% 12/31/2008N/A6.1160 12/31/20096.11610.1965 VISB 11 2.85% 12/31/2008N/A6.1400 12/31/20096.14010.2511 VISB 12 3.15% 12/31/2008N/A6.0920 12/31/20096.09210.1401 VISB 13 3.30% 12/31/2009N/A10.0842 VISB 14 2.45% 12/31/2009N/A10.4041 VISB 22.20% 12/31/2007N/A13.2213 12/31/200813.2216.2228 12/31/20096.22210.4565 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.60% 12/31/2007N/A13.1870 12/31/200813.1876.18210 12/31/20096.18210.34616 VISB 42.90% 12/31/2007N/A13.0670 12/31/200813.0676.1072 12/31/20096.10710.1919 VISB 52.75% 12/31/2007N/A13.1540 12/31/200813.1546.1574 12/31/20096.15710.2898 VISB 63.05% 12/31/2007N/A13.0350 12/31/200813.0356.0830 12/31/20096.08310.13512 VISB 72.30% 12/31/2008N/A6.2324 12/31/20096.23210.4615 VISB 92.70% 12/31/2008N/A6.1650 12/31/20096.16510.3082 VISC 12.45% 12/31/2008N/A6.2074 12/31/20096.20710.4042 VISC 10 3.00% 12/31/2008N/A6.1160 12/31/20096.11610.1960 VISC 11 2.30% 12/31/2009N/A10.4611 VISC 12 3.15% 12/31/2009N/A10.1400 VISC 14 1.75% 12/31/2009N/A10.6750 VISC 15 2.05% 12/31/2009N/A10.5580 VISC 22.75% 12/31/2008N/A6.1570 12/31/20096.15710.2890 VISC 32.60% 12/31/2008N/A6.1820 12/31/20096.18210.3460 VISC 42.90% 12/31/2008N/A6.1320 12/31/20096.13210.2330 VISC 52.15% 12/31/2008N/A6.2570 12/31/20096.25710.5190 VISC 72.55% 12/31/2008N/A6.1900 12/31/20096.19010.3650 VISC 82.85% 12/31/2008N/A6.1400 12/31/20096.14010.2512 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 40 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2008N/A6.1650 12/31/20096.16510.3080 VISI 10 2.50% 12/31/2008N/A6.1980 12/31/20096.19810.3846 VISI 11 2.35% 12/31/2008N/A6.2231 12/31/20096.22310.4423 VISI 12 2.65% 12/31/2008N/A6.1730 12/31/20096.17310.3279 VISI 13 1.95% 12/31/2009N/A10.5975 VISI 14 2.80% 12/31/2009N/A10.2702 VISI 21.70% 12/31/2007N/A13.3881 12/31/200813.3886.3337 12/31/20096.33310.69510 VISI 32.10% 12/31/2007N/A13.2980 12/31/200813.2986.26513 12/31/20096.26510.53824 VISI 42.40% 12/31/2007N/A13.2320 12/31/200813.2326.2152 12/31/20096.21510.42320 VISI 52.25% 12/31/2007N/A13.2650 12/31/200813.2656.24017 12/31/20096.24010.48026 VISI 62.55% 12/31/2007N/A13.1980 12/31/200813.1986.1900 12/31/20096.19010.3651 VISI 71.80% 12/31/2008N/A6.3167 12/31/20096.31610.65614 VISI 92.20% 12/31/2008N/A6.2220 12/31/20096.22210.4561 VISL 11.65% 12/31/2007N/A13.3996 12/31/200813.3996.34118 12/31/20096.34110.7147 VISL 10 2.75% 12/31/2008N/A6.1570 12/31/20096.15710.2890 VISL 11 2.60% 12/31/2008N/A6.1820 12/31/20096.18210.3462 VISL 12 2.90% 12/31/2008N/A6.1329 12/31/20096.13210.2337 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 13 2.20% 12/31/2009N/A10.4563 VISL 14 3.05% 12/31/2009N/A10.1350 VISL 21.95% 12/31/2007N/A13.3320 12/31/200813.3326.2902 12/31/20096.29010.5973 VISL 32.35% 12/31/2007N/A13.2430 12/31/200813.2436.22311 12/31/20096.22310.44214 VISL 42.65% 12/31/2007N/A13.1760 12/31/200813.1766.1730 12/31/20096.17310.3275 VISL 52.50% 12/31/2007N/A13.2090 12/31/200813.2096.1983 12/31/20096.19810.3844 VISL 62.80% 12/31/2007N/A13.1430 12/31/200813.1436.14914 12/31/20096.14910.27014 VISL 72.05% 12/31/2008N/A6.2742 12/31/20096.27410.5583 VISL 92.45% 12/31/2008N/A6.2070 12/31/20096.20710.4041 AZL Small Cap Stock Index Fund VISB 11.90% 12/31/2007N/A9.2985 12/31/20089.2986.30011 12/31/20096.3007.71710 VISB 10 3.00% 12/31/2008N/A6.1850 12/31/20096.1857.4938 VISB 11 2.85% 12/31/2008N/A6.2000 12/31/20096.2007.5230 VISB 12 3.15% 12/31/2008N/A6.1690 12/31/20096.1697.4632 VISB 13 3.30% 12/31/2009N/A7.4334 VISB 14 2.45% 12/31/2009N/A7.6040 VISB 22.20% 12/31/2007N/A9.2682 12/31/20089.2686.2613 12/31/20096.2617.6468 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 41 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 32.60% 12/31/2007N/A9.2540 12/31/20089.2546.2264 12/31/20096.2267.5744 VISB 42.90% 12/31/2007N/A9.2250 12/31/20089.2256.1881 12/31/20096.1887.50411 VISB 52.75% 12/31/2007N/A9.2450 12/31/20089.2456.2111 12/31/20096.2117.5437 VISB 63.05% 12/31/2007N/A9.2160 12/31/20089.2166.1720 12/31/20096.1727.47417 VISB 72.30% 12/31/2008N/A6.2586 12/31/20096.2587.6352 VISB 92.70% 12/31/2008N/A6.2160 12/31/20096.2167.5530 VISC 12.45% 12/31/2008N/A6.2420 12/31/20096.2427.6040 VISC 10 3.00% 12/31/2008N/A6.1850 12/31/20096.1857.4930 VISC 11 2.30% 12/31/2009N/A7.6351 VISC 12 3.15% 12/31/2009N/A7.4630 VISC 14 1.75% 12/31/2009N/A7.7480 VISC 15 2.05% 12/31/2009N/A7.6860 VISC 22.75% 12/31/2008N/A6.2110 12/31/20096.2117.5431 VISC 32.60% 12/31/2008N/A6.2260 12/31/20096.2267.5740 VISC 42.90% 12/31/2008N/A6.1950 12/31/20096.1957.5130 VISC 52.15% 12/31/2008N/A6.2730 12/31/20096.2737.6650 VISC 72.55% 12/31/2008N/A6.2320 12/31/20096.2327.5840 VISC 82.85% 12/31/2008N/A6.2000 12/31/20096.2007.5234 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 92.70% 12/31/2008N/A6.2160 12/31/20096.2167.5530 VISI 10 2.50% 12/31/2008N/A6.2370 12/31/20096.2377.59412 VISI 11 2.35% 12/31/2008N/A6.2520 12/31/20096.2527.6240 VISI 12 2.65% 12/31/2008N/A6.2210 12/31/20096.2217.56319 VISI 13 1.95% 12/31/2009N/A7.70613 VISI 14 2.80% 12/31/2009N/A7.5335 VISI 21.70% 12/31/2007N/A9.3103 12/31/20089.3106.32110 12/31/20096.3217.7587 VISI 32.10% 12/31/2007N/A9.2850 12/31/20089.2856.2797 12/31/20096.2797.67610 VISI 42.40% 12/31/2007N/A9.2670 12/31/20089.2676.2473 12/31/20096.2477.61422 VISI 52.25% 12/31/2007N/A9.2760 12/31/20089.2766.2635 12/31/20096.2637.64522 VISI 62.55% 12/31/2007N/A9.2570 12/31/20089.2576.2321 12/31/20096.2327.5847 VISI 71.80% 12/31/2008N/A6.31014 12/31/20096.3107.73729 VISI 92.20% 12/31/2008N/A6.2610 12/31/20096.2617.6466 VISL 11.65% 12/31/2007N/A9.3140 12/31/20089.3146.3260 12/31/20096.3267.7681 VISL 10 2.75% 12/31/2008N/A6.2110 12/31/20096.2117.5431 VISL 11 2.60% 12/31/2008N/A6.2260 12/31/20096.2267.5740 VISL 12 2.90% 12/31/2008N/A6.1955 12/31/20096.1957.5136 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 42 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 13 2.20% 12/31/2009N/A7.6460 VISL 14 3.05% 12/31/2009N/A7.4740 VISL 21.95% 12/31/2007N/A9.2950 12/31/20089.2956.2941 12/31/20096.2947.7060 VISL 32.35% 12/31/2007N/A9.2700 12/31/20089.2706.25210 12/31/20096.2527.62416 VISL 42.65% 12/31/2007N/A9.2510 12/31/20089.2516.2210 12/31/20096.2217.5638 VISL 52.50% 12/31/2007N/A9.2610 12/31/20089.2616.2371 12/31/20096.2377.5944 VISL 62.80% 12/31/2007N/A9.2420 12/31/20089.2426.20613 12/31/20096.2067.53315 VISL 72.05% 12/31/2008N/A6.2848 12/31/20096.2847.68611 VISL 92.45% 12/31/2008N/A6.2420 12/31/20096.2427.6040 AZL Turner Quantitative Small Cap Growth Fund VISB 11.90% 12/31/2007N/A12.6020 12/31/200812.6027.0050 12/31/20097.0059.0310 VISB 10 3.00% 12/31/2008N/A6.7270 12/31/20096.7278.5790 VISB 11 2.85% 12/31/2008N/A6.7640 12/31/20096.7648.6381 VISB 12 3.15% 12/31/2008N/A6.6910 12/31/20096.6918.5190 VISB 13 3.30% 12/31/2009N/A8.4590 VISB 14 2.45% 12/31/2009N/A8.8017 VISB 22.20% 12/31/2007N/A12.4130 12/31/200812.4136.8781 12/31/20096.8788.8411 VISB 32.60% 12/31/2007N/A12.3690 12/31/200812.3696.8275 12/31/20096.8278.7405 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.90% 12/31/2007N/A12.1830 12/31/200812.1836.7040 12/31/20096.7048.5570 VISB 52.75% 12/31/2007N/A12.3190 12/31/200812.3196.7891 12/31/20096.7898.6792 VISB 63.05% 12/31/2007N/A12.1340 12/31/200812.1346.6670 12/31/20096.6678.4970 VISB 72.30% 12/31/2008N/A6.9023 12/31/20096.9028.8633 VISB 92.70% 12/31/2008N/A6.8010 12/31/20096.8018.6992 VISC 12.45% 12/31/2008N/A6.8640 12/31/20096.8648.8010 VISC 10 3.00% 12/31/2008N/A6.7270 12/31/20096.7278.5790 VISC 11 2.30% 12/31/2009N/A8.8630 VISC 12 3.15% 12/31/2009N/A8.5190 VISC 14 1.75% 12/31/2009N/A9.0940 VISC 15 2.05% 12/31/2009N/A8.9680 VISC 22.75% 12/31/2008N/A6.7890 12/31/20096.7898.6790 VISC 32.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 VISC 42.90% 12/31/2008N/A6.7520 12/31/20096.7528.6180 VISC 52.15% 12/31/2008N/A6.9410 12/31/20096.9418.9260 VISC 72.55% 12/31/2008N/A6.8390 12/31/20096.8398.7600 VISC 82.85% 12/31/2008N/A6.7640 12/31/20096.7648.6380 VISC 92.70% 12/31/2008N/A6.8010 12/31/20096.8018.6990 VISI 10 2.50% 12/31/2008N/A6.8520 12/31/20096.8528.7810 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 43 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 2.35% 12/31/2008N/A6.8900 12/31/20096.8908.8430 VISI 12 2.65% 12/31/2008N/A6.8140 12/31/20096.8148.7190 VISI 13 1.95% 12/31/2009N/A9.0106 VISI 14 2.80% 12/31/2009N/A8.6580 VISI 21.70% 12/31/2007N/A12.6700 12/31/200812.6707.0560 12/31/20097.0569.1160 VISI 32.10% 12/31/2007N/A12.5350 12/31/200812.5356.9532 12/31/20096.9538.94730 VISI 42.40% 12/31/2007N/A12.4350 12/31/200812.4356.8771 12/31/20096.8778.8222 VISI 52.25% 12/31/2007N/A12.4850 12/31/200812.4856.9154 12/31/20096.9158.8843 VISI 62.55% 12/31/2007N/A12.3850 12/31/200812.3856.8390 12/31/20096.8398.7601 VISI 71.80% 12/31/2008N/A7.03110 12/31/20097.0319.07312 VISI 92.20% 12/31/2008N/A6.8780 12/31/20096.8788.8410 VISL 11.65% 12/31/2007N/A12.6870 12/31/200812.6877.0691 12/31/20097.0699.1372 VISL 10 2.75% 12/31/2008N/A6.7890 12/31/20096.7898.6790 VISL 11 2.60% 12/31/2008N/A6.8270 12/31/20096.8278.7400 VISL 12 2.90% 12/31/2008N/A6.7520 12/31/20096.7528.6180 VISL 13 2.20% 12/31/2009N/A8.8410 VISL 14 3.05% 12/31/2009N/A8.4970 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.5850 12/31/200812.5856.9921 12/31/20096.9929.0102 VISL 32.35% 12/31/2007N/A12.4520 12/31/200812.4526.8905 12/31/20096.8908.8438 VISL 42.65% 12/31/2007N/A12.3520 12/31/200812.3526.8140 12/31/20096.8148.7190 VISL 52.50% 12/31/2007N/A12.4020 12/31/200812.4026.8521 12/31/20096.8528.7813 VISL 62.80% 12/31/2007N/A12.3030 12/31/200812.3036.7771 12/31/20096.7778.6582 VISL 72.05% 12/31/2008N/A6.9666 12/31/20096.9668.9681 VISL 92.45% 12/31/2008N/A6.8641 12/31/20096.8648.8013 AZL Van Kampen Equity and Income Fund VISB 11.90% 12/31/2007N/A12.5993 12/31/200812.5999.40415 12/31/20099.40411.33529 VISB 10 3.00% 12/31/2008N/A8.9343 12/31/20098.93410.6502 VISB 11 2.85% 12/31/2008N/A8.9960 12/31/20098.99610.7407 VISB 12 3.15% 12/31/2008N/A8.8710 12/31/20098.87110.5600 VISB 13 3.30% 12/31/2009N/A10.4711 VISB 14 2.45% 12/31/2009N/A10.9872 VISB 22.20% 12/31/2007N/A12.3351 12/31/200812.3359.1808 12/31/20099.18011.03217 VISB 32.60% 12/31/2007N/A12.2790 12/31/200812.2799.10117 12/31/20099.10110.8942 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 44 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 42.90% 12/31/2007N/A12.0220 12/31/200812.0228.8840 12/31/20098.88410.6025 VISB 52.75% 12/31/2007N/A12.2110 12/31/200812.2119.0381 12/31/20099.03810.8025 VISB 63.05% 12/31/2007N/A11.9560 12/31/200811.9568.8220 12/31/20098.82210.5132 VISB 72.30% 12/31/2008N/A9.2300 12/31/20099.23011.0811 VISB 92.70% 12/31/2008N/A9.0590 12/31/20099.05910.8320 VISC 12.45% 12/31/2008N/A9.1650 12/31/20099.16510.9870 VISC 10 3.00% 12/31/2008N/A8.9340 12/31/20098.93410.6500 VISC 11 2.30% 12/31/2009N/A11.0810 VISC 12 3.15% 12/31/2009N/A10.5600 VISC 14 1.75% 12/31/2009N/A11.4230 VISC 15 2.05% 12/31/2009N/A11.2401 VISC 22.75% 12/31/2008N/A9.0380 12/31/20099.03810.8020 VISC 32.60% 12/31/2008N/A9.1010 12/31/20099.10110.8940 VISC 42.90% 12/31/2008N/A8.9750 12/31/20098.97510.7100 VISC 52.15% 12/31/2008N/A9.2951 12/31/20099.29511.1760 VISC 72.55% 12/31/2008N/A9.1230 12/31/20099.12310.9250 VISC 82.85% 12/31/2008N/A8.9960 12/31/20098.99610.7400 VISC 92.70% 12/31/2008N/A9.0590 12/31/20099.05910.8320 VISI 10 2.50% 12/31/2008N/A9.1440 12/31/20099.14410.9560 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 11 2.35% 12/31/2008N/A9.2080 12/31/20099.20811.05036 VISI 12 2.65% 12/31/2008N/A9.0800 12/31/20099.08010.86317 VISI 13 1.95% 12/31/2009N/A11.30310 VISI 14 2.80% 12/31/2009N/A10.7712 VISI 21.70% 12/31/2007N/A12.6910 12/31/200812.6919.4923 12/31/20099.49211.46553 VISI 32.10% 12/31/2007N/A12.5060 12/31/200812.5069.31731 12/31/20099.31711.20763 VISI 42.40% 12/31/2007N/A12.3690 12/31/200812.3699.1870 12/31/20099.18711.0182 VISI 52.25% 12/31/2007N/A12.4380 12/31/200812.4389.2525 12/31/20099.25211.11217 VISI 62.55% 12/31/2007N/A12.3010 12/31/200812.3019.1230 12/31/20099.12310.9250 VISI 71.80% 12/31/2008N/A9.44825 12/31/20099.44811.40035 VISI 92.20% 12/31/2008N/A9.1800 12/31/20099.18011.0320 VISL 11.65% 12/31/2007N/A12.7151 12/31/200812.7159.5151 12/31/20099.51511.49716 VISL 10 2.75% 12/31/2008N/A9.0380 12/31/20099.03810.8022 VISL 11 2.60% 12/31/2008N/A9.1010 12/31/20099.10110.8940 VISL 12 2.90% 12/31/2008N/A8.9750 12/31/20098.97510.7107 VISL 13 2.20% 12/31/2009N/A11.0329 VISL 14 3.05% 12/31/2009N/A10.5130 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 45 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 21.95% 12/31/2007N/A12.5750 12/31/200812.5759.3820 12/31/20099.38211.30310 VISL 32.35% 12/31/2007N/A12.3920 12/31/200812.3929.2083 12/31/20099.20811.050176 VISL 42.65% 12/31/2007N/A12.2560 12/31/200812.2569.0800 12/31/20099.08010.8630 VISL 52.50% 12/31/2007N/A12.3240 12/31/200812.3249.1441 12/31/20099.14410.9567 VISL 62.80% 12/31/2007N/A12.1890 12/31/200812.1899.0170 12/31/20099.01710.7710 VISL 72.05% 12/31/2008N/A9.3395 12/31/20099.33911.24012 VISL 92.45% 12/31/2008N/A9.1650 12/31/20099.16510.9870 AZL Van Kampen Global Real Estate Fund VISB 11.90% 12/31/2007N/A10.7614 12/31/200810.7615.7197 12/31/20095.7197.8674 VISB 10 3.00% 12/31/2008N/A5.5540 12/31/20095.5547.5550 VISB 11 2.85% 12/31/2008N/A5.5750 12/31/20095.5757.5973 VISB 12 3.15% 12/31/2008N/A5.5310 12/31/20095.5317.5140 VISB 13 3.30% 12/31/2009N/A7.4730 VISB 14 2.45% 12/31/2009N/A7.7090 VISB 22.20% 12/31/2007N/A10.6630 12/31/200810.6635.6501 12/31/20095.6507.7482 VISB 32.60% 12/31/2007N/A10.6360 12/31/200810.6365.61311 12/31/20095.6137.66712 VISB 42.90% 12/31/2007N/A10.5390 12/31/200810.5395.5451 12/31/20095.5457.5521 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A10.6090 12/31/200810.6095.5907 12/31/20095.5907.62511 VISB 63.05% 12/31/2007N/A10.5120 12/31/200810.5125.5235 12/31/20095.5237.5104 VISB 72.30% 12/31/2008N/A5.6582 12/31/20095.6587.7523 VISB 92.70% 12/31/2008N/A5.5980 12/31/20095.5987.6393 VISC 12.45% 12/31/2008N/A5.6350 12/31/20095.6357.7090 VISC 10 3.00% 12/31/2008N/A5.5540 12/31/20095.5547.5550 VISC 11 2.30% 12/31/2009N/A7.7520 VISC 12 3.15% 12/31/2009N/A7.5140 VISC 14 1.75% 12/31/2009N/A7.9101 VISC 15 2.05% 12/31/2009N/A7.8240 VISC 22.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 VISC 32.60% 12/31/2008N/A5.6130 12/31/20095.6137.6670 VISC 42.90% 12/31/2008N/A5.5680 12/31/20095.5687.5830 VISC 52.15% 12/31/2008N/A5.6810 12/31/20095.6817.7950 VISC 72.55% 12/31/2008N/A5.6200 12/31/20095.6207.6810 VISC 82.85% 12/31/2008N/A5.5750 12/31/20095.5757.5970 VISC 92.70% 12/31/2008N/A5.5980 12/31/20095.5987.6390 VISI 10 2.50% 12/31/2008N/A5.6280 12/31/20095.6287.6950 VISI 11 2.35% 12/31/2008N/A5.6510 12/31/20095.6517.7380 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 46 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A5.6050 12/31/20095.6057.6530 VISI 13 1.95% 12/31/2009N/A7.85210 VISI 14 2.80% 12/31/2009N/A7.6110 VISI 21.70% 12/31/2007N/A10.7971 12/31/200810.7975.7501 12/31/20095.7507.9251 VISI 32.10% 12/31/2007N/A10.7250 12/31/200810.7255.68914 12/31/20095.6897.80929 VISI 42.40% 12/31/2007N/A10.6710 12/31/200810.6715.6435 12/31/20095.6437.7239 VISI 52.25% 12/31/2007N/A10.6980 12/31/200810.6985.6669 12/31/20095.6667.7669 VISI 62.55% 12/31/2007N/A10.6450 12/31/200810.6455.6201 12/31/20095.6207.6811 VISI 71.80% 12/31/2008N/A5.73512 12/31/20095.7357.89617 VISI 92.20% 12/31/2008N/A5.6500 12/31/20095.6507.7483 VISL 11.65% 12/31/2007N/A10.8061 12/31/200810.8065.7583 12/31/20095.7587.9402 VISL 10 2.75% 12/31/2008N/A5.5900 12/31/20095.5907.6250 VISL 11 2.60% 12/31/2008N/A5.6130 12/31/20095.6137.6670 VISL 12 2.90% 12/31/2008N/A5.5687 12/31/20095.5687.5836 VISL 13 2.20% 12/31/2009N/A7.7480 VISL 14 3.05% 12/31/2009N/A7.5100 VISL 21.95% 12/31/2007N/A10.7520 12/31/200810.7525.7113 12/31/20095.7117.8524 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A10.6800 12/31/200810.6805.6518 12/31/20095.6517.7388 VISL 42.65% 12/31/2007N/A10.6270 12/31/200810.6275.6050 12/31/20095.6057.6530 VISL 52.50% 12/31/2007N/A10.6530 12/31/200810.6535.6281 12/31/20095.6287.6951 VISL 62.80% 12/31/2007N/A10.6000 12/31/200810.6005.5831 12/31/20095.5837.6113 VISL 72.05% 12/31/2008N/A5.6961 12/31/20095.6967.8241 VISL 92.45% 12/31/2008N/A5.6352 12/31/20095.6357.7093 AZL Van Kampen Growth and Income Fund VISB 11.90% 12/31/2007N/A13.8221 12/31/200813.8229.1061 12/31/20099.10611.0472 VISB 10 3.00% 12/31/2008N/A8.3680 12/31/20098.36810.0412 VISB 11 2.85% 12/31/2008N/A8.4650 12/31/20098.46510.1738 VISB 12 3.15% 12/31/2008N/A8.2720 12/31/20098.2729.9110 VISB 13 3.30% 12/31/2009N/A9.7830 VISB 14 2.45% 12/31/2009N/A10.5321 VISB 22.20% 12/31/2007N/A13.2910 12/31/200813.2918.7291 12/31/20098.72910.5580 VISB 32.60% 12/31/2007N/A13.1910 12/31/200813.1918.6291 12/31/20098.62910.3961 VISB 42.90% 12/31/2007N/A12.6840 12/31/200812.6848.2720 12/31/20098.2729.9360 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 47 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A13.0600 12/31/200813.0608.5301 12/31/20098.53010.2613 VISB 63.05% 12/31/2007N/A12.5570 12/31/200812.5578.1780 12/31/20098.1789.8070 VISB 72.30% 12/31/2008N/A8.8300 12/31/20098.83010.6700 VISB 92.70% 12/31/2008N/A8.5630 12/31/20098.56310.3064 VISC 12.45% 12/31/2008N/A8.7290 12/31/20098.72910.5320 VISC 10 3.00% 12/31/2008N/A8.3680 12/31/20098.36810.0410 VISC 11 2.30% 12/31/2009N/A10.6700 VISC 12 3.15% 12/31/2009N/A9.9110 VISC 14 1.75% 12/31/2009N/A11.1820 VISC 15 2.05% 12/31/2009N/A10.9040 VISC 22.75% 12/31/2008N/A8.5300 12/31/20098.53010.2610 VISC 32.60% 12/31/2008N/A8.6290 12/31/20098.62910.3960 VISC 42.90% 12/31/2008N/A8.4330 12/31/20098.43310.1280 VISC 52.15% 12/31/2008N/A8.9320 12/31/20098.93210.8100 VISC 72.55% 12/31/2008N/A8.6620 12/31/20098.66210.4410 VISC 82.85% 12/31/2008N/A8.4650 12/31/20098.46510.1730 VISC 92.70% 12/31/2008N/A8.5630 12/31/20098.56310.3060 VISI 10 2.50% 12/31/2008N/A8.6960 12/31/20098.69610.4860 VISI 11 2.35% 12/31/2008N/A8.7960 12/31/20098.79610.6243 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A8.5960 12/31/20098.59610.3510 VISI 13 1.95% 12/31/2009N/A10.99920 VISI 14 2.80% 12/31/2009N/A10.2170 VISI 21.70% 12/31/2007N/A14.0080 12/31/200814.0089.2460 12/31/20099.24611.2402 VISI 32.10% 12/31/2007N/A13.6390 12/31/200813.6398.9679 12/31/20098.96710.85711 VISI 42.40% 12/31/2007N/A13.3680 12/31/200813.3688.7631 12/31/20098.76310.5781 VISI 52.25% 12/31/2007N/A13.5030 12/31/200813.5038.8643 12/31/20098.86410.7162 VISI 62.55% 12/31/2007N/A13.2350 12/31/200813.2358.6620 12/31/20098.66210.4410 VISI 71.80% 12/31/2008N/A9.1760 12/31/20099.17611.1439 VISI 92.20% 12/31/2008N/A8.7290 12/31/20098.72910.5580 VISL 11.65% 12/31/2007N/A14.0550 12/31/200814.0559.2820 12/31/20099.28211.2896 VISL 10 2.75% 12/31/2008N/A8.5300 12/31/20098.53010.2610 VISL 11 2.60% 12/31/2008N/A8.6290 12/31/20098.62910.3964 VISL 12 2.90% 12/31/2008N/A8.43318 12/31/20098.43310.12819 VISL 13 2.20% 12/31/2009N/A10.5580 VISL 14 3.05% 12/31/2009N/A9.8070 VISL 21.95% 12/31/2007N/A13.7760 12/31/200813.7769.0711 12/31/20099.07110.9991 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 48 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A13.4130 12/31/200813.4138.7968 12/31/20098.79610.62415 VISL 42.65% 12/31/2007N/A13.1470 12/31/200813.1478.5960 12/31/20098.59610.3510 VISL 52.50% 12/31/2007N/A13.2790 12/31/200813.2798.6963 12/31/20098.69610.4867 VISL 62.80% 12/31/2007N/A13.0160 12/31/200813.0168.4980 12/31/20098.49810.2170 VISL 72.05% 12/31/2008N/A9.0010 12/31/20099.00110.9041 VISL 92.45% 12/31/2008N/A8.7291 12/31/20098.72910.5321 AZL Van Kampen International Equity Fund VISB 11.90% 12/31/2007N/A18.9123 12/31/200818.91213.2553 12/31/200913.25516.4294 VISB 10 3.00% 12/31/2008N/A12.4530 12/31/200912.45315.2650 VISB 11 2.85% 12/31/2008N/A12.5590 12/31/200912.55915.4192 VISB 12 3.15% 12/31/2008N/A12.3470 12/31/200912.34715.1130 VISB 13 3.30% 12/31/2009N/A14.9630 VISB 14 2.45% 12/31/2009N/A15.8371 VISB 22.20% 12/31/2007N/A18.4040 12/31/200818.40412.8610 12/31/200912.86115.8924 VISB 32.60% 12/31/2007N/A18.3030 12/31/200818.30312.7391 12/31/200912.73915.67910 VISB 42.90% 12/31/2007N/A17.8120 12/31/200817.81212.3590 12/31/200912.35915.1661 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A18.1760 12/31/200818.17612.6311 12/31/200912.63115.5226 VISB 63.05% 12/31/2007N/A17.6870 12/31/200817.68712.2550 12/31/200912.25515.0151 VISB 72.30% 12/31/2008N/A12.9580 12/31/200912.95815.9962 VISB 92.70% 12/31/2008N/A12.6670 12/31/200912.66715.5743 VISC 12.45% 12/31/2008N/A12.8480 12/31/200912.84815.8370 VISC 10 3.00% 12/31/2008N/A12.4530 12/31/200912.45315.2650 VISC 11 2.30% 12/31/2009N/A15.9960 VISC 12 3.15% 12/31/2009N/A15.1130 VISC 14 1.75% 12/31/2009N/A16.5810 VISC 15 2.05% 12/31/2009N/A16.2650 VISC 22.75% 12/31/2008N/A12.6310 12/31/200912.63115.5220 VISC 32.60% 12/31/2008N/A12.7390 12/31/200912.73915.6790 VISC 42.90% 12/31/2008N/A12.5240 12/31/200912.52415.3680 VISC 52.15% 12/31/2008N/A13.0680 12/31/200913.06816.1570 VISC 72.55% 12/31/2008N/A12.7750 12/31/200912.77515.7310 VISC 82.85% 12/31/2008N/A12.5590 12/31/200912.55915.4190 VISC 92.70% 12/31/2008N/A12.6670 12/31/200912.66715.5740 VISI 10 2.50% 12/31/2008N/A12.8110 12/31/200912.81115.7841 VISI 11 2.35% 12/31/2008N/A12.9211 12/31/200912.92115.9432 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 49 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A12.7030 12/31/200912.70315.6260 VISI 13 1.95% 12/31/2009N/A16.37414 VISI 14 2.80% 12/31/2009N/A15.4710 VISI 21.70% 12/31/2007N/A19.0901 12/31/200819.09013.4072 12/31/200913.40716.6508 VISI 32.10% 12/31/2007N/A18.7360 12/31/200818.73613.10512 12/31/200913.10516.21149 VISI 42.40% 12/31/2007N/A18.4750 12/31/200818.47512.8843 12/31/200912.88415.8906 VISI 52.25% 12/31/2007N/A18.6050 12/31/200818.60512.9942 12/31/200912.99416.0496 VISI 62.55% 12/31/2007N/A18.3460 12/31/200818.34612.7750 12/31/200912.77515.7310 VISI 71.80% 12/31/2008N/A13.33120 12/31/200913.33116.53934 VISI 92.20% 12/31/2008N/A12.8611 12/31/200912.86115.8921 VISL 11.65% 12/31/2007N/A19.1350 12/31/200819.13513.4450 12/31/200913.44516.7063 VISL 10 2.75% 12/31/2008N/A12.6310 12/31/200912.63115.5220 VISL 11 2.60% 12/31/2008N/A12.7390 12/31/200912.73915.6790 VISL 12 2.90% 12/31/2008N/A12.5240 12/31/200912.52415.3680 VISL 13 2.20% 12/31/2009N/A15.8921 VISL 14 3.05% 12/31/2009N/A15.0150 VISL 21.95% 12/31/2007N/A18.8680 12/31/200818.86813.2181 12/31/200913.21816.3742 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A18.5190 12/31/200818.51912.9214 12/31/200912.92115.94316 VISL 42.65% 12/31/2007N/A18.2610 12/31/200818.26112.7031 12/31/200912.70315.6262 VISL 52.50% 12/31/2007N/A18.3890 12/31/200818.38912.8110 12/31/200912.81115.7844 VISL 62.80% 12/31/2007N/A18.1330 12/31/200818.13312.5950 12/31/200912.59515.4711 VISL 72.05% 12/31/2008N/A13.1430 12/31/200913.14316.2654 VISL 92.45% 12/31/2008N/A12.8480 12/31/200912.84815.8370 AZL Van Kampen Mid Cap Growth Fund VISB 11.90% 12/31/2007N/A15.6611 12/31/200815.6617.9107 12/31/20097.91012.2378 VISB 10 3.00% 12/31/2008N/A7.2701 12/31/20097.27011.1234 VISB 11 2.85% 12/31/2008N/A7.3540 12/31/20097.35411.2690 VISB 12 3.15% 12/31/2008N/A7.1870 12/31/20097.18710.9790 VISB 13 3.30% 12/31/2009N/A10.8370 VISB 14 2.45% 12/31/2009N/A11.6672 VISB 22.20% 12/31/2007N/A15.0595 12/31/200815.0597.5837 12/31/20097.58311.6965 VISB 32.60% 12/31/2007N/A14.9460 12/31/200814.9467.49716 12/31/20097.49711.51614 VISB 42.90% 12/31/2007N/A14.3720 12/31/200814.3727.1870 12/31/20097.18711.0074 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 50 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A14.7970 12/31/200814.7977.4114 12/31/20097.41111.3677 VISB 63.05% 12/31/2007N/A14.2280 12/31/200814.2287.1040 12/31/20097.10410.8644 VISB 72.30% 12/31/2008N/A7.6712 12/31/20097.67111.8204 VISB 92.70% 12/31/2008N/A7.4390 12/31/20097.43911.4160 VISC 12.45% 12/31/2008N/A7.5830 12/31/20097.58311.6670 VISC 10 3.00% 12/31/2008N/A7.2700 12/31/20097.27011.1230 VISC 11 2.30% 12/31/2009N/A11.8200 VISC 12 3.15% 12/31/2009N/A10.9790 VISC 14 1.75% 12/31/2009N/A12.3881 VISC 15 2.05% 12/31/2009N/A12.0790 VISC 22.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 VISC 32.60% 12/31/2008N/A7.4970 12/31/20097.49711.5160 VISC 42.90% 12/31/2008N/A7.3260 12/31/20097.32611.2200 VISC 52.15% 12/31/2008N/A7.7600 12/31/20097.76011.9750 VISC 72.55% 12/31/2008N/A7.5250 12/31/20097.52511.5660 VISC 82.85% 12/31/2008N/A7.3540 12/31/20097.35411.2690 VISC 92.70% 12/31/2008N/A7.4390 12/31/20097.43911.4160 VISI 10 2.50% 12/31/2008N/A7.5541 12/31/20097.55411.6161 VISI 11 2.35% 12/31/2008N/A7.6420 12/31/20097.64211.7693 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A7.4680 12/31/20097.46811.4660 VISI 13 1.95% 12/31/2009N/A12.18412 VISI 14 2.80% 12/31/2009N/A11.3180 VISI 21.70% 12/31/2007N/A15.8721 12/31/200815.8728.0333 12/31/20098.03312.4517 VISI 32.10% 12/31/2007N/A15.4540 12/31/200815.4547.79061 12/31/20097.79012.02789 VISI 42.40% 12/31/2007N/A15.1470 12/31/200815.1477.6132 12/31/20097.61311.7186 VISI 52.25% 12/31/2007N/A15.3000 12/31/200815.3007.7015 12/31/20097.70111.8716 VISI 62.55% 12/31/2007N/A14.9960 12/31/200814.9967.5250 12/31/20097.52511.5662 VISI 71.80% 12/31/2008N/A7.97112 12/31/20097.97112.34422 VISI 92.20% 12/31/2008N/A7.5830 12/31/20097.58311.6963 VISL 11.65% 12/31/2007N/A15.9251 12/31/200815.9258.0643 12/31/20098.06412.50610 VISL 10 2.75% 12/31/2008N/A7.4110 12/31/20097.41111.3670 VISL 11 2.60% 12/31/2008N/A7.4970 12/31/20097.49711.5160 VISL 12 2.90% 12/31/2008N/A7.3260 12/31/20097.32611.2200 VISL 13 2.20% 12/31/2009N/A11.6961 VISL 14 3.05% 12/31/2009N/A10.8640 VISL 21.95% 12/31/2007N/A15.6090 12/31/200815.6097.8800 12/31/20097.88012.1841 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 51 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A15.1980 12/31/200815.1987.64210 12/31/20097.64211.76910 VISL 42.65% 12/31/2007N/A14.8970 12/31/200814.8977.4680 12/31/20097.46811.4660 VISL 52.50% 12/31/2007N/A15.0460 12/31/200815.0467.5544 12/31/20097.55411.6164 VISL 62.80% 12/31/2007N/A14.7480 12/31/200814.7487.3821 12/31/20097.38211.3181 VISL 72.05% 12/31/2008N/A7.8201 12/31/20097.82012.0791 VISL 92.45% 12/31/2008N/A7.5833 12/31/20097.58311.6673 BlackRock Global Allocation V.I. Fund VISB 11.90% 12/31/2008N/A7.8931 12/31/20097.8939.364162 VISB 10 3.00% 12/31/2008N/A7.8350 12/31/20097.8359.1940 VISB 11 2.85% 12/31/2008N/A7.8430 12/31/20097.8439.21731 VISB 12 3.15% 12/31/2008N/A12.5900 12/31/200912.59014.75119 VISB 13 3.30% 12/31/2009N/A9.1480 VISB 14 2.45% 12/31/2009N/A9.27819 VISB 22.20% 12/31/2008N/A7.8771 12/31/20097.8779.31760 VISB 32.60% 12/31/2008N/A7.85620 12/31/20097.8569.25526 VISB 42.90% 12/31/2008N/A7.8402 12/31/20097.8409.20940 VISB 52.75% 12/31/2008N/A7.8480 12/31/20097.8489.2329 VISB 63.05% 12/31/2008N/A7.8320 12/31/20097.8329.1860 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.30% 12/31/2008N/A7.87218 12/31/20097.8729.30232 VISB 92.70% 12/31/2008N/A7.8510 12/31/20097.8519.24012 VISC 12.45% 12/31/2008N/A7.8646 12/31/20097.8649.2785 VISC 10 3.00% 12/31/2008N/A7.8350 12/31/20097.8359.1940 VISC 11 2.30% 12/31/2009N/A9.3021 VISC 12 3.15% 12/31/2009N/A14.7510 VISC 14 1.75% 12/31/2009N/A9.3884 VISC 15 2.05% 12/31/2009N/A9.3412 VISC 22.75% 12/31/2008N/A7.8480 12/31/20097.8489.2320 VISC 32.60% 12/31/2008N/A7.8560 12/31/20097.8569.2550 VISC 42.90% 12/31/2008N/A7.8400 12/31/20097.8409.2090 VISC 52.15% 12/31/2008N/A7.8803 12/31/20097.8809.3254 VISC 72.55% 12/31/2008N/A7.8580 12/31/20097.8589.2630 VISC 82.85% 12/31/2008N/A7.8430 12/31/20097.8439.2170 VISC 92.70% 12/31/2008N/A7.8510 12/31/20097.8519.2400 VISI 10 2.50% 12/31/2008N/A7.86111 12/31/20097.8619.27121 VISI 11 2.35% 12/31/2008N/A7.8692 12/31/20097.8699.29463 VISI 12 2.65% 12/31/2008N/A7.8530 12/31/20097.8539.24813 VISI 13 1.95% 12/31/2009N/A9.35684 VISI 14 2.80% 12/31/2009N/A9.2240 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 52 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 21.70% 12/31/2008N/A7.9034 12/31/20097.9039.396158 VISI 32.10% 12/31/2008N/A7.88235 12/31/20097.8829.333170 VISI 42.40% 12/31/2008N/A7.8665 12/31/20097.8669.28634 VISI 52.25% 12/31/2008N/A7.87411 12/31/20097.8749.31065 VISI 62.55% 12/31/2008N/A7.8581 12/31/20097.8589.2631 VISI 71.80% 12/31/2008N/A7.89823 12/31/20097.8989.380111 VISI 92.20% 12/31/2008N/A7.8770 12/31/20097.8779.31711 VISL 11.65% 12/31/2008N/A7.9060 12/31/20097.9069.40394 VISL 10 2.75% 12/31/2008N/A7.8480 12/31/20097.8489.2321 VISL 11 2.60% 12/31/2008N/A7.8560 12/31/20097.8569.2555 VISL 12 2.90% 12/31/2008N/A7.8400 12/31/20097.8409.20968 VISL 13 2.20% 12/31/2009N/A9.31727 VISL 14 3.05% 12/31/2009N/A9.18652 VISL 21.95% 12/31/2008N/A7.8900 12/31/20097.8909.356128 VISL 32.35% 12/31/2008N/A7.86959 12/31/20097.8699.294155 VISL 42.65% 12/31/2008N/A7.8538 12/31/20097.8539.24815 VISL 52.50% 12/31/2008N/A7.86111 12/31/20097.8619.27138 VISL 62.80% 12/31/2008N/A7.8450 12/31/20097.8459.2243 VISL 72.05% 12/31/2008N/A7.88538 12/31/20097.8859.34146 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 92.45% 12/31/2008N/A7.8640 12/31/20097.8649.2783 Davis VA Financial Portfolio VISB 11.90% 12/31/2007N/A12.0151 12/31/200812.0156.3232 12/31/20096.3238.7581 VISB 10 3.00% 12/31/2008N/A7.2590 12/31/20097.2599.9460 VISB 11 2.85% 12/31/2008N/A7.3570 12/31/20097.35710.0954 VISB 12 3.15% 12/31/2008N/A7.1630 12/31/20097.1639.7990 VISB 13 3.30% 12/31/2009N/A7.7260 VISB 14 2.45% 12/31/2009N/A10.5041 VISB 22.20% 12/31/2007N/A11.7670 12/31/200811.7676.1740 12/31/20096.1748.5261 VISB 32.60% 12/31/2007N/A11.4440 12/31/200811.4445.9801 12/31/20095.9808.2261 VISB 42.90% 12/31/2007N/A11.2080 12/31/200811.2085.8391 12/31/20095.8398.0081 VISB 52.75% 12/31/2007N/A11.3250 12/31/200811.3255.9094 12/31/20095.9098.1164 VISB 63.05% 12/31/2007N/A11.0910 12/31/200811.0915.7700 12/31/20095.7707.9010 VISB 72.30% 12/31/2008N/A6.1250 12/31/20096.1258.4500 VISB 92.70% 12/31/2008N/A7.4560 12/31/20097.45610.2460 VISC 12.45% 12/31/2008N/A7.6240 12/31/20097.62410.5040 VISC 10 3.00% 12/31/2008N/A7.2590 12/31/20097.2599.9460 VISC 11 2.30% 12/31/2009N/A8.4500 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 53 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 12 3.15% 12/31/2009N/A9.7990 VISC 14 1.75% 12/31/2009N/A8.8770 VISC 15 2.05% 12/31/2009N/A10.9290 VISC 22.75% 12/31/2008N/A7.4230 12/31/20097.42310.1960 VISC 32.60% 12/31/2008N/A7.5230 12/31/20097.52310.3490 VISC 42.90% 12/31/2008N/A7.3240 12/31/20097.32410.0450 VISC 52.15% 12/31/2008N/A7.8310 12/31/20097.83110.8210 VISC 72.55% 12/31/2008N/A7.5570 12/31/20097.55710.4000 VISC 82.85% 12/31/2008N/A7.3570 12/31/20097.35710.0950 VISC 92.70% 12/31/2008N/A7.4560 12/31/20097.45610.2460 VISI 10 2.50% 12/31/2008N/A7.5910 12/31/20097.59110.4520 VISI 11 2.35% 12/31/2008N/A7.6931 12/31/20097.69310.6081 VISI 12 2.65% 12/31/2008N/A7.4900 12/31/20097.49010.2970 VISI 13 1.95% 12/31/2009N/A11.0385 VISI 14 2.80% 12/31/2009N/A10.1450 VISI 21.70% 12/31/2007N/A15.4600 12/31/200815.4608.1520 12/31/20098.15211.3150 VISI 32.10% 12/31/2007N/A14.9780 12/31/200814.9787.86610 12/31/20097.86610.87511 VISI 42.40% 12/31/2007N/A14.6260 12/31/200814.6267.6593 12/31/20097.65910.5565 VISI 52.25% 12/31/2007N/A14.8010 12/31/200814.8017.7623 12/31/20097.76210.7144 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 62.55% 12/31/2007N/A14.4540 12/31/200814.4547.5571 12/31/20097.55710.4000 VISI 71.80% 12/31/2008N/A8.0801 12/31/20098.08011.2046 VISI 92.20% 12/31/2008N/A6.1740 12/31/20096.1748.5263 VISL 11.65% 12/31/2007N/A15.5220 12/31/200815.5228.1891 12/31/20098.18911.3721 VISL 10 2.75% 12/31/2008N/A7.4230 12/31/20097.42310.1960 VISL 11 2.60% 12/31/2008N/A7.5230 12/31/20097.52310.3490 VISL 12 2.90% 12/31/2008N/A7.3240 12/31/20097.32410.0450 VISL 13 2.20% 12/31/2009N/A8.5260 VISL 14 3.05% 12/31/2009N/A7.9010 VISL 21.95% 12/31/2007N/A15.1570 12/31/200815.1577.9720 12/31/20097.97211.0380 VISL 32.35% 12/31/2007N/A14.6840 12/31/200814.6847.6935 12/31/20097.69310.6085 VISL 42.65% 12/31/2007N/A14.3400 12/31/200814.3407.4900 12/31/20097.49010.2972 VISL 52.50% 12/31/2007N/A14.5110 12/31/200814.5117.5911 12/31/20097.59110.4521 VISL 62.80% 12/31/2007N/A14.1700 12/31/200814.1707.3900 12/31/20097.39010.1450 VISL 72.05% 12/31/2008N/A7.9021 12/31/20097.90210.9290 VISL 92.45% 12/31/2008N/A7.6240 12/31/20097.62410.5040 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 54 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option Franklin High Income Securities Fund VISB 11.90% 12/31/2007N/A23.1110 12/31/200823.11117.3744 12/31/200917.37424.3257 VISB 10 3.00% 12/31/2008N/A13.9380 12/31/200913.93819.3020 VISB 11 2.85% 12/31/2008N/A14.3620 12/31/200914.36219.9180 VISB 12 3.15% 12/31/2008N/A13.5270 12/31/200913.52718.7050 VISB 13 3.30% 12/31/2009N/A18.1260 VISB 14 2.45% 12/31/2009N/A21.6591 VISB 22.20% 12/31/2007N/A20.6271 12/31/200820.62715.4602 12/31/200915.46021.5817 VISB 32.60% 12/31/2007N/A20.2640 12/31/200820.26415.1272 12/31/200915.12721.0325 VISB 42.90% 12/31/2007N/A18.0650 12/31/200818.06513.4450 12/31/200913.44518.6374 VISB 52.75% 12/31/2007N/A19.7010 12/31/200819.70114.6850 12/31/200914.68520.3863 VISB 63.05% 12/31/2007N/A17.5580 12/31/200817.55813.0480 12/31/200913.04818.0600 VISB 72.30% 12/31/2008N/A15.6802 12/31/200915.68021.8664 VISB 92.70% 12/31/2008N/A14.7982 12/31/200914.79820.5546 VISC 12.45% 12/31/2008N/A15.5550 12/31/200915.55521.6590 VISC 10 3.00% 12/31/2008N/A13.9380 12/31/200913.93819.3020 VISC 11 2.30% 12/31/2009N/A21.8660 VISC 12 3.15% 12/31/2009N/A18.7050 VISC 14 1.75% 12/31/2009N/A25.0760 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 15 2.05% 12/31/2009N/A23.5530 VISC 22.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 VISC 32.60% 12/31/2008N/A15.0970 12/31/200915.09720.9890 VISC 42.90% 12/31/2008N/A14.2190 12/31/200914.21919.7100 VISC 52.15% 12/31/2008N/A16.5150 12/31/200916.51523.0650 VISC 72.55% 12/31/2008N/A15.2480 12/31/200915.24821.2100 VISC 82.85% 12/31/2008N/A14.3620 12/31/200914.36219.9180 VISC 92.70% 12/31/2008N/A14.7980 12/31/200914.79820.5540 VISI 10 2.50% 12/31/2008N/A15.4010 12/31/200915.40121.4340 VISI 11 2.35% 12/31/2008N/A15.8690 12/31/200915.86922.1182 VISI 12 2.65% 12/31/2008N/A14.9470 12/31/200914.94720.7700 VISI 13 1.95% 12/31/2009N/A24.0525 VISI 14 2.80% 12/31/2009N/A20.1280 VISI 21.70% 12/31/2007N/A23.9840 12/31/200823.98418.0662 12/31/200918.06625.3457 VISI 32.10% 12/31/2007N/A22.2330 12/31/200822.23316.6803 12/31/200916.68023.3079 VISI 42.40% 12/31/2007N/A21.0040 12/31/200821.00415.7110 12/31/200915.71121.88710 VISI 52.25% 12/31/2007N/A21.6100 12/31/200821.61016.1883 12/31/200916.18822.58613 VISI 62.55% 12/31/2007N/A20.4160 12/31/200820.41615.2481 12/31/200915.24821.2101 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 55 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A17.7097 12/31/200917.70924.81915 VISI 92.20% 12/31/2008N/A15.4600 12/31/200915.46021.5810 VISL 11.65% 12/31/2007N/A24.2120 12/31/200824.21218.2470 12/31/200918.24725.6124 VISL 10 2.75% 12/31/2008N/A14.6510 12/31/200914.65120.3400 VISL 11 2.60% 12/31/2008N/A15.0970 12/31/200915.09720.9890 VISL 12 2.90% 12/31/2008N/A14.2190 12/31/200914.21919.7100 VISL 13 2.20% 12/31/2009N/A21.5811 VISL 14 3.05% 12/31/2009N/A18.0600 VISL 21.95% 12/31/2007N/A22.8740 12/31/200822.87417.1870 12/31/200917.18724.0523 VISL 32.35% 12/31/2007N/A21.2040 12/31/200821.20415.8695 12/31/200915.86922.11811 VISL 42.65% 12/31/2007N/A20.0320 12/31/200820.03214.9470 12/31/200914.94720.7703 VISL 52.50% 12/31/2007N/A20.6100 12/31/200820.61015.4011 12/31/200915.40121.4343 VISL 62.80% 12/31/2007N/A19.4710 12/31/200819.47114.5062 12/31/200914.50620.1283 VISL 72.05% 12/31/2008N/A16.8480 12/31/200916.84823.5532 VISL 92.45% 12/31/2008N/A15.5550 12/31/200915.55521.6591 Franklin Income Securities Fund VISB 11.90% 12/31/2007N/A44.1442 12/31/200844.14430.4673 12/31/200930.46740.5343 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A24.4420 12/31/200924.44232.1631 VISB 11 2.85% 12/31/2008N/A25.1850 12/31/200925.18533.1900 VISB 12 3.15% 12/31/2008N/A23.7220 12/31/200923.72231.1680 VISB 13 3.30% 12/31/2009N/A30.2030 VISB 14 2.45% 12/31/2009N/A36.0912 VISB 22.20% 12/31/2007N/A39.3991 12/31/200839.39927.1101 12/31/200927.11035.9606 VISB 32.60% 12/31/2007N/A38.7060 12/31/200838.70626.5275 12/31/200926.52735.04610 VISB 42.90% 12/31/2007N/A34.5050 12/31/200834.50523.5766 12/31/200923.57631.0557 VISB 52.75% 12/31/2007N/A37.6310 12/31/200837.63125.7510 12/31/200925.75133.9701 VISB 63.05% 12/31/2007N/A33.5380 12/31/200833.53822.8812 12/31/200922.88130.0942 VISB 72.30% 12/31/2008N/A27.4971 12/31/200927.49736.4361 VISB 92.70% 12/31/2008N/A25.9501 12/31/200925.95034.2491 VISC 12.45% 12/31/2008N/A27.2772 12/31/200927.27736.0912 VISC 10 3.00% 12/31/2008N/A24.4420 12/31/200924.44232.1630 VISC 11 2.30% 12/31/2009N/A36.4360 VISC 12 3.15% 12/31/2009N/A31.1680 VISC 14 1.75% 12/31/2009N/A41.7840 VISC 15 2.05% 12/31/2009N/A39.2460 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 56 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 22.75% 12/31/2008N/A25.6920 12/31/200925.69233.8920 VISC 32.60% 12/31/2008N/A26.4730 12/31/200926.47334.9750 VISC 42.90% 12/31/2008N/A24.9350 12/31/200924.93532.8440 VISC 52.15% 12/31/2008N/A28.9600 12/31/200928.96038.4330 VISC 72.55% 12/31/2008N/A26.7380 12/31/200926.73835.3430 VISC 82.85% 12/31/2008N/A25.1850 12/31/200925.18533.1900 VISC 92.70% 12/31/2008N/A25.9500 12/31/200925.95034.2490 VISI 10 2.50% 12/31/2008N/A27.0072 12/31/200927.00735.7152 VISI 11 2.35% 12/31/2008N/A27.8270 12/31/200927.82736.8550 VISI 12 2.65% 12/31/2008N/A26.2100 12/31/200926.21034.6100 VISI 13 1.95% 12/31/2009N/A40.0776 VISI 14 2.80% 12/31/2009N/A33.5390 VISI 21.70% 12/31/2007N/A45.8111 12/31/200845.81131.6806 12/31/200931.68042.2338 VISI 32.10% 12/31/2007N/A42.4670 12/31/200842.46729.25041 12/31/200929.25038.83755 VISI 42.40% 12/31/2007N/A40.1200 12/31/200840.12027.5515 12/31/200927.55136.4715 VISI 52.25% 12/31/2007N/A41.2760 12/31/200841.27628.3883 12/31/200928.38837.6365 VISI 62.55% 12/31/2007N/A38.9950 12/31/200838.99526.7381 12/31/200926.73835.3431 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 71.80% 12/31/2008N/A31.05540 12/31/200931.05541.35763 VISI 92.20% 12/31/2008N/A27.1100 12/31/200927.11035.9601 VISL 11.65% 12/31/2007N/A46.2474 12/31/200846.24731.9988 12/31/200931.99842.6774 VISL 10 2.75% 12/31/2008N/A25.6920 12/31/200925.69233.8920 VISL 11 2.60% 12/31/2008N/A26.4730 12/31/200926.47334.9750 VISL 12 2.90% 12/31/2008N/A24.9350 12/31/200924.93532.8440 VISL 13 2.20% 12/31/2009N/A35.9602 VISL 14 3.05% 12/31/2009N/A30.0940 VISL 21.95% 12/31/2007N/A43.6910 12/31/200843.69130.1391 12/31/200930.13940.0771 VISL 32.35% 12/31/2007N/A40.5020 12/31/200840.50227.82711 12/31/200927.82736.85517 VISL 42.65% 12/31/2007N/A38.2630 12/31/200838.26326.2101 12/31/200926.21034.6102 VISL 52.50% 12/31/2007N/A39.3670 12/31/200839.36727.0073 12/31/200927.00735.7154 VISL 62.80% 12/31/2007N/A37.1910 12/31/200837.19125.4371 12/31/200925.43733.5392 VISL 72.05% 12/31/2008N/A29.5443 12/31/200929.54439.2467 VISL 92.45% 12/31/2008N/A27.2770 12/31/200927.27736.0911 Franklin Templeton VIP Founding Funds Allocation Fund VISB 11.90% 12/31/2007N/A9.2235 12/31/20089.2235.80355 12/31/20095.8037.41754 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 57 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 10 3.00% 12/31/2008N/A5.7080 12/31/20095.7087.2151 VISB 11 2.85% 12/31/2008N/A5.7210 12/31/20095.7217.2432 VISB 12 3.15% 12/31/2008N/A5.6950 12/31/20095.6957.1880 VISB 13 3.30% 12/31/2009N/A7.1610 VISB 14 2.45% 12/31/2009N/A7.3159 VISB 22.20% 12/31/2007N/A9.20368 12/31/20089.2035.77368 12/31/20095.7737.35615 VISB 32.60% 12/31/2007N/A9.1910 12/31/20089.1915.743116 12/31/20095.7437.28869 VISB 42.90% 12/31/2007N/A9.1710 12/31/20089.1715.713173 12/31/20095.7137.228223 VISB 52.75% 12/31/2007N/A9.1850 12/31/20089.1855.73026 12/31/20095.7307.26129 VISB 63.05% 12/31/2007N/A9.1640 12/31/20089.1645.70015 12/31/20095.7007.2018 VISB 72.30% 12/31/2008N/A5.7695 12/31/20095.7697.3433 VISB 92.70% 12/31/2008N/A5.7340 12/31/20095.7347.2703 VISC 12.45% 12/31/2008N/A5.7550 12/31/20095.7557.3150 VISC 10 3.00% 12/31/2008N/A5.7080 12/31/20095.7087.2150 VISC 11 2.30% 12/31/2009N/A7.3430 VISC 12 3.15% 12/31/2009N/A7.1880 VISC 14 1.75% 12/31/2009N/A7.4440 VISC 15 2.05% 12/31/2009N/A7.3890 VISC 22.75% 12/31/2008N/A5.7290 12/31/20095.7297.2607 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A5.7420 12/31/20095.7427.2880 VISC 42.90% 12/31/2008N/A5.7170 12/31/20095.7177.2330 VISC 52.15% 12/31/2008N/A5.7810 12/31/20095.7817.3700 VISC 72.55% 12/31/2008N/A5.7470 12/31/20095.7477.2970 VISC 82.85% 12/31/2008N/A5.7210 12/31/20095.7217.2430 VISC 92.70% 12/31/2008N/A5.7340 12/31/20095.7347.2700 VISI 10 2.50% 12/31/2008N/A5.7510 12/31/20095.7517.3061 VISI 11 2.35% 12/31/2008N/A5.7640 12/31/20095.7647.3343 VISI 12 2.65% 12/31/2008N/A5.7380 12/31/20095.7387.27927 VISI 13 1.95% 12/31/2009N/A7.4077 VISI 14 2.80% 12/31/2009N/A7.2520 VISI 21.70% 12/31/2007N/A9.2322 12/31/20089.2325.82143 12/31/20095.8217.45452 VISI 32.10% 12/31/2007N/A9.2140 12/31/20089.2145.786138 12/31/20095.7867.380175 VISI 42.40% 12/31/2007N/A9.2000 12/31/20089.2005.76045 12/31/20095.7607.32557 VISI 52.25% 12/31/2007N/A9.2070 12/31/20089.2075.77354 12/31/20095.7737.35255 VISI 62.55% 12/31/2007N/A9.1940 12/31/20089.1945.7471 12/31/20095.7477.2971 VISI 71.80% 12/31/2008N/A5.81230 12/31/20095.8127.43527 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 58 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A5.7739 12/31/20095.7737.35619 VISL 11.65% 12/31/2007N/A9.2358 12/31/20089.2355.82547 12/31/20095.8257.46338 VISL 10 2.75% 12/31/2008N/A5.7290 12/31/20095.7297.26017 VISL 11 2.60% 12/31/2008N/A5.7427 12/31/20095.7427.28818 VISL 12 2.90% 12/31/2008N/A5.71714 12/31/20095.7177.23318 VISL 13 2.20% 12/31/2009N/A7.3560 VISL 14 3.05% 12/31/2009N/A7.2010 VISL 21.95% 12/31/2007N/A9.2212 12/31/20089.2215.7996 12/31/20095.7997.4075 VISL 32.35% 12/31/2007N/A9.2030 12/31/20089.2035.76457 12/31/20095.7647.334130 VISL 42.65% 12/31/2007N/A9.1890 12/31/20089.1895.7382 12/31/20095.7387.2792 VISL 52.50% 12/31/2007N/A9.1960 12/31/20089.1965.75129 12/31/20095.7517.30632 VISL 62.80% 12/31/2007N/A9.1820 12/31/20089.1825.72622 12/31/20095.7267.25222 VISL 72.05% 12/31/2008N/A5.7901 12/31/20095.7907.38910 VISL 92.45% 12/31/2008N/A5.7551 12/31/20095.7557.3153 Franklin U.S. Government Fund VISB 11.90% 12/31/2007N/A23.8660 12/31/200823.86625.1935 12/31/200925.19325.48410 VISB 10 3.00% 12/31/2008N/A20.2460 12/31/200920.24620.2561 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.85% 12/31/2008N/A20.8570 12/31/200920.85720.89810 VISB 12 3.15% 12/31/2008N/A19.6530 12/31/200919.65319.6333 VISB 13 3.30% 12/31/2009N/A19.0290 VISB 14 2.45% 12/31/2009N/A22.7130 VISB 22.20% 12/31/2007N/A21.3240 12/31/200821.32422.4413 12/31/200922.44122.6325 VISB 32.60% 12/31/2007N/A20.8650 12/31/200820.86521.8713 12/31/200921.87121.9696 VISB 42.90% 12/31/2007N/A18.6920 12/31/200818.69219.5343 12/31/200919.53419.5639 VISB 52.75% 12/31/2007N/A20.2860 12/31/200820.28621.2310 12/31/200921.23121.2945 VISB 63.05% 12/31/2007N/A18.1720 12/31/200818.17218.9620 12/31/200918.96218.9629 VISB 72.30% 12/31/2008N/A22.6584 12/31/200922.65822.8283 VISB 92.70% 12/31/2008N/A21.4860 12/31/200921.48621.5615 VISC 12.45% 12/31/2008N/A22.5780 12/31/200922.57822.7130 VISC 10 3.00% 12/31/2008N/A20.2460 12/31/200920.24620.2560 VISC 11 2.30% 12/31/2009N/A22.8280 VISC 12 3.15% 12/31/2009N/A19.6330 VISC 14 1.75% 12/31/2009N/A26.1930 VISC 15 2.05% 12/31/2009N/A24.6850 VISC 22.75% 12/31/2008N/A21.2742 12/31/200921.27421.3384 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 59 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 32.60% 12/31/2008N/A21.9160 12/31/200921.91622.0150 VISC 42.90% 12/31/2008N/A20.6510 12/31/200920.65120.6820 VISC 52.15% 12/31/2008N/A23.9611 12/31/200923.96124.1772 VISC 72.55% 12/31/2008N/A22.1350 12/31/200922.13522.2450 VISC 82.85% 12/31/2008N/A20.8573 12/31/200920.85720.8986 VISC 92.70% 12/31/2008N/A21.4860 12/31/200921.48621.5610 VISI 10 2.50% 12/31/2008N/A22.3551 12/31/200922.35522.4783 VISI 11 2.35% 12/31/2008N/A23.0300 12/31/200923.03023.19116 VISI 12 2.65% 12/31/2008N/A21.7000 12/31/200921.70021.7870 VISI 13 1.95% 12/31/2009N/A25.2059 VISI 14 2.80% 12/31/2009N/A21.1170 VISI 21.70% 12/31/2007N/A24.7670 12/31/200824.76726.1960 12/31/200926.19626.5517 VISI 32.10% 12/31/2007N/A22.9710 12/31/200822.97124.1998 12/31/200924.19924.43017 VISI 42.40% 12/31/2007N/A21.7110 12/31/200821.71122.8034 12/31/200922.80322.9515 VISI 52.25% 12/31/2007N/A22.3320 12/31/200822.33223.4917 12/31/200923.49123.67919 VISI 62.55% 12/31/2007N/A21.1060 12/31/200821.10622.1350 12/31/200922.13522.2451 VISI 71.80% 12/31/2008N/A25.6821 12/31/200925.68226.00414 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 92.20% 12/31/2008N/A22.4410 12/31/200922.44122.6324 VISL 11.65% 12/31/2007N/A25.0010 12/31/200825.00126.4571 12/31/200926.45726.8292 VISL 10 2.75% 12/31/2008N/A21.2742 12/31/200921.27421.3384 VISL 11 2.60% 12/31/2008N/A21.9160 12/31/200921.91622.0150 VISL 12 2.90% 12/31/2008N/A20.6519 12/31/200920.65120.68217 VISL 13 2.20% 12/31/2009N/A22.6320 VISL 14 3.05% 12/31/2009N/A18.9620 VISL 21.95% 12/31/2007N/A23.6290 12/31/200823.62924.9303 12/31/200924.93025.2055 VISL 32.35% 12/31/2007N/A21.9160 12/31/200821.91623.03017 12/31/200923.03023.19126 VISL 42.65% 12/31/2007N/A20.7130 12/31/200820.71321.7001 12/31/200921.70021.7872 VISL 52.50% 12/31/2007N/A21.3060 12/31/200821.30622.3551 12/31/200922.35522.4789 VISL 62.80% 12/31/2007N/A20.1370 12/31/200820.13721.0650 12/31/200921.06521.1170 VISL 72.05% 12/31/2008N/A24.4401 12/31/200924.44024.6853 VISL 92.45% 12/31/2008N/A22.5782 12/31/200922.57822.7135 Franklin Zero Coupon Fund 2010 VISB 11.90% 12/31/2007N/A36.3950 12/31/200836.39538.3850 12/31/200938.38537.8302 VISB 10 3.00% 12/31/2008N/A30.8621 12/31/200930.86230.0832 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 60 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 11 2.85% 12/31/2008N/A31.7930 12/31/200931.79331.0370 VISB 12 3.15% 12/31/2008N/A29.9580 12/31/200929.95829.1580 VISB 13 3.30% 12/31/2009N/A28.2610 VISB 14 2.45% 12/31/2009N/A33.7321 VISB 22.20% 12/31/2007N/A32.5310 12/31/200832.53134.2070 12/31/200934.20733.6110 VISB 32.60% 12/31/2007N/A31.9110 12/31/200831.91133.4215 12/31/200933.42132.7086 VISB 42.90% 12/31/2007N/A28.5160 12/31/200828.51629.7760 12/31/200929.77629.0530 VISB 52.75% 12/31/2007N/A31.0250 12/31/200831.02532.4440 12/31/200932.44431.7041 VISB 63.05% 12/31/2007N/A27.7230 12/31/200827.72328.9031 12/31/200928.90328.1590 VISB 72.30% 12/31/2008N/A35.4642 12/31/200935.46434.8124 VISB 92.70% 12/31/2008N/A32.7520 12/31/200932.75232.0214 VISC 12.45% 12/31/2008N/A34.4160 12/31/200934.41633.7320 VISC 10 3.00% 12/31/2008N/A30.8620 12/31/200930.86230.0830 VISC 11 2.30% 12/31/2009N/A34.8120 VISC 12 3.15% 12/31/2009N/A29.1580 VISC 14 1.75% 12/31/2009N/A38.9960 VISC 15 2.05% 12/31/2009N/A36.6610 VISC 22.75% 12/31/2008N/A32.4291 12/31/200932.42931.6901 VISC 32.60% 12/31/2008N/A33.4080 12/31/200933.40832.6950 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A31.4790 12/31/200931.47930.7150 VISC 52.15% 12/31/2008N/A36.5240 12/31/200936.52435.9050 VISC 72.55% 12/31/2008N/A33.7400 12/31/200933.74033.0370 VISC 82.85% 12/31/2008N/A31.7931 12/31/200931.79331.0373 VISC 92.70% 12/31/2008N/A32.7520 12/31/200932.75232.0210 VISI 10 2.50% 12/31/2008N/A34.0760 12/31/200934.07633.3820 VISI 11 2.35% 12/31/2008N/A35.1040 12/31/200935.10434.4412 VISI 12 2.65% 12/31/2008N/A33.0780 12/31/200933.07832.3560 VISI 13 1.95% 12/31/2009N/A37.4321 VISI 14 2.80% 12/31/2009N/A31.3610 VISI 21.70% 12/31/2007N/A37.7840 12/31/200837.78439.9300 12/31/200939.93039.4310 VISI 32.10% 12/31/2007N/A35.0450 12/31/200835.04536.8872 12/31/200936.88736.2814 VISI 42.40% 12/31/2007N/A33.1220 12/31/200833.12234.7581 12/31/200934.75834.0851 VISI 52.25% 12/31/2007N/A34.0700 12/31/200834.07035.8071 12/31/200935.80735.1661 VISI 62.55% 12/31/2007N/A32.2000 12/31/200832.20033.7400 12/31/200933.74033.0370 VISI 71.80% 12/31/2008N/A39.1470 12/31/200939.14738.6191 VISI 92.20% 12/31/2008N/A34.2070 12/31/200934.20733.6110 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 61 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A38.1410 12/31/200838.14140.3280 12/31/200940.32839.8440 VISL 10 2.75% 12/31/2008N/A32.4290 12/31/200932.42931.6900 VISL 11 2.60% 12/31/2008N/A33.4080 12/31/200933.40832.6950 VISL 12 2.90% 12/31/2008N/A31.4790 12/31/200931.47930.7152 VISL 13 2.20% 12/31/2009N/A33.6110 VISL 14 3.05% 12/31/2009N/A28.1590 VISL 21.95% 12/31/2007N/A36.0480 12/31/200836.04838.0000 12/31/200938.00037.4320 VISL 32.35% 12/31/2007N/A33.4350 12/31/200833.43535.1040 12/31/200935.10434.4417 VISL 42.65% 12/31/2007N/A31.6000 12/31/200831.60033.0780 12/31/200933.07832.3560 VISL 52.50% 12/31/2007N/A32.5040 12/31/200832.50434.0760 12/31/200934.07633.3820 VISL 62.80% 12/31/2007N/A30.7210 12/31/200830.72132.1101 12/31/200932.11031.3611 VISL 72.05% 12/31/2008N/A37.2550 12/31/200937.25536.6610 VISL 92.45% 12/31/2008N/A34.4160 12/31/200934.41633.7320 Mutual Global Discovery Securities Fund VISB 11.90% 12/31/2007N/A28.2376 12/31/200828.23719.8219 12/31/200919.82123.98215 VISB 10 3.00% 12/31/2008N/A17.3241 12/31/200917.32420.7322 VISB 11 2.85% 12/31/2008N/A17.6430 12/31/200917.64321.1451 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 12 3.15% 12/31/2008N/A17.0110 12/31/200917.01120.3270 VISB 13 3.30% 12/31/2009N/A19.9300 VISB 14 2.45% 12/31/2009N/A22.2885 VISB 22.20% 12/31/2007N/A26.4081 12/31/200826.40818.4812 12/31/200918.48122.2946 VISB 32.60% 12/31/2007N/A26.1160 12/31/200826.11618.2048 12/31/200918.20421.8728 VISB 42.90% 12/31/2007N/A24.4240 12/31/200824.42416.9735 12/31/200916.97320.3326 VISB 52.75% 12/31/2007N/A25.6830 12/31/200825.68317.8751 12/31/200917.87521.4453 VISB 63.05% 12/31/2007N/A24.0190 12/31/200824.01916.6671 12/31/200916.66719.9350 VISB 72.30% 12/31/2008N/A18.8462 12/31/200918.84622.7113 VISB 92.70% 12/31/2008N/A17.9680 12/31/200917.96821.5670 VISC 12.45% 12/31/2008N/A18.5230 12/31/200918.52322.2880 VISC 10 3.00% 12/31/2008N/A17.3240 12/31/200917.32420.7320 VISC 11 2.30% 12/31/2009N/A22.7111 VISC 12 3.15% 12/31/2009N/A20.3270 VISC 14 1.75% 12/31/2009N/A24.4410 VISC 15 2.05% 12/31/2009N/A23.4930 VISC 22.75% 12/31/2008N/A17.8590 12/31/200917.85921.4260 VISC 32.60% 12/31/2008N/A18.1880 12/31/200918.18821.8530 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 62 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A17.5360 12/31/200917.53621.0070 VISC 52.15% 12/31/2008N/A19.2110 12/31/200919.21123.1861 VISC 72.55% 12/31/2008N/A18.2990 12/31/200918.29921.9970 VISC 82.85% 12/31/2008N/A17.6430 12/31/200917.64321.1450 VISC 92.70% 12/31/2008N/A17.9680 12/31/200917.96821.5670 VISI 10 2.50% 12/31/2008N/A18.4101 12/31/200918.41022.1421 VISI 11 2.35% 12/31/2008N/A18.7490 12/31/200918.74922.5830 VISI 12 2.65% 12/31/2008N/A18.0780 12/31/200918.07821.7090 VISI 13 1.95% 12/31/2009N/A23.80424 VISI 14 2.80% 12/31/2009N/A21.2850 VISI 21.70% 12/31/2007N/A28.8482 12/31/200828.84820.2912 12/31/200920.29124.6006 VISI 32.10% 12/31/2007N/A27.5900 12/31/200827.59019.32819 12/31/200919.32823.33938 VISI 42.40% 12/31/2007N/A26.6820 12/31/200826.68218.6352 12/31/200918.63522.4352 VISI 52.25% 12/31/2007N/A27.1320 12/31/200827.13218.9788 12/31/200918.97822.88318 VISI 62.55% 12/31/2007N/A26.2390 12/31/200826.23918.2992 12/31/200918.29921.9973 VISI 71.80% 12/31/2008N/A20.04626 12/31/200920.04624.27829 VISI 92.20% 12/31/2008N/A18.4810 12/31/200918.48122.2941 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A29.0105 12/31/200829.01020.4157 12/31/200920.41524.7628 VISL 10 2.75% 12/31/2008N/A17.8590 12/31/200917.85921.4260 VISL 11 2.60% 12/31/2008N/A18.1880 12/31/200918.18821.8532 VISL 12 2.90% 12/31/2008N/A17.5360 12/31/200917.53621.0070 VISL 13 2.20% 12/31/2009N/A22.2947 VISL 14 3.05% 12/31/2009N/A19.9350 VISL 21.95% 12/31/2007N/A28.0550 12/31/200828.05519.6834 12/31/200919.68323.8045 VISL 32.35% 12/31/2007N/A26.8310 12/31/200826.83118.7497 12/31/200918.74922.58313 VISL 42.65% 12/31/2007N/A25.9480 12/31/200825.94818.0782 12/31/200918.07821.7094 VISL 52.50% 12/31/2007N/A26.3860 12/31/200826.38618.4102 12/31/200918.41022.1426 VISL 62.80% 12/31/2007N/A25.5170 12/31/200825.51717.7512 12/31/200917.75121.2853 VISL 72.05% 12/31/2008N/A19.4462 12/31/200919.44623.4938 VISL 92.45% 12/31/2008N/A18.5230 12/31/200918.52322.2880 Mutual Shares Securities Fund VISB 11.90% VISB NY/TRAD GMDB 12/31/2007N/A22.8586 12/31/200822.85814.10510 12/31/200914.10517.4448 VISB 10 3.00% 12/31/2008N/A12.3281 12/31/200912.32815.0801 VISB 11 2.85% 12/31/2008N/A12.5550 12/31/200912.55515.3810 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 63 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 12 3.15% 12/31/2008N/A12.1050 12/31/200912.10514.7850 VISB 13 3.30% 12/31/2009N/A14.4960 VISB 14 2.45% 12/31/2009N/A16.2120 VISB 22.20% 12/31/2007N/A21.3770 12/31/200821.37713.1510 12/31/200913.15116.2165 VISB 32.60% 12/31/2007N/A21.1410 12/31/200821.14112.95411 12/31/200912.95415.90913 VISB 42.90% 12/31/2007N/A19.7710 12/31/200819.77112.07811 12/31/200912.07814.7899 VISB 52.75% 12/31/2007N/A20.7900 12/31/200820.79012.7201 12/31/200912.72015.5987 VISB 63.05% 12/31/2007N/A19.4430 12/31/200819.44311.8605 12/31/200911.86014.5005 VISB 72.30% 12/31/2008N/A13.4232 12/31/200913.42316.5350 VISB 92.70% 12/31/2008N/A12.7860 12/31/200912.78615.6870 VISC 12.45% 12/31/2008N/A13.1813 12/31/200913.18116.2123 VISC 10 3.00% 12/31/2008N/A12.3280 12/31/200912.32815.0800 VISC 11 2.30% 12/31/2009N/A16.5350 VISC 12 3.15% 12/31/2009N/A14.7850 VISC 14 1.75% 12/31/2009N/A17.7780 VISC 15 2.05% 12/31/2009N/A17.0880 VISC 22.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 VISC 32.60% 12/31/2008N/A12.9420 12/31/200912.94215.8950 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A12.4790 12/31/200912.47915.2800 VISC 52.15% 12/31/2008N/A13.6701 12/31/200913.67016.8651 VISC 72.55% 12/31/2008N/A13.0210 12/31/200913.02116.0000 VISC 82.85% 12/31/2008N/A12.5550 12/31/200912.55515.3810 VISC 92.70% 12/31/2008N/A12.7860 12/31/200912.78615.6870 VISI 10 2.50% 12/31/2008N/A13.1014 12/31/200913.10116.1064 VISI 11 2.35% 12/31/2008N/A13.3421 12/31/200913.34216.4272 VISI 12 2.65% 12/31/2008N/A12.8640 12/31/200912.86415.7910 VISI 13 1.95% 12/31/2009N/A17.3148 VISI 14 2.80% 12/31/2009N/A15.4820 VISI 21.70% 12/31/2007N/A23.3534 12/31/200823.35314.4396 12/31/200914.43917.8934 VISI 32.10% 12/31/2007N/A22.3340 12/31/200822.33413.75439 12/31/200913.75416.97647 VISI 42.40% 12/31/2007N/A21.5990 12/31/200821.59913.2615 12/31/200913.26116.3196 VISI 52.25% 12/31/2007N/A21.9630 12/31/200821.96313.5051 12/31/200913.50516.6442 VISI 62.55% 12/31/2007N/A21.2410 12/31/200821.24113.0212 12/31/200913.02116.0004 VISI 71.80% 12/31/2008N/A14.26534 12/31/200914.26517.65939 VISI 92.20% 12/31/2008N/A13.1512 12/31/200913.15116.2164 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 64 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A23.4844 12/31/200823.48414.52718 12/31/200914.52718.01115 VISL 10 2.75% 12/31/2008N/A12.7090 12/31/200912.70915.5840 VISL 11 2.60% 12/31/2008N/A12.9420 12/31/200912.94215.8950 VISL 12 2.90% 12/31/2008N/A12.4790 12/31/200912.47915.2800 VISL 13 2.20% 12/31/2009N/A16.2162 VISL 14 3.05% 12/31/2009N/A14.5000 VISL 21.95% 12/31/2007N/A22.7110 12/31/200822.71114.0073 12/31/200914.00717.3145 VISL 32.35% 12/31/2007N/A21.7200 12/31/200821.72013.34213 12/31/200913.34216.42717 VISL 42.65% 12/31/2007N/A21.0050 12/31/200821.00512.8642 12/31/200912.86415.7916 VISL 52.50% 12/31/2007N/A21.3590 12/31/200821.35913.1013 12/31/200913.10116.1065 VISL 62.80% 12/31/2007N/A20.6560 12/31/200820.65612.6320 12/31/200912.63215.4822 VISL 72.05% 12/31/2008N/A13.8371 12/31/200913.83717.0886 VISL 92.45% 12/31/2008N/A13.1812 12/31/200913.18116.2125 PIMCO VIT All Asset Portfolio VISB 11.90% 12/31/2007N/A13.4670 12/31/200813.46711.1200 12/31/200911.12013.26415 VISB 10 3.00% 12/31/2008N/A9.9740 12/31/20099.97411.7671 VISB 11 2.85% 12/31/2008N/A10.0440 12/31/200910.04411.8682 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 12 3.15% 12/31/2008N/A9.9040 12/31/20099.90411.6681 VISB 13 3.30% 12/31/2009N/A11.5690 VISB 14 2.45% 12/31/2009N/A12.1410 VISB 22.20% 12/31/2007N/A13.3200 12/31/200813.32010.9650 12/31/200910.96513.0415 VISB 32.60% 12/31/2007N/A13.1260 12/31/200813.12610.7624 12/31/200910.76212.7484 VISB 42.90% 12/31/2007N/A12.9820 12/31/200812.98210.6123 12/31/200910.61212.5333 VISB 52.75% 12/31/2007N/A13.0540 12/31/200813.05410.6872 12/31/200910.68712.6402 VISB 63.05% 12/31/2007N/A12.9110 12/31/200812.91110.5380 12/31/200910.53812.4260 VISB 72.30% 12/31/2008N/A10.9145 12/31/200910.91412.9675 VISB 92.70% 12/31/2008N/A10.1150 12/31/200910.11511.9700 VISC 12.45% 12/31/2008N/A10.2340 12/31/200910.23412.1410 VISC 10 3.00% 12/31/2008N/A9.9740 12/31/20099.97411.7670 VISC 11 2.30% 12/31/2009N/A12.9670 VISC 12 3.15% 12/31/2009N/A11.6680 VISC 14 1.75% 12/31/2009N/A13.3670 VISC 15 2.05% 12/31/2009N/A12.4190 VISC 22.75% 12/31/2008N/A10.0910 12/31/200910.09111.9360 VISC 32.60% 12/31/2008N/A10.1620 12/31/200910.16212.0380 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 65 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 42.90% 12/31/2008N/A10.0210 12/31/200910.02111.8340 VISC 52.15% 12/31/2008N/A10.37810 12/31/200910.37812.34910 VISC 72.55% 12/31/2008N/A10.1860 12/31/200910.18612.0720 VISC 82.85% 12/31/2008N/A10.0441 12/31/200910.04411.8682 VISC 92.70% 12/31/2008N/A10.1150 12/31/200910.11511.9700 VISI 10 2.50% 12/31/2008N/A10.2100 12/31/200910.21012.10615 VISI 11 2.35% 12/31/2008N/A10.2820 12/31/200910.28212.21013 VISI 12 2.65% 12/31/2008N/A10.1390 12/31/200910.13912.0043 VISI 13 1.95% 12/31/2009N/A12.49018 VISI 14 2.80% 12/31/2009N/A11.9021 VISI 21.70% 12/31/2007N/A12.8110 12/31/200812.81110.5990 12/31/200910.59912.66827 VISI 32.10% 12/31/2007N/A12.6240 12/31/200812.62410.4038 12/31/200910.40312.38426 VISI 42.40% 12/31/2007N/A12.4860 12/31/200812.48610.2580 12/31/200910.25812.1752 VISI 52.25% 12/31/2007N/A12.5550 12/31/200812.55510.3306 12/31/200910.33012.2796 VISI 62.55% 12/31/2007N/A12.4170 12/31/200812.41710.1861 12/31/200910.18612.0720 VISI 71.80% 12/31/2008N/A10.5501 12/31/200910.55012.5979 VISI 92.20% 12/31/2008N/A10.9650 12/31/200910.96513.0410 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A12.8340 12/31/200812.83410.6245 12/31/200910.62412.7046 VISL 10 2.75% 12/31/2008N/A10.0911 12/31/200910.09111.9364 VISL 11 2.60% 12/31/2008N/A10.1620 12/31/200910.16212.0381 VISL 12 2.90% 12/31/2008N/A10.0210 12/31/200910.02111.8341 VISL 13 2.20% 12/31/2009N/A13.0415 VISL 14 3.05% 12/31/2009N/A12.4260 VISL 21.95% 12/31/2007N/A12.6940 12/31/200812.69410.4763 12/31/200910.47612.49018 VISL 32.35% 12/31/2007N/A12.5090 12/31/200812.50910.2829 12/31/200910.28212.21014 VISL 42.65% 12/31/2007N/A12.3720 12/31/200812.37210.1391 12/31/200910.13912.0041 VISL 52.50% 12/31/2007N/A12.4400 12/31/200812.44010.2101 12/31/200910.21012.1062 VISL 62.80% 12/31/2007N/A12.3040 12/31/200812.30410.0681 12/31/200910.06811.9024 VISL 72.05% 12/31/2008N/A10.4271 12/31/200910.42712.4192 VISL 92.45% 12/31/2008N/A10.2341 12/31/200910.23412.1411 PIMCO VIT CommodityRealReturn StrategyPortfolio VISB 11.90% 12/31/2007N/A12.64512 12/31/200812.6456.97432 12/31/20096.9749.68416 VISB 10 3.00% 12/31/2008N/A6.6970 12/31/20096.6979.1990 VISB 11 2.85% 12/31/2008N/A6.7340 12/31/20096.7349.2633 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 66 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 12 3.15% 12/31/2008N/A6.6610 12/31/20096.6619.1340 VISB 13 3.30% 12/31/2009N/A9.0700 VISB 14 2.45% 12/31/2009N/A9.4381 VISB 22.20% 12/31/2007N/A12.5442 12/31/200812.5446.8976 12/31/20096.8979.5499 VISB 32.60% 12/31/2007N/A12.4110 12/31/200812.4116.79720 12/31/20096.7979.37231 VISB 42.90% 12/31/2007N/A12.3120 12/31/200812.3126.7227 12/31/20096.7229.2426 VISB 52.75% 12/31/2007N/A12.3610 12/31/200812.3616.7597 12/31/20096.7599.30711 VISB 63.05% 12/31/2007N/A12.2630 12/31/200812.2636.6853 12/31/20096.6859.1770 VISB 72.30% 12/31/2008N/A6.87214 12/31/20096.8729.5058 VISB 92.70% 12/31/2008N/A6.7720 12/31/20096.7729.3291 VISC 12.45% 12/31/2008N/A6.8342 12/31/20096.8349.4382 VISC 10 3.00% 12/31/2008N/A6.6970 12/31/20096.6979.1990 VISC 11 2.30% 12/31/2009N/A9.5051 VISC 12 3.15% 12/31/2009N/A9.1340 VISC 14 1.75% 12/31/2009N/A9.7520 VISC 15 2.05% 12/31/2009N/A9.6170 VISC 22.75% 12/31/2008N/A6.7590 12/31/20096.7599.3071 VISC 32.60% 12/31/2008N/A6.7970 12/31/20096.7979.3720 VISC 42.90% 12/31/2008N/A6.7220 12/31/20096.7229.2420 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 52.15% 12/31/2008N/A6.9101 12/31/20096.9109.5722 VISC 72.55% 12/31/2008N/A6.8090 12/31/20096.8099.3940 VISC 82.85% 12/31/2008N/A6.7340 12/31/20096.7349.2630 VISC 92.70% 12/31/2008N/A6.7720 12/31/20096.7729.3290 VISI 10 2.50% 12/31/2008N/A6.8221 12/31/20096.8229.4161 VISI 11 2.35% 12/31/2008N/A6.8591 12/31/20096.8599.4834 VISI 12 2.65% 12/31/2008N/A6.7841 12/31/20096.7849.3500 VISI 13 1.95% 12/31/2009N/A9.66220 VISI 14 2.80% 12/31/2009N/A9.2850 VISI 21.70% 12/31/2007N/A12.7131 12/31/200812.7137.0251 12/31/20097.0259.7752 VISI 32.10% 12/31/2007N/A12.5780 12/31/200812.5786.92324 12/31/20096.9239.59452 VISI 42.40% 12/31/2007N/A12.4780 12/31/200812.4786.84713 12/31/20096.8479.46017 VISI 52.25% 12/31/2007N/A12.5280 12/31/200812.5286.88516 12/31/20096.8859.52715 VISI 62.55% 12/31/2007N/A12.4280 12/31/200812.4286.8090 12/31/20096.8099.3940 VISI 71.80% 12/31/2008N/A7.0008 12/31/20097.0009.73024 VISI 92.20% 12/31/2008N/A6.8970 12/31/20096.8979.5493 VISL 11.65% 12/31/2007N/A12.7301 12/31/200812.7307.0385 12/31/20097.0389.7986 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 67 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.75% 12/31/2008N/A6.7590 12/31/20096.7599.3074 VISL 11 2.60% 12/31/2008N/A6.7970 12/31/20096.7979.3720 VISL 12 2.90% 12/31/2008N/A6.7220 12/31/20096.7229.2422 VISL 13 2.20% 12/31/2009N/A9.5492 VISL 14 3.05% 12/31/2009N/A9.1770 VISL 21.95% 12/31/2007N/A12.6290 12/31/200812.6296.9614 12/31/20096.9619.6624 VISL 32.35% 12/31/2007N/A12.4940 12/31/200812.4946.85916 12/31/20096.8599.48320 VISL 42.65% 12/31/2007N/A12.3940 12/31/200812.3946.7842 12/31/20096.7849.3506 VISL 52.50% 12/31/2007N/A12.4440 12/31/200812.4446.8222 12/31/20096.8229.4163 VISL 62.80% 12/31/2007N/A12.3450 12/31/200812.3456.7476 12/31/20096.7479.28510 VISL 72.05% 12/31/2008N/A6.9352 12/31/20096.9359.6176 VISL 92.45% 12/31/2008N/A6.8341 12/31/20096.8349.4382 PIMCO VIT Emerging Markets Bond Portfolio VISB 11.90% 12/31/2007N/A12.1241 12/31/200812.12410.1591 12/31/200910.15913.0164 VISB 10 3.00% 12/31/2008N/A9.7560 12/31/20099.75612.3644 VISB 11 2.85% 12/31/2008N/A9.8100 12/31/20099.81012.4511 VISB 12 3.15% 12/31/2008N/A9.7020 12/31/20099.70212.2772 VISB 13 3.30% 12/31/2009N/A12.1913 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 14 2.45% 12/31/2009N/A12.6861 VISB 22.20% 12/31/2007N/A12.0270 12/31/200812.02710.0471 12/31/200910.04712.8353 VISB 32.60% 12/31/2007N/A11.8990 12/31/200811.8999.9012 12/31/20099.90112.5977 VISB 42.90% 12/31/2007N/A11.8040 12/31/200811.8049.7920 12/31/20099.79212.4227 VISB 52.75% 12/31/2007N/A11.8510 12/31/200811.8519.8461 12/31/20099.84612.5092 VISB 63.05% 12/31/2007N/A11.7570 12/31/200811.7579.7380 12/31/20099.73812.33510 VISB 72.30% 12/31/2008N/A10.0103 12/31/200910.01012.7754 VISB 92.70% 12/31/2008N/A9.8640 12/31/20099.86412.5385 VISC 12.45% 12/31/2008N/A9.9552 12/31/20099.95512.6862 VISC 10 3.00% 12/31/2008N/A9.7560 12/31/20099.75612.3640 VISC 11 2.30% 12/31/2009N/A12.7750 VISC 12 3.15% 12/31/2009N/A12.2770 VISC 14 1.75% 12/31/2009N/A13.1081 VISC 15 2.05% 12/31/2009N/A12.9251 VISC 22.75% 12/31/2008N/A9.8460 12/31/20099.84612.5091 VISC 32.60% 12/31/2008N/A9.9010 12/31/20099.90112.5970 VISC 42.90% 12/31/2008N/A9.7920 12/31/20099.79212.4220 VISC 52.15% 12/31/2008N/A10.0660 12/31/200910.06612.8656 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 68 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 72.55% 12/31/2008N/A9.9190 12/31/20099.91912.6270 VISC 82.85% 12/31/2008N/A9.8100 12/31/20099.81012.4512 VISC 92.70% 12/31/2008N/A9.8640 12/31/20099.86412.5380 VISI 10 2.50% 12/31/2008N/A9.9370 12/31/20099.93712.65611 VISI 11 2.35% 12/31/2008N/A9.9921 12/31/20099.99212.7455 VISI 12 2.65% 12/31/2008N/A9.8820 12/31/20099.88212.56813 VISI 13 1.95% 12/31/2009N/A12.9866 VISI 14 2.80% 12/31/2009N/A12.4803 VISI 21.70% 12/31/2007N/A12.1890 12/31/200812.18910.2340 12/31/200910.23413.13918 VISI 32.10% 12/31/2007N/A12.0590 12/31/200812.05910.0841 12/31/200910.08412.8955 VISI 42.40% 12/31/2007N/A11.9630 12/31/200811.9639.9744 12/31/20099.97412.71622 VISI 52.25% 12/31/2007N/A12.0110 12/31/200812.01110.0292 12/31/200910.02912.8052 VISI 62.55% 12/31/2007N/A11.9150 12/31/200811.9159.9190 12/31/20099.91912.6271 VISI 71.80% 12/31/2008N/A10.1960 12/31/200910.19613.0772 VISI 92.20% 12/31/2008N/A10.0470 12/31/200910.04712.8350 VISL 11.65% 12/31/2007N/A12.2050 12/31/200812.20510.2531 12/31/200910.25313.17032 VISL 10 2.75% 12/31/2008N/A9.8460 12/31/20099.84612.5096 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11 2.60% 12/31/2008N/A9.9010 12/31/20099.90112.5970 VISL 12 2.90% 12/31/2008N/A9.7920 12/31/20099.79212.4223 VISL 13 2.20% 12/31/2009N/A12.8350 VISL 14 3.05% 12/31/2009N/A12.3350 VISL 21.95% 12/31/2007N/A12.1080 12/31/200812.10810.1402 12/31/200910.14012.9869 VISL 32.35% 12/31/2007N/A11.9790 12/31/200811.9799.9922 12/31/20099.99212.7454 VISL 42.65% 12/31/2007N/A11.8830 12/31/200811.8839.8820 12/31/20099.88212.5686 VISL 52.50% 12/31/2007N/A11.9310 12/31/200811.9319.9370 12/31/20099.93712.6560 VISL 62.80% 12/31/2007N/A11.8350 12/31/200811.8359.8284 12/31/20099.82812.4805 VISL 72.05% 12/31/2008N/A10.1031 12/31/200910.10312.92521 VISL 92.45% 12/31/2008N/A9.9550 12/31/20099.95512.6860 PIMCO VIT Global Bond Portfolio (Unhedged) VISB 11.90% 12/31/2007N/A10.3020 12/31/200810.30210.02212 12/31/200910.02211.49213 VISB 10 3.00% 12/31/2008N/A9.6240 12/31/20099.62410.9150 VISB 11 2.85% 12/31/2008N/A9.6780 12/31/20099.67810.9928 VISB 12 3.15% 12/31/2008N/A9.5720 12/31/20099.57210.8391 VISB 13 3.30% 12/31/2009N/A10.7630 VISB 14 2.45% 12/31/2009N/A11.2000 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 69 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 22.20% 12/31/2007N/A10.2191 12/31/200810.2199.9126 12/31/20099.91211.3318 VISB 32.60% 12/31/2007N/A10.1110 12/31/200810.1119.7674 12/31/20099.76711.1215 VISB 42.90% 12/31/2007N/A10.0300 12/31/200810.0309.6600 12/31/20099.66010.9660 VISB 52.75% 12/31/2007N/A10.0700 12/31/200810.0709.7132 12/31/20099.71311.0442 VISB 63.05% 12/31/2007N/A9.9900 12/31/20089.9909.6070 12/31/20099.60710.8901 VISB 72.30% 12/31/2008N/A9.8751 12/31/20099.87511.2792 VISB 92.70% 12/31/2008N/A9.7310 12/31/20099.73111.0695 VISC 12.45% 12/31/2008N/A9.8212 12/31/20099.82111.2003 VISC 10 3.00% 12/31/2008N/A9.6240 12/31/20099.62410.9150 VISC 11 2.30% 12/31/2009N/A11.2790 VISC 12 3.15% 12/31/2009N/A10.8390 VISC 14 1.75% 12/31/2009N/A11.5720 VISC 15 2.05% 12/31/2009N/A11.4110 VISC 22.75% 12/31/2008N/A9.7130 12/31/20099.71311.0440 VISC 32.60% 12/31/2008N/A9.7670 12/31/20099.76711.1210 VISC 42.90% 12/31/2008N/A9.6600 12/31/20099.66010.9660 VISC 52.15% 12/31/2008N/A9.9301 12/31/20099.93011.3582 VISC 72.55% 12/31/2008N/A9.7850 12/31/20099.78511.1470 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISC 82.85% 12/31/2008N/A9.6782 12/31/20099.67810.9921 VISC 92.70% 12/31/2008N/A9.7310 12/31/20099.73111.0690 VISI 10 2.50% 12/31/2008N/A9.8030 12/31/20099.80311.1744 VISI 11 2.35% 12/31/2008N/A9.8570 12/31/20099.85711.2522 VISI 12 2.65% 12/31/2008N/A9.7490 12/31/20099.74911.0951 VISI 13 1.95% 12/31/2009N/A11.4655 VISI 14 2.80% 12/31/2009N/A11.0180 VISI 21.70% 12/31/2007N/A10.3570 12/31/200810.35710.0960 12/31/200910.09611.6006 VISI 32.10% 12/31/2007N/A10.2470 12/31/200810.2479.9485 12/31/20099.94811.38517 VISI 42.40% 12/31/2007N/A10.1650 12/31/200810.1659.8396 12/31/20099.83911.2269 VISI 52.25% 12/31/2007N/A10.2060 12/31/200810.2069.8946 12/31/20099.89411.3055 VISI 62.55% 12/31/2007N/A10.1240 12/31/200810.1249.7850 12/31/20099.78511.1470 VISI 71.80% 12/31/2008N/A10.0592 12/31/200910.05911.5458 VISI 92.20% 12/31/2008N/A9.9120 12/31/20099.91211.3310 VISL 11.65% 12/31/2007N/A10.3710 12/31/200810.37110.1140 12/31/200910.11411.62710 VISL 10 2.75% 12/31/2008N/A9.7131 12/31/20099.71311.0446 VISL 11 2.60% 12/31/2008N/A9.7670 12/31/20099.76711.1210 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 70 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 12 2.90% 12/31/2008N/A9.6600 12/31/20099.66010.9660 VISL 13 2.20% 12/31/2009N/A11.3312 VISL 14 3.05% 12/31/2009N/A10.8900 VISL 21.95% 12/31/2007N/A10.2880 12/31/200810.28810.0030 12/31/200910.00311.4652 VISL 32.35% 12/31/2007N/A10.1780 12/31/200810.1789.8573 12/31/20099.85711.2522 VISL 42.65% 12/31/2007N/A10.0970 12/31/200810.0979.7493 12/31/20099.74911.0959 VISL 52.50% 12/31/2007N/A10.1380 12/31/200810.1389.8032 12/31/20099.80311.1742 VISL 62.80% 12/31/2007N/A10.0570 12/31/200810.0579.6950 12/31/20099.69511.0180 VISL 72.05% 12/31/2008N/A9.9670 12/31/20099.96711.4111 VISL 92.45% 12/31/2008N/A9.8211 12/31/20099.82111.2002 PIMCO VIT Global Multi-Asset Portfolio VISB 11.90% 12/31/2009N/A10.0013 VISB 10 3.00% 12/31/2009N/A9.9800 VISB 11 2.85% 12/31/2009N/A9.9830 VISB 12 3.15% 12/31/2009N/A9.9770 VISB 13 3.30% 12/31/2009N/A9.9740 VISB 14 2.45% 12/31/2009N/A9.9900 VISB 22.20% 12/31/2009N/A9.9950 VISB 32.60% 12/31/2009N/A9.9880 VISB 42.90% 12/31/2009N/A9.9820 VISB 52.75% 12/31/2009N/A9.9850 VISB 63.05% 12/31/2009N/A9.9790 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 72.30% 12/31/2009N/A9.9930 VISB 92.70% 12/31/2009N/A9.9863 VISC 12.45% 12/31/2009N/A9.9900 VISC 10 3.00 12/31/2009N/A9.9800 VISC 11 2.30% 12/31/2009N/A9.9930 VISC 12 3.15% 12/31/2009N/A9.9770 VISC 14 1.75% 12/31/2009N/A10.0040 VISC 15 2.05% 12/31/2009N/A9.9980 VISC 22.75% 12/31/2009N/A9.9850 VISC 32.60% 12/31/2009N/A9.9880 VISC 42.90% 12/31/2009N/A9.9820 VISC 52.15% 12/31/2009N/A9.9960 VISC 72.55% 12/31/2009N/A9.9890 VISC 82.85% 12/31/2009N/A9.9830 VISC 92.70% 12/31/2009N/A9.9860 VISI 10 2.50% 12/31/2009N/A9.9890 VISI 11 2.35% 12/31/2009N/A9.9920 VISI 12 2.65% 12/31/2009N/A9.9870 VISI 13 1.95% 12/31/2009N/A10.0000 VISI 14 2.80% 12/31/2009N/A9.9840 VISI 21.70% 12/31/2009N/A10.00517 VISI 32.10% 12/31/2009N/A9.9970 VISI 42.40% 12/31/2009N/A9.9910 VISI 52.25% 12/31/2009N/A9.9940 VISI 62.55% 12/31/2009N/A9.9890 VISI 71.80% 12/31/2009N/A10.0030 VISI 92.20% 12/31/2009N/A9.9950 VISL 11.65% 12/31/2009N/A10.0065 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 71 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 10 2.75% 12/31/2009N/A9.9853 VISL 11 2.60% 12/31/2009N/A9.9880 VISL 12 2.90% 12/31/2009N/A9.9825 VISL 13 2.20% 12/31/2009N/A9.9950 VISL 14 3.05% 12/31/2009N/A9.9790 VISL 21.95% 12/31/2009N/A10.00012 VISL 32.35% 12/31/2009N/A9.9920 VISL 42.65% 12/31/2009N/A9.9870 VISL 52.50% 12/31/2009N/A9.9890 VISL 62.80% 12/31/2009N/A9.9840 VISL 72.05% 12/31/2009N/A9.9980 VISL 92.45% 12/31/2009N/A9.9900 PIMCO VIT High Yield Portfolio VISB 11.90% 12/31/2007N/A13.6280 12/31/200813.62810.2232 12/31/200910.22314.0864 VISB 10 3.00% 12/31/2008N/A9.3450 12/31/20099.34512.7364 VISB 11 2.85% 12/31/2008N/A9.4710 12/31/20099.47112.9277 VISB 12 3.15% 12/31/2008N/A9.2210 12/31/20099.22112.5472 VISB 13 3.30% 12/31/2009N/A12.4273 VISB 14 2.45% 12/31/2009N/A13.4508 VISB 22.20% 12/31/2007N/A13.3461 12/31/200813.3469.9822 12/31/20099.98213.7134 VISB 32.60% 12/31/2007N/A12.9800 12/31/200812.9809.6693 12/31/20099.66913.2308 VISB 42.90% 12/31/2007N/A12.7130 12/31/200812.7139.4411 12/31/20099.44112.8806 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A12.8460 12/31/200812.8469.5551 12/31/20099.55513.0544 VISB 63.05% 12/31/2007N/A12.5810 12/31/200812.5819.3290 12/31/20099.32912.70810 VISB 72.30% 12/31/2008N/A9.9033 12/31/20099.90313.5915 VISB 92.70% 12/31/2008N/A9.5990 12/31/20099.59913.1201 VISC 12.45% 12/31/2008N/A9.8150 12/31/20099.81513.4500 VISC 10 3.00% 12/31/2008N/A9.3450 12/31/20099.34512.7360 VISC 11 2.30% 12/31/2009N/A13.5910 VISC 12 3.15% 12/31/2009N/A12.5470 VISC 14 1.75% 12/31/2009N/A13.8841 VISC 15 2.05% 12/31/2009N/A13.9953 VISC 22.75% 12/31/2008N/A9.5561 12/31/20099.55613.0552 VISC 32.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 VISC 42.90% 12/31/2008N/A9.4290 12/31/20099.42912.8630 VISC 52.15% 12/31/2008N/A10.0810 12/31/200910.08113.8570 VISC 72.55% 12/31/2008N/A9.7280 12/31/20099.72813.3170 VISC 82.85% 12/31/2008N/A9.4710 12/31/20099.47112.9272 VISC 92.70% 12/31/2008N/A9.5990 12/31/20099.59913.1200 VISI 10 2.50% 12/31/2008N/A9.7711 12/31/20099.77113.38310 VISI 11 2.35% 12/31/2008N/A9.9031 12/31/20099.90313.5843 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 72 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A9.6410 12/31/20099.64113.18612 VISI 13 1.95% 12/31/2009N/A14.13413 VISI 14 2.80% 12/31/2009N/A12.9913 VISI 21.70% 12/31/2007N/A13.9621 12/31/200813.96210.4940 12/31/200910.49414.48925 VISI 32.10% 12/31/2007N/A13.5260 12/31/200813.52610.1261 12/31/200910.12613.92519 VISI 42.40% 12/31/2007N/A13.2090 12/31/200813.2099.8590 12/31/20099.85913.51717 VISI 52.25% 12/31/2007N/A13.3660 12/31/200813.3669.9922 12/31/20099.99213.7203 VISI 62.55% 12/31/2007N/A13.0530 12/31/200813.0539.7280 12/31/20099.72813.3171 VISI 71.80% 12/31/2008N/A10.40112 12/31/200910.40114.34619 VISI 92.20% 12/31/2008N/A9.9820 12/31/20099.98213.7131 VISL 11.65% 12/31/2007N/A14.0170 12/31/200814.01710.5410 12/31/200910.54114.5614 VISL 10 2.75% 12/31/2008N/A9.5560 12/31/20099.55613.0553 VISL 11 2.60% 12/31/2008N/A9.6850 12/31/20099.68513.2510 VISL 12 2.90% 12/31/2008N/A9.4290 12/31/20099.42912.8630 VISL 13 2.20% 12/31/2009N/A13.7131 VISL 14 3.05% 12/31/2009N/A12.7080 VISL 21.95% 12/31/2007N/A13.6880 12/31/200813.68810.2631 12/31/200910.26314.13420 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A13.2610 12/31/200813.2619.9033 12/31/20099.90313.5845 VISL 42.65% 12/31/2007N/A12.9500 12/31/200812.9509.6411 12/31/20099.64113.1867 VISL 52.50% 12/31/2007N/A13.1040 12/31/200813.1049.7712 12/31/20099.77113.3834 VISL 62.80% 12/31/2007N/A12.7970 12/31/200812.7979.5130 12/31/20099.51312.9913 VISL 72.05% 12/31/2008N/A10.1721 12/31/200910.17213.9951 VISL 92.45% 12/31/2008N/A9.8150 12/31/20099.81513.4500 PIMCO VIT Real Return Portfolio VISB 11.90% 12/31/2007N/A11.9890 12/31/200811.98910.93316 12/31/200910.93312.70021 VISB 10 3.00% 12/31/2008N/A10.3140 12/31/200910.31411.8510 VISB 11 2.85% 12/31/2008N/A10.4030 12/31/200910.40311.9709 VISB 12 3.15% 12/31/2008N/A10.2270 12/31/200910.22711.7321 VISB 13 3.30% 12/31/2009N/A11.6150 VISB 14 2.45% 12/31/2009N/A12.2940 VISB 22.20% 12/31/2007N/A11.8220 12/31/200811.82210.7481 12/31/200910.74812.44810 VISB 32.60% 12/31/2007N/A11.6030 12/31/200811.60310.50713 12/31/200910.50712.12016 VISB 42.90% 12/31/2007N/A11.4410 12/31/200811.44110.3292 12/31/200910.32911.8802 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 73 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A11.5220 12/31/200811.52210.4184 12/31/200910.41811.99916 VISB 63.05% 12/31/2007N/A11.3610 12/31/200811.36110.2420 12/31/200910.24211.7611 VISB 72.30% 12/31/2008N/A10.7328 12/31/200910.73212.4186 VISB 92.70% 12/31/2008N/A10.4911 12/31/200910.49112.0903 VISC 12.45% 12/31/2008N/A10.6410 12/31/200910.64112.2940 VISC 10 3.00% 12/31/2008N/A10.3140 12/31/200910.31411.8510 VISC 11 2.30% 12/31/2009N/A12.4180 VISC 12 3.15% 12/31/2009N/A11.7320 VISC 14 1.75% 12/31/2009N/A12.8720 VISC 15 2.05% 12/31/2009N/A12.6270 VISC 22.75% 12/31/2008N/A10.4621 12/31/200910.46212.0501 VISC 32.60% 12/31/2008N/A10.5510 12/31/200910.55112.1710 VISC 42.90% 12/31/2008N/A10.3730 12/31/200910.37311.9300 VISC 52.15% 12/31/2008N/A10.8240 12/31/200910.82412.5433 VISC 72.55% 12/31/2008N/A10.5810 12/31/200910.58112.2120 VISC 82.85% 12/31/2008N/A10.4030 12/31/200910.40311.9700 VISC 92.70% 12/31/2008N/A10.4910 12/31/200910.49112.0900 VISI 10 2.50% 12/31/2008N/A10.6111 12/31/200910.61112.25316 VISI 11 2.35% 12/31/2008N/A10.7020 12/31/200910.70212.3769 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A10.5210 12/31/200910.52112.1318 VISI 13 1.95% 12/31/2009N/A12.71111 VISI 14 2.80% 12/31/2009N/A12.0100 VISI 21.70% 12/31/2007N/A12.1530 12/31/200812.15311.1046 12/31/200911.10412.92528 VISI 32.10% 12/31/2007N/A11.9270 12/31/200811.92710.85521 12/31/200910.85512.58542 VISI 42.40% 12/31/2007N/A11.7610 12/31/200811.76110.67210 12/31/200910.67212.33527 VISI 52.25% 12/31/2007N/A11.8440 12/31/200811.84410.7633 12/31/200910.76312.4596 VISI 62.55% 12/31/2007N/A11.6790 12/31/200811.67910.5811 12/31/200910.58112.2123 VISI 71.80% 12/31/2008N/A11.0428 12/31/200911.04212.83919 VISI 92.20% 12/31/2008N/A10.7482 12/31/200910.74812.4483 VISL 11.65% 12/31/2007N/A12.1810 12/31/200812.18111.1366 12/31/200911.13612.96815 VISL 10 2.75% 12/31/2008N/A10.4622 12/31/200910.46212.0506 VISL 11 2.60% 12/31/2008N/A10.5510 12/31/200910.55112.1710 VISL 12 2.90% 12/31/2008N/A10.3730 12/31/200910.37311.9301 VISL 13 2.20% 12/31/2009N/A12.4482 VISL 14 3.05% 12/31/2009N/A11.7610 VISL 21.95% 12/31/2007N/A12.0110 12/31/200812.01110.9481 12/31/200910.94812.71111 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 74 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A11.7890 12/31/200811.78910.7027 12/31/200910.70212.37614 VISL 42.65% 12/31/2007N/A11.6250 12/31/200811.62510.5213 12/31/200910.52112.1319 VISL 52.50% 12/31/2007N/A11.7060 12/31/200811.70610.6117 12/31/200910.61112.2536 VISL 62.80% 12/31/2007N/A11.5430 12/31/200811.54310.4326 12/31/200910.43212.01012 VISL 72.05% 12/31/2008N/A10.8861 12/31/200910.88612.6273 VISL 92.45% 12/31/2008N/A10.6411 12/31/200910.64112.2942 PIMCO VIT Total Return Portfolio VISB 11.90% 12/31/2007N/A13.1950 12/31/200813.19513.5678 12/31/200913.56715.18525 VISB 10 3.00% 12/31/2008N/A13.4250 12/31/200913.42514.8627 VISB 11 2.85% 12/31/2008N/A13.6060 12/31/200913.60615.08547 VISB 12 3.15% 12/31/2008N/A13.2470 12/31/200913.24714.6420 VISB 13 3.30% 12/31/2009N/A13.3961 VISB 14 2.45% 12/31/2009N/A15.6962 VISB 22.20% 12/31/2007N/A12.9230 12/31/200812.92313.2486 12/31/200913.24814.78326 VISB 32.60% 12/31/2007N/A12.5680 12/31/200812.56812.83315 12/31/200912.83314.26327 VISB 42.90% 12/31/2007N/A12.3090 12/31/200812.30912.5302 12/31/200912.53013.8853 VISB 52.75% 12/31/2007N/A12.4380 12/31/200812.43812.6800 12/31/200912.68014.0726 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 63.05% 12/31/2007N/A12.1810 12/31/200812.18112.3810 12/31/200912.38113.69922 VISB 72.30% 12/31/2008N/A13.14310 12/31/200913.14314.65120 VISB 92.70% 12/31/2008N/A13.7901 12/31/200913.79015.3113 VISC 12.45% 12/31/2008N/A14.1012 12/31/200914.10115.6963 VISC 10 3.00% 12/31/2008N/A13.4250 12/31/200913.42514.8620 VISC 11 2.30% 12/31/2009N/A14.6511 VISC 12 3.15% 12/31/2009N/A14.6420 VISC 14 1.75% 12/31/2009N/A16.3710 VISC 15 2.05% 12/31/2009N/A16.3310 VISC 22.75% 12/31/2008N/A13.7282 12/31/200913.72815.2354 VISC 32.60% 12/31/2008N/A13.9130 12/31/200913.91315.4640 VISC 42.90% 12/31/2008N/A13.5460 12/31/200913.54615.0100 VISC 52.15% 12/31/2008N/A14.4844 12/31/200914.48416.1706 VISC 72.55% 12/31/2008N/A13.9760 12/31/200913.97615.5410 VISC 82.85% 12/31/2008N/A13.6064 12/31/200913.60615.0855 VISC 92.70% 12/31/2008N/A13.7900 12/31/200913.79015.3110 VISI 10 2.50% 12/31/2008N/A14.0383 12/31/200914.03815.6189 VISI 11 2.35% 12/31/2008N/A14.2271 12/31/200914.22715.85222 VISI 12 2.65% 12/31/2008N/A13.8510 12/31/200913.85115.3877 VISI 13 1.95% 12/31/2009N/A16.49449 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 75 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 14 2.80% 12/31/2009N/A15.1602 VISI 21.70% 12/31/2007N/A14.6342 12/31/200814.63415.0775 12/31/200915.07716.90949 VISI 32.10% 12/31/2007N/A14.1770 12/31/200814.17714.54820 12/31/200914.54816.25146 VISI 42.40% 12/31/2007N/A13.8440 12/31/200813.84414.1645 12/31/200914.16415.77411 VISI 52.25% 12/31/2007N/A14.0100 12/31/200814.01014.35515 12/31/200914.35516.01033 VISI 62.55% 12/31/2007N/A13.6810 12/31/200813.68113.9760 12/31/200913.97615.5415 VISI 71.80% 12/31/2008N/A14.94311 12/31/200914.94316.742125 VISI 92.20% 12/31/2008N/A13.2488 12/31/200913.24814.78314 VISL 11.65% 12/31/2007N/A14.6920 12/31/200814.69215.14454 12/31/200915.14416.993112 VISL 10 2.75% 12/31/2008N/A13.7282 12/31/200913.72815.23530 VISL 11 2.60% 12/31/2008N/A13.9130 12/31/200913.91315.4643 VISL 12 2.90% 12/31/2008N/A13.5460 12/31/200913.54615.01013 VISL 13 2.20% 12/31/2009N/A14.7836 VISL 14 3.05% 12/31/2009N/A13.6990 VISL 21.95% 12/31/2007N/A14.3470 12/31/200814.34714.7443 12/31/200914.74416.49437 VISL 32.35% 12/31/2007N/A13.8990 12/31/200813.89914.22724 12/31/200914.22715.85259 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 42.65% 12/31/2007N/A13.5730 12/31/200813.57313.8511 12/31/200913.85115.3874 VISL 52.50% 12/31/2007N/A13.7350 12/31/200813.73514.0381 12/31/200914.03815.6185 VISL 62.80% 12/31/2007N/A13.4130 12/31/200813.41313.6671 12/31/200913.66715.1608 VISL 72.05% 12/31/2008N/A14.6134 12/31/200914.61316.33110 VISL 92.45% 12/31/2008N/A14.1013 12/31/200914.10115.69629 Templeton Global Bond Securities Fund VISB 11.90% 12/31/2007N/A29.5517 12/31/200829.55130.79210 12/31/200930.79235.85713 VISB 10 3.00% 12/31/2008N/A24.6410 12/31/200924.64128.3800 VISB 11 2.85% 12/31/2008N/A25.6420 12/31/200925.64229.5770 VISB 12 3.15% 12/31/2008N/A23.9140 12/31/200923.91427.5020 VISB 13 3.30% 12/31/2009N/A26.6510 VISB 14 2.45% 12/31/2009N/A31.8463 VISB 22.20% 12/31/2007N/A26.3601 12/31/200826.36027.3862 12/31/200927.38631.7951 VISB 32.60% 12/31/2007N/A26.0040 12/31/200826.00426.9075 12/31/200926.90731.1149 VISB 42.90% 12/31/2007N/A23.0860 12/31/200823.08623.8163 12/31/200923.81627.4572 VISB 52.75% 12/31/2007N/A25.3010 12/31/200825.30126.1410 12/31/200926.14130.1832 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 76 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 63.05% 12/31/2007N/A22.4390 12/31/200822.43923.1132 12/31/200923.11326.6073 VISB 72.30% 12/31/2008N/A28.5081 12/31/200928.50833.0653 VISB 92.70% 12/31/2008N/A26.3940 12/31/200926.39430.4903 VISC 12.45% 12/31/2008N/A27.4980 12/31/200927.49831.8460 VISC 10 3.00% 12/31/2008N/A24.6410 12/31/200924.64128.3800 VISC 11 2.30% 12/31/2009N/A33.0650 VISC 12 3.15% 12/31/2009N/A27.5020 VISC 14 1.75% 12/31/2009N/A36.9640 VISC 15 2.05% 12/31/2009N/A34.6300 VISC 22.75% 12/31/2008N/A25.9010 12/31/200925.90129.9060 VISC 32.60% 12/31/2008N/A26.6880 12/31/200926.68830.8610 VISC 42.90% 12/31/2008N/A25.1370 12/31/200925.13728.9810 VISC 52.15% 12/31/2008N/A29.1942 12/31/200929.19433.9122 VISC 72.55% 12/31/2008N/A27.1680 12/31/200927.16831.4310 VISC 82.85% 12/31/2008N/A25.6420 12/31/200925.64229.5770 VISC 92.70% 12/31/2008N/A26.3940 12/31/200926.39430.4900 VISI 10 2.50% 12/31/2008N/A27.4310 12/31/200927.43131.7512 VISI 11 2.35% 12/31/2008N/A28.2350 12/31/200928.23532.7312 VISI 12 2.65% 12/31/2008N/A26.6491 12/31/200926.64930.8010 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 13 1.95% 12/31/2009N/A35.4967 VISI 14 2.80% 12/31/2009N/A29.8780 VISI 21.70% 12/31/2007N/A30.6500 12/31/200830.65032.0020 12/31/200932.00237.3406 VISI 32.10% 12/31/2007N/A28.4910 12/31/200828.49129.6284 12/31/200929.62834.43313 VISI 42.40% 12/31/2007N/A26.9710 12/31/200826.97127.9642 12/31/200927.96432.4015 VISI 52.25% 12/31/2007N/A27.7210 12/31/200827.72128.7842 12/31/200928.78433.40215 VISI 62.55% 12/31/2007N/A26.2430 12/31/200826.24327.1681 12/31/200927.16831.4312 VISI 71.80% 12/31/2008N/A31.30611 12/31/200931.30636.49223 VISI 92.20% 12/31/2008N/A27.3860 12/31/200927.38631.7951 VISL 11.65% 12/31/2007N/A30.9313 12/31/200830.93132.3126 12/31/200932.31237.72111 VISL 10 2.75% 12/31/2008N/A25.9010 12/31/200925.90129.9061 VISL 11 2.60% 12/31/2008N/A26.6880 12/31/200926.68830.8610 VISL 12 2.90% 12/31/2008N/A25.1370 12/31/200925.13728.9810 VISL 13 2.20% 12/31/2009N/A31.7951 VISL 14 3.05% 12/31/2009N/A26.6070 VISL 21.95% 12/31/2007N/A29.2820 12/31/200829.28230.4971 12/31/200930.49735.4966 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 77 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 32.35% 12/31/2007N/A27.2190 12/31/200827.21928.2354 12/31/200928.23532.7317 VISL 42.65% 12/31/2007N/A25.7680 12/31/200825.76826.6490 12/31/200926.64930.8011 VISL 52.50% 12/31/2007N/A26.4830 12/31/200826.48327.4310 12/31/200927.43131.7512 VISL 62.80% 12/31/2007N/A25.0710 12/31/200825.07125.8901 12/31/200925.89029.8782 VISL 72.05% 12/31/2008N/A29.7831 12/31/200929.78334.6304 VISL 92.45% 12/31/2008N/A27.4980 12/31/200927.49831.8461 Templeton Growth Securities Fund VISB 11.90% 12/31/2007N/A27.5912 12/31/200827.59115.6147 12/31/200915.61420.0855 VISB 10 3.00% 12/31/2008N/A13.2550 12/31/200913.25516.8640 VISB 11 2.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 VISB 12 3.15% 12/31/2008N/A12.9630 12/31/200912.96316.4680 VISB 13 3.30% 12/31/2009N/A16.0820 VISB 14 2.45% 12/31/2009N/A18.3960 VISB 22.20% 12/31/2007N/A25.3972 12/31/200825.39714.3293 12/31/200914.32918.3762 VISB 32.60% 12/31/2007N/A25.0490 12/31/200825.04914.0764 12/31/200914.07617.98011 VISB 42.90% 12/31/2007N/A23.0570 12/31/200823.05712.9177 12/31/200912.91716.4518 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISB 52.75% 12/31/2007N/A24.5350 12/31/200824.53513.7661 12/31/200913.76617.5594 VISB 63.05% 12/31/2007N/A22.5840 12/31/200822.58412.6334 12/31/200912.63316.0654 VISB 72.30% 12/31/2008N/A14.7031 12/31/200914.70318.8381 VISB 92.70% 12/31/2008N/A13.8570 12/31/200913.85717.6830 VISC 12.45% 12/31/2008N/A14.3800 12/31/200914.38018.3960 VISC 10 3.00% 12/31/2008N/A13.2550 12/31/200913.25516.8640 VISC 11 2.30% 12/31/2009N/A18.8380 VISC 12 3.15% 12/31/2009N/A16.4680 VISC 14 1.75% 12/31/2009N/A20.5500 VISC 15 2.05% 12/31/2009N/A19.5970 VISC 22.75% 12/31/2008N/A13.7550 12/31/200913.75517.5440 VISC 32.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 VISC 42.90% 12/31/2008N/A13.4520 12/31/200913.45217.1320 VISC 52.15% 12/31/2008N/A15.0331 12/31/200915.03319.2901 VISC 72.55% 12/31/2008N/A14.1680 12/31/200914.16818.1070 VISC 82.85% 12/31/2008N/A13.5520 12/31/200913.55217.2680 VISC 92.70% 12/31/2008N/A13.8570 12/31/200913.85717.6830 VISI 10 2.50% 12/31/2008N/A14.2744 12/31/200914.27418.2514 VISI 11 2.35% 12/31/2008N/A14.5940 12/31/200914.59418.6894 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 78 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISI 12 2.65% 12/31/2008N/A13.9600 12/31/200913.96017.8230 VISI 13 1.95% 12/31/2009N/A19.9097 VISI 14 2.80% 12/31/2009N/A17.4060 VISI 21.70% 12/31/2007N/A28.3401 12/31/200828.34016.0691 12/31/200916.06920.7121 VISI 32.10% 12/31/2007N/A26.8170 12/31/200826.81715.14524 12/31/200915.14519.44329 VISI 42.40% 12/31/2007N/A25.7290 12/31/200825.72914.4872 12/31/200914.48718.5422 VISI 52.25% 12/31/2007N/A26.2670 12/31/200826.26714.8123 12/31/200914.81218.9874 VISI 62.55% 12/31/2007N/A25.2010 12/31/200825.20114.1680 12/31/200914.16818.1070 VISI 71.80% 12/31/2008N/A15.83333 12/31/200915.83320.38722 VISI 92.20% 12/31/2008N/A14.3291 12/31/200914.32918.3762 Benefit Option* Period or Year Ended AUV at Beginning of Period AUV at End of Period Number of Accumulation Units Outstanding at End of Period Investment Option VISL 11.65% 12/31/2007N/A28.5360 12/31/200828.53616.1896 12/31/200916.18920.8777 VISL 10 2.75% 12/31/2008N/A13.7550 12/31/200913.75517.5440 VISL 11 2.60% 12/31/2008N/A14.0640 12/31/200914.06417.9650 VISL 12 2.90% 12/31/2008N/A13.4521 12/31/200913.45217.1321 VISL 13 2.20% 12/31/2009N/A18.3762 VISL 14 3.05% 12/31/2009N/A16.0650 VISL 21.95% 12/31/2007N/A27.3780 12/31/200827.37815.4851 12/31/200915.48519.9091 VISL 32.35% 12/31/2007N/A25.9070 12/31/200825.90714.5948 12/31/200914.59418.6898 VISL 42.65% 12/31/2007N/A24.8550 12/31/200824.85513.9601 12/31/200913.96017.8231 VISL 52.50% 12/31/2007N/A25.3760 12/31/200825.37614.2741 12/31/200914.27418.2512 VISL 62.80% 12/31/2007N/A24.3460 12/31/200824.34613.6530 12/31/200913.65317.4060 VISL 72.05% 12/31/2008N/A15.2572 12/31/200915.25719.5972 VISL 92.45% 12/31/2008N/A14.3802 12/31/200914.38018.3964 The Allianz VisionSM New York Variable Annuity Contract SAI – January 24, 2011 Appendix 79
